              Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 1 of 204
                                                                                             FILED
                                                                                          U. S. DISTRICT COURT
                                                                                      EASTERN DISTRICT ARKANSAS


                                                                                             MAY 1 6 2019
                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF ARKANSASJAMES W. McCORMACK CLERK
                                     WESTERN DIVISION           By:                        :::::°®           '
                                                                                                            DEP CLERK

KATHLEEN TORRENCE,

                   Plaintiff,                          Civil Action No.   L-/: /   q-c.v- 35L/ -DPM
         V.

AUTOMOBILE CLUB INTER-INSURANCE
EXCHANGE,

                   Defendant.                             This case assigned to District Judge     Mo-..rs.hoil/ _
                                                          and to Magistrate Judge    --L¼..c;..o..;...lp-e._~-----
                                        NOTICE OF REMOVAL
                                   [CAFA DIVERSITY JURISDICTION]

         PLEASE TAKE NOTICE that, pursuant to the Class Action Fairness Act ("CAF A"),

Pub. L. 109-2, 119 Stat. 4, codified in pertinent part at 28 U.S.C. sections 1332(d) and 1453, and

pursuant to 28 U.S.C. sections 1441 and 1446, defendant Automobile Club Inter-Insurance

Exchange (the "Exchange" or "Defendant"), hereby removes the above-captioned putative class

action from the Circuit Court of Pulaski County, Arkansas, to the United States District Court for

the Eastern District of Arkansas, Western Division.           Because plaintiff Kathleen Torrence

("Plaintiff') brings this action on behalf of a putative class, this Court has original jurisdiction

over this action pursuant to 28 U.S.C. section 1332(d). As grounds for removal, the Exchange

asserts and alleges the following:

I.       BACKGROUND AND PROCEDURAL HISTORY

         1.        On March 1, 2019, Plaintiff filed her Class Action Complaint (the "Complaint")

against AAA Arkansas Insurance Agency, Inc. (the "Agency") only, in the matter titled Kathleen

Torrence v. AAA Arkansas Insurance Agency, Inc., Pulaski County Circuit Court Case No.

60CV-19-1251 (the "State Action"). Plaintiff served the Agency with the Complaint on or about


SMRH:4845-1695-4263.2                            -I-

FEC\45089\000 I\ 7034372. v 1-5/15/19
              Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 2 of 204




March 5, 2019. A true and correct copy of the Summons and Complaint is attached hereto as

Exhibit 1.

         2.        In the Complaint, Plaintiff asserted four claims for relief against the Agency for:

(1) Violation of the Arkansas Deceptive Trade Practices Act; (2) Fraud; (3) Bad Faith; and (4)

Breach of Contract.           Plaintiff based those claims on allegations that the Agency failed to

adequately pay insurance benefits under an automobile policy issued to Plaintiff for the total loss

of her 2001 Mercedes Benz following a car accident. Because the Agency did not issue the

automobile policy to Plaintiff, it moved to dismiss the Complaint and all causes of action

asserted against it. True and correct copies of the Agency's Notice of Motion and Motion to

Dismiss are collectively attached hereto as Exhibit 2.

         3.        On April 17, 2019, Plaintiff voluntarily dismissed the Agency and filed a

Response to the Agency's Motion to Dismiss explaining that she "has voluntarily dismissed her

claims against [the Agency] without prejudice." True and correct copies of Plaintiffs voluntary

dismissal and response to the Agency's Motion to Dismiss are collectively attached hereto as

Exhibit 3.

         4.        On April 17, 2019, Plaintiff filed an Amended Class Action Complaint (the

"Amended Complaint") in the State Action against the Exchange only. On April 24, 2019,

Plaintiff served the Summons and Amended Complaint on the Exchange by and through its agent

for service of process. True and correct copies of the Summons and Amended Complaint are

collectively attached hereto as Exhibit 4.

         5.        In the Amended Complaint, Plaintiff asserts four causes of action against the

Exchange for: (1) Violation of the Arkansas Deceptive Trade Practices Act; (2) Fraud; (3) Bad

Faith; and (4) Breach of Contract. According to Plaintiff, the Exchange issued an Arkansas

                                                    -2-

FEC\45089\000 I \7034372.vl-5/l 5/l 9
               Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 3 of 204




Personal Auto Policy (the "Policy") to her covering her 2001 Mercedes Benz, which suffered

damage in a November 2015 car accident. (Amended Complaint, 11 1, 3, 7-10, 48.) Plaintiff

made a first-party claim under the Policy for the collision damage to her Mercedes, and alleges

that the Exchange deemed the Mercedes a total loss. (Amended Complaint, 111, 3.)

          6.        Plaintiff next claims that the Exchange "made a cash settlement of $3,438" based

on its estimate of the Mercedes's actual cash value. (Amended Complaint, 11 1, 8-10.) She

alleges that, in determining the Mercedes' s actual cash value, the Exchange relied on "a report

from a third-party corporation known as a CCC One Report." (Amended Complaint, 19.) She

contends that the "CCC One Report systematically undervalues the insured's vehicles," and that

"use of the CCC One Report to value total loss claims violates its contracts with its insureds and

Arkansas law." (Amended Complaint, 11 1-2, 11.) She also claims that "[t]he CCC Report

automatically discounts 7% from the list value of vehicles listed for private sale and 9% from the

value of cars sold by a dealership," which "serves to immediately lower the cash price paid to

covered parties." (Amended Complaint, 112.)

          7.       As a predicate basis to all of her individual and class claims against the Exchange,

Plaintiff alleges that the CCC One Report violates Ark. Admin. Code § 054.00.43-10 because it

does not determine the actual cash value of covered autos on either "a specific replacement

vehicle if one is available in the local market area, or use [of] one (1) of two (2) or more

quotations obtained by the insurer from two (2) or more qualified dealers or appraisal services

located within the local market area when a comparable automobile is [not] located in the local

market area." (Amended Complaint, 114 (internal quotes omitted); see also 1129-30, 36-37, 43,

48-49.)




                                                    -3-

FEC\45089\000 l \ 7034372. v 1-5/15/19
             Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 4 of 204




        8.       Plaintiff seeks declaratory and injunctive relief, as well as "compensatory

damages in an amount equal to the difference between the actual cash value of her vehicle and

the amount [the Exchange] paid," punitive damages and attorneys' fees. (Amended Complaint,

,, 2, 55(d)-(h). She seeks those damages on behalf of herself and the putative class and alleges

that, because "[t]he CCC One Report systematically undervalues the insured's vehicles, resulting

in a payment of less than the actual cash value for all total loss claims," the Exchange saves

"millions of dollars each year at the expense of its insureds." (Amended Complaint, ,, 1, 17.)

        9.       In the Amended Complaint, Plaintiff defines the putative class as:

                 All individuals insured by [the Exchange] under a policy issued or

                 effective in Arkansas who: (a) had a total loss claim with [the

                 Exchange]; (b) that received a settlement calculated using CCC

                 One Report; (c) during the period from February 28, 2014 to the

                 present.

         (Amended Complaint,, 55(a).)

II.     GROUNDS FOR REMOVAL

        10.      Under CAFA, this Court has diversity jurisdiction over any asserted class action

that: (1) includes at least one class member whose citizenship is diverse from that of the

defendant; (2) has at least 100 putative class members; and (3) involves an aggregate amount in

controversy that exceeds the sum or value of $5,000,000, exclusive of interest and costs. 28

U.S.C. § 1332(d)(2), (d)(5)-(6).

        11.      Courts give strong preference to the resolution of interstate class actions in federal

court. Westerfield v. Independent Processing, LLC, 621 F.3d 819, 822 (8th Cir. 2010). Courts

also apply the same liberal rules to a Notice of Removal applicable to other pleading matters.

                                                  -4-

FEC\45089\0001\7034372.vl-5/15/19
            Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 5 of 204




Dart Cherokee Basin Operating, Co. v. Owens, 135 S.Ct. 547, 553 (2014); 28 U.S.C. § 1446(a)

(notice of removal need only contain "a short and plain statement of the grounds for removal").

         12.      Additionally, a defendant's Notice of Removal need only include "a plausible

allegation that the amount in controversy exceeds the jurisdictional threshold." Dart Cherokee,

135 S.Ct. at 554. The removing defendant is not required to prove the legal conclusion that the

statutory amount is, in fact, in controversy, or that the plaintiff will in fact recover that amount.

McPhail v. Deere, 529 F.3d 947, 955-56 (10th Cir. 2008). "The amount in controversy is not

proof of the amount the plaintiff will recover. Rather, it is an estimate of the amount that will be

put at issue in the course of the litigation." Id. at 956; see also Hartis v. Chicago Title Ins. Co.,

694 F.3d 935, 944-945 (8th Cir. 2012) and Alexander v. Pipeline Productions, Inc., 2018 WL

3045179, *2 (E.D. Ark. 2018) ("[T]he removing party's burden of describing how the

controversy exceeds $5 million constitutes a pleading requirement, not a demand for proof.").

         13.        A removing defendant can meet its burden by showing that the "facially

apparent" allegations in the complaint demonstrate the amount in controversy. Luckett v. Delta

Airlines, Inc., 171 F.3d 295, 298 (5th Cir. 1999); Gilmer v. Walt Disney Co., 915 F.Supp. 1001,

1007 (W.D. Ark. 1996). Moreover, "when a defendant seeks federal-court adjudication, the

defendant's amount-in-controversy allegation should be accepted when not contested by the

plaintiff or questioned by the court." Dart Cherokee, 135 S.Ct. at 553. Once the removing party

has met its burden, a plaintiff challenging CAFA jurisdiction must establish to a legal certainty

that the amount in controversy is less than the required statutory amount. Bell v. Hershey Co.,

557 F.3d 953, 956 (8th Cir. 2009).

         14.      As set forth below, this action is removable under CAFA because the aggregate

amount in controversy exceeds $5 million, exclusive of interest and costs, is a purported class

                                                 -5-

FEC\45089\0001 \7034372. v 1-5/15/19
              Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 6 of 204




action with over 100 putative class members, and Plaintiff and putative class members, on the

one hand, and the Exchange, on the other hand, are citizens of different states.

         A.        The Exchange Has Timely Removed the Action.

          15.      Pursuant to 28 U.S.C. sections 1441 and 1453, the United States District Court for

the Eastern District of Arkansas, Western Division, is the appropriate Court for filing this Notice

of Removal from the Pulaski County Circuit Court, where Plaintiff filed the State Action.

          16.      On April 24, 2019, Plaintiff served the Exchange with the Summons and

Amended Complaint, through the Exchange's agent for service of process.

          17.      The Exchange has not yet filed an answer or other response to the Amended

Complaint.

          18.      The Exchange's Notice of Removal is timely filed within the limits set forth in

28 U.S.C. section 1446, which requires that removal be made within thirty (30) days of receipt of

service of process.           This case is properly removed to this Court, because all procedural

requirements related to the removal of this action have been satisfied, and because this Court has

subject matter jurisdiction over this action pursuant to 28 U.S.C. section 1332(d).

         B.        CAFA's Minimal Diversity Is Satisfied.

          19.      "Plaintiff . . . is a resident and citizen of Pulaski County, Arkansas." (Amended

Complaint, ,i 3.)

         20.       Plaintiff seeks to represent a class consisting of individuals whose motor vehicles

were insured by the Exchange under a policy of insurance issued or effective in Arkansas.

(Amended Complaint, ,i 55(a).)

         21.       At the time Plaintiff filed her Complaint and Amended Complaint and at the time

of this removal, the Exchange was and is a reciprocal or interinsurance exchange, which is an

                                                    -6-

FEC\45089\000 l \70343 72. v 1-5/15/19
              Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 7 of 204




unincorporated association, organized under the laws of the State of Missouri with its principal

place of business located in St. Louis, Missouri. See e.g. Lewis v. United Servs. Auto. Assn., 45

F.3d 433 (8th Cir. 1994) & True v. Robles, 571 F.3d 412, 422 n. 2 (5th Cir. 2009) (describing

reciprocal insurance exchange as an unincorporated association). In a "minimal diversity" class

action under CAF A, an unincorporated association is deemed a citizen only of the state under

whose laws it was organized or where it has its principal place of business.            28 U.S.C. §

1332(d)(10).

         22.      Because Plaintiff and the putative class are citizens of a State different than the

Exchange, minimal diversity is satisfied to support this Court's original jurisdiction under

CAFA. 28 U.S.C. § 1332(d)(2).

         C.       CAFA's Class Size Is Satisfied.

         23.      Plaintiff alleges in her Amended Complaint that "[m]embers of the putative class

are so numerous that joinder of all such members is impracticable," and further, that "[t]he exact

size of the putative class is unknown but may be easily determined from records maintained by

[the Exchange]." (Amended Complaint,, 20.)

         24.      A preliminary review of the Exchange's available claims data and records

identifies approximately 4,215 insureds who made first party automobile total loss claims that

were adjusted and/or paid, in whole or in part, based on CCC One Market Valuation Reports for

the class period between 2014 and the present.

         25.      Because the putative class implicates more than four thousand insurance claims

by the Exchange's insureds in Arkansas, the requisite class size is satisfied to support this

Court's jurisdiction under CAFA.

         D.       CAFA's Amount In Controversy Is Satisfied.

                                                  -7-

FEC\45089\0001 \7034372. vl-5/15/19
             Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 8 of 204




          26.       Under CAFA, "the claims of the individual class members shall be aggregated to

determine whether the matter in controversy exceeds the sum or value of $5,000,000, exclusive

of interest and costs." 28 U.S.C. § 1332(d)(6).

          27.       The claims alleged by Plaintiff and the putative class exceed $5 million, exclusive

of interest and costs, which is facially apparent from the allegations of Plaintiffs Amended

Complaint.

          28.       First, Plaintiff alleges that the Exchange saves "millions of dollars each year at the

expense of its insureds" when it purports to "undervalue the insured's vehicles" by adjusting and

paying first party automobile total loss claims using CCC One reports. (Amended Complaint, ,,

1, 17.) Thus, across the putative class and five year class period, Plaintiff alleges compensatory

damages in controversy of no less than approximately $10 million ($2 million x 5 years).

          29.       Second, Plaintiff alleges that the Exchange "made a cash settlement of $3,438

using a CCC One Report" in relation to Plaintiffs total loss claim, but that similar vehicles were

for sale at prices up to $5,995 - a difference of $2,557 or approximately 42.65% of the 2001

Mercedes's alleged actual cash or market value. (Amended Complaint,,, 1, 10.) According to

Plaintiff, she and the "putative class members suffered damages in an amount equal to the

difference between the amount paid to them to settle their total loss claims and the actual cash

value of their vehicle computed as required by Arkansas law." (Amended Complaint, , 40.)

Plaintiff also alleges that her "claims are typical of the putative class." (Amended Complaint, ,

22.) Thus, based on Plaintiffs allegations and assuming for purposes of this Notice of Removal

only that Plaintiff could establish similar damages for the putative class, the amount of

compensatory damages in controversy totals $10,777,755 ($2,557 x approximately 4,215

claims/insureds).

                                                     -8-

FEC\45089\000 l \70343 72. v 1-5/15/19
              Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 9 of 204




         30.      Based on the Exchange's preliminary review of available claims data and records,

it has paid approximately $40 million in first party automobile total loss claims in Arkansas from

2014 to the present. Assuming for purposes of this Notice of Removal only that those payments

undervalued the actual cash or market value of insured vehicles by approximately 42%, the

amount of compensatory damages in controversy totals approximately $29.4 million (i.e.,

payments of $40 million is 58% of approximately $70 million, and 42% of $70 million totals

approximately $29.4 million - the alleged underpayment across the putative class according to

Plaintiff).

         31.      In addition to compensatory damages, Plaintiff seeks to recover punitive damages

(Amended Complaint,         ,r,r 2, 41, 46, 55(g)), which may be considered in determining the amount
in controversy. OnePoint Solutions, LLC v. Borchert, 486 F.3d 342, 348 (8th Cir. 2007). In

calculating possible punitive damages for purposes of CAFA jurisdiction, courts routinely apply

a multiplier of 1 or more times compensatory damages. See e.g. Goodner v. Clayton Holmes,

Inc., 2014 WL 4722748, **3-4 (W.D. Ark. 2014) ("utilizing multipliers of four to six times the

total amount of compensatory damages is acceptable in determining what punitive damages

award might be legally permissible"); Alexander, supra, 2018 WL 3045179 at *3.

         32.      Plaintiff also seeks to recover attorneys' fees damages, including under her cause

of action for alleged violation of the Arkansas Deceptive Trade Practices Act.             (Amended

Complaint, ,r,r 2, 34, 55(h).) "Because statutory attorneys' fees are available to Plaintiffs the fees

may be included in calculating the amount in controversy." Goodner, supra, 2014 WL 4722748

at *4. While courts analyze a number of factors when considering an award of reasonable

attorneys' fees, here, the Exchange need only show what attorneys' fees might legally be

possible.      Id. at *5. "Other courts considering attorneys' fees in the amount-in-controversy

                                                   -9-

FEC\45089\0001\7034372. v 1-5/15/19
            Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 10 of 204




context have held that a fee of 40% is a reasonable estimate at this stage of the pleadings." Id.;

see also Alexander, supra, 2018 WL 3045179 at *3.

         33.       The Exchange denies all liability and damages, denies Plaintiffs allegations, and

denies that Plaintiff may certify a class pursuant to Rule 23 of the Federal Rules of Civil

Procedure. However, based on Plaintiffs allegations, claims and damages asserted against the

Exchange, on behalf of herself and the putative class, and the Exchange's identification of the

approximate number of insureds/claims and the amounts paid in total loss auto benefits, it is both

facially apparent from the Amended Complaint and alleged in good faith by the Exchange that

the amount in controversy supports this Court's jurisdiction under CAFA.

         E.        CAFA Removal is Appropriate.

         34.       Because diversity of citizenship exists, the amount in controversy exceeds $5

million, exclusive of interest and costs, and the number of class members exceeds 100, this Court

has original jurisdiction of the action, pursuant to 28 U.S.C. section 1332(d).

         35.       Pursuant to 28 U.S.C. section 1446(a), copies of all pleadings, process, and orders

in the State Action of which the Exchange is aware will be filed contemporaneously with this

Notice. There are no pending motions or hearings set in the State Action.

         36.       Pursuant to 28 U.S.C. section 1446(d), a copy of this Notice of Removal will be

filed with the Circuit Court Clerk for the Circuit Court of Pulaski County, and a copy has been

served on Plaintiff as reflected in the attached Certificate of Service.

         WHEREFORE, the Exchange prays that this Court will consider this Notice of Removal

as provided by law governing the removal of cases to this Court; that this Court will make the

proper orders to achieve the removal of the State Action to this Court; and that this Court will




                                                   -10-

FEC\45089\000 l \7034372. v 1-5/15/19
          Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 11 of 204




make such other orders as may be appropriate to effect the preparation and filing of a true record

in this cause of all proceedings that may have been had in the State Action.

        Dated this 16th day of May, 2019.

                                       Respectfully submitted,

                                                  r,;,, .. 4, ;P, ,..
                                       By: ___  TfAM'l
                                                 _____           w
                                                                 __JP______
                                            KEVIN A. CRASS (84029)
                                            FRIDAY, ELDREDGE & CLARK, LLP
                                            400 West Capitol A venue, Suite 2000
                                            Little Rock, Arkansas 72201-3522
                                            Telephone: (501) 376-2011
                                            crass@fridayfirm.com

                                              Attorneys for Defendant Automobile Club
                                              Inter-Insurance Exchange


                                    CERTIFICATE OF SERVICE

        I hereby certify that on this 16th day of May, 2019, I filed the foregoing document with
the Clerk of the Court via hand delivery. I also certify that the foregoing document is being
served this day on all counsel of record identified below:

John Holleman
jholleman@johnholleman.net
Timothy A. Steadman
tim@johnholleman.net
Jerry Garner
jerry@johnholleman.net
Holleman & Associates, P.A.
1008 West Second Street
Little Rock, Arkansas 7220 I

Lloyd "Tre" Kitchens
tkitchens@bradhendricks.com
The Brad Hendricks Law Firm
500 C Pleasant Valley Drive
Little Rock, Arkansas 72227


                                                            KEVIN A. CRASS
                                                -11-

FEC\45089\0001\7034372.vl-5/15/19
,,                 Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 12 of 204

'                       IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS
                             HON. CHRIS PIAZZA • 2ND DIVISION 6TH CIRCUIT

                            KATHLEEN TORRENCEV AAA ARK INS AGENCY, INC

                                                  S0CV-19-1251

                                                    SUMMONS

     THE STATE OF ARKANSAS TO DEFENDANT:

     AAA ARKANSAS INSURANCE AGENCY, INC.
     300 Spring Street, Suite 900
     Little Rock, AR 72201

     A lawsuit has been filed against you. The relief demanded is stated in the attached complaint. Within
     30 days after service of this summons on you (not counting the day you received it) - or 60 days if you
     are incarcerated in any jail, penitentiary, or other correctional facility in Arkansas - you must file with
     the clerk of this court a written answer to the complaint or a motion under Rule 12 of the Arkansas
     Rules of Civil Procedure.

     The answer or motion must also be served on the plaintiff or plaintiffs attorney, whose name and
     address are:

     John Holleman
     1008 West 2nd Street
     Little Rock, AR 72201

     If you fail to respond within the applicable time period, judgment by default may be entered against
     you for the relief demanded in the complaint.

     Additional notices:
     •Notice of Right to Consent to Disposition of Case by a State District Court Judge

     Plaintiffs' First Set of Interrogatories and Requests for Production of Documents are being served with
     the summons and complaint




                                                                                                  EXHIBIT

                                                                                                    I
                 Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 13 of 204

'                                               CLERK OF COURT
    Address of Clerks Office

    TERRI HOLLINGSWORTH, CIRCUIT CLERK
    CIRCUIT COURT OF PULASKI COUNTY
    401 W. MARKHAM                              CLERK Christy Renee McDaniel, DC
    LITTLE ROCK, AR 72201
                                               Date: 03/04/2019
                  Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 14 of 204

'
                                  NOTICE OF RIGHT TO CONSENT
                    TO DISPOSITION OF CASE BY A STATE DISTRICT COURT JUDGE

    In accordance with Administrative Order Number 18, you are hereby notified that upon the consent of
    all the parties in a case, a State District Court Judge may be authorized to conduct all proceedings,
    including trial of the case and entry of a final judgment. Copies of appropriate consent forms are
    available from the Circuit Clerk.

    You should be aware that your decision to consent or not to consent to the disposition of your case
    before a State District Court Judge is entirely voluntary, and by consenting to the reference of this
    matter to a State District Court Judge, the parties waive their right to a jury trial, and any appeal in the
    case shall be taken directly to the Arkansas Supreme Court or Court of Appeals as authorized by law.

    You should communicate your consent by completing the Form -- CONSENT TO PROCEED
    BEFORE A STATE DISTRICT COURT JUDGE -- and return to the Circuit Clerk .

                                                         .·•· .            .i.
                                                          ~ &'1AA4,0l
                                                                                  <;.O...~ ·




                                                                              •
                                                          Circuit Clerk
                                                          Date: 03/04/2019
                    Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 15 of 204

'
    No. S0CV-19-1251 This summons is for AAA ARKANSAS INSURANCE AGENCY, INC. (name of
    Defendant).



                                                  PROOF OF SERVICE

    •  On _ _ _ _ _ _ _ [date] I personally delivered the summons and complaint to the individual
    at                                                       [place]; or

    D After making my purpose to deliver the summons and complaint clear, on
                                                                                 --------
    [date] I left the summons and complaint in the close proximity of the defendant by
    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [describe how the
    summons and complaint was left] after he/she refused to receive it when I offered it to him/her; or

    D On _ _ _ _ _ _ _ [date] I left the summons and complaint with                    · ,a
    member of the defendant's family at least 18 years of age, at _ _ _ _ _ _ _ _ _ __
    [address], a place where the defendant resides; or
                                     ·                                                            See- oth''
    D On _ _ _ _ _ _ _ [date] I delivered the summons and complaint{o _ _ _ _ _ _ __
    [name of individual], an agent authorized by appointment or by law to receive service of summons on
    behalf of _ _ _ _ _ _ _ _ _ _ _ [name of defendant]; or

    D On _ _ _ _ _ _ _ [date] at                       .                       [address], where the
    defendant maintains and office or other fixed location for the conduct of business, during normal
    working hours I left the summons and complaint with

    [name and job description]; or

    • I am the plaintiff or an attorney of record for the plaintiff in this lawsuit, and I served the summons
    and complaint on the defendant by certified mail, return receipt requested, restricted delivery, as
    shown by the attached signed return receipt.

    o I am the plaintiff or an attorney of record for the plaintiff in this lawsuit, and I mailed a copy of the
    summons and complaint by first-class mail to the defendant together with two copies of a notice and
    acknowledgment and received the attached notice and acknowledgment form within twenty days after
    the date of mailing.

    /other [specify]:                                           .              ·
    P(o,,lN\ti' b}& firt.s± ,s,J ~tl¼Y'tcxtoJof,e•      AC\J.       RC:1Jll-f-sttfc:'P,.aJ 11 e-i •,,.J o\bac: uroenb :/.c, °J),lf,.J_,~td
        . AAV>i   A~o.MA. & '"L.>su.ral\£!8   Fvt,~, :f~c..                                                                  ·    _
    •   I was unable to execute service because:
              Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 16 of 204


My fee is $ _ _.

To be completed if service is by a sheriff or deputy sheriff:

Date: - - - - - -              SHERIFF OF _ _ _ COUNTY, ARKANSAS


                              By:-------------
                               [Signature of server]



                               [Printed name, title, and badge number]

To be completed if service is by a person other than a sheriff or deputy sheriff:

Date: - - - - - -             By:------------
                              [Signature of server]



                              [Printed name]

Address:
           --------------------------
Phone: _ _ _ _ _ _ _ _ _ _ _ __

Subscribed and sworn to before me this date: _ _ _ _ __



                               Notary Public

My commission expires: _ _ _ _ _ _ _ __

Additional information regarding service or attempted service:
          Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 17 of 204


                                                               ELECTRONICALLY FILED
                                                                     Pulaski County Circuit Court
                                                               Terri Hollingsworth, Circuit/County Clerll
                                                                  2019-Mar-01 15:28:46
                                                                     60CV-19-1251
                                                                   C06002 : 19 Pages




   IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS

KATHLEEN TORRENCE                                               PLAINTIFF

     v.                   CASE NO. _ _ _ __

AAA ARKANSAS INSURANCE AGENCY, INC.                          DEFENDANT


                      CLASS ACTION COMPLAINT


                              I. INTRODUCTION

     1.      Kathleen Torrence was driving a 2001 Mercedes-Benz E-Class

sedan that was involved in an accident. Torrence insured the vehicle with

AAA Arkansas Insurance Agency, Inc. (" AAA"), who declared the vehicle a

total loss. After the vehicle was declared a total ·1oss, AAA made a cash

settlement of $3,438 using a CCC One Report. No similar cars were for sale

within 250 miles of Torrence's home, but similar vehicles ·were for sale at

prices ranging from $4,800 to $5,995 within a 500 mile radius. AAA uses the

CCC One Report in adjusting its total loss claims. The CCC One Report

systematically undervalues the insured' s vehicles, resulting in a payment of


                                 Page 1 of 19
            Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 18 of 204




loss claims, saving AAA millions of dollars each year at the expense of its

insureds.

     2.      AAA's use of the CCC One Report to value total loss claims

violates its contracts with its insureds and Arkansas law. AAA is required to

calculate actual cash value through either: (a} the cost of a specific,

comparable replacement automobile, or (b) using one of two or more

quotations obtained from two or more qualified dealers or appraisal services

located within the local market area. Instead of following Arkansas law AAA

uses the CCC One Report to cheat their policyholders and increase their

profits. Torrence brings this suit on behalf of herself and others similarly

situated to recover the difference between the actual cash value of her

vehicle and what she was paid, punitive damages, costs, and attorneys' fees.

Plaintiff also asks the Court to declare that the use of the CCC One Report to

adjust first-party insurance claims violates Arkansas law and to

permanently enjoin its use.

                       II. PARTIES, JURISDICTION, AND VENUE

     3.      Plaintiff Kathleen Torrence is a resident and citizen of Pulaski

County, Arkansas, At all times relevant to this Complaint, she had a motor

vehicle insurance policy with AAA and had a total-loss claim.


                                 Page 2 of18
           Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 19 of 204




      4.    Defendant AAA Insurance Agency, Inc. is incorporated in

Arkansas and has its principal place of business in Little Rock, AR. It's

registered agent for service is the Corporation Service Company, located at

300 Spring St., Suite 900, Little Rock, AR 72201. Further, because this is a

direct action against AAA, it is also a citizen of each state of which Plaintiff

and all putative class members are Citizens. 28 U.S.C. § 1332(c)(l). Thus,

AAA is also citizen of Arkansas because the Plaintiff and putative class

members are citizens of Arkansa~.

      5.    This Court has subject matter jurisdiction pursuant to Ark.

Const. amend. 80, § 6 and Ark. Code Ann.§ 16-13-201.

      6.    Venue is proper in this Court because Plaintiff resided in Pulaski

County at the time of the events which gave rise to this cause of action, and

the accident occurred in the same. Ark. Code Ann.§ 16-60-101.

                            III. FACTUAL ALLEGATIONS

      7.    In November of 2015, Torrence was driving a 2001 Mercedes -

Benz E-Class Sedan, and was involved in a motor vehicle accident which

resulted in substantial damage to her vehicle. Torrence had an insurance

policy with AAA and submitted a claim to her insurer, and received an

estimate on or about November 30, 2015.


                                 Page 3 of 18
            Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 20 of 204




      8.     Torrence's insurance policy with AAA contained a clause

providing for the adjustment and settlement of total loss claims based on

"actual cash value or replacement with another of like kind or quality."

Upon information and belief, this is AAA' s standard automobile insurance

policy issued to insureds in the state of Arkansas.

      9.     AAA used a report from a third-party corporation known as a

CCC One Report to adjust Torrence's claim. Solera, Inc. sells automobile

valuation information primarily' to insurance companies for settling total

loss vehicle claims. The CCC One Report is sold almost solely to insurance

companies, and it is marketed as reducing the costs of total value

settlements. Upon information and belief, AAA uses the CCC One Report to

calculate its offers of all total loss claims.

      10.    AAA presented the CCC One report to Torrence as representing

the "actual cash value" of the vehicle, and, based on the CCC One Report,

· AAA paid $3,438 to settle the claim. See CCC One Report, attached as Exhibit

1. Plaintiff's vehicle, however, was worth more than shown on the CCC One

Report. A search for identical vehicles for sale in the immediate area did not

show any vehicles of a similar ~ake, model, mileage, or condition within

250 miles of Torrence's home. However, if the search area was expanded to ____ _


                                   · Page4 of18
                        Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 21 of 204




    500 miles, there were similar vehicles listed for prices between $4,800 and

    $5,995. See used cars for sale at nearby dealerships, obtained on February 28,

    2019 attached as Exhibit 2.

                · 11.      The CCC One Report systematically undervalues vehicles by

    making a series of arbitrary and unexplained adjustments to the vehicles

    contained in the report. For instance, the CCC One Report bases its estimate

    on vehicles listed for sale, but not "in the local area." The first purportedly

    "comparable" vehicle was located in Memphis, Tennessee, some 138 miles

    away, while the other vehicle was listed in Paducah, Kentucky, which is over

    320 miles away. These are not llin the local market area."

                 12.       The CCC Report automatically discounts 7% from the list value

    of vehicles listed for private sale and 9% from the value of cars sold by a
                                           J

    dealership. This serves to immediately lower the cash price paid to covered

    parties.

                 13.       AAA knows that the CCC One Report undervalues vehicles.

    Despite knowing that the CCC One Report undervalues vehicles, AAA

    continues to use it to determine the amount to pay claimants.

                 14.       Arkansas law requires that AAA, when adjusting or settling first

    party automobile total losses, either provide a replacement vehicle, provid~--
-   -   --- -    ---    ---- -- ---   --       --------- ·-- -   -   --   ----   -·   ------ -- ---   - ----   -- - - - -·-- -



                                                             Page 5 of 18
            Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 22 of 204




a cash settlement based on a specific replacement vehicle if one is available

in the local market area, or use "one (1) of two (2) or more quotations

obtained by the insurer from two (2) or more qualified dealers or appraisal

services located within the local market area when a comparable automobile

is located in the local market area." Ark. Ins. Regulation 43, § 10(a)(2). If the

insurer deviates from one of those methods, the deviation must be

supported by documentation giving particulars of the automobiles

condition, and "[a]ny deductions from such cost, including deduction for
                                                                            '
salvage, must be measurable, discemable, ite_mized, and specified as to

dollar amount and shall be appropriate in amount." Ark. Ins .. R. 43,

§ 10(a)(3). Further, "[t]he basis for such settlement shall be fully explained to

the first party claimant." Ark. Ins. R. 43, § 10(a)(3).

      15.    CCC One Information Services, Inc. is not a qualified dealer or

appraisal service located in Pulaski County, Arkansas; CCC One

Information Services, Inc. is not registered with the Arkansas Secretary of

State to do business in Arkansas, and does not maintain any offices in the

state of Arkansas.

      16.    AAA did not provide documentation about why it needed to

deviate from one of the two approved methods for Torrence's vehicle, ~n~---
                                                  ---   --   ··-   --   -   -   --   ---   --



                                   Page 6 of 18
            Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 23 of 204




there was nothing unique about Torrence's vehicle that would justify

deviating from the methods approved under Arkansas law.

      17.    AAA knows or should know that using the CCC One Report to

determine actual cash value violates Arkansas law. Despite knowing that the

practice is unlawful, AAA uses the practices because it saves AAA millions

of dollars. AAA can achieve this savings because the cost of obtaining an

appraisal and litigating the value of a property damage claim exceeds the

difference in value between the CCC One Report and the actual cash value

of the vehicle.
                                                                                     i
                       IV. CLASS ACTION ALLEGATIONS·

      18.    Plaintiff incorporates by reference the preceding paragraphs as

if they were fully set forth herein.

      19.    Plaintiff brings t~is as a class action under Rule 23 of the Arkansas

Rules of Civil Procedure.

      20.    Members of the putative class are so numerous that joinder of all

such members is impracticable. The exact size of the putative class is

unknown, but may be easily determined from records· maintained by AAA.




                                  Page 7 of 18
           Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 24 of 204




     21.     There are common questions of law and fact applicable to the

putative class with respect to liability, relief, and anticipated affirmative

defenses. Common questions of law and fact include:

             a.    Whether AAA has a practice of using the CCC One

     Report to determine actual cash value;

             b.    Whether Regulation § 43, § 10 is incorporated into

     the terms of AAA's automobile insurance policies;

             c.    Whether AAA's practices violated Regulation 43,

     § 10;

             d.    Whether CCC One Information Services, Inc. is a

     qualified dealer or appraiser in the local market area; and

             e.    By what percentage does CCC One systematically

     undervalue cars vis a vis their actual cash value;

     22.     Plaintiff's claims are typic~l of the putative class. Like all other.

putative class members, Plaintiff had a total loss automobile claim that was

settled and adjusted using the CCC One Report.

     23.     Plaintiff will fairly and adequately protect the interest of the

putative class. He has no conflicts with putative class members and has

suffered the same injury as members of the putative class.


                                  Page 8 of 18
            Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 25 of 204




      24.      Plaintiff's counsel possesses the requisite resources and

experience in class· action litigation to adequately represent Plaintiffs in

prosecuting the claims here.

      25.      The questions of law and fact common to Plaintiff and members

of the putative class predominate over any question affecting only

individual class members. These common questions concerning AAA' s

wrongdoing must be resolved for all class members.

      26.   A class action is superior to other available methods for the fair
                                                \
and efficient adjudication of this controversy. AAA engages in a common

business practice of using the CCC One Report to settle total loss claims,

which is alleged to violate Ark~sas law, and it is not unfair to require AAA

to litigate its business practice on a class-wide basis. Moreover, Class

members' individual damage claims are too small to make individual

litigation an·economically viable alternative. But despite the small size of any

one individual's claims standing along, the aggregate value of the practice is

substantial.

      27.      Plaintiff's class claims are appropriate to proceed under the

Arkansas Deceptive Trade Practices Act. Act 986 of 2017 - which purports to

prohibit most private class actions under the Act - is an unconstitutional
                                       ----   -- --~-   -   ·-   -   - -----   -   --   --   .




                                  Page 9 of 18
               Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 26 of 204




intrusion into the Arkansas Supreme Court's exclusive authority to

"prescribe the rules of pleading, practice and procedure for all courts." Ark. ·

Const. Ame11-d. 80, § 3; see also Johnson v. Rockwell Automation, 2009 Ark. 241,

308 S.W.3d 135 (holding two provisions of Arkansas Civil Justice Reform Act

were unconstitutional); Summerville v. Thrower, 369 Ark. 231, 253 S.W.3d 415

(2007)     (holding statute requiring reasonable cause affidavit was

unconstitutional); Weidrick v. Arnold, 310 Ark. 138, 835 S.W .2d 843 (1992)

(holding statute requiring 60-day notice before filing medical malpractice

claim was unconstitutional).

                                V. CAUSES OF ACTION
               COUNT I: ARKANSAS DECEPTIVE TRADE PRACTICES ACT


      28.       Plaintiff incorporates by reference the preceding paragraphs as

if they were fully set forth herein.

         29.    Arkansas law requires that an insurer settle total loss automobile

daims by providing the insured with enough money to purchase a specific

comparable replacement vehicle in the local market area, or, if no

comparable vehicle. is available, using one of two or more quotations from a

local dealer or appraiser. Ark. Ins. R. 43, § 10.

         30.    AAA settles total loss automobile claims by relying on the CCC

One Report, even though CCC One Information Services, Inc. is not a local

                                    Pagel0 of 18
            Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 27 of 204




dealer or appraiser and even though the report does not provide the insured

· with sufficient funds to purchase a comparable replacement automobile.

      31.    AAA engaged in an unconscionable, false, or deceptive act or

practice in business, commerce, or trade when it used the CCC One Report

to settle Plaintiff's total loss claim. AAA also used the same unconscionable,

false, or deceptive act or practice in using the CCC One Report to settle all of

its total loss claims in Arkansas.

      32.    Defendant's conduct proximately caused damage to Plaintiff

and putative class members. Plaintiff and putative class members seek

compensatory damages in an amount equal to the difference between the

amount paid to them to settle total loss claims and the actual cash value of

their vehicle computed as required by Arkansas law.

      33.    AAA knew or ought to have known that their conduct would

result in injury to Plaintiff and putative class members and it continued in

such conduct in reckless disregard of the consequences. As a result, Plaintiff·

and putative class members are entitled to punitive damages.

      34.    Plaintiff and the putative class members are entitled to an award

of attorneys' fees, costs, and expenses in bringing their Deceptive Trade

Practices Act claim.


                                 Pagell of18
            Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 28 of 204




                     COUNT II: FRAUD IN THE INDUCEMENT


      35.    Plaintiff incorporates by reference the preceding paragraphs as

if they were fully set forth herein.

      36.    AAA falsely represented that the amount in the CCC One Report

represented the actual cash value of Torrence's automobile. AAA made the

same false representation to every other putative class member.

      37.    AAA knew that its representation was false. First, AAA knew

that Arkansas law requires that an insurer use one of the methods identified

in Regulation 43 to determine actual cash value and that the CCC One Report

was not a permissible method. Further, AAA knew that the CCC One Report

systematically generated valuations that were lower than the "actual cash

value" that would have resulted had it obtained a valuation from a qualified

local dealer or appraiser as required by Arkansas law.

      38.    AAA intended to induce and coerce Plaintiff and putative class

members into settling their total loss claims for less than they would have if

AAA had complied with Arkansas law and obtained a quotation from a

qualified dealer or appraiser located in the local market area.

      39.    Plaintiff and putative class members justifiably relied on AAA' s

representation about the actual cash value. Indeed, because the


                                 Page 12 of 18
               Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 29 of 204




 misrepresentation goes to a material matter, reliance is presumed. Manhattan

 Credit Co. v. Burns, 230 Ark. 418, 323 S.W.2d 206 (1959) ("[R]eliance is to be

 presumed when, as here, the misrepresentation goes to a material matter.");

 Pickering v. Garrison, 2009 Ark. App. 107, at *13 ("Reliance is presumed when

 the misrepresentation goes to a material matter.").

         40.    AAA's conduct proximately caused damages. I?laintiff and

 putative class members suffered damages in an amount equal to the

 difference between the amount paid to them to settle their total loss claims

 and the actual cash value of their vehicle computed as required by Arkansas

· law.

         41.    Defendant knew or ought to have known that its conduct would

 result in injury to Plaintiff and putative class members and it continued in

 such conduct in reckless disregard of the consequences. As a result, Plaintiff

 and putative class members are entitled to punitive damages.

                               COUNT Ill: BAD FAITH

         42.    Plaintiff incorporates by reference the preceding paragraphs as

 if they were fully set forth herein.

         43.    AAA acted in bad faith to avoid liability under its policy issued

 to Torrence. AAA knew that its method of settling total loss claims violated


                                    Page13 of18
            Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 30 of 204




Arkansas law and would result in a lower payment to Torrence than if AAA

would have obtained a quotation from a qualified local dealer or appraiser.

Despite this knowledge, AAA fraudulently presented the CCC One Report

to Torrence as representing the "actual cash value" of her vehicle.

      44.     AAA did more than merely refuse to pay a claim. AAA

intentionally violated Arkansas law to save itself money at the expense of its

insured. AAA's conduct was dishonest and oppressive, and was carried out

with a state of mind characterized by contempt for its insureds.

      45.     AAA's conduct proximately caused damages. Plaintiff and

putative class members suffered damages in an amount equal to the

difference be_tween the amount paid to them to settle total loss claims and

the actual cash value of their vehicle computed as required by Arkansas law.

      46.    Defendants knew or ought to have known that their conduct

would result in inju_ry to Plaintiff and putative class members and it

continued in such conduct in reckless disregard of the consequences. As a

result; Plaintiff and putative class members are entitled to punitive damages.

                       COUNT IV: BREACH OF CONTRACT


      47.     Plaintiff incorporates by reference the preceding paragraphs as

if they were fully set forth herein.


                                 Page14of18
            Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 31 of 204




      48.     Torrence and AAA entered into a contract. Among other things,

the policy provides for the adjustment and settlement of total losses based

on "actual cash value or replacement with another of like kind or quality."

      49.     Arkansas law requires that AAA either provide a replacement

vehicle, provide a cash settlement based on a specific replacement vehicle if

one is available in the local market area, or use "one (1) of two (2) or more

quotations.obtained by the insurer from two (2) or more qualified dealers or

appraisal services located within the local market area when a comparable

automobile is located in the local market area.'! Ark. Ins. Regulation 43, §

10(a)(2); If th~ insurer deviates from · this method, it must provide

documentation for the deviation, including giving particulars of the

automobiles condition, and "[a]ny deductions from such cost, including

deduction for salvage, must be measurable, discernable, itemized, and

specified as to dollar amount and shall be appropriate in amount." Ark. Ins.

R. 43, § 10(a)(3). Further, "[t]he basis for such settlement shall be fully

explained to the first party claimant." Ark. Ins. R. 43, § 10(a)(3). The

provisions of Ark. Ins. R. 43 are incorporated into the insurance contract as

a matter of law. See First Sec. Bank v. John Doe 1, 2, & 3, 297 Ark. 254, 257, 760

S.W.2d 863,865 (1988).


                                 Page15 of18
                     Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 32 of 204




               50.    Torrence and putative class members did what the contract

required of them.

               51.    AAA breached the contracts by using the CC~ One Report

instead of using the methods required by Arkansas law.

               52.    As a result of AAA's breach of contract, Plaintiff and putative

class members suffered damages in an amount equal to the difference

between the amount paid to them to settle total loss claims and the actual

cash value of their vehicle computed as required by Arkansas law.

                             VI. JURY DEMAND & PRAYER FOR RELIEF

               53.    Plaintiff incorporates by reference the preceding paragraphs as

if they were fully set forth herein.

               54.     Article 2, .§ 7 of the Arkansas Constitution provides that "The

right of trial by jury shall remain inviolate, and shall extend to all cases at

law, without regard to the amount in controversy[.]" Further, Article 2, § 13

also guarantees every person a" remedy in the la:ws for all injuries or wrongs

•••   •
          11
               Plaintiff demands a remedy in the laws for all injuries and wrongs

alleged, and a trial by jury on all issues so triable.




                                          Page 16 of 18
      Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 33 of 204




55.        WHEREFORE, Plaintiff respectfully requests this Court:

      a.        Certify a class defined as:

                       All individuals insured by AAA under a policy
                       issued or effective in Arkansas who: (a) had a
                       total loss claim with AAA; (b) that received a
                       settlement calculated using CCC One Report; (c)
                       during the period from February 28, 2014 to the
                       present.

      b.        Appoint Kathleen Torrence as class representative;

      c.        Appoint Holleman & Associates, P.A. as class counsel;

      d.        Declare that AAA's practice of using the CCC One Report

to settle total loss claims violates Arkansas law;

      e.        Enjoin AAA from using the CCC One Report to settle

future total loss claims in the state of Arkansas;
                   '
      f.        Award her compensatory damages in an amount equal to

the difference between the actual cash value of her vehicle and the

amount AAA paid;

      g.        Award her punitive damages in an amount sufficient to

punish AAA for its wrongdoing and to deter others from engaging in

similar wrongdoing;




                                 Page 17 of 18
    Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 34 of 204




    h.      A ward Plaintiff all recoverable costs, expenses, and

attorneys' fees incurred in prosecuting this action, together with all

applicable interest; and

    1.     Grant Plaintiff all such further relief deemed just and

appropriate.

                              Respectfully Submitted,

                              HOLLEMAN & ASSOCIATES, P.A.
                              1008 West Second Street
                              Little Rock, Arkansas 72201
                              Tel. 501.975.5040
                              Fax 501.975.5043

                           By: - - - - - - - - -
                               John Holleman, ABN 91056
                              jholleman@johnholleman.net
                              Timothy A. Steadman, ABN 2009113
                              tim@johnholleman.net
                              Jerry Gamer, ABN 2014134
                              jerry@johnholleman.net

                              &

                              Lloyd "Tre" Kitchens, ABN 99075
                              tki tchens@bradhendricks.com
                              THE BRAD HENDRICKS LAW FIRM
                              500 C Pleasant Valley Drive
                              Little Rock, AR 72227
                              Telephone (501) 221-0444




                           Page 18 of 18
                        Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 35 of 204

  '\.




crJ:,EONE~                                           MARKET VAI..UATION REPORT
                                                                                             Prepared for AUTO CLUB ENTERPRISES


~fl         REPORT SUMf\~ARY

~       CLAIM INFORMATION

 Owner                                               Torrence, Kathleen
                                                     5716 Meadowlark Dr
                                                     Little Rock, AR 72209
 Loss Vehicle                                        2001 Mercedes-Benz E-Class 4dr
                                                     Sdn 4.3l
 loss Incident Date                                  11/17/2015


 Claim Reported                                      11/30/2015




~       INSURANCE INFORMATION

 Report Reference Number                             80088252
 Claim Reference                                     PA0001349458-11809649
 Adjuster                                            Moore, Gabrial!
 Odometer                                            172,264
 Last Updated                                        12/22/2015 09:47 AM



~       VALUATION SUMMARY

 8asn Vehic!(¾ Value-                                                S 3.408.00
 Condition Adjustment                                                . + $ 30.00

 Adjusted Vehicle Value                                              s a,,na.oo


The total may not represent the total of the settlement as other factors (e.g. license and
fees) may need to   be taken into account.
        Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 36 of 204



0--£,EONE. MARKET VALUATION REPORT                    I   Owner: Torrence, Kathleen
                                                          Claim: PA0001349458-11809649




-~ REPORT SUMMARY
                       Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 37 of 204


                                                                                                                       \
                                                                                                                      Owner: Torrence, Kathleen
cr..G~C)NE. MARKET VALUATION REPORT                                                                                   Claim: PA0001349458-11809649



'IALUATiON rv1ETHODOLOGY
How was the valuation determined?



                                     CL.AiM INSPECTiON
                                    AUTO CLUB ENTERPRISES has provided CCC with the zip code where the loss vehicle is garaged,
                                    loss vehicle VIN, mileage, equipment, as well as loss vehicle condition, which is used to assist in
                               \_.. determining the value of the loss vehicle.




                                                                                       DATABASE REVIEW
                                                                                       CCC maintains an extensive database of vehicles that currently are
                                                                                 or recently were available for sale in the U.S. This database includes
                                                                                 vehicles that CCC employe·es have physically inspected, as well as
                                                                                 vehicles advertised for sale by dealerships or private parties. All of
                                                                          [_.::·--these sources are updated regularly.
                                                                          :?·:·.....




_________________________""""'
SEARCH FOR COM PARABLES
                                          ,




When a valuation is created the database is searched and
comparable vehicles in the area are selected. The zip code ..
where the loss vehicle is garaged determines the starting point\
for the search. Comparable vehicles are similar to the loss
vehicle based on relevant factors.




CALCULATE: !:iASt VEHICLE VAl..tJI:; ,        ...   ~,......_-_,.,._,_,   ___..________                      ·,:•,.


Adjustments to the price of the selected comparable vehicles are made to reflect
drfferences in vehicle attributes, including mileage and options. Dollar adjustments are
based upon market research.
Finally, the Base Vehicle Value is the straight average of the adjusted values oft he
comparable vehicles.
                      Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 38 of 204



                                                                      Owner: Torrence, Kathleen
                        MARKET VALUATION REPORT                       Claim: PA0001349458-11809649




ti,        VEHICLE if\JFORl\4A TiON
VEHICLE DETAILS

Location                           LITTLE ROCK, AR 72209
VIN                                WDBJF70J918383025
Year                               2001
Make                               Mercedes-a enz
Model                              E-Class
Body Style                         4drSdn 4.3l
Body Type                          Sedan
Engine-
      Cylinders                    8
      Displacement                 4.3L
      Fuel Type                    Gasoline
      Carburation                  SMPI
Transmission                       Automatic Transmission Overdrive


VEHICLE HISTORY SUMMARY
 Experian AutoCheck      No Title Problem Found
                    Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 39 of 204



                                                                                                                                                 Owner: Torrence, Kathleen
cr~IJONE. MARKET VALUATION REPORT                                                                                                                Claim: PA0001349458-11809649




(id     VEHICLE INFORMATION
VEHICLE EQUIPMENT


Package 1:                Sport

Odometer                  172,264

Transmission              Automatic Transmission                                                           o/

                         : ~t~~i~,~~~'.;~:~i?~~:~;\(!t!:1'};:?:~~fr!~:~~~:~: ;,i; :~:2:~ i;~:'.~i;;;!.~:!'.:'',~-~,:~i.",':t::,::A
                                                                                                      0

Power                     Power Steering                                                                   v
                         f~§W~g;~J~~~'.~i!M~FJ?1lli~ti%:SNititMfaMi~1;\i,di1fii¢JM~i!\\!ii:~kMtLlifi~i.i
                          Power Windows                                                                    ..;

                         ~#.~i{§rJ@~~SX~iX;,:~Yi~~>;;~~/L0><P:~:;·:,}~'~'-;¥~'-~ii!-i,:+?':';;f;;i,~~?E
                          Power Mirrors                                                                    "

                         ~~~~~~sRd~r:~:~--~:~t~!>i,i f,?X!i~;I,;~i:,.;;~;,?+;;:~/i;~;!~~::_'.;~,!~:r;;?i~;~;~:+};::;~y;
                          Power Passenger Seat                                                             ./

                         ;p:Q.w.~w™-~.:. _,!~J!~f~~~~£EiCCX~&Ml~f¼~MtWtst&Jt&~ifi1B~t\:
Decor/Convenience         Air Conditioning                                                                 .;-

                         /_§J§fi~~#iiP:?:bi~~~~;;;;;;~;J¥i~;t:\~;p;;;;:;~;;i;:~;;;;:~i;i¥W;twl~*i~~!~:;:¥;;:;;§[qi~;;;fo:
                          Tilt Wheel                                                                       ~


                         ::§f#.i~~;~?~M~!'.1{W'.i:~Ww~1:,~;?W'.;(i!i:t!??!W!Wfi~!tJ!lf
                          Rear Defogger                                                                   · lo/

                         jW~~t1:rw«*~t~lw«~')t%tt;1f!<~0?{d@0&;</~ifr«i;t?~~~;i!itiiI:;fJj
                          Console/Storage                                                                   ¥'
                         !_M~~Rt¥{f[.~:~~~:8.::-~',~!::A6f!:;~E;;;;l:=i;,~;~;\;~:~;:;,::;!;;;~~;;,;;ift::,~;N;,/;i:;;;,::;,_;;,;;~;;_::!;:j/c:
                          Keyless Entry                                                                    .;

                         li~,~i;~1~~~¥:~~ lJEb-)i: IfriF: ~:~~~~~~.:~~;;~ifr:~l~Ii01diH:~i;i51:::.:tti'.:ti
                                                            1
                          H~e~k                                                                             ~

                         :_2~1it~1:~1.i.~i ?%t#F0~f~:; ~~,:f~i;:; ~],:i):;i~~~Ai,)i~~~,:i¥?f; ); 0,:?~~;:~:~i;i~;:f§
Seating                   Bucket Seats

                          ~~~~1~~n~1.~~~~,0;~r-)l~;~t;t;{i;+:i{; ;~; :; ~i¥.~i:il~;\~~~=;i ;~i~;~/:; ~;gi; ;~1;fAkr;iRiiii
Radio                      AM Radio                                                                         "

                          ~ff;~I~~A#fi(:~~~;NfW;2}1i;t~il~faj;;iriJ.if1\1i1:;i~i~~;t.i!~i~i;:_;J.i.i1J~i;iIi~i!mti;~i
                           Stereo                                                                           ~l

                          ~:~-~i!i~i§.~~#.K.~~i;;:~~<i~::;~~;:i~::;~~~:~-~:fr;~~;;::~:~:~;;~::;i~:;~~¥;:i;;::-:::5:;::;</iL:;~'--
                           cassette                                                                         -./ .

                          t?f~}~'.~;~B.~~1~1:JJfilW~i~Wi~ff!.B:tiJ~:i1s~?P\i_WSW¥HW\W\'.
                        Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 40 of 204



                                                                                                                                                  Owner:Torrence, Kathleen
cr.£,ti()NE. MARKET VALUATION REPORT                                                                                                              Claim: PA0001349458-11809649




         VEI-HCLE iNFORMA TtON
VEHICLE EQUIPMENT

                              Premium Radio

Wheels                        Aluminum/Alloy Wheels

Safety/Brakes                 Air Bag (Driver Only)                                                          ~

                             :Mt' -- - :::--,-,,c-\t~i.:iiffliift~f~s;ii1½ii fJlt1-li{i 1.1ti:i1Ni1tJJ:li .t~
                             1

                              Anti-lock Brakes (4)                                                           r,/

                             b1~~,~~PI§si~f:~~iit{; ; ; .4;j;,; ~E~~:.;~i~1[.,~~i_;:_ _ _ . . . . . _/Hj'(!~Efb2m%~
                              Front Side Impact Air Bags

                             '.½§I:l i~'.;t'.t ' .:~;}~':~:~~~::f; ~; ~\-??~-~,~~=:: ;:~;~_~:?'.~7tJit ?~S\%'.'W?)~'%~t
                              Traction Control                                                               ,iJ

                             :!~~:~11iryrs~:~:r~1~,,";~:! ~,3~;;:;i:;:;~~~~~~~;,;:~;:~E:; ;,~!; ,:;1;,;:;~:y~~1:-~:~~,,;2'f.~;t:!;,?;:;,;:,: ~i
Exterior/Pa int/Glass         Dual Mirrors                                                                   o,/

                             i~*~~~:]~1fi:¥f~)~:1£?1l~~r;,f1-tJtt0t~tif*B~tr!effi~i1:!e~JWMW!lt~~1WJii\¾f1l0rn:
                              Tinted Glass                                                                   El
                             \'fai,i k~mR~:;~; ; )l~;};~iI;~(i;~; x~;/; ~; ~!h:; ; ;:; <: ; ; ,'.;@;.:~~:; ~;/; ~~~]i;j; =~1;~:~;
                              Clearcoat Paint




                                                                                                                                                                         r,_...,_ ,_. _, "'~
                          Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 41 of 204



                                                                                                                                                             Owner: Torrence, Kathleen
                                  MARKET VALUATION REPORT                                                                                                    Claim: PA0001349458-11809649




         VEHICLE COi'~DITiON
COMPONENT CONDITION

                 Condition                         Inspection Notes                                                                  Value Impact

I~1i~i~:~%///:f:i:\//X:f:'.\i::\\d:/f::::h::f/::/:!t!}}:Lt'.:::Lf:;<:/::t:t:f:J:J:WJXt?\WNJ:'.Xi::;
Seats            PRIVATE                                                                                                                              $0
                 OWNER




Dashboard        PRIVATE                                                                                                                              $0
                 OWNER




EXTERIOR




Glass            PRIVATE                                                                                                                               $0
                 OWNER




MECHANICAL




Transmission     PRIVATE                                                                                                                               $0
                 OWNER
                      .............................................................................................................................
\~iief~\%:J.&X:%:CYiU.U?H.T%)%/)!.U\U\W?L}UYHX)U?LU.UXU%\\U%\lU/\\.U\\ULU?))i)Ui&
Front Tires      DEALER                            LF 6/32 RF 7/32                                                                                    $ 15

lij~:rinr~~i(trjj_~.L.gR\th:ft:;tiij~ti:'i.?.-i~:rt$.iii/;>:,/\:>ti{XJ:tShrd:::'.ffai}\:fJ:$:,£~
                                        Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 42 of 204



                                                                                                                                             Owner: Torrence, Kathleen
cr...LZlONE. MARKET VALUATION REPORT                                                                                                         Claim: PA0001349458-11809649




®_ COMPARABLE VEHICLES
 Options                                                           Loss                  Comp1                     Comp2
                                                                 Vehicle

~-~R½;~;):~~~:: -:'.!.}.).~_;_~_;-~_}_~_;\///i;i~t\(~{\;\(/:¥7:\{:/;:-)f>.K..'./:.\\~;~~~;/i/\~/).:L}
                        0
 Odometer                                                        172,264                   67.486                   172,154
\~efiJµ,f;~f,~)m.!ij_~9.~1\T;X//Xh?ff&\tf/LLX'f!t/;///M(Xff///t
 Overdrive                                                             ..;                      v                      , -./
:~t~~~r§J:~M'(!:f/t}\/i\\t;>;t\\\/}?;}L/L///\ii)Y)//:}f\J!.f3/Y.
 Power Brakes                                                         ·.,,                     ..,/                       v
t~RW..~.fW.i~:~-~~22:?\CXXX?l(f(??~/i\t/(\XP/:::.)\\/t\\/it.{Fi\
 Power Locks                                                           ..,,,                   v                          ~

ff:~~itMf~~i\/;:y//-?f\\X\\\:Y'/9}:f/t\t/\1;¥f§~:Y/X:::Y:Yi\1iX/
 Power Driver Seat                                                     .,,               v     ..;
}fA~~r)~~~-~-~9~!~~~~~>;;-;·,->;>:,:},:<:<.::::}l~\:~~:;~-;-~_\'}.':<}!.:>\A·:~~:-2-2-;,_,,"!f},'i'-:"(?'
 Power Trunk/Gate Release                                              .,,/                    -I                         v
t~.f£~~~i#.~1)~~Jtf/ff:-:/:(/i:/T!!.!!.!!.!!!!12/Ht-X\U:\/}D:(it/:'.:////;?t/P!i//\t-{.
 Climate Control                                                       -./                     ../                        .,/
tn~Yt~,;~.!.\\i??/fth?{Ci!i!EU:: /i/!!/3i/::::\//:VY:Y¥:/f tt?-ii-L\/.v:f\Ntt
                                                          0

 Cruise Control                                                       ·..;                     ../                        -./

(~i~(ii~(~~-~/:};:\iYL\.\\.L/\X{?\?Y!-.\t??\{}{ft/\f\/j/l!lf////:?\\
 lnlennittent Wipers                                                  ../                       4,/                       ./

{~_~:~:~P:f8:l§¾§i~~\\>i<·YX.:;./:XLL·SL~;%)L;(t/?f!EX:HELXL:-j/}Yt
 Memory Package                                                       "-./                     ..,                        ,,,/
f..~~iJ~~.(~f~t~?/F/:/\/::/{:/{:}}:\\:\~:/~Xt>Jt3?:N/??/.:\\t/fi/\(:f\
 Telescopic Wheel                                                     .,,/                     ..,,                       -t
f..M~.~ij~}?:~h{if./Y:}(:\gsxr\\/Xi:~r>+f-::::}\(~.fj/(?Xt/?¥!:i/U:}(
 Home Link                                                            ....,                     ../                       ..,f

f..~~)N~tV#~Iiim.f';f/t\>\t\\/X?,t}:1:~t\(:/\\-2,tC-;:\\A:/XSi,;E=//i
 Buckel Seats                                                          ,t                       ../                       -t
rt#.:~I~if~~//\\\T.I///U.U!-!..U!.!.U.\Uit.\S<~ttt?!id<??/\\J!lUit-t/
 AM Radio                                                              4t/                      .J                        't/
f..f-Mj~:,9.~i?./t\X\D:XI\\\XXI?XXX}/!!f?\&:/X\~/frYt::?}/Yi=J?i)i?
 Stereo                                                                -I                       -,,/                      <t/
\@.j:f~fi!.¥.~8:.\\/:}\;}/{:?/}:;<\/)/f?lA?D\\X/J///tV?:/}\X:Y/)\//:
 Cassette                                                              ../                      i,/                       ../

t:~#.A11~}W~~~.(if~W#.3:~f?bfu?-.,~Y~YA?ft-}:X-XLL:JY;\:/t)(\:/\/P//}I'./
 -Premium Radio                                                        .,,/                     -./                       ../
t&}@.0;~,@4~)Bf,W,¥~~-~>>ttX//\\\i)\L?\\XXi1./\/'.-JJ\I\'ft/:-L·S:
  Drivers Side Air Bag                                                 -../                     ,.;                       v
\p~s~~~-g~f~(sag'i;\S<.,:?:::.::::(:\:}.:::\;}::v.,}::.~~t;Ui}:jt:-;j_;;·;:;>.}ZV:\):_:j,l~~-~:\Y{
 Anti-lock Brakes (4)                                            ·../                       v                            ../
~-~-~~JJ~~\,:P!~A~~~-~~!~::~~~,~::():::\:_,,<:,<<-~·::.~/~~;:i,.<~:-.}., ~~,:-;;:}.?.;:.~:i?.;~-~-i,:-;::.,:-~_,,:-~_,_,;·;-¥.-;::>ix,~',:
  Front Side Impact Air Bags                                           ..,                      -./                       -./
                         Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 43 of 204



                                                                                Owner: Torrence, Kathleen
cr-...CE()NE. MARKET VALUATION REPORT                                           Claim: PA0001349458-11809649




~ COMPARABLE VEHICLES
 Options                                Loss      Comp1         Comp2
                            .I         Vehicle

fAi~~4§#.!f~g¥~~l/{\(?frLtl:L~i:?/2\\?\\f.?/ft~·?I/\/1/i:/\\/
 Rear Side Impact Air Bags                )(          It            v
t¢~mitX@J~~~iMJi-#.t~m:i\%X-XLX>}~_@n:t>tt.~. tr?.\tt<\v/t{t?
 Alarm                                   .., .       v              '!/
S.r.f~~if<id~9okci{/it\t//{/{/?.\//'i/2~<\IS3i/;~,/\\:/:\~}{l(ff::'.i'.C:
 Stability Control                       ~           ~              ,J'
:~_ij,y#f~-?r:ii/iiU{t/LfDD\/X;-/X~?\t\/(?;fi//:/{(/:?\\5t)!iit\\
 Heated Mirrors                           ·v           v               '<I
:~ij~ii~A~:i~(~/}/I/:/;/J;/:~\Xt/f/?~Stt/IiX:::~\:Ai/'XY/t!:~h\Sf
 Fog Lamps                                4            .,/              v
(c.i~~t~~.'.~f~~:~j_:<:{?\:/i//\\:\:/:\/t~r;F:>2:/\Li~.T:\?.ih:>;;;;;:f~Y<?U.
 List Price                                          $ 6.486        $4,995


;:k::~~;~:,;:~~:;;'~;;;~~;,'~:~~:::;,~~:~i;{::~:
                     Make/Model/Trim
                                                                 0
                                                                  '.~:;'.~;-
                                                                    - $ 800
(//X/LD/\\/\iMl!~~g~\:/'.i}/2\://\\U.\\/Y/:\\:/$:;?:;$_~f/~/L?J/~;~'.Q~
                     Condition'                       - $ 781       - $ 781
                      Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 44 of 204



                                                                                            Owner: Torrence, Kathleen
                          MARKET VALUATION REPORT                                           Claim: PA0001349458-11809649




 ~~      VALUA TiOr-~ NOTES
12/22/2015 09: 47 - Pre/Post Tax data modified after Valuation

12/22/2015 09:47 - Packages added: SPORT

12/22/2015 09:47 - Post Valuation Adjustment entered for:

12/22/2015 09:47 - Condition Ratings changed after Valuation

12/22/2015 09:47 - Appraiserld changed, Old: 71168 with New:

12/22/2015 09:47 -·AppraiserlastName changed, Old : Branson with New:

12/22/2015 09:4 7 - AppraiserFirstName changed, Old : Christopher with New :

12/22/2015 09:47 - User has changed one or more of 1he below mentioned i1ems:
Appraiser, Insured, Owner, Loss Type, Coverage, Third Party

This Market Valuation Report has been prepared exclusively for use by AUTO CLUB
ENTERP~ISES, and no other person or entity is entitled to or should rely upon this Market
Valuation Report and/or any of its contents. CCC is one source of vehicle valuations, and
there are other valuation sources available.
                                         Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 45 of 204

   '   .
                                                                                                                                                                                Owner: Torrence, Kathleen
                                                  MARKET VALUATION REPORT                                                                                                       Claim: PA0001349458-11809649


SUPPLEfvtENTAL lf\JFC)RMATIOI\J
   Gr(!,: EXPERIAN® AUTOCHECK® VEHICLE HISTORY REPORT
 TITLE CHECK                                                                         RESULTS FOUND
· Abandoned                                                              ..,,1           No Abandoned Record Found
                      .                                              .           .   .     . . . . . . . , ... ·····. ... ... .. ...              . ..... ·-- . . . .
'.P~~~;~~~-~::~:~)::'.\:Y:\Y>>>>>>:~\:•:>>~~}/_;;~::}'.i!P.Jl..?,1!g1_g~9.J~~9~~.:,.f:C?..·~-~. >~:X:/:\<:<:<:::·i:::>.::
 Fire Damage                                                             ti/             No Fire Damage Record Found
t~~iiiM~_IB.i-fa/Nf//\/\\/?/./:>X)kf:Y~i\1,1i¢W~i{~~iB.ii:q~f~):i~:6iiW.H'/:)}//%/C\)/
 Hail Damage                                                             ../             No Hail Damage Record Found
J1~Xriiq¥./f.6=~f\/?:\/\/\\/§/Y\/Fl/:>:&~ifo#hc.~hi~J~-~-~.):i¢.~~;4i~:µ_h.~•Ht.>?\t//X;/:
 Junk                                                                    v               No Junk Record Found
!f~f~ijJ!t//QJ;)\L/LiLIXY!':iL'Sh/:}l./??&t~~~~Ji1faf~:Jit~Ifi~.:~,{i(\J/\t/?2:'i\)X.Xi::/
 Salvage•                                                                v               No Salvage Record Found

 EVENT CHECK                                                                         RESULTS FOUND
 NHTSA Crash Test Vehicle                                                •,/             No NHTSA Crash Test Vehicle Record Found

l~t~fu:ii8#m~~#::i?\//;/\\\?:••?:L\L\?'¥:F\SR~ii~h,ttj_?'~~~l;g~~:~~a.'If~J~=¢.i/\f}):\:fr/\
 Major Damage Incident                                                   t,,/            No Major Damage Incident Record Found
N~rNf~-~P:"~:-AWB.~P\1/.½~-.w..q~,-::,-::_ ;,-:.::_:-:.:.¥\'.:·,::J~Q-:M~.ri!-it.~;;~µ~13~J3µy,$.!i~-~mP.~:F.i:~¢.r:~ifpµi1c:1
                                                              7

 Odometer Problem                                                        ~/              No Odometer Problem Record Found
i~}§Y.€1iN:/:\/D\.C.\l.i;;c;;;:;ut;: _1{:f\!'\~{}//&~:#.i. @~1~,;;~:~#.t~•\t;q~~lt\/\2/VJ/!: :·.·: :.-.:·.· _·_· ·.
 Water Damage                                                            ••l             No Water Damage Record Found
;_~Wk~'.~f~§#.~-§:U>;/St>}:'./}///:/}t.\\)\¥::$,;Jv~~i:)i;q~i~fo:·~f¢~'~4)%JdJ/;\\/SC\:kL
 VEHICLE INFORMATION                                                                 RESULTS FOUND
 Accident                                                                ~               No Accident Record Found
·SP~~;~~-~[11~})!2:::\:;{?::;:,:::;:::':\/>,/tl~L~>;q~r:r..e.'¢.J~~-~Tjii.~(:~~~~jh.'~·F:il.~.h~.~;:;.~::~'.·i,'::::-;:,::,,;~,;::~;~-;,;;,:~,,.::
 Driver Education                                                        V'              No Driver Education Record Found
g1fft/#n,{~~•f(~;~~-~r.t>.:f:f:/:~//·:/\\{i/Y:,'f11K:#}llr3.in.i~J:~:Jhif~•~h~)~iqt[~/#St~JH)\//j
.Lease                                                                   u'?:J           Lease Record Found
:yfriYt\T/L/:t}f::L!L!Li:t\)?:LL\/:Jk)}{·:~'ifti:~h;g~W~~J~:~:t,¥.:~'.:U::ti/itf:/'.L;:/\\\di:!::'t2'
 Livery Use                                                              -./             No Livery Use Record Found
t¢.:ix~/hm'f6f:y:~tX:L7//}:(///i\//'.ft:'.\/f:jt~H\¥foffiiRf.G:~~:R.~'¢.~r~'#.:J.J4b,/i\:i/\\/://
 Police Use                                                              -./             No Police Use Record-Found
t!i~fXZ<itf>ttt\/i:\'\}//Y/Y\.\\t}/JW/Ffr~~fRS.®~#::ft@#:\F:})\;::/(}\/L-1/ J\:::.:                                                                                                                            '
 Rental                                                                  ..,/            No Rental Record Found
 t}i:#.t·~Wi~t~·~N~\/t;;;n:-.':;/;;:_;;;;\t.U:Y:ti?~k:ii~Mi~6~M/i:i'.~~i:~t::i%·¢i4~~'.i.b.:~@Z:A\:/:/i}\
 Repossessed                                                             ,;,f            No Repo~sessed Record Found
 ff:~;~.1.H~:~i:::.:,:;;,;-~:/~/::~/-:.';-:~::;•::;::;;,;-::;,;-::~::-::,.,·:,,:;;;,,:-;:_¥:::;,~,,,:;_~p~.if-~i1.::µ_~::R~:~:~::f.o..9~.d.:~:;:<::.··.~·;:, :Y)U>>:>:::k}:::
 Theft                                                                   t,/             No Theft Record Found

 t~f~L~tiWitif~;~~f?K-<·U)\\B\f\/Xi~h:\:\ijtJf~B~1.qfi~j¥.~)~¢l~~':#.i~:~1<~-tt/r:Xt?f
  Emissions Safety Inspection                                            ../             No Emissions Safety Inspection Record Found
 :tii:i'P.i}if~iS./i'.iW/:/?\::::\::::\?\/(\>:1\t:'f·\t§tN.Ji%k/¥~1.tf:i@{g~:4l~~:f;fJ.h¥f'.{\:!P\:'iXh\E
                                     Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 46 of 204



                                                                                                                                                               Owner: Torrence, Kathleen
CCGEOt..JE. MARKET VALUATION REPORT                                                                                                                            Claim: PA0001349458-11809649



SUPPLEfv1Et\JTAL iNFORf\~ATION

  ~          FULL HISTORY REPORT RUN DATE: 12/22/2015

  Below are the historical events for this vehicle listed in chronological order.


EVENT                RESULTS                                        ODOMETER                   DATA                                         EVENT
DATE                 FOUND                                               READING               SOURCE                                        DETAIL

07/06/2001           BOSSIER CITY, LA                                                 10       Motor Vehicle Dept.                           TITLE

~~~~~~~~~fa~;~~:~~7;~;:?~it~{~:~;,~:-~'.~:~~K:.: '.;J;_;'._;~;1;:~l;~'.~~~;~n~~~1~~;;:~~'-i:~:~~:.~:;~;.~~:~;:;t~: : ~~1~:~~:~~~1/~;:{~;~
06/04/2003           SOUTHEASTERN                       ,                      21538           Auto Auction                                  REPORTED AT AUTO
                     REGION,                                                                                                                 AUCTION


rllt~t!iiffilifil,xiiimmin1i(@I.@rI1I@illll.li!_!lj;]:!~fi&~l1@l%;1=~~B~!;;§}[iI;ill~1iW.31llli!tll\Bt
06/10/2003           CA                                                        21545           State Agency                                  PASSED EMISSION
                                                                                                                                             INSPECTION


itiif~&[~Ii\~tij~@)(~}:~~:\l(it,{t.\t:\tft:th1\\tstt:\:lllr1l!!:\!~t~ttiit:Iii'.@{'.il;I{i1]~i,~~i11,~;*J~it~~ff@
09/07/2003           CA                                                        21740           Motor Vehicle Dept.                           ODOMETER READING




09/26/2007            CA                                                        67234           State Agency                                 PASSED EMISSION
                                                                                                                                             INSPECTION
foioii.20.of:?•.::gA.~r-k:R.o:sArcA::~:::,;,):::::::.:::::~:::::,:?,:~-::.::-::::.::.:;/:-::_::-:::::-:~;::"Moiiir:.:.v1h1cte:::aep.t>:::-;-;~;-~}\T.1t1.::e;t-/.X:>\c~\}:~::?i:\':::::.:::/
10/07/2007            SANTA ROSA, CA                                                            Motor Vehicle Dept.                           CORRECTED TITLE


~~t~!?.;~~;~;\~;:~~~l.~~~t:~'.:;:;~;~: ~~~:~t~:jJ~~;:~~~~~J~~;: ~; :~~~~~~:~~;:Js;~~;f;}.~:; t!i~~!~~~t;:l}:;~:l:; ;f!:/; ;.;r~:;~~~iit~~;~;~;l~;.'.~>~'.~~
07/21/2011            CA                                                        93994           State Agency                                  PASSED EMISSION
                                                                                                                                              INSPECTION


r:ft1tziir®it@t!I:faE~ftf/NSt1it:{;@%A;}~t'.0{t.is:tY.0.ll~sts?tl0,0;.!l\)i)i@}i}Ht.Nfl~f~ltvJk!tt½\1/Htmi
12/15/2012            SAN RAFAEL, CA                                                            Motor Vehicle Dept.                           TITLE


t;Jst~ir.~1:tsi:tttl;f~1:tif*ii~~t~,:.ii:i;iii}iiJiiii;2iti1.:mt.ii;!i1~i:ii&:ttitrt;01%:titI1s(i
04/05/2013            CA                                                       110004           Motor Vehicle Dept.                           ODOMETER READING
                                                                                                                                              FROM DMV



                                                                                                                                                                                               n ... --... ,.   'I _, 1 ':t
                                   Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 47 of 204



                                                                                                                                                          Owner: Torrence, Kathleen
cr...£,EONE. MARKET VALUATION REPORT                                                                                                                      Claim: PA0001349458-11809649


SUPPLEMENTAL tNFORMft\Tl()N
EVENT                RESULTS                                      ODOMETER                  DATA                                        EVENT
DATE                 FOUND                                            READING               SOURCE                                      DETAIL




08/26/2013           PAC1FlC SW                                            117579           Auto Auction                                REPORTED AT AUTO
                     REGION,                                                                                                            AUCTION AS DEALER
                                                                                                                                        VEHICLE

~~~~1-~~~;~~;!;;~;;~f~~~~;; ;~0.~:;_~;.: ~~~~:i.:~~:;: -~;: :;_; ~:; :i.~:i .; _:;_;~:_:;_:~:;~; !; ;!;.;_:~i,;:~:'.:.~~;~~~:s:.~; ; ~:~~;,;:_:~;~~~::;_: ~'-!.~E~~~~~~:-i~;-~~-t~~~~
11/18/2013           OAKLAND, CA                                                            Motor Vehicle Dept.                         REGISTRATION EVENT/
                                                                                                                                        RENEWAL
1)/t?)~g1_@\\.QM.~~tj/¢Ai\/.:t/_}/.U:-!:-.':-/.C/i\.i>?.Y:-:-:-.':-!..M~WfY~-~,\9ltq~P.{t\UX?tr.tr~~\ti>t?(t\i\Yt%/·
06/11/2014           OAKLAND, CA                                                            Motor Vehicle Dept.                         REGISTRATION EVENT/
                                                                                                                                        RENEWAL


trifi~i~l li~~:~lil~li~)lRf,~JJtlWJt;1i%tt~~fi11.i;\i:{t~ltltlf~:~l1@~tftijl1!!fiiitW!t~lll!11litis&Tu~ti~t
09/14/2015           STRONG, AR                                                             Motor Vehicle Dept.                         REGISTRATION EVENT/
                                                                                                                                        RENEWAL
oWi~@Q.f~/i§):~P.ii!G.}mtY;>/t\\/L\\\:\?\:\\\/J\M#.@fY~~I~¥)i~Pft2//\tgx¢.i,,-Op_~_QJ$.<~MP:r1\t?
10/01/2015           STRONG, AR                                                              Motor Vehicle Dept.                        TITLE
1:91.(tWiq{i?-\:$.T.RON"G.;·:A.R:;{f{//\f}(;int/nni{;(;(itnU(\:MQ~[:y_~ljJ:~!~~P.-iii.~/}:\),:\\~¢.(µ);i_~_pj~){~il~:t/){/
AUTOCHl:CK TERMS AND CONDITIONS:


Experian's Reports are compiled lrom multiple sourais. It is nDl always possible lor Experian 10 obtain complete discrepancy inlormalion on all vehicles: therelore. there may

be other title brands. odometer readings or disaepancies that apply lo a vehicie that are nol rellected on that vehicle's Report. Experian searches data from additional sources
where possible. but all discrepancies may nDl be rellected on the Report.


These Reports are based on information suppled 10 Experian by external sources believed lo be reliable, BUT NO RESPONSIBILITY IS ASSUMED BY EXPERIAN OR
llS AGENlS FOR ERRORS. INACCURACIES OR OMISSIONS. THE REPORTS ARE PROVIDED STRICTLY ON AN "l>S IS WHERE IS" BASIS, AND EXPERIAN
FURTH.ER EXPRESSLY DISCLAIMS ALL WARRANTIES. EXPRESS OR IMPLIED. INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR ATNESS FOR
A PARTICULAR PURPOSE REGARDING THIS REPORT..


YOU AGREE TO INDEMNIFY EXPERIAN FOR ANY CLAIMS OR LOSSES, INCLUDING COSTS. EXPENSES AND ATTORNEYS FEES. INCURRED BY EXPERIAN
ARISING DIRECTLY OR INOIRECTL Y FROM YOUR IMPROPER OR UNAUTHORIZED USE OF AUTOC HECK VEHICLE HISTORY REPORTS.


Experian shall not be liable for any dela1• or failure lo provide an accurate report ii and lo ltle ex\ent wlich such delay or failure is caused by events beyond the reasonable
control of Experian. including. wilhout limitation, •acts ol God". lerrorisrn, or pllblic enemies, labor disputes, equipment malfunctions, material or component shortages.

supplier failures, ernbargoes. rationing, acts ol local. state or national governments. or public agencies, utility or communication failures or delays, fire. earthquakes.             nood.
epidemics. riots and strikes.


These lerms and the relationship between you and E~perian shall be governed by lhe laws of lhe Slllte ol Illinois !USA) without regard lo its conflict of law provisions. Yoo and
Experian agree lo submit lo lhe personal end exdusive jurilldic1ion of lhe courts located within lhe county of Cook. Illinois.
                    Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 48 of 204


                                           (

                                                             ·'II
                                                                #i     • WN e
                                                           --""•-'"-"""··-,•>.'.-''1~,, •• ,   .:A>;-,',i,;'.   ::-."l.· \ .....




                                                    THE BRAD HENDRICKS
Brad Hendricks tt                                        LAW FIRM
                                                             A Professional Association
                                                                                                                                               Matthew E. Hartness t
Lamar Porter t                                                                                                                                     Caroline C. Lewis
Christopher R. Heil                                                                                                                          Lloyd W. "Tre" Kitchens
David Rawls t                                         500 C Pleasant Valley Drive                                                                   Sheldon D. Smith
George R. Wise, Jr.                                   Little Rock, Arkansas 72227                                                                       Gary Davis•
                                                        Telephone: (50 I) 221-0444
                                                                  Fax: (501) 661-0196                                                                      • Of Counsel
All Licensed in Arkansas
t Also Licensed in Te:"(a.s                            www .brad bend ricks.com
tt Also Licensed in Texas & Missouri

                                                             August 28, 2018


Wendy Kight
AAA Insurance
Claims Department
P.O. Box 66502
St. Louis, MO 63166

                           RE:         Our Client:                        Kathleen Torrence
                                       Your Insured:                      Kathleen Torrence
                                       Claim#:                            PA1349458
                                       Date of Incident:                  11/17/2015

Dear Ms. Kight:

             Our firm represents Kathleen Torrence. We need to know how your company valued the
total loss claim our client made on their insurance policy.                                                                        We also need any supporting
documentation on how you arrived at that value.

       Please produce the above referenced information as quickly as possible. Thank you in
advance for your cooperation. Please feel free to contact me with any questions.

                                                                           Sincerely,

                                                                                 Al-;;----
                                                                                1·.11:v.
                                                                           Lloyd W. "Tre" Kitchens
                                                                           tkitchens@bradhendricks.com

/aim
                                           Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 49 of 204


                             Cars for                                     Sell Your                                                                  \/ide('.LS     4~
                                                                                                                               Research
                             Sale                                         Car                           Repair



Used Mercedes-Benz E-Class for Sale                                                                                                      Sort by: : Relevance: Best Match
                                                                                                                                                         !_ ______ ........... -· ··- .. -


                                                                                                            ----·-..·-·-~------..·--·----·---··--· ........- --- .. ·-- ·---- --·· -....... .




   Filter Results                                                        New Search
                                                                                                                  Get the latt?St                    Email                  Sign U;:,
                                                                                                                  listings by email
.·6 matches                                                                 Save Search

        Clear All                 X Mercedes-Benz                                                                FEATURED
                                                                                                                                                     r----··------··-·~-- -·-·· -· ·--- ........... ····, ..
                                                                                                                          GREAT DEAL    rcedes-13enz of Little Rock
  X E-Class                     X 2001                               X Used                                                           - '"'"!J. .,   I. 1r {4.:j\J~ a¢~~sed
                                                                                                                                                     I
                                                                                                                                                     'o62Mercedes-Benz in stock
Location                                                                                                                            Dealer Website

                                                                                                              CurrM~~jr,l-~to2bc:ts Mer...
Search within                                                                                                 152 ~9J }..e,~i)9$ ~~sed
                                                --···-•·•- --··· ·•--.P-•------ -~---··-·-·

i-·-···-"--·-·-··----.J
  500 miles            j I12209
                                               t_______ .._ _ _ _ ____


D       Show me cars available for home
        delivery
        h-l·•,·lr-.·-,;c,h'1L·!,:,-,       ou•1·••·irj· 1~ r)f r~v <:f:'"1r,h
        11,l..,V.•-·   t. ••. I , .... )   -✓  I,,,,>: ..       ·' ✓-
                                                            I,,,.   1,          •#'   ......   _,




        rJd;u_~ that c:Ha LH.~ dei.h.1c~n2d tc\                                 111~·          borne.




New/Used

() All () New                              O Used
(-.i
,,_,-   Certified Pre-Owned



Year
                                  Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 50 of 204

                                      r-~·-·----·--- ·--. ·-- ------•--.. . .
                                      i
/2001                         I to !._ 2001
. ..,_______ ·-·-------··----·J       i   ________                    __,
                                                                                                                      USED     v     Save                     [.'] Compare
                                                                                                                      $4,800                     i    117,466mi.

                                                                                                                      2001 Mercedes-Benz 4dr
· Make                                                                                                                Sdn 3.2L
                                                                                                                           GREAT DEAL
      Mercedes-Benz
                                                                                                                      Selective Motors
[J                                                                                                                    - (317) 548-4835
      Acura
                                                                                                                      *  4.9 (112 reviews)
                                                                                                                      492 mi. from 72209
                                                                                                                                                            I
[] BMW
                                                                                                                      Ext. Color: Gold
D     Chevrolet                                                                                                       Int. Color: Beige




                                                                                                                      ..
                                                                                                                   Transmission: Automatic
0     Ford                                                                                                            Drivetrain: RWD


D     Honda                                                                                                           Iii .Eree._C.A.8.FAX..Re.p.o.a

                                                                                                                             Chee
                                                                                                                              ••
                                                                                                                                  ,. A·v~i 1 ::i.1..)·;,·-;-.✓
                                                                                                                                  1\ • • .,.le,!..!:•·.
Show all Makes in A-Z


Model
                                                                                                                      USED     v     Save                     LJ               Compare

      E-Class                                                                                                         $4,991                     ! 148,572mi.
                                                                                                                      2001 Mercedes-Benz E320
D     C-Class
                                                                                                                           GOOD DEAL

0     CL-Class                                                                                                     Advantage BMW Midtown
                                                                                                                      - (866) 413-3488
i ! CLK-Class                                                                                                         *   4.4 (97 reviews)
                                                                                                                      382 mi. from 72209
                                                                                                                                                        I

[] M-Class                                                                                                            Ext. Color: Other
                                                                                                                      Int. Color: Other
CJ    S-Class                                                                                                      Transmission: Automatic
                                                                                                                      Drivetrain: RWD


Trim                                                                                                              .   a      Free CARFAX Report



                                                                                .___.,..,   _________              [         Check Availability                                                     )
                                                                                                        -••--w•-,-•_..-••f--•~•--•-•• ....   H   ... • • • - • • • ~ - - • • • • • ,   ,,__,   ••
                                     Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 51 of 204


C.J        Base or Unknown                                                                                                                                                                       USED               (::_:: Save             • Compare

                                                                                                                                                                                                 $5,995                               89,102 mi.
[] E320                                                                                                                                                                                         2001 Mercedes-Benz 4dr
                                                                                                                                                                                                Sdn 3.2L
0          E320 4MATIC
                                                                                                                                                                                                            GOOD DEAL


                                                                                                                                                                                                 Port City Auto Sales
                                                                                                                                                                                                 - (225) 442-3875
                                                                                                                                                                                                 300 mi. from 72209

                                                                                                                                                                                                 Ext. Color: White
                                                                                                                                                                                                 Int. Color: Beige
                                                                                                                                                                                                Transmission: Automatic
                                                                                                                                                                                                 Drivetrain: RWD
Price
,•·--------· ···-~-p·-~···•·-··. .   1   ,·-----···-·····-----         --
                                                                                                                                                                                                 Ila .C..AREAX.Rep_qrt
i Min Price                              i Max Price
                                         i
                                         ~
                                                                                         i
                                             - - - · - - · - - - __ , _ _ _ _ _ _ _ _ _ ,J


                                                                                                                                                                                                (                  Check Availability                   )
                                                                                                 ·.1•-... _-_..,.,..._   .. .__~-~·, ....... ~ ... ,"",_,_ ..................... ,._.."" -·-·----~-~-- _.....,..       •   ---    .     '           .   --


Mileage

Q          90,000 or less (1)

() 100,000 or less (1)

C) 150,000 or less (4)
                                                                                                                                                                                                 USED               <::) save           [ .: ; Compare
~._ .... 200,000 or less (5)
r·')
                                                                                                                                                                                                 $4,999                          j 132,935 mi.
("") 250,000 or less (5)
    ---✓                                                                                                                                                                                        2001 Mercedes-Benz 4dr
                                                                                                                                                                                                Wgn 3.2L
              - -· - ·-. --- . - -.. ... ------- ------· --- --- ---··- -----·- - i
                                                                                             I                                                                                                              GREAT DEAL
Deal Rating
                                                                                                                                                                                                 Sundance Auto Sales L.L.C.
r-,                                                                                                                                                                                             - (214) 960-5246
LJ              GREAT DEAL               (2)
                                                                                                                                                                                                 *  3.4 (5 reviews) I
                                                                                                                                                                                                 283 mi. from 72209
·--i
I
'--
       l         GOOD DEAL               (2)
                                                                                                                                                                                                 Ext. Color: Green
                                                                                                                                                                                                .Int..Color: Gray
                                                                                                                                                                                                 Transmission: Automatic
Features                                                                                                                                                                                         Drivetrain: RWD

LJ Alloy Wheels (5)                                                                                                                                                                               Ea .C.AREAX.Rep_or.t
[J Brake Assist (6)
                                                                                                                                                                                                                        , ·k h·.1d1
                                                                                                                                                                                                                   C.l1'C'C   ~ ... :I. 1- ;1 ·•"
                                                                                                                                                                                                                                      a );dt1
                                                                     Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 52 of 204

     [J           Homelink (5)
                                                                                                                                                                                          USED     v     Save      [J    Compare

     [] Leather Seats (6)
                                                                                                                                                      r   \
                                                                                                                                                                                          Not Priced
                                                                                                                                                                                           i 171,051 mi.
     0            Memory Seat (6)                                                                                                                                                         2001 Mercedes-Benz E320
                                                                                                                                                                                          4MATIC
     l.J          Premium Sound System (1)                                                                                                                                                Jack Ingram Motors
                                                                                                                                                                                          - (334) 472-0122
     [] Stability Control (6)                                                                                                                                                             *   4.8 (581 reviews)
                                                                                                                                                                                          386 mi. from 72209
                                                                                                                                                                                                                   I

     [J           Sunroof/Moonroof (1)                                                                                                                                                    Ext. Color: Silver
                                                                                                                                                                                          Int. Color: Other
     LJ           Third Row Seating (1)                                                                                                                                                   Transmission: Automatic
                                                                                                                                                                                          Drivetrain: AWD


      Body Style                                                                                                                     >                                                    Ii .f.re.e. C..A.R.F.AX.l:-:0.w.ne..r
                                                                                                                                                                                          Report
      Exterior Color                                                                                                                 >
                                                                                                                                                                                          (      Check Availability               ]
      Interior Color                                                                                                                 >
      Drivetrain                                                                                                                     >                                                    USED     v     Save      [J    Compare
                                                                                                                                                                                          Not Priced
     Transmission                                                                                                                    >                                                     i 294,567 mi.
                                                                                                                                                                                          2001 Mercedes-Benz E320
      Cylinders                                                                                                                      >                                                    4MATIC
                                                                                                                                                                                          Lujack's Northpark Autoplaza
                                                                                                                                                                                          - (888) 472-0402
      Photos                                                                                                                         >             ''                                     *  2.2 (9 reviews) I
                                                                                                                                                                                          483 mi. from 72209

      Fuel                                                                                                                           >                                                    Ext. Color: Beige
                                                                                                                                                                                          Int. Color: Other
      Door Count                                                                                                                     >                                                    Transmission: Automatic
                                                                                                                                                                                          Drivetrain: AWD

      Dealer Ratings                                                                                                                 >                                                    la Free_AutoCheck Report
    --·      ······-·····••o,••-· -··-· ·----·---. -··--·· --·--•--·· .............. ···--;                                                               i


      Listing Date                                                                                                                   >
      Seller Type                                                                                                                    >                        .•   ·-·--~ -~   --- ....




      Keywords                                                                                                                       >
••. - • • • ; , - .. •'.••-'"• ..... •-   .~ •j•,   .,,_,._., .... .=,,,,,....,....,   •r·,,-...... _-•":3-f.ll.•~•;,<.-~•t~-,.,,.;-t-•~ .-,;,,.,,.-,,4
                  Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 53 of 204

                                                           i-·· ··--·~-•· •·•·• -~---~···~ ------·-.

                                                           i
                                                           '
                                                                         Prev                              Next


                                                                                                       l


                                                                       r;-0;~; ~~~~
                                                                       l _________________________ ,
                                                                                                             --   1




                                          * Title, otherfees, and incentives are not included in this calculation, which is
                                          an estimate only. Monthly payment estimates are for illustrative purposes only
                                          and do not represent a financing offer from the seller. Other taxes may apply.
                                          The information on vehicles provided in this service is supplied by the seller or
                                          other third parties; Cars.com is not responsible for the accuracy of such
                                          information. Cars.com provides this service and materials without
                                          representations or warranties of any kind, either expressed or implied. See our
                                          terms of service for more details.

---------------                                                ---------------·--···----- -------- ------ --· ..•.. --•-·•·-··- - --   ···•   --·




Our Company        Buying & Se!Ung    Our Partners

                                      P:uto.con1

                                      hl2wCars.com




SitE Mao



Fraud Awareness    Listings bv City
~   ..
                    Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 54 of 204



             IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS

         KATHLEEN TORRENCE                                                 PLAINTIFF

               v.                    cAsE No. 6ae11-n-1#s1
         AAA ARKANSAS INSURANCE AGENCY, INC.                             DEFENDANT


                PLAINTIFF'S FIRST SET OF INTERROGATORIES AND
                 REQUESTS FOR PRODUCTION OF DOCUMENTS TO
              DEFENDANT AAA ARKANSAS INSURANCE AGENCY, INC.


               Comes now Plaintiff, and for her First Set of Interrogatories and

         Requests for Production of Documents to Defendant AAA Arkansas

         Insural)ce Agency, Inc., states:

                                        INTERROGATORIES


               Interrogatory No.1. Identify each person who answers any of the

         following interrogatories, and for each person, state: (a) their name, address,

         and telephone number; (b) by whom employed and job title; (c) basis of the

         authority to answer; and (d) specific interrogatory by number and subject

         that person answered.

               Interrogatory No. 2. State the name and, if known, the address and

         telephone number of each individual likely to have discoverable



                                             Page 1 of 5
        Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 55 of 204



information- along with the subjects of that information-that you may use

to support your claims or defenses.

      Interrogatory No. 3. State the number of total loss claims that you

settled in Arkansas between March 1, 2014 artd the present using the CCC

One Report.

      Interrogatory No. 4. Describe your policies and practices for adjusting

total loss automobile claims.

      Interrogatory No. 5. State the reason that you use the CCC One Report

to determine the value of total loss vehicles.

      Interrogatory No. 6. State the name, address, and telephone number

of each person you expect to call as an expert witness at trial, and for each

expert witness, separately state: (a) the subject matter on which the expert is

expected to testify; (b) the substance of the facts and opinions to which the

expert is expected to testify; and (c) a summary of the grounds for each

opinion.

      Interrogatory No. 7. Does Defendant, or any of its agents or attorneys,

have statements from any witnesses, including any plaintiff or putative class

member, regarding the issues that are subjects of this lawsuit? If so, state the



                                   Page2 of 5
       Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 56 of 204



name, address, and telephone number of each such witness, the date of said

statement, and whether said statement is written or oral.

      Interrogatory No. 8. If you have withheld information or documents

that would be responsive to any of these interrogatories or requests for

production of documents, describe the nature of the documents,

communications, or tangible things not produced or disclosed- and do so

in a manner that, without revealing information itself privileged or

protected, will enable us to assess the claim.

                         REQUESTS FOR PRODUCTION


      Request for Production No. 1. A copy of your complete claim file.

      Request for Production No. 2. A copy of all written contracts with

CCC One Information Services, Inc., or its affiliates or subsidiaries.

      Request for Production No. 3. A copy of any marketing materials

provided to you by CCC One, or its affiliates or subsidiaries.

      Request for Production No. 4. Any insurance agreement under which

an insurance business may be liable to satisfy all or part of a possible

judgment in the action, to indemnify or reimburse for payments made to

satisfy the judgment, or to defend, indemnify, or reimburse you for the costs

spent defending this action.
                                  Page 3 of 5
,,
             Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 57 of 204



           Request for_Production No. 5. Any training materials provided to

     adjusters regarding the use of the CCC One Report, products to settle total

     loss claims.

           Request for Production No. 6. Any document, electronically stored

     information, or other tangible thing that Defendant intends to use at a

     deposition of this case.

           Request for Production No. 7. Any document, electronically stored

     information, or other tangible thing that Defendant intends to use at any

     hearing in this case.

           Request for Production No. 8. Any document, electronically stored

     information, or other tangible thing that Defendant intends to use to support

     any motion filed in this case.

           Request for Production No. 9. Any document, electronically stored

     information, or other tangible thing that Defendant intends to use at the trial

     of this case.

           Request for Production No. 10. Any statements from Plaintiffs that

     Defendant or its attorneys have regarding this action or its subject matter.

           Request for Production No. 11. Any statements that Defendant or its

     attorneys have regarding the issues that are the subject of this lawsuit.
                                       Page 4 of 5
•·
     Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 58 of 204



                                Respectfully Submitted,

                                HOLLEMAN & ASSOCIATES, P.A.
                                1008 We




                               .661~Holleman, ABN 91056
                                 · olleman@johnholleman.net
                                Timothy A. Steadman, ABN 2009113
                                tim@johnholleman.net ·
                                Jerry Garner, ABN 2014134
                                jerry@johnholleman.net

                                &

                                Lloyd "Tre" Kitchens, ABN 99075
                                tkitchens@bradhendricks.com
                                THE BRAD HENDRICKS LAW FIRM
                                500 C Pleasant Valley Drive
                                Little Rock, AR 72227
                                Telephone (501) 221-0~4




                              Page'S of 5
               Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 59ELECTRONICALLY
                                                                      of 204         FILED
                                                                                        Pulaski County Circuit Court
                                                                                  Terri Hollingsworth, Circuit/County Clerk
                                                                                      2019-Apr-03 11 :03:09
                                                                                         60CV-19-1251
                                                                                        C06D02 : 4 Pages




                IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS
                             2ND DIVISION 6TH CIRCUIT

KATHLEEN TORRENCE                                                                   PLAINTIFF

v.                                     CASE NO. 60CV-19-1251

AAA ARKANSAS INSURANCE AGENCY, INC.                                                 DEFENDANT

                                      MOTION TO DISMISS

          Comes now defendant AAA Arkansas Insurance Agency, Inc. ("Defendant"), and for its

Motion to Dismiss the Class Action Complaint of plaintiff Kathleen Torrence ("Plaintiff'),

states:

          1.       Plaintiff filed a Class Action Complaint against Defendant alleging causes of

action for: (a) Violation of the Arkansas Deceptive Trade Practices Act; (b) Fraud; (c) Bad Faith;

and (d) Breach of Contract. According to Plaintiff, Defendant issued a motor vehicle insurance

policy (the "Policy") covering her 2001 Mercedes-Benz E-Class sedan (the "Vehicle").

(Complaint, ,, 1, 3, 7-10.) Plaintiff alleges that Defendant declared her Vehicle a total loss

following a November 2015 accident, and paid first-party insurance benefits totaling $3,438 as

the actual cash value of the Vehicle based on a valuation report "from a third-party corporation

known as a CCC One Report." (Complaint,, 9.) As a predicate basis to all of her claims against

Defendant, Plaintiff alleges that the CCC One Report violates Ark. Admin. Code § 054.00.43-10

because it does not determine the actual cash value of covered autos on either "a specific

replacement vehicle if one is available in the local market area, or use one (1) of two (2) or more

quotations obtained by the insurer from two (2) or more qualified dealers or appraisal services


SMRH:489971084.1                                 -1-                                                 EXHIBIT
FEC\45089\0001 \6965981.vl-4/3/19
                                                                                                     z
              Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 60 of 204




located within the local market area when a comparable automobile is [not] located in the local

market area." (Complaint, , 14 (internal quotes omitted).). Thus, Plaintiff claims, "the CCC

One Report undervalues vehicles" and "AAA continues to use it to determine the amount to pay

claimants." (Complain,, 13.)

         2.        Among other things, Plaintiff prays for "compensatory damages in an amount

equal to the difference between the actual cash value of her vehicle and the amount AAA paid.

(Complaint,, 55.)

         3.        To support all of her claims, Plaintiff refers and relies extensively on the Policy

but does not attach it to her Complaint as required by Arkansas Rule of Civil Procedure l0(d).

Defendant cures Plaintiffs deficiency by attaching the Policy as Exhibit 1 to the Brief in support

of Defendant's Motion to Dismiss.          This Court may consider materials that are necessarily

embraced by the Complaint without converting the Motion to Dismiss into one for summary

judgment. See e.g. DePriest v. AstraZeneca Pharmaceuticals, L.P., 351 S.W.3d 168, 171 fn. 3

(Ark. 2009) (original complaint incorporated essentially the same information and language of

drug label attached to motion to dismiss); accord, Powers v. City of Ferguson, 229 F.Supp.3d

894,898 (E.D. Mo. 2017) (citing Mattes v. ABC Plastics, Inc., 323 F.3d 695,691 fn. 4 (8th Cir.

2003)); See Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005) (the "incorporation by

reference" doctrine allows a court to consider exhibits to a motion to dismiss where contents are

alleged in the complaint but not physically attached).

        4.         The Policy demonstrates that Defendant did not issue it and is not a contracting

party. As a result, Plaintiffs Complaint fails to state facts upon which relief can be granted




SMRH:489971084.1                                   -2-

FEC\45089\0001\6965981.vl-4/3/19
              Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 61 of 204




against Defendant, and therefore should be dismissed pursuant to Arkansas Rule of Civil

Procedure 12(b)( 6).

         5.        Defendant submits herewith a Brief in support of the Motion to Dismiss.

         WHEREFORE, Defendant AAA Arkansas Insurance Agency, Inc., prays that the Court

grants its Motion to Dismiss and dismiss Plaintiff's Class Action Complaint against it.

                                                        Respectfully submitted,

                                                        KEVIN A. CRASS (84029)
                                                        FRIDAY, ELDREDGE & CLARK, LLP
                                                        400 West Capitol Avenue, Suite 2000
                                                        Little Rock, Arkansas 72201-3522
                                                        Telephone: (501) 376-2011
                                                        crass@fridayfirm.com

                                                        Attorneys for Defendant AAA Arkansas
                                                        Insurance Agency, Inc.

                                                        BY:    Isl Kevin A. Crass
                                                               KEVIN A. CRASS




SMRH:489971084.1                                  -3-

FEC\45089\0001 \6965981. v 1-4/3/ 19
            Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 62 of 204




                                      CERTIFICATE OF SERVICE

       I, Kevin A. Crass, hereby certify that on April 3, 2019, the foregoing was filed with the
Court via the electronic filing system, and that a copy of same was sent to the following counsel
ofrecord via the Court's Electronic Mailing system (E-Mail):

John Holleman
Timothy A. Steadman
Jerry Gamer
Holleman & Associates, P.A.
1008 West Second Street
Little Rock, Arkansas 72201

Lloyd "Tre" Kitchens
The Brad Hendricks Law Firm
500 C Pleasant Valley Drive
Little Rock, Arkansas 72227


                                                           Isl Kevin A. Crass
                                                           KEVIN A. CRASS




SMRH:489971084.1                                -4-

FEC\45089\0001 \6965981. v 1-4/3/19
             Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 63 ELECTRONICALLY
                                                                     of 204         FILED
                                                                                        Pulaski County Circuit Court
                                                                                  Terri Hollingsworth, Circuit/County Clerk
                                                                                      2019-Apr-03 11 :03:09
                                                                                         60CV-19-1251
                                                                                        C06D02 : 5 Pages




                IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS
                             2ND DIVISION 6TH CIRCUIT

KATHLEEN TORRENCE                                                                   PLAINTIFF

V.                                     CASE NO. 60CV-19-1251

AAA ARKANSAS INSURANCE AGENCY, INC.                                                 DEFENDANT

                            BRIEF IN SUPPORT OF MOTION TO DISMISS

                                           SUMMARY

         Plaintiff Kathleen Torrence ("Plaintiff') cannot state a cause of action against defendant

AAA Arkansas Insurance Agency, Inc. ("Defendant") arising from her first-party insurance

claim for collision damage to her 2001 Mercedes-Benz E-Class sedan, because Defendant did

not issue and is not a contracting party to her Arkansas Personal Auto Policy (the "Policy").

Both the Policy and its Declarations identify Automobile Club Inter-Insurance Exchange as the

issuing entity and nowhere list or describe Defendant as a party to that contract. Plaintiff should

know that, but failed to attach the Policy to her Class Action Complaint as required under

Arkansas Rule of Civil Procedure 10(d).

         Under Arkansas law, Plaintiffs contract and statutory-based claims cannot extend to non-

contracting parties, like Defendant here. Because Plaintiff has no contractual or legal basis to

sue Defendant, the Court should grant this Motion and dismiss Plaintiffs Complaint.

FACTS

         On March 1, 2019, Plaintiff filed her Class Action Complaint against Defendant alleging

causes of action for: (1) Violation of the Arkansas Deceptive Trade Practices Act; (2) Fraud;


SMRH:489973 789.2                               -1-

FEC\45089\000 I \6966003. v 1-4/3/19
            Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 64 of 204




(3) Bad Faith; and (4) Breach of Contract. According to Plaintiff, Defendant issued the Policy

covering her Mercedes (the "Vehicle"), which suffered damage in a November 2015 car

accident. (Complaint, 11 1, 3, 7-10; see also 1 48 ("Torrence and [Defendant] entered into a

contract.").) Plaintiff made a first-party claim under the Policy for the collision damage to her

Vehicle, and alleges that Defendant deemed the Vehicle a total loss. (Complaint, 111, 3.)

         Plaintiff next claims that Defendant "made a cash settlement of $3,438" based on its

estimate of the Vehicle's actual cash value immediately prior to the accident. (Complaint, 11 1,

8-10.) She alleges that, in determining the Vehicle's actual cash value, Defendant relied on "a

report from a third-party corporation known as a CCC One Report." (Complaint,            1 9.)   She

contends that the "CCC One Report systematically undervalues the insured's vehicles," and that

"use of the CCC One Report to value total loss claims violates its contract with its insureds and

Arkansas law." (Complaint, 111-2, 11.)

         As a predicate basis to all of her individual and class claims against Defendant, Plaintiff

alleges that the CCC One Report violates Ark. Admin. Code§ 054.00.43-10 because it does not

determine the actual cash value of covered autos on either "a specific replacement vehicle if one

is available in the local market area, or use [of] one (1) of two (2) or more quotations obtained by

the insurer from two (2) or more qualified dealers or appraisal services located within the local

market area when a comparable automobile is [not] located in the local market area."

(Complaint, 1 14 (internal quotes omitted); see also 1129-30, 36-37, 43, 48-49.)

                                           ARGUMENT

         In her Complaint, Plaintiff expressly refers and relies on the Policy to support all of her

claims against Defendant. To support those claims, Arkansas Rule of Civil Procedure lO(d)


SMRH:489973789.2                                 -2-

FEC\45089\0001 \6966003. v 1-4/3/ 19
           Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 65 of 204




requires that she attach the Policy to her Complaint, which she failed to do. L VNV Funding, LLC

v. Nardi, 2012 Ark. 460 (2012) ("Compliance with Rule l0(d) is mandatory.") Thus, Defendant

cures Plaintiffs deficiency by attaching the Policy as Exhibit 1 to this Brief in support of the

Motion to Dismiss. This Court may consider materials that are necessarily embraced by the

Complaint without converting the Motion to Dismiss into one for summary judgment. See e.g.

DePriest v. AstraZeneca Pharmaceuticals, L.P., 351 S.W.3d 168, 171 fn. 3 (Ark. 2009) (original

complaint incorporated essentially the same information and language of drug label attached to

motion to dismiss); accord, Powers v. City of Ferguson, 229 F.Supp.3d 894, 898 (E.D. Mo.

2017) (citing Mattes v. ABC Plastics, Inc., 323 F.3d 695, 691 fn. 4 (8th Cir. 2003)); Knievel v.

ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005) (the "incorporation by reference" doctrine allows a

district court to consider exhibits to a motion to dismiss where the contents are alleged in a

complaint but not physically attached).

         The Policy demonstrates that Defendant did not issue it and is not a contracting party,

which negates all of Plaintiffs claims as a matter of law. The sine qua non of Plaintiffs contract

and statutory-based claims is the existence of a contract between Plaintiff and Defendant. Such

claims require privity of contract - that is, a connection or relationship which exists between two

or more contracting parties. Giles v. Harrington, Miller, Neihouse & Krug, 362 Ark. 338 (2015).

Thus, in the absence of privity of contract, Arkansas courts dismiss breach of contract claims as a

matter of law. See Swink v. Ernst & Young, 322 Ark. 417 (1995); Elsner v. Farmers Ins. Group,

Inc., 364 Ark. 393 (2005) (appellant had no standing to bring breach of contract claim against

insurer, because he was not a party to the insurance contract).




SMRH:489973789.2                                -3-

FEC\45089\0001 \6966003.vl-4/3/l 9
            Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 66 of 204




          For this reason, Plaintiffs breach of contract claim fails against Defendant. Because she

bases her bad faith, fraud and statutory claims on Defendant's alleged breach of contract, those

derivative claims fail too. See e.g. Selmon v. Metropolitan Life Ins. Co., 372 Ark. 420 (2008)

(bad faith claim requires "dishonest, malicious, or oppressive conduct in in order to avoid a just

obligation to its insured"); Parker v. Southern Farm Bureau Cas. Ins. Co., 326 Ark. 1073 (1996)

(same).

          As such, Plaintiffs Class Action Complaint fails to state facts upon which relief can be

granted against Defendant, and therefore should be dismissed pursuant to Arkansas Rule of Civil

Procedure 12(b)(6).

                                                       Respectfully submitted,

                                                       KEVIN A. CRASS (84029)
                                                       FRIDAY, ELDREDGE & CLARK, LLP
                                                       400 West Capitol Avenue, Suite 2000
                                                       Little Rock, Arkansas 72201-3522
                                                       Telephone: (501) 376-2011
                                                       crass@fridayfirm.com

                                                       Attorneys for Defendant AAA Arkansas q
                                                       Insurance Agency, Inc.

                                                       BY:    Isl Kevin A. Crass
                                                              KEVIN A. CRASS




SMRH:489973789.2                                 -4-

FEC\45089\0001 \6966003. v 1-4/3/19
            Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 67 of 204




                                      CERTIFICATE OF SERVICE

       I, Kevin A. Crass, hereby certify that on April 3, 2019, the foregoing was filed with the
Court via the electronic filing system, and that a copy of same was sent to the following counsel
ofrecord via the Court's Electronic Mailing system (E-Mail):

John Holleman
Timothy A. Steadman
Jerry Gamer
Holleman & Associates, P.A.
1008 West Second Street
Little Rock, Arkansas 72201

Lloyd "Tre" Kitchens
The Brad Hendricks Law Firm
500 C Pleasant Valley Drive
Little Rock, Arkansas 72227



                                                           Isl Kevin A. Crass
                                                           KEVIN A. CRASS




SMRH:489973789.2                                -5-

FEC\45089\000 I \6966003.vl-4/3/l 9
           Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 68 ELECTRONICALLY
                                                                   of 204         FILED
                                                                                                     Pulaski County Circuit Court
                                                                                               Terri Hollingsworth, Circuit/County Clerk
                                                                                                     2019-Apr-03 11 :03:09
                                                                                                        60CV-19-1251
                                                                                                      C06D02 : 42 Pages




       CARL D. KRAFT, being duly sworn, deposes and states that he is Assistant Secretary of

CLUB EXCHANGE CORPORATION, Attorney-in-Fact for the AUTOMOBILE CLUB

INTER-INSURANCE EXCHANGE, and that the attached is a true and exact copy of the

Declarations Certificate and the Arkansas Personal Auto Policy of KATHLEEN TORRENCE

AND TERRY B. TORRENCE for the policy period from September 21, 2015 to March 21,

2016, subject to the definitions, exclusions, conditions, requirements, and limits ofliability of the

policy, and that said document is part of their insurance policy with the AUTOMOBILE CLUB

INTER-INSURANCE EXCHANGE, Claim #PA0001349458.




STATE OF MISSOURI            )
                             ) ss.
COUNTY OF ST. LOUIS )


        Subscribed and sworn to before me this 14th • day of March, 2019, proved to me on the
basis of satisfactory evidence to be the person who appeared before me.




                                                                 ELIZABETH L. UMBACH
                                                                Notary Public - Notary Seal
                                                                    State of Missouri
                                                            Commissioned for St. Charles County
                                                           My Commission Expires: January 31, 2021
                                                              Commission Number: 13485984
                                                                                                            EXHIBIT I
                 Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 69 of 204
                           AUTOMOBILE CLUB INTER-INSURANCE EXCHANGE
                                        12901 North Forty Drive, St. Louis, MO 63141

                                            AUTOMOBILE DECLARATIONS
      THIS DECLARATIONS CERTIFICATE IS PART OF YOUR POLICY. PLEASE KEEP IT WITH YOUR POLICY.

 YOUR AGENT INFORMATION:                             TO REPORT A CLAIM:                          POLICY NUMBER: A4-020803-6
 Policy Services                                       1-866-222-2378                            POLICY PERIOD:
 12901 N Forty Dr
 St Louis, MO 63141-8634                                                                         09/21/2015     TO   03/21/2016
 (877) 736-3922                                                                                  (12:01 AM. Slandll'd Tme)

      NAMED INSURED AND ADDRESS:
      Kathleen Torrence
      Terry B Torrence
                                                                                                 DATE PREPARED: 09129/2015
      5716 Meadowlark Dr
      Little Rock, AR 72209-2733                                                                 Household Addren:
                                                                                                 5716 Meadowlark Dr
                                                                                                 Little Rock, AR 72209-2733




VEHICLE                                                    DRIVER                                     DATE OF BIRTH                    PREMIUM
2001 MRCD E430V\I SEO                                      Kathleen Torrenoe {Primary)               REDACT                            REDACT
WDBJF70J91B383025                                          Teny B Torrence                           ED
                                                                                                  TOTAL POLICY PREMIUM                  REDAC

Any loss under ooverage tor dsnage to your a.ato. collslon or ccxnprehenslve. Is payable. as nterest mar; appea-, IU)ject to the provlticm t:I the
Lon Pa-;able Clause on the rewrse side to the lwned insured aid the lienhdder.
2001 lfRCD E430W SED                   Usage: Pleasure                                           Eatlmated Annual Mlln:             ClaM: E6FMPP
WDBJF70J91B383025                                                                             2,501 -5,000

COVERAGE                                  UM IT/DEDUCTIBLE                                                                             PREMIUM
Bodily Injury Liability                   $25,000 per person I $50,000 per accident                                                     REDAC
Property Damage Uability                  $25,000 per accident                                                                          TED
Personal Injury Protection - Medical      $1,000 per person
Personal Injury Protection-Work Losa      $140 per week/ 52 weeks maximum
Personal Injury Protection-Accidental     $5,000 per person
Death
Uninsured Motoriets                       $25,000 per person I $50,000 per accident
Underlnsured Motorists                    $25,000 per person I $50,000 per accident
Collision                                 Actual Cash Value / $1,000 deductible
Conl)rehenelve                            Actual Cash Value / $250 deductible
Rental Reimbursement                      $40 per day / $1,000 maximum per accident
                                                                                                          VEHICLE PREMIUM
The following discounts have been applied to this vehicle and are reflected in the above premium, resulting in a premium savings of
s11a,oo;
Air Bag, Anti-Theft PasslveN'in, Anti-Lode Braking System, AAA Membership Discount, Longevity, Verffled Mileage




FORM 2413-2 (07/2012)                             SEE REVERSE SIDE FOR ADDITIONAL INFORMATION                                    B05
                  Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 70 of 204
I
DECLARATIONS (continued)                             POLICY#: M-020803-6                             EFFECTIVE:            09/21/2015 TO 03121/2016


     FORM           DATE               DESCRIPTION
MANDATORY ENDORSEMENTS:
 " 136        05/2011                  Ar1<ansas Personal AW> Policy
 " 119        07/2008                  Power of Attorney
 * 115AR      07/2012                  Amendmel Ila of Policy Provisions - Ar1cansM
 " 193        11/2012                  Your Auto Pet lnsu-ance and Extended Rental Relmbunement
 * PVYPOL     07/2001                  Notice cl Privacy
OPTIONAL ENDORSEMENTS:
 • 151AR      06J2011                  Named DriWlr Excluslon EndOl'leffl9nt
• Endorsement has been revised/added.
EXCWDED DRIVER(S)                                                      DATE OF BIRTH
Katherine waits                                                       REDACT
                                                              LOSS PAYABLE CLAUSE
                                                        INFORMATION FOR FINANCED VEHICLES
If a llanho!Mr Ill lhown In th& Oeclarationa. Wll may pay any ~ I v e Ot colhion IOU to:
1. you and, if unpaid, the repairer, or;
2. you and such lienholder, as itl intere8ls may appear, when we find it It not pracllcal to repair your insUred aLio; or
3. the llenhokler II to 11B Interest, if your insUred auto has been repossessed.

If we pay the llern'lolder for lou for 'M1lc:h you are not covered, we are entllled to the lienhokler'e right of recovery agalnet you to the extant of our
payment OU- right of recovery shall not Impair the lianholder's right to recover the full amount of its claim.

The date of termination of1he llenholder'a interest wlll be at lealt 10 days after we mall the termination notice.




FORM 2413-2 (0712012)
                 Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 71 of 204

     IDECLARATIONS (continue($            POLICY #:    A4-020803-6       EFFECTIVE:     09/21/2015 TO 03/21/2016

                                              IMPORTANT MESSAGES

                                     TO OUR ARKANSAS POLICYHOLDERS
- - The following address and telephone numbers are being furnished for your information in compliance with ACT
    197 passed by the Arkansas Legislature effective January 1, 1989.

                                      ARKANSAS INSURANCE DEPARTMENT
                                             1200 WEST THIRD STREET
                                       LITTLE ROCK, ARKANSAS 72201-1904
                                          (501) 371 - 2640 (800) 852 - 5494

     Your Personal Injury Protection (PIP) Medical Payment benefit is different than the Required First
     Party Coverage law suggests OR you have rejected at least one of your PIP benefits - Medical
     Payment, Work Loss Coverage and Accidental Death.
     • Automobile Medical Payment Coverage provides all reasonable and necessary expenses for
     medical up to limits shown on your declarations page.
     • Work Loss Coverage provides coverage to you for loss of income from work that you would have
     performed had you not sustained bodily injury.
     • Accidental Death Coverage provides a death benefit paid If bodily injury resulting from the
     accident causes death within one year from the date of the accident.

     Please refer to your policy for a complete description of these coverages and any exclusions that
     apply. To make changes to your PIP Coverage limits or to add PIP Coverage to your policy, please
     contact your AAA agent.

     Your policy currently has Uninsured Motorist Coverage (UM) and Underinsured Motorists Coverage
     (UIM) limits that are less than your Bodily Injury Liability Coverage limits OR you have rejected
     Uninsured Motorist Coverage (UM), Underinsured Motorist Coverage (UIM) and/or Uninsured Motorist
     Property Damage (UMPD):
      • UM Coverage is available up to the limits of your Bodily Injury Liability Coverage limits and
     protects you, household members, and passengers if injured by a hit-and-run motorist or a driver
     who carries no liability insurance.
     • UIM Coverage is available at the same limits as your UM Coverage and pays the difference when
     the at-fault driver's insurance is not enough to compensate you and household members for injuries
     suffered in an accident.
     • UMPD Coverage is available to protect you in the event that your insured vehicle is damaged by an
     uninsured motorist.

     Please refer to your policy for a complete description of these coverages and any exclusions that
     apply. To make changes to your UM and/or UIM Coverage limits or to add UM, UIM or UMPD
     Coverage to your policy, please contact your AAA agent.

     Your AAA Membership works hard for you. As a member, you enjoy an exclusive discount that provides
     annual savings of 10% on certain coverages on your auto insurance in addition to many discounts already
     offered. Insure your auto and home with AAA Insurance and save even more. Call your AAA Agent for details.

     When you participate in our AAA OnBoard® Program through the use of the AAA On Board® in-vehicle
     device, you save with a discount on your auto insurance. The device helps locate your vehicle for roadside
     assistance and simplifies vehicle mileage collection which will be used to determine your annual mileage at
     renewal. It is available to AAA insured members. Contact your agent to sign up today.



     FORM 2413-2 (07/2012)


Kathleen Torrence                                AXXXXXXXX 0
             Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 72 of 204
       PAYMENT NOTICE AUTOMOBILE CLUB INTER-INSURANCE EXCHANGE
                                                                                                                                       12901 North Forty Drive, St. Louis, Missouri 63141
    Pl.EASE MAME CHECK PAYABLE TO A.C.IJJ!. · RETURN THIS NOTICE WITH PAVIIENT.                                                                                                                                                                                                                 • SEE REI/ERSE SIDE FOR ADDITIONAL IN'ORMAllON


                     POLICYNUMBER:                                                     A4-02080~                                                                                                                                                #0699-E050                                                                              I                               NEW
                     POLICY PERIOD:                                                    09/21/2015 TO 03/21/2016                                                                                                                                 Date Prepared:                                                                                               09/29/2015




                                                                                                                                                                                                                                                                             THIS POLICY HAS BEEN
                                                                                                                                                                                                                                                                             PAID IN FULL.
                                  Kathleen Torrence
                                  Terry B Torrence
                                  5716 Meadowlark Dr
                                  Little Rock, AR 72209-2733

                      140208036 0921150000000000000201518180514030511999999

                                                                                                                   4    TEAR OFF RECEIPT ABOVE AND SEND IN WITH PAYMENT"
                                                                                                                               KEEP 10 CARDS FOR YOUR RECORDS
                                                                                                                                                           IMPORTANT NOTICE
                FAILURE TO MAINTAIN AUTOMOBILE LIABILITY COVERAGE IN THE MINIMUM LIMITS OF LIABILITY OF
                $25,000 I $50,000 I $25,000 IS A VIOLATION OF ARKANSAS LAW.
                You may be eligible for auto insurance through the Arkansas Automobile Insurance Plan and such notice is given
                you pursuant to the provisions of the law of the State of Arkansas.
I                                                                                  ARKANSAS                                                                                                        ¥                                                                                             ARKANSAS                                                                                                              1
!                                           INSURANCE IDENTIFICATION CARD                                                                                                                          §                                                   INSURANCE IDENTIFICATION CARD                                                                                                                                   [
j          AUTOMOBILE CLUB INTER-INSURANCE EXCHANGE                                                                                                                                                g          AUTOMOBILE CLUB INTER-INSURANCE EXCHANGE                                                                                                                                                                 [
)       12001 NORTH FORTY DRIVE ST. LOUIS, MISSOURI 63141                                                                                                                                          ~       12901 NORTH FORTY DRIVE ST. LOUIS, MISSOURI 63141                                                                                                                                                           (
j INSURED: Kathleen Torrence • Terry B Torrence                                                                                                                                                    ~ INSURED:     Kathleen Torrence • Terry B Torrence                                                                                                                                                                  j
i

I
:i M-020803-6
               5716 Meadowlark Dr

  POLICY N u • ~ Rock. A R : - : : : DATE
                            09/21115
                                            EXPIRATION DATE
                                                03/21/16
                                                                                                                                                                                                   :i

                                                                                                                                                                                                   I
                                                                                                                                                                                                   5
                                                                                                                                                                                                   ;:
                                                                                                                                                                                                                  5716 Meadowlark Dr

                                                                                                                                                                                                          POLICY N u • ' : Rock.
                                                                                                                                                                                                      M-020803-6
                                                                                                                                                                                                                                                                                   AR==                     DATE
                                                                                                                                                                                                                                                                                                     09/21/15
                                                                                                                                                                                                                                                                                                                     EXPIRATION DATE
                                                                                                                                                                                                                                                                                                                         03/21/16
                                                                                                                                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                                                                                                                        i



                                                                                                                                                                                                                                                                                                                                                                                                                       !:
: YEAR          MAKE      VEHICLE IDENTIFICATION NUMBER                                                                                                                                            :: YEM     MAKE                                                                                 VEHICLE IDENTIFICATION NUMBER                                                                                       1

j 2001          MRCO     REDACTED                                                                                                                                                                  ~ 2001     MRCD                                                                                REDACTED                                                                                                              j
i EXCWDEO DRIVER(S):                                                                                                                                                                               gEXCLUDED ORNER(S):                                                                                                                                                                                                  j
!Katherine waits                                                                                                                                                                                   llKatherine waits                                                                                                                                                                                                    i
i                                                                                                                                                                                                  ~                                                                                                                                                                                                                    i

Ii   SEE IMPORTANT NOTICE ON REVERSE SIDE
                        THISDOCUll!NTHMACOLOllmllACKGIIIOUNDWITHAVOIDPMTUltE
                                                                                                                                                      NAIC #15512                                  IE     SEE IMPORTANT NOTICE ON REVERSE SIDE
                                                                                                                                                                                                                                 ntlSDOCUMENTHASACOLOREDBACKGIIIOUNDWITHAVOIDFEAlURE
                                                                                                                                                                                                                                                                                                                                                                         NAIC #15512                                   I!
, ....................... u .............,.._,.__ ........ u•••• ........................................... _..,.,. ..,. ....... u ........... ._ ................................................ *    .................................... ,._.,..... u•..., .. .,. ..............................,..,..,,.,................ o   ....• .. • .... • .. •n .. ,.o••u•n••.. ••• ........ ,_ ..... ..,.,u .. u ..••.. ,..J
r-···············..·········-····-·-·-·..···.....                                  ARKANSAS                                                                . .. ..               . ..             'll                                                                                            ARKANSAS                                                                          ••                                  1
:                                                                                                                                                                                                  :;                                                                                                                                                                                                                  I
!                                           INSURANCE IDENTIFICATION CARD                                                                                                                          §                                                   INSURANCE IDENTIFICATION CARD                                                                                                                                   \
.i         AUTOMOBILE CLUB INTER-INSURANCE EXCHANGE                                                                                                                                                ~::        AUTOMOBILE CLUB INTER-INSURANCE EXCHANGE                                                                                                                                                                 i:
i       12901 NORTH FORTY DRIVE ST. LOUIS, MISSOURI 63141                                                                                                                                          ii      12901 NORTH FORTY DRIVE ST. LOUIS, MISSOURI 63141                                                                                                                                                           i
! INSURED:     Kathleen Torrence • Terry B Torrence                                                                                                                                                ~ INSURED:     Kathleen Torrence ' Terry B Torrence                                                                                                                                                                 !
i              5716 Meadowlark Dr                                                                                                                                                                  ii             5716 Meadowlark Dr                                                                                                                                                                                   i
)              Little Rock, AA. 72209-2733                                                                                                                                                         E              Lltlle Rock, AR 72209-2733                                                                                                                                                                           i
!POLICY NUIEER                                                                  EFFECTIVE DATE     EXPIRATION DATE                                                                                 ~ POLICY NUMBER                                                                            EFFECTIVE DATE     EXPIRATION DATE                                                                                        j
!VOID                                                                               VOID                 VOID                                                                                      §VOID                                                                                           VOID                VOID                                                                                            !
!: YEAR     MAKE                                                                 VEHICLE IDENTIFICATION NUMBER                                                                                     gYEAR
                                                                                                                                                                                                   i:
                                                                                                                                                                                                                                                  MAKE                                         VEHICLE IDENTIFICATION NUMBER                                                                                           i?
i                                                                                                                                                                                                  !i                                                                                                                                                                                                                  :
! EXCLUDED DRIVER(S):                                                                                                                                                                              §EXCLUDED ORIVER(S):                                                                                                                                                                                                i
!Katherine Walts                                                                                                                                                                                   EKalherine Wslts                                                                                                                                                                                                    i

 lsee1MPORTANTNOTICEON REVERSE SIDE
!l•**"'"*••...........TH•        DOCUMINT HM A COLORED BAC1<8ROUNDWITH A VOID Pl!ATUIU!
                                                                                                                                                               NAIC #15512                        I           il
                                                                                                                                                                                                                 sEE1MPORTANTNOT1ceoNREVERSES1DE
                                                                                                                                                                                                                                      THIS DOCUMENT HM A COLORED IMCKGllOUND Wl1H A VOID Fl!ATUftE
                                                                                                                                                                                                                                                                                                                                                                       NAIC #15512
                       H ........................... .,.....,_._.,................................. u ............. .,... _ .................,.,H*h*•~ ................................ ,. .............. n•• ~ ,................................ u_.,..,.,.,..,u•u•u•n••••~•uo.--. .......................................... ~••••••• .... • .......................... ._..,,
                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                 Hn•u•n•u•n•n••••
                                                                                                                                                                                                                                                                                                                                                                                                                       I
     Your Agent: Policy Services                                                                                                                                                                                                    Agent Phone: (877) 736-3922
     FORM 2413-1AR (12/2009)
              Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 73 of 204
                                                ADDITIONAL INFORMATION
      Payment - To continue insurance under this policy, your payment is due and payable on or before the
      date due. Payment is considered as having been made upon receipt at company's home office and not
      at time of mailing. Failure to make your payment by the date due shall constitute your request to
      terminate the insurance. Please allow at least 5 days when mailing your payment.

       Service Charge - The service charge is based on the minimum monthly premium or installment
       payment plan deposit, whichever is applicable.



      Changes to Your Policy - Changes made to your policy will be reflected in your payment notice. To
      assure continuous protection, always pay the minimum amount due, even if it does not reflect a recent
      policy change. Proper premium credits or charges will be applied to future payment notices.




     THIS CARD MUST BE CARRIED IN THE INSURED                       THIS CARD MUST BE CARRIED IN THE INSURED
    MOTOR VEHICLE FOR PRODUCTION UPON DEMAND.                      MOTOR VEHICLE FOR PRODUCTION UPON DEMAND.

             IN CASE OF AN ACCIDENT                                         IN CASE OF AN ACCIDENT
          Report any accident immediately to:                            Report any accident immediately to:
                        Claims                                                         Claims
                 1 - 866 - 222 - 2378                                           1 - 866 - 222 - 2378

 INSURANCE AGENT:     Policy Services                            INSURANCE AGENT:    Policy Services
                      12901 N Forty Dr                                               12901 N Forty Dr
                      St Louis, MO 63141-8634                                        St Louis, MO 63141-8634
                      (Sn) 736-3922                                                  (877) 736-3922


EXAMINE POLICY EXCLUSIONS CAREFULLY. THIS FORM DOES            EXAMINE POLICY EXCLUSIONS CAREFULLY. THIS FORM DOES
 NOT CONSTITUTE ANY PART OF YOUR INSURANCE POLICY.              NOT CONSTITUTE ANY PART OF YOUR INSURANCE POLICY.


     THIS CARD MUST BE CARRIED IN THE INSURED                       THIS CARD MUST BE CARRIED IN THE INSURED
    MOTOR VEHICLE FOR PRODUCTION UPON DEMAND.                      MOTOR VEHICLE FOR PRODUCTION UPON DEMAND.

             IN CASE OF AN ACCIDENT                                         IN CASE OF AN ACCIDENT
          Report any accident immediately to:                            Report any accident immediately to:
                        Claims                                                         Claims
                 1 - 866 - 222 - 2378                                           1 - 866 - 222 - 2378

  INSURANCE AGENT:    Policy Services                            INSURANCE AGENT:    Policy Services
                      12901 N Forty Dr                                               12901 N Forty Dr
                      St Louis, MO 63141-8634                                        St Louis, MO 63141-8634
                      (877) 736-3922                                                 (877) 736-3922


EXAMINE POLICY EXCLUSIONS CAREFULLY. THIS FORM DOES            EXAMINE POLICY EXCLUSIONS CAREFULLY. THIS FORM DOES
 NOT CONSTITUTE ANY PART OF YOUR INSURANCE POLICY.              NOT CONSTITUTE ANY PART OF YOUR INSURANCE POLICY.
       Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 74 of 204




                                                           Insurance·



                                                      ARKANSAS
                                                      PERSONAL
                                                      AUTO POLICY·



                                                      Automobile Club
                                                        Inter-Insurance Exchange
                                                      12901 North Forty Drive
                                                      St. Louis, Missouri 63141
                                                      (31~) 523-7350


                                                     , ~ R.ecfprocal Insurance Exchange



Form 136 (0512011)                                                        EXHIBIT 1
            Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 75 of 204
                                                                                        ARKANSAS

                                                                                   TABLE OF CONTENTS

                                     ~-·                             TO OUR POLICYHOLDE.R                         1
                                     ··(-_
                                                                     AGREEMENT                                    1

                                                                     DEFINITIONS                                  1

                                                                     PART I - LIABILITY
                                                                     COVERAGE A-BODILY INJURY
                                                                     COVERAGE B - PROPERTY DAMAGE

                                                                     Insuring Agreement                           5
                                                                     Supplementary Payments                       6
                                                                     Persons Insured .                            8
                                                                     What is Not Covered - Exclusions             8
                                                                     Limits of Liability                          11
                                                                     Out of State Coverage                        13
                                                                     Financial Responsibility                     13
                                                                     Other Insurance                              14

                                                                     PART II - PERSONAL INJURY PROTECTION
                                                                     COVERAGE C - MEDICAL PAYMENTS
                                                                     COVERAGE N - WORK LOSS
                                                                     COVERAGE P - ACCIDENTAL DEATH

                                                                     Insuring Agreement                           14
                                                                     Persons Insured                              16
                                                                     ~dditional Definitions - Part II             17
                                                                     Additional Definitions - Coverage C          17
                                                                     Additional Definitions - Coverages N and P   18
                                                                     What is Not Covered - Exclusions -
                                                                       Part II                                    18
                                                                     What is Not Covered - Exclusions -
                                                                       Coverage C                                 19
                                                                     What is Not Covered - Exclusions -
                                                                       Coverage N                                 20
                                                                     What is Not Covered - Exclusions -
                        ,:   :: '--~-.       -:.).(''.:·               Coverage P                                 21
         READ YOUR POLICY CAREFULLY                                  Limits of Liability                          22
                                                                     Other lnsuranc~                              22
                                                                     Payment·of Benefits                          24
This   Polict 1$: the· l~gal contridt6'~n                  you and   Our Right to Recover Payment                 24
us. It is written in easy to read and understand
language.
                                Case 4:19-cv-00354-JM Document 1 FiledPART
          PART Ill - UNINSURED MOTORIST COVERAGE
                                                                       05/16/19  Page 76 of 204
                                                                           V - YOUR DUTIES AFTER AN ACCIDENT
          COVERAGE E - UNINSURED MOTORIST                                 OR LOSS
           COVERAGE ...;. BODILY INJURY
          COVERAGE F - UNDERINSURED MOTORIST j                            General Duties                                43
           COVERAGE - BODILY INJURY                                       Additional Duties                             44
          COVERAGE K - UNINSURED MOTORIST
           COVERAGE-PROPERTY DAMAGE                                       PART VI - GENERAL PROVISIONS

          Insuring Agreement - Coverage E and                             AAA Membership Requirement                    .46
            Coverage K                                      25            Authorization to Examine Driving Record       46
         Persons Insured - Coverage E and                                 Bankruptcy                                    46
            Coverage K                                      26            Changes and Liberalization                    46
         Additional Definitions - Coverage E and                          Misrepresentation or Fraud                    46
            Coverage K                                      26            No Double Recovery                            47
         What is Not Covered - Exclusions -                               Our Right to Recover Payment                  47
            Coverage E and Coverage K
         Limits of Liability - Coverage E and
                                                            27        I
                                                                      I
                                                                          Policy Period and Territory
                                                                          Statements in the Application for Insurance
                                                                                                                        47
                                                                                                                        48
            Coverage K                                      28            Subrogation                                   48
         Other Insurance - Coverage E and                                 Suit Against Us                               48
            Coverage K                                     30             Termination       .                           49
         Insuring Agreement - Coverage F                   30             Terms of Policy Conformed to Statute          51
         Persons Insured - Coverage F                      31             Transfer or Assignment                        51
         Additional Definitions - Coverage F               31             Two or More Auto Policies                     52
         What is Not Covered - Exclusions -                               Your Premium                                  52
            Coverage F                                     32
         Limits of Liability - Coverage F                  33
         Other Insurance - Coverage F                      34
         Legal Action Against Us                           34

         PART IV - PHYSICAL DAMAGE
         COVERAGE G - COMPREHENSIVE
         COVERAGE H- COLLISION
         COVERAGE J - RENTAL REIMBURSEMENT

        Insuring Agreement - Coverages G and H             34
        Additional Payments - Coverages G and H            35
        Insuring Agreement - Coverage J                    36
        What is Not Covered - Exclusions                   36
        Limits of Liability- Coverages G and H             39
        Limits of Liability- Coverage J                    40
        No Benefit to Bailee                               41
        Other Insurance                                    41
        Appraisal - Coverages G and H                      41
        Payment of Loss - Coverages G and H                42
                                                                 ,,




--....-,-·--· -------   -----   ---
         Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page
                                                Auto - means   77 of vehicle
                                                             a motor 204 with four or more
           TO OUR POLICYHOLDER
                                                      wheels:
This Automobile Club Inter-Insurance Exchange
policy along with the Declarations, the Application   1.     whether operable or not;
for Insurance and other endorsements, if any, is
your complete and valid auto insurance contractt"     2.     designed and licensed for       use mainly on
This is a non-assessable policy issued only to and           public roads; and
renewed for qualified members of the American
Automobile Association (AAA) and its divisions or     3.     with the primary purpose of transporting
affiliates.                                                  persons or property.

If you have an accident or loss, no matter how        Auto ·accident - means an accident arising out of
slight, always report it to the nearest Auto Club     the ownership or use of an auto or trailer.
representative as soon as possible. For additional
information, see Part V - Your Duties After an        ·Auto business - means to be employed or
Accident or Loss in this policy.                       otherwise engaged in the business of selling,
                                                       repairing, servicing, delivering, testing, road testing,
Automobile Club Inter-Insurance Exchange               parking or storing motor vehicles or trailers.

                                                      Bodily injury - means bodily harm, sickness or
                  AGREEMENT                           disease, including death that results.

 We will provide the insurance you have selected in   Business - means commercial enterprise, trade,
return for the premium due us and your compliance     profession or occupation.
with all policy provisions. Your declarations page
shows the policy period, your insured autos, the      Collision - means:
coverages and limits you have chosen and your
premium. Insurance under this policy is provided      1.    contact between an auto· and another object;
only for the coverages for which a premium is shown         or
in the declarations page. The declarations page is
part of this policy.                                  2.    upset of an auto.

                                                      Comprehensive - means direct and accidental loss
                  DEFINITIONS                         to your insured auto or a non-owned auto, except
                                                      loss caused by collision. Loss caused by, but not
Throughout this policy, certain words and phrases     limited to, the following· are considered
have a defined meaning when printed in bold italic    comprehensive not collision:
type.
                                                      1.    missiles or falling objects;
We, us, or our refers to the Automobile Club
Inter-Insurance Exchange.                             2.    fire;

You or your refers to the named insured shown in      3.    theft or larceny;
the declarations page and the named insured's
spouse, if domiciled in the same household.           4.    explosion or earthquake;

                                                      5.    windstorm;

                                                      6.    hail, water or flood;
                                                                                ·2
                7.       Casemischief
                      malicious 4:19-cv-00354-JM
                                       or vandalism;       Document 1 Filed 05/16/19
                                                                          Person      Page
                                                                                 - means       78human
                                                                                         a living of 204being.

                8.    riot or civil commotion;                              Private passenger auto - means:

                9.

                10.
                      contact with bird or animal; or

                      breakage of glass.
                                                                   ,        1.    an auto with 4
                                                                                  passenger type,
                                                                                                         wheels   of the   private


                          If breakage of glass is caused by a               2.    a motor home with 4 or more wheels, or
                          collision, you may elect to have it
                          considered a loss caused- by collision.           3.   - a pickup or van type auto with a rated load
                                                                                   capacity of 2,000 pounds or less.
              Electror,lc equipme!lt - means any equipment that
              is permanently installed to your insured auto                 Property damage - means injury to or d~struction
            · which is designed to reproduce, transmit, or receive          of tangible property, and includes any resulting loss
              audio, video, or data signals. Electronic equipment           of use.
              includes, but is not limited to, radios; tape and CD
              players; speakers; global·positioning systems (GPS);          Punitive damages - means amounts of money
              television and video monitors; DVD and video                  awarded or imposed to punish or . to make an
              players or recorders; telephones and fax machines;            example of a wrongdoer and includes, but is not
              CB and two-way mobile radios; and any parts or                limited to, exemplary damages and aggravated
              components of any of these.        ·                          damages.

                Household member - means a person who is                    Temporary substitute auto - means an auto or
                domiciled in your household.                                trailer not owned by you, if it replaces your insured
                                                                            auto for a short time, not to exceed 90 days. Its use
                Non-owned auto - means a private passenger                  has to be with the permission of the owner. Your·
                auto or trailer not:                                        insured auto has to be out of use due to its
                                                                            breakdown,- repair, servicing, damage or loss. A
                1.    owned by;                                             temporary substitute auto is not considered a
                                                                            non-owned auto.
                2.    registered or leased in the name of; or
                                                                            Trailer- means a vehicle designed to be pulled by a
                3.    furnished or available for regular use to;            private passenger auto.

            you or a household member or any other person                   Use, used or using - means operating, maintaining,
            domiciled in your household while in the care,                  loading or unloading.
            custody, control or charge of you or a household
            member or any other person domiciled in your                    Your insured auto - means:
            household.
                                                                            1.   Any auto shown in the ~eclarations page,
       'I
,
    , I     A temporary substitute auto is not considered a                      while owned by you.
      I.
            non-owned auto.
    • I
'     !                                                                     2. · Any private passenger auto which you newly
            Occupying, occupied or occupancy - means                              acquire during the policy period and which is
            being in or upon, getting in, on, out, upon or off.                   owned solely by you. Coverage applies only if
                                                                                  at the time you take possession of the newly
            Permanently installed - means installed in such a                     acquired private passenger auto:
            way as to require the use of hand tools to remove.
            I
                                          3                                                          4
     a. Case
           it has 4:19-cv-00354-JM
                   replaced any auto shownDocument
                                              in the 1 Filed 05/16/19      Page 79 of 204
                                                                  liable because of bodily injury or property
         · declarations page and • title and                      damage caused by an auto accident.
           possession of the replaced auto have
           been transferred; or                                  Damages do not include criminal fines,
                                                                 restitution orders or punitive damages.
     b. it is in addition to any auto shown in t~
           declarations page and we insure all              2.   We will defend any suit claiming damages
           private passenger autos you then own.                 covered under PART I. We will defend any
                                                                 suit even if the allegations are groundless,
     A replacement auto as defined in a. above                   false or fraudulent.
     has the same coverage as the auto it
     replaced. An additional auto as defined in                  Defense lawyers will be provided by us. If any
     b. above has the same coverage as the auto                  insured retains a lawyer for any claim,
     with the most broad coverage that is shown in               whether or not covered under PART I, we will
     the declarations page.                                      not be liable for the fees and costs charged by
                                                                 that lawyer and we may pay outside counsel a
     However, you must ask us for coverage                       flat fee to represent you.
     within 30 days after you take possession of a .
     newly acquired auto insured under this                3.    We may settle any claim or suit as we find
     provision if you wish:                                      appropriate.
     a. To add or continue physical damage
           coverage on a replacement auto.                 SUPPLEMENTARY PAYMENTS- PART I
     b. To insure an additional auto. A premium
           will be charged from the date you took          In addition to the limits of liability for PART I, we will
           possession of the additional auto.              pay:
     If you fail to notify us, no coverage will be
     provided after 30 days from the time you take         1.    All settlement and defense costs we incur on
     possession.                                                 your behalf.

3.   Any trailer you own. (Physical Damage                          2.   Any interest on damages covered under PART
     Coverage does not apply until you have                              I on that part of a judgment that is within our
     notified us and a premium is paid for the                           limit of liability, except:
     coverage.)                                                          a. if we offer to pay our limit of liability before
                                                                              judgment, we will not pay interest
4.   Any temporary substitute auto.                                           thereafter; or
                                                                         b. if a judgment is rendered, we will not pay
5.   Any auto you do not own while being driven                               interest after our limit of liability has been
     temporarily as a demonstrator auto provided                              paid or deposited in court.
     by a duly licensed automobile dealer. ·
                                                                    3.   Any reasonable expenses that an insured
                                                                         actually incurs at our request.
               PART I -LIABILITY
                                                                '
                                                   ·• • • • -~• I
COVERAGE A-BODILY INJURY                                            4.   Loss· of net earnings, but not other income,
COVERAGE B - PROPERTY DAMAGE                                             because of attendance at hearings, trials or
                                                                         depositions at our request.·
INSURING AGREEMENT - PART I
                                                                    5.   Expenses an insured incurs for first aid to
1. Subject to the Exclusions, we will pay                                others at the time of an auto accident
   damages for which any insured is legally                              involving an auto insured under PART I.
                    5                                                                        6
6.       Case 4:19-cv-00354-JM Document 1 Filed 05/16/19
     Premiums on:
                                                         Page
                                                    We have the 80  of 204
                                                                 right to request                        an autopsy
     a. Appeal bonds ~ attachment bonds                              where it is not forbidden by law.
        required in any suit we defend. We will not
        pay for:                     ·                         PERSONS INSURED - PART I
        (1) a bond in excess of the limits of
             liability; or                                     Under PART I, insured means:
        (2) an appeal bond for that portion of a
            judgment that is not covered under                 t.   You and a household member.
             PARTI.                                                 a. in the use of your insured auto; and
     b. Bail bonds "required:                                       b. in the use of any other auto or trailer.
        (1) because of an auto accident arising
                                                             . 2.   Any other person .using your insured
             out of the use of an auto insured                      auto with your permission provided the use is
             under PART I; or           ·                           within the scope of such permission.
        (2) for any traffic citation received in
            connection with such auto accident.               WHAT IS NOT COVERED - EXCLUSIONS -
        The bail bond shall not exceed $250.                  PARTI

     We will pay for, but not apply for or furnish,            We do not cover liability of any person for:
     any such bail bonds.
                                                              1.     The owne~hip, maintenance or use of:
7.   NAMED INSURED'$ SPECIAL BENEFIT -                               a-: Any auto, other than your insured auto
     This coverage applies only to you, the named                        which is:
     insured. If Liability Coverage is afforded by                       (1) owned by you; or
     this policy, we will pay the principal sum of                       (2) furnished or available for your regular
     $5,000, if you, while occupying your insured                             use.
     auto, are killed instantly or are injured and die               b. Any auto, other than your Insured auto,
     within thirty days from the date of such injury,                    which is:                       ·
     as a direct result of collision or upset of such                    (1) owned by any household member;
     auto, provided that such death is caused                                 or
     solely through external, violent and accidental.                    (2) furnished or available for the regular
     means.                                                                   use of any household member.
                                                                         However, this exclusion does not apply to
     The special· benefit of $5,000 will be increased                    your maintenance or· use of any auto
     to $15,000 if, at the time of the accident, you                     which is:
     were using t~e auto's complete restraint                            (1) owned by a household member; or
     system.                                                             (2) furnished or available for the regular
                                                                              use of a household member.
     If the deceased insured is survived by a
     spouse who was domiciled in the same                     2.    Bodily injury or property damage arising
     household at the time of the auto accident,                    from the use of any auto or trailer while
     we will pay the death benefit to such spouse.                  carrying or delivering persons, property or
     If the deceased Insured was an unmarried                       food for a fee or compensation (including
     minor, we will pay the death benefit to either                 wages, salary, tip or separate payment). This
     parent, who · was domiciled · in the same                      exclusion does not apply:
     household at the. time of the accident.             r
                                                                    a. to any shared expense car pools or
     Otherwise, we will pay the death benefit to the                     charitable delivery; or
     deceased insured's estate. .                                   b. to you while a passenger in an auto other
                                                                       · than your insured auto.


                         7                                                               8
      3.    AnyCase  4:19-cv-00354-JM
                obligation assumed under aDocument
                                           contract or           1 Filed9.05/16/19  Page 81
                                                                              Any obligation of of
                                                                                                the204
                                                                                                    owner or lessor of an
            agreement.                                                         auto you or a household member does not
                                                                               own.
      4.    Bodily injury or property damage which is
            either expected or intended by an insured or                 10.   Bodily injury or property damage to any
            which is the result of an insured's intentional                    covered auto while it is:
            or criminal acts. You are deemed to intend the                     a. being prepared for, used in practice for, or
            natural and probable consequences of your                             operated in any racing contest, speed
            actions.                                                              contest, hill-climbing contest, jumping
                                                                                  contest or other similar contest; or
      5.     Bodily injury to any employee of a person                         b. on a track primarily designed for racing or
             insured if the bodily Injury arises out of and in                    high-speed driving. This does not apply if
           · the course of employment.                                            the vehicle is being used in connection
                                                                                  with an activity other than racing,
      6.    Bodily injury or property damage arising                              high-speed driving, or any type of
            from the use of any auto in the auto                                  competitive driving.
            business. This exclusion does not apply to
            the use of your insured auto by:                             11.   Bodily injury or property damage arising
            a. you;                                                            from the use of any auto, not owned by you
            b. a household member; or                                          or a household member, without the
            c. any .employee or agent of you or a                              permi~sion·of the owner.
                household member.
                                                                         12.   Bodily injury or property damage if
      7.    Bodily injury or property damage arising                           insurance is or can be afforded under any
            from the use of any auto in any other                              nuclear energy policy.
            business of an insured. This exclusion does
            not apply to:                                                13.   Bodily injury arising from the loading or
            a. your insured auto; or                                           unloading of any auto insured under PART I.
            b. any other auto insured under PART I ·that                       This exclusion does not apply to:
                is a private passenger auto or trailer                         a. you;
                used therewith, operated or occupied by                        b. a household member;
                you or yot,r domestic employee.        ·                       c. a bailee;
                                                                               d. any employee of a., b., or c. above.
      8.   Property damage to real or personal property
           owned or transported by, or in the care,                      14.   Any obligation for which any insured may be
           custody, control or charge of or rented to any                      held liable under any workers' compensation
           insured. This · exclusion does not apply to:                        law.
           a. a rented dwelling house, rented private
                garage or rented carport damaged by an                   15.   Bodily injury or property damage arising
I"
                auto insured under PART I, or                                  from the use of any trailer with any auto not
!i.
'!
 i         b. any auto operated by an insured if the                           covered under PART I.
                auto is loaned to the insured for
                demonstration purposes or loaned as a                    16.   Punitive damages.
                replacement auto while your insured
                auto is out of use because of breakdown, ,               17.   Bodily injury to you or any household
                repair, or servicing, and if the other auto is                 member.
                loaned by a person, firm or corporation
                engaged in the business of selling,
                repairing, or servicing autos.
                                 9                                                               10
      18.       Case
            Bodily      4:19-cv-00354-JM
                     injury                Document
                            or property damage  arising         1 Filed 05/16/19  Page 82 of 204
                                                                          to damages for care, loss of consortium, loss
            from the use of any motorized vehicle with                      of services and negligent entrustment, and
            less than four wheels.                                          including imputed negligence, agency,
                                                                            conspiracy, the family purpose doctrine, joint
      19.   Bodily injury or property damage arising                        enterprise or venture,           employment
            from the use of any all terrain v~hicles or golf                relationship, partnership, concert of action, or
            carts.                                                          negligent hiring or supervision or retention.
                                                                            This is the most we will pay regardless of the
      20.   Any damages for which any government entity                     number of:
            might be liable for that person's use of the                    a. covered persons;
            auto.                                                           b: claims made;
                                                                            c. autos or premiums shown in . the
      21.   Bodily injury or property damage caused by                           declarations page;
            the dumping, discharge or escape of irritants,                  d. policies issued to you or household
            pollutants or contaminants; however, this                            members by us: or
            exclusion does not apply if the discharge is                    e. autos involved in the auto accident.
            sudden and accidental.
                                                                           The limit of liability shown in the declarations
      22.   Bodily injury or property damage while                          page for each auto accident for bodily injury
            committing a felony or while seeking to elude                   liability is our maximum limit of liability for all
            lawful apprehension or arrest for a felony by a                damages arising out of and due to bodily
            law enforcement official.                                      injury to any number of persons, resulting
                                                                           from any one auto accident. The limit of
      23.   Bodily injury or property damage sustained                     liability shown for each auto accident for
            by any person while not in lawful possession                   bodily injury also includes all claims which
            of an auto or voluntarily occupying an auto                    are derivative of the bodily injury to any
            knowing it is stolen.                                          person, including but not limited to damages
                                                                           for care, loss of consortium, loss of services
      24.   Bodily injury to any fellow employee of the                    and negligent entrustment, and including
            insured arising out of and in the course of                    imputed negligence, agency, conspiracy, the
            such employee's employment.                                    family purpose doctrine, joint enterprise or
                                                                           venture, employment relationship, partnership,
      Any exclusion which is invalid or unenforceable                      concert of action, or negligent hiring or
      under Arkansas law shall apply to that portion of the                supervision or retention. This is the most we
      damages which exceeds the minimum limits of                          will pay regardless of the number of:
      liability required by such law.                                      a. covered persons;
                                                                           b. claims made;
      LIMITS OF LIABILITY- PART I                                          c. autos or premiums shown in the
                                                                                declarations page; .
      1.    The limit of liability shown in the declarations               d. policies issued. to you or household
            page for each person for bodily injury liability                    members by us; or
            is our maximum limit of liability for all                      e. autos involved in the auto accident.
            damages arising out of and due to bodily
            injury to any one person, in any one auto
            accident. The limit of liability shown for each ,
            person for bodily injury also includes all
            claims which are derivative of the bodily
            injury to that person, including but not limited

                               11                                                              12




, I
              Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 83 of 204
    2.    The limit of liability shown in the declarations                                    OTHER INSURANCE - PART I
          page for each accident for property damage
          liability is our maximum limit of liability for all                                 If there is other applicable liability insurance, we will
          damages to all property resulting from any one                                      pay only our share of the loss. Our share is the
          auto accident. This is the most we will pay                                         proportion that our limit of liability bears to the total
          regardless of the number of:                                                        of all applicable limits.
          a. · covered persons;
          b. claims made;                                                                     However, any insurance we provide for an auto you
          c. · autos or premiums shown in the                                                 do not own shall be excess over any other
               declarations page;                                                             insur~nce, unless such auto is loaned to you by a
          d. policies issued to you or household                                              person, firm or corporation, engaged in the auto
              ·members by us; or                                                              business and such auto is used by any covered
          e. autos involved in the auto accident.                                             person:

    3.    No one will be entitled to duplicate payments                                       1.     for demonstration purposes; or
          for the same elements of damages.
                                                                                              2.     as a temporary substitute for your insured
    4.    An auto and attached trailer are considered                                                auto which is out of normal use because of its
          one auto. Therefore, the limits of liability will                                          breakdown, repair, servicing, or loss . or
          not be increased for an auto accident                                                      destruction.
          involving ·an auto which· has an attached
          trailer.
                                                                                                   PART 11 - PERSONAL INJURY PROTECTION
•   OUT OF STATE COVERAGE - PART I
                                                                                              COVERAGE C - MEDICAL PAYMENTS
    If an auto accident involving your insured auto                                           COVERAGE N - WORK LOSS
    occurs outside the state in which your insured auto                                       COVERAGE P - ACCIDENTAL DEATH
    is principally garaged but within the territory where
    this policy applies, and:                                                                 INSURING AGREEMENT- PART II

    1.    the liability limits required by the financial                                      Subject to the Exclusions, we will only pay those
          responsibility or similar law of the jurisdiction                                   benefits for which a specific premium is shown in the
          in which the auto accident occurred are                                             declarations page. These benefits apply to any
          higher than the liability limits of this policy; or                                 private passenger motor vehicle which is
                                                                                              registered or principally garaged in Arkansas and is
    2.    a compulsory insurance or similar law requires                                      owned by the named insured and covered under
          a nonresident to maintain insurance whenever                                        Part I of this policy.
          using an auto in that jurisdiction;
                                                                                              We will pay personal injury protection benefits to or
    then this policy will provide at least the required                                       for an insured who sustains bodily injury. The
    coverages and limits.                                                                     bodily injury must:

    FINANCIAL RESPONSIBILITY - PART I                                                         1.     be caused by an auto accident; and

    When this policy is certified as future proof of.                                         2.    .arise out of the maintenance or use of an auto
    financial responsibility, it will comply with the law to                                         as an auto.
    the extent required.


                              13                                                                                        14

                                                      '. -. '.   ,;--~:-·.~   ,,   ~-   .;;
                            Case 4:19-cv-00354-JM
                  If a duly licensed                        Document
                                     automobile dealer provides    an     1 Filed2.05/16/19  Page 84 isof 204
                                                                                       If an insured      a non-income earner
                  auto to the named insured or a household                             expenses reasonably incurred in obtaining
                  member for use as a temporary substitute ·for your                   ordinary and necessary services instead of
                  insured auto while it is out o.f normal use because                  those that insured would have performed,
                  of its:                                                              without income and for the benefit of the
                                                                                       insured or the insured's family, had the
                  1.    breakdown;                                                     insured not sustained bodily Injury, not to
                                                                                       exceed $70 per week or pro rata for a less
                  2.    repair; or                                                     period.

                  3.    servicing;                                               Work loss applies only to the period beginning 8
                                                                                 days after the date of the auto accident and not
                  personal injury protection benefits shall extend to            exceeding 52 weeks. However, work loss does not
                  such loaned auto only to the extent of the coverage            include any loss or expenses after the death of an
                  provided, if any, to your insured auto being                   insured.
                  repaired or serviced.
                                                                                 Subject to the Exclusions, if you pay a premium for
                  Subject to the Exclusions, if you pay a premium for            COVERAGE P - ACCIDENTAL DEATH, we will
                  COVERAGE C - MEDICAL PAYMENTS, we will                         pay the following:
                  pay the following:
                                                                                 1.   A death benefit paid if bodily injury resulting
                  All reasonable and necessary expenses incurred                      from the auto accident causes the death of
             ,,
                  within 2 years from the date of the auto accident                   an insured within 1 year from the date of the
                  for:                                                                auto accident. The bodily injury must be the
                                                                                      sole cause of death.
                  1.    medical, hospital, x-ray, professional nursing,
                        dental, surgical, ambulance, prosthetic and              PERSONS INSURED - PART 11
                        funeralexpenses;and
                                                                                 Under PART II, insured means:
                  2.    any non-medical remedial care and treatment
                        rendered in accordance with a recognized                 1.   The named insured or any household
                        religious method of healing.                                  member who sustains bodily injury while:
                                                                                      a. occupying an auto; or
                  Medical payments do not include expenses in                         b. a pedestrian struck by an auto.
                  excess of those required for a semi-private room,
                  unless more intensive care is required.                       2.    Any other person who sustains bodily injury.
                                                                                      a. While
                  Subject to the Exclusions, if you pay a premium for                    (1) occupying your insured auto; or
                  COVERAGE N - WORK LOSS, we will pay the                                (2) a pedestrian struck by your Insured
                  following:·                         ·                                        auto.
                                                                                      b. While occupying an auto other than your
                  1.   If an insured is an income earner, loss of                        insured auto. The bodily injury must
                       income from work that insured would have                          result from the:
  ~.     ! .           perfonned had the insured not sustained                           (1) use of such auto by the named
       'i-;:
                       bodily injury, up to 70% of loss of gross                               insured,
         I
         i             income per week, not to exceed $140 per                           (2) operation of such auto by the named
·.. ' !                week.                                                                   insured's private chauffeur or
         i                                                                                     domestic servant on behalf of the
         j
                                                                                             · named insured; or
                                           15                                                           16
                         Case  4:19-cv-00354-JM
                         (3) use of such auto by any Document
                                                     household 1 Filed2.05/16/19
                                                                            A trailerPage 85 of for
                                                                                      designed   204use with a private
                              member if the auto is a private                passenger auto provided such trailer is not
                              passengerautaortraller.             ·          being used for business purposes with
                      However, 2.b. does not apply to work loss or           another type vehicle.
                      accidental death.
                                                                       ADDITIONAL DEFINITIONS -
                ADDITIONAL DEFINITIONS - PART II                       COVERAGES N AND P

                Named Insured - means the person nam~d in the          Your insured auto - with respect to work loss and
                declarations page.                                     accidental death, means a private passenger
                                                                       motor vehicle shown in the declarations page to
                Pedestrian - means any person who is not               which work loss applies. This includes:
                occupying any vehicle other than a:
                                                                       1.    A private passenger auto not owned by the
                1.    motorcycle; or                                         named insured while used as a temporary
                                                                             substitute for your insured au~ which is out
                2.    vehicle operated by human or animal power.             of normal use because of its:
                                                                             a. breakdown;
                Private passenger motor vehicle - means an auto              b. repair;
                which is a:                                                  c. servicing;
                                                                             d.· lo_ss; or
                1.   Private passenger auto.                                 e..· destruction.

                2.   Motorcycle.                                       2.   A trailer designed for use with a private
                                                                            passenger auto provided such trailer is not
                However, private passenger motor vehicle does               being used for business purposes with
                not include an auto used as a public or livery              another type vehicle.
                conveyance for passengers.
                                                                       WHAT IS NOT COVERED - EXCLUSIONS -
                ADDITIONAL DEFINITIONS - COVERAGE C                    PART II

                Your insured auto - with respect to medical            Under PART II, this policy does not provide Personal
                payments, means a motor vehicle shown in the           Injury Protection Coverage for bodily injury.
                declarations page to which medical payments apply.
                This includes:                                         1.   Due to war, civil war, insurrection, rebellion,
                                                                            revolution, nuclear reaction, radioactive
                1.   A private passenger auto not owned by the              contamination or any consequence of any of
                     named insured while used as a temporary                these.
                     substitute for your insured auto which is out
                     of normal use because of its:                     2.   Sustained while occupying:
                     a. breakdown;                                          a. any auto used as a residence or
                     b. repair;                                                premises; or
                     c. servicing;                                          b. any trailer while used for business
                     d. loss; or                                               purposes.
                     e. destruction.
                                                                       3.   Sustained while operating any auto without
                                                                            the permission of the owner.


                                       17                                                      18

i~-,-   .   '
                        4.        Case 4:19-cv-00354-JM
                               Sustained  by any person while not Document
                                                                       in lawful 1 Filed5. 05/16/19    Pageoccupying
                                                                                              Any person      86 of 204any auto or trailer
                              possession of an auto or voluntarily                            while carrying or delivering persons, property
                              occupying an auto knowing it is stolen.                         or food for a fee or compensation (including
                                                                                              wages, salary, tip or separate payment). This
                        5.    Caused by that person driving your insured                      exclusion does not apply:
                              auto · who intentionally causes a collision,                    a. to any shared expense car pools or
                              causes property damage, or intentionally                            charitable delivery; or
                              attempts to cause injury to himself, herself or                 b. you or a household member while a
                              others;_ which is either expected or intended by                    passenger in any auto or trailer, other
                              an insured or which is the result of an                             than your insured auto.
                              insured's intentional or criminal acts. You are
                              deemed to intend the natural and probable                6.     Any person, other than the named insured or
                              consequences of your actions.                                   any household member while occupying
                                                                                              any auto, other than your insured auto, while
                        6.    While committing a felony or while seeking to                   used in the auto business. This exclusion
                              elude lawful apprehension or arrest for a                       does not apply to you or a household
                              felony by a law enforcement official.                           member. ·

                     WHAT IS NOT COVERED - EXCLUSIONS -                               7.    Any person, other than the named insured or
                   . COVERAGEC                                                              any house/Jold member arising out of the
                                                                                            maintenance or use of any auto, other than
                        Under COVERAGE C, this policy does not provide                      your insured auto or a motorcycle, by that
                        medical payments for bodily injury sustained by:                    person while employed or otherwise engaged
                                                                                            in any other business or occupation. This
                        1.    Any person to the extent that benefits are, in                exclusion does not apply to bodily injury
                              whole or in part, paid or payable under any of                resulting from the operation or occupancy of a:
                              the following or similar law:                                 a. private passenger auto; or ,
                              a. workers' compensation law; or                              b. trailer used with such private passenger
I
i ..
                              b. employer's disability law.                                     auto or your insured auto;
                                                                                            by the named insured or ·their private
                        2.    The named insured while occupying any                         chauffeur or domestic servant.
                              auto, other than your insured auto, which is
                              owned by, or furnished, or available for regular        8.    Any person while occupying any auto, other
                              use of, the named insured.                                    than your insured auto, unless that person
                                                                                            has the permission of the owner.
                        3.    Any household member while occupying
                              any auto, ·other than your insured auto,                WHAT IS NOT COVERED - EXCLUSIONS -
                              which is owned by, or furnished, or available           COVERAGEN
                              for regular use of, the named insured or that
                              household member.                                       Under COVERAGE N, this policy does not provide
                                                                                      work loss coverage sustained by:
                        4.    Any insured, other than the named insured
                              or any household member, while occupying                1.    Any person to the extent that benefits are, in
                              any auto, other than your insured auto,                       whole or in part, paid or payable under any of
                              which is owned by, or furnished, or available                 the following or similar law:
                              for regular use of, the named insured or any                  a._ workers' compensation law; or
                              household member.                                             b. employer's disability law.


                                                               19                                              20

    ,·\!! ......... -    ••       *,:f' _,.,,,   ft.,   ....
                 2.      TheCase
                               named4:19-cv-00354-JM        Document
                                       insured while occupying      .any   1 Filed 3.05/16/19 Page 87 of
                                                                                         Any household   204 entitled to similar
                                                                                                       member
                         private passenger motor vehicle, other than                     coverage as a named insured under another
                         your insured auto, which is owned by, or                       ·policy which provides personal injury
                         furnished, or available for regular use of, the                 protection benefits equal to or greater than
                         named insured.                                                 those required by the Arkansas statutes.

                3.       Any household member while occupying                      4.    Any person, other than the named insured or
                         any private passenger motor vehicle, other                      any household member, entitled to similar
                         than your insured auto, which is owned by,                      coverage as named insured or household
                         or furnished, or available for regular· use of,                 member under another policy which provides
                         the named insured or that household                             personal injury protection benefits equal to or
                         member.                                                         greater than those required by the Arkansas
                                                                                         statutes.
                4.       Any household member entitled to similar
                         coverage as a named insured under another                 LIMITS OF LIABILITY - PART II
                         policy which provides . personal injury
                         protection benefits equal to or greater than             The limits of liability shown in the declaration page
                         those required by the Arkansas staMes;                   for Personal Injury Protection Coverage are the most
                                                                                  we will pay each insured injured in any one auto
                5.       Any pers,on, other than the named insured or             accident, regardless of the number of:
'I                       any household member, entitled to similar
                         coverage as named insured or household                    1.   insureds;
                         member under another policy which provides
                         personal injury protection benefits equal to or          2.    policies or bonds applicable;
                         greater than those required by the Arkansas
                         staMes.                                                  3.    claims made; or

               WHAT IS NOT COVERED - EXCLUSIONS -                                 4.    your insured autos.
               COVERAGEP
                                                                                  OTHER INSURANCE - PART 11
               Under COVERAGE P, this policy does not provide
               accidental death coverage sustained by:                            Any insurance we provide for COVERAGE C -
                                                                                  MEDICAL PAYMENTS:
                1.       The named insured while occupying, or
                         when struck by, any private passenger                    1.    With respect to bodily injury sustained by any
                         motor vehicle, other than your insured auto,                   household member, shall be excess over
                         which is owned by, or furnished, or available                  any other insurance available to that
                         for regular use of, the named insured.                         household member as a named insured
                                                                                        under another auto insurance policy providing
               2.        Any household member while occupying, or                       direct benefits without regard to fault.
                         when struck by, any private passenger
                         motor vehicle, other than your insured auto,             2.     With respect to bodily injury sustained by an
                         which is owned by, or furnished, -or available                  insured, other than the named insured or
                         for regular use of, the named insured or that                  .any household member, shall be excess
                         household member.                  ·                            over any other similar insurance available to
                                                                                         that ·Insured as a nanied insured or
                                                                                         household member under another auto
                                                                                         insurance policy providing direct benefits
                                                                                         without regard to fault.
                                           21                                                              22
 ·-:t:•:f-'.4:',•:*':.
        Except asCase      4:19-cv-00354-JM
                    provided                         Document
                               above, if there is other similar 1 Filed 05/16/19
                                                                         However, if Page   88 licensed
                                                                                        a duly  of 204 automobile dealer
        insurance which provides coverage for medical                   provides an auto to the named insured or a
        payments, we will pay only our share of the loss.               household member.
        Our share is the proportion that our limit liability
        bears to the total of all applicable limits.                     1.   for use as a temporary substitute for your
                                                                              insured auto while it is out of normal use
       However, if a duly licensed automobile dealer                          because of its:
       provides an auto to the named insured or a                             a.   breakdown;
       household member.                                                      b.   repair;
                                                                              c. servicing; or
       1.     for use as a temporary substitute for your
             ·insured auto while it is out of normal use                2.    to demonstrate the auto;
              because of its:
              a. breakdown;                                             then we will provide primary insurance,.
              b. repair;
              c. servicing; or                                          The coverages under this Part II shall not be
                                                                        applicable or payable, if the prescribed minimum
       2.     to demonstrate the auto;                                  coverages (as set forth in Section 23-89-202 of the
                                                                        Arkansas Statutes) are afforded to those occupants
       then we will provide primary insurance.                          and to persons struck by your insured auto, either
                                                                        as named insured or additional insured, under
       No one shall be entitled to recover . duplicate                  another  auto insurance policy.
       payments for medical payments for the same
       elements of loss.                                                PAYMENT OF BENEFITS - PART II

       In the event we provide COVERAGE N - WORK                      We may pay medical payments or work loss to an
. I    LOSS or COVERAGE P -ACCIDENTAL DEATH to:                       insured or any person or organization rendering the
  '
                                                                      services. It is our option whether the payment is
  I
  I    1.   An insured, other than the named insured or               made directly to an insured, or to the person or
  !'                                                                  organization providing the services. Such payment
            any household member, such coverage we
            provide shall be excess over any other                    shall reduce the amount payable under this
            insurance available to an insured. In this                coverage for bodily injury sustained by that
            event, our maximum limit of liability will be the         insured.
            amount by which the applicable limit of liability
            shown in the declarations page exceeds the                OUR RIGHT TO RECOVER PAYMENT - PART 11
            applicable limits of liability of all other
            insurance.                                                Our right to recover payment under Part II is as
                                                                      follows:
       2.   A named insured or any household
            member, and the . named insured or                        1.    This prov1s1on does not apply to accidental
            household member is provided similar                            death.
            coverage under any other auto insurance
            policy, the maximum recovery under all
            policies shall not exceed the highest limit of
            liability under any one policy. In such an event,
            we will pay only our share of the loss.




                                       23                                                     24

                             ,1.. ,.:::.-
                           2.          Case
                                   If we  make 4:19-cv-00354-JM
                                                  a payment under this Document
                                                                           coverage   1 FiledThe
                                                                                              05/16/19
                                                                                                 owner's orPage  89 ofliability
                                                                                                            operator's  204 for these damages
                                   and the person to or for whom payment was                  must arise out of the ownership, maintenance or use
                                   made has a right to recover damages from                   of the uninsured motor vehicle.             ·
                                   another, that person shall:         ·
                                   a. hold in trust for us such rights of recovery;           Any judgment for damages arising out of a suit
                                   b. do nothing after loss to prejudice such                 brought without our written consent is not bindi_ng on
                                       rights of recovery;                                    us.
                                   c. do whatever is necessary to secure these
                                       rights; and                                            PERSONS INSURED - COVERAGE E AND
                                   d. execute and deliver to us any instruments               COVERAGEK
                 ,i                    and papers as may be appropriate to
                                       secure that person's and our rights.                   Under COVERAGE E AND COVERAGE K, insured
                                                                                         l
                 ,'

                 ,;                                                                           means:
                 '      3.        We will have a lien against the proceeds of the
                                  recovery. We may give notice of the lien to                 1.    You or any household member.
                                  any interested person.
                                                                                              2.    Any other person occupying your insured
                        Our right to recover payment will apply only if the                         auto.
                        person to or for whom payment was made under
                        COVERAGE. C or COVERAGE N of this policy is                           3.    Any person for damages that person is
                        made whole in his or her recovery from a third party.                       entitled to recover, because of bodily injury
                                                                                                    to which this coverage applies, sustained by a
                                                                                                    person described in 1. or 2. above.
                        PART 111- UNINSURED MOTORIST COVERAGE
                                                                                             ADDITIONAL DEFINITIONS - COVERAGE E AND
                       COVERAGE E- UNINSURED MOTORIST                                        COVERAGEK
                         COVERAGE - BODILY INJURY                                                                                          ~   ,;


                       COVERAGE F - UNDERINSURED MOTORIST                                    Property damage means injury to or destruction of
                         COVERAGE - BODILY INJURY                                            your insured auto, plus a reasonable allowance for
                       COVERAGE K- UNINSURED MOTORIST                                        loss of use of a comparable vehicle.
                         COVERAGE-PROPERTY DAMAGE
                                                                                             Uninsured motor vehicle means a land motor
                       INSURING AGREEMENT - COVERAGE E AND                                   vehicle or trailer of any type:
                       COVERAGEK
                                                                                              1.   to which no bodily Injury liability bond or
                       Subject to the Exclusions, we will pay damages                              policy · applies at the time of the auto
                       which an insured is legally entitled to recover from                        accident;
                       the owner or operator of an uninsured motor
                       vehicle, to the extent that the owner or operator is
                                                                                         J   2.    which is a hit and run vehicle whose operator


          ,.
        ·:~;.f
                       liable, because of:

                       1.


                       2.
                                  b(Jdily injury sustained by an insured and
                                   caused by an auto accident; and

                                  property damage caused by an auto
                                                                                         '         or owner cannot be identified and which hits:
                                                                                                   a. you or any household member;
                                                                                                   b. a vehicle which you or any household
                                                                                                       member are occupying; or
                                                                                                   c. your insured auto; or

                                . accident if the declarations page indicates                3.    to which a bodily injury liability bond or policy
                                  that both bodily Injury and property damage                      applies· at the time of the auto accident but
                                  Uninsured Motorist Coverage applies.                             the bonding or insuring company is or
                                                                                                   becomes insolvent.
                                                                  25                                                   26

    . --- :½•ffe¢::-•t:~' "",#!{(§1k1%3'f.'~,•:'.'i"f.~"' .,.•• '" · " ' .
                       1




'   .
                                       However,Case   4:19-cv-00354-JM
                                                  uninsured     motor vehicleDocument
                                                                               does not1       Filed5.05/16/19
                                                                                                          For thePage    90 of
                                                                                                                  first $200 of 204
                                                                                                                                the amount of property
                                       include any vehicle or equipment:                                  damage to your insured auto. This exclusion
                                                                                                          does not apply if:
                                       1.   Owned by or furnished or available for the                    a. we insure your insured auto for both
                                            regular use of you or any household                              Collision and Uninsured. Motorist
                                            member.                                                          Coverage - Property Damage; and
                                                                                                          b. the operator of the uninsured motor
                                       2.   Owned or operated by a self-insurer under any                    vehicle is positively identified and is solely
                                            applicable motor vehicle law.                                    at fault.

                                       3.   Operated on rails or crawler treads.                    This coverage shall not apply directly or indirectly to
                                                                                                    benefit:
                                       4.   Designed mainly for use off public roads while
                                            not on public roads.                                    1.    Any insurer or self-insurer under any of the
                                                                                                          following or similar law: .
                                       5.   While located for use as a residence or                       a. workers' compensation law; or
                                            premises.                                                     b. disability benefits law.

                                       WHAT IS NOT COVERED - EXCLUSIONS -                           2. · Any insurer of property.
                                       COVERAGE E AND COVERAGE K
                                 ::,                                                                LIMITS OF LIABILITY - COVERAGE E AND
                                 ,,1   We do not provide Uninsured Motorist Coverage for            COVERAGEK
                                 [.    bodily injury or property damage sustained by any
                                 !]
                                       person:                                                       The limit of liability shown in the declarations page
                                                                                                     for each person for Uninsured Motorist Coverage is
                                       1.   While occupying, or when struck by, any                  our maximum limit of liability for all · damages for
                                            motor vehicle owned by you or any                        bodily injury sustained by any one person in any
                                            household member which is not insured for                one auto accident. The limit of liability shown for
                                            this coverage under this policy. This includes a         each person for bodily injury also includes all
                                            trailer of any type used with that motor                 claims which are derivative of the bodily injury to
                                            vehicle.                                                 that person, including but not limited to damages for.
                                                                                                     care, loss of consortium, loss of services and
                                       2.   If that person or the legal representative               negligent entrustme~t. and includin~ imputed
                                            settles the bodily injury or property damage             negligence, agency, conspiracy, the family purpose
                                            claim without our written consent.                       doctrine, joint enterprise or venture, employment
                                                                                                     relationship, partnership, concert of action, or
                                       3.   When your insured auto is being used to                  negligent hiring or supervision or retention. This is
                                            carry or deliver persons, property or food for a       · the most we will pay regardless of the number of:
                                            fee or compensation (i!lcluding wages, salary,
                                            tip or separate payment). This exclusion does            1.   Insureds;
                                            not apply to a share-the-expense car pool or
                                            charitable delivery.                                     2.   claims made;

                                       4.   Using an   auto   without the permission of the          3.   autos or premiums shown          in the declarations
                                            owner.                                                         page;

                                                                                                     4.    policies issued to       you              or        household
                                                                                                           members by us; or




~~:~~--~~~f!¥.•••2:,
'                        ·':'•

                                                                                                                              28

                                                                                                                                      -J•! ', -k'·   .... J9.: .,_,_..,;'r.M,•..



    .   ;-        . ~·:\··.,"·    .




        '    .,
               5.      Case
                     autos    4:19-cv-00354-JM
                           involved                   Document
                                    in the auto accident.              1 FiledAny
                                                                               05/16/19
                                                                                  payment Page
                                                                                          under 91
                                                                                                this of 204 will reduce any
                                                                                                      coverage
                                                                              amount that person is entitled to recover for the
               The limit of liability shown in the declarations page          same damages under Part I of the policy.
               for each auto accident for Uninsured Motorist
               Coverage is our maximum limit of liability for all             OTHER INSURANCE - COVERAGE E AND
               damages arising out of and due to bodily injury to             COVERAGEK
               any number of persons, resulting from any one auto
               accident. The limit of liability shown for each auto           If there is other applicable similar insurance or
               accident for bodily injury also includes all claims            self-insurance, we will pay only our share of the
              which are derivative of the bodily injury to any                loss. Our share is the proportion that our limit of
              person, including but not limited to damages for                liability· bears to the total of all applicable limits.
               care, loss of consortium, loss of services and                 However, any insurance we provide with respect to
     ,'1
     ,.r
              negligent entrustment, and including imputed                    a vehicle you do not own shall be excess. over any
              negligence, agency, conspiracy, the family purpose              other collectable insurance or self-insurance.
    H         doctrine, joint enterprise or venture, employment·
              relationship, partnership, concert of action, or                INSURING AGREEMENT - COVERAGE F
              negligent hiring or supervision or retention. This is
              the most we will pay regardless of the number of:               Subject to the Exclusions, we will pay damages
                                                                              which an insured is legally entitled to recover from
    ii
    i:j
              1.    insureds;                                                 the owner or operator of an underinsured motor
    I'l.i\                                                                    vehicle, ·to the extent that the owner or operator is
    j:        2.    claims made;                                              liable, because of bodily injury.

             3.     autos or premiums shown in the declarations               1.    sustained by an insured; and
                    page;                                                     2.    caused by an auto accident.

             4.     policies issued to      you   or   household              The owner's or operator's liability for these damages
                    members by us; or                                         must arise out of the ownership, maintenance or use
                                                                              of the underinsured motor vehicle.
             5.     autos involved in the auto accident.
                                                                             However, we will pay under this coverage only after
             Any amounts otherwise payable for damages under                 the limits of liability under any applicable bodily
             this coverage shall be reduced by all sums:                     injury liability bonds or policies have been
                                                                             exhausted by payment of judgments or settlements.
             1.     paid because of the bodily injury or property
                    damage by or on behalf of persons or                     Within 30 days of receipt of written notice, we may
                    organizations who may be legally responsible.            make payment to you of an amount equal to the
                    This includes all sums paid under Part I and             tentative settlement amount agreed to by the owner
                    Part II; and                                             or operator of the other motor vehicle or their liability
                                                                             insurer.
             2.     paid or payable because of the bodily injury
                    under any of the following or similar law:               In such event, we shall be entitled to subrogate your
                    a. workers' compensation law; or .                       right of recovery against the owner or operator of
                    b. disability benefits law.                              such other motor vehicle to the extent of such
                                                                             payments and to the extent of any underinsured
             No payment will be made for loss paid or payable to             motorist insurance benefit it pays to you.
             the insured under Part IV of the policy.


                                      29                                                               30




!      ..
 If we fail toCase  4:19-cv-00354-JM
               pay you                     Document
                       the amount of the tentative tort 1 Filed4.05/16/19     Page 92
                                                                     While located    for ofuse
                                                                                             204as a residence or
settlement within 30 days, we have no right to the                   premises.
proceeds of any settlement or judgment between
you and the other owner or operator and/or such                5.    Owned or operated by a person qualifying as
owner's or operator's liability insurer, no right to                 a self-insurer under any applicable motor
otherwise recoup the amount of the underinsured                      vehicle law.
motorist benefrt it may pay from such other owner or
operator or their insurer, and no right to refuse              6.    To which a bodily injury liability bond or
payment of its underinsured motorist coverage                        policy applies at the time of the accident but
benefit by reason of the settlement made by you.                     the bonding or insuring company is or
                                                                     becomes insolvent.
In the event that the tortfeasor's motor vehicle
liability ·insurance carrier . and the underinsured            WHAT IS NOT COVERED - EXCLUSIONS -
motorist coverage are provided by us, the                      COVERAGEF
underinsured party may proceed against their
underinsured insurance carrier at any time after               We do not provide Underinsured Motorist Coverage
settlement of the under-lying tortfeasor's liability           for bodily injury sustained by any person:
policy claim.
                                                               1.    While occupying, or when struck by, any
PERSONS INSURED - COVERAGE F                                         motor vehicle owned by you or any
                                                                     household member which is not insured for
Under COVERAGE F, insured means you and any                          this coverage under this policy. This includes a
household member.                                                    trailer of any type used with that motor
                                                                     vehicle.
ADDITIONAL DEFINITIONS - COVERAGE F
                                                               2.    When your insured auto is being used to
Underinsured motor vehicle means a land motor                        carry or deliver persons, property or food for a
vehicle or trailer of any type to which a bodily                     fee or compensation {including wages, salary,
injury liability bond or policy applies at the time of               tip or separate payment). This exclusion does
the auto accident but its limit for bodily injury                    not apply to a share-the-expense car pool or
liability is less than the total amount of your                      charitable delivery.
damages not to exceed the amount of Underinsured
Motorist Coverage shown on your declarations                   3.     Using a vehicle without the permission of the
page.                                                                 owner.

However, underinsured motor vehicle does not                   This coverage shall not apply directly or indirectly to
include any auto or equipment:                                 benefit any insurer or self-insurer under any of the
                                                               following or similar law:
1.    Owned by or furnished or available for the
      regular use of you or any household                      1.    workers' compensation law; or
      member.
                                                               2.    disability benefits law.
2.    Operated on rails or crawler treads.

3.     Designed mainly for use off public roads while
     · not upon public roads .



                        . 31                                                              32

                                                                                        ·-·,'f:,·-
         Case
 LIMITS OF     4:19-cv-00354-JM
           LIABILITY - COVERAGE F          Document 1 Filed
                                                          2. 05/16/19   Page 93 of 204
                                                                claims made;

 The limit of liability shown in the declarations page     3.    autos or premiums shown in the declarations
 for each person for Underinsured Motorist Coverage              page;
 is our maximum limit of liability for all damages for
 bodily injury sustained by any one person in any          4.    policies   issued    to    you   or   household
 one auto accident. The limit of liability shown for             members by us; or
each person for bodily injury also includes all
claims which are derivative of the bodily injury to        5.    autos involved in the auto accident.
that person, including but not limited to damages for
care, loss of consortium, loss of services and             Any amounts otherwise payable for damages under
negligent entrustment, and including imputed .             this coverage shall be reduced by all sums payable
negligence, agency, conspiracy, the family purpose         because of the bodily injury under any of the
doctrine, joint enterprise or venture, employment          following or similar law:
relationship, partnership, concert of action, or
negligent hiring or supervision or retention. This is      1.    workers' compensation law; or
the most we will pay regardless of the number of:
                                                           2.    disability benefits law.
1.    insureds;
                                                           OTHER INSURANCE - COVERAGE F
2.    claims made;
                                                           If there is other applicable Underinsured Motorist
3.    autos or premiums shown in the declarations          insurance, we will pay only our share of the loss.
      page;                                                Our share is the proportion that our limit of liability
                                                           bears to the total of all applicable limits. However,
4.   . policies   issued   to   you   or   household       any insurance we provide with respect to an
      members by us; or                                    auto you do not own shall be excess over any other
                                                           collectable insurance.
5.    autos involved in the auto accident.
                                                           LEGAL ACTION AGAINST US
 The limit of liability shown in the declarations page
 for each auto accident for Underinsured Motorist          Any suit or action will be barred unless commenced
 Coverage is our maximum limit of liability for all        within 5 years after the date of the auto accident.
 damages arising out of and due to bodily injury to
 any number of persons, resulting from any one auto
 accident. The limit of liability shown for each auto
                                                                    PART IV - PHYSICAL DAMAGE
accident for bodily injury also includes all claims
which are derivative of the bodily injury to any           COVERAGE G - COMPREHENSIVE
person, including but not . limited to damages for         COVERAGE H - COLLISION
care, loss of consortium, loss of services and             COVERAGE J - RENTAL REIMBURSEMENT
negligent entrustment, and including imputed
negligence, agency, conspiracy, the family purpose         INSURING AGREEMENT -
doctrine, joint enterprise or venture, employment          COVERAGES G AND H
relationship, partnership, concert of action, or
negligent hiring or supervision or retention. This is      We will pay for direct and accidental physical loss to
the most we will pay regardless of the number of:          your insured auto and any non-owned auto.
                                                           Payment will be        reduced    by the applicable
1.    insureds;                                            deductible shown       in the     declarations page.

                           33                                                        34
                                Case
                      If the loss      4:19-cv-00354-JM
                                  is caused                   Document
                                            by collision with another auto1 Filed 05/16/19    Page 94 of 204
                                                                                     customized equipment has been disclosed
                      insured by us or any company within the Auto Club              and any necessary premium has been paid.
                      Enterprises Group, your deductible will be reduced             The customized equipment · should be
                      by $500. If your deductible is less than $500, it will        permanently installed in the auto. Any
           I·.
                      be reduced by your actual deductible amount.                   camper shell must be on your insured auto
              j·..
         ., r=                                                                      at the time of loss.
           i-:j.      ADDITIONAL PAYMENTS -
                      COVERAGES G AND H
           !J
           IY         1.      Total Theft Transportation Expenses - We will
                                                                              INSURING AGREEMENT - COVERAGE J

                                                                              We will pay reasonable expenses you actually and
                             reimburse you up to $30 per day, to a            necessarily incur for:
                             maximum of $750, for transportation expenses
                             incurred by you when you rent an auto of         1.    renting an auto of equivalent type .as your
                             equivalent type as your insured auto from a            insured auto from a car rental agency or
                             car rental agency or garage or use public              garage; or
                             transportation.
                                                                              2.    using public transport;
                             We will pay only transportation expenses
                             incurred during the period:                      because of a loss to your insured auto, if your
                             a. beginning immediately after the theft has     insured auto is other than a trailer, and the loss:
                                 been reported to us and to the police; and
                             b. ending when your insured auto is              1.    is other than the total theft of the auto; and
                                 returned to use, replaced, or five days
                                 after our offer to pay for its loss,         2.    is covered under COVERAGES G or H; and
                                 whichever comes first.
                                                                              3.    exceeds the applicable deductible shown in
                     2.     If a covered loss to your insured auto                  the declarations page.
                            exceeds the applicable deductible shown in
                            the declarations page, we will pay up to $250     WHAT IS NOT COVERED - EXCLUSIONS -
                            for direct and accidental damage to personal      PART IV
                            property:
                            a. owned by you or a household member,            Under PART IV, this policy does not apply to:
                                or
                            b. for which you are legally liable and which     1.    Any auto or trailer while used to carry or
                                is contained in your insured auto.                  deliver persons, property or food for a fee or
                                                                                    compensation (including wages, sal~ry, tip or
                            However, this coverage applies only if the              separate payment). This exclusion does not
                            damage to the personal property results:                apply to any shared expense car pools or
                            a. from the same auto accident and the                  charitable delivery.
                               same cause of loss as the damage to the
                               auto; and                                      2.    Any auto while rented or leased to others.
                            b. not from theft.
                                                                              3.   · Any non-owned auto Of trailer while used in
                     3.      Limited Insurance for Loss to Customized                the auto business.
                             Equipment - We agree to pay f(?r the direct
                             and accidental loss to customized equipment,
                             including· camper shells; to a maximum of
                           . $1,000.This limitation does not apply if the

                                              35                                                        36




l.

     !    .
  4.       Case
         Loss  due 4:19-cv-00354-JM
                    and confined to:       Document 1 Filed12.
                                                            05/16/19      Page 95 of 204
                                                                 Any non-owned auto when used without the
         a. wear and tear;                                       permission of the owner.
         b. deterioration or depreciation;
         c. freezing; or                                   13. Loss by or at the direction of any insured
         d. mechanical or electrical breakdown or                which is either expected or intended by an
             failure.                                          . insured or which is the result of an insured's
                                                                 intentional or criminal acts. You are deemed
 5.      Loss resulting from the lack of lubricant or            to intend the natural and probable
         coolant.                                                consequences of your actions.

 6.      Loss to motor homes, trailers or campers if         14.    Any diminution in the value of your insured
         the loss results from seepage of water.                    auto or a non-owned auto after any damage
                                                                    covered under this part has been repaired.
 7.     .Tires unless the loss:
         a. is caused by fire, malicious mischief,           15.    Loss to a trailer not shown in the declarations
             vandalism, or theft; or                                page. This exclusion does not apply to a
         b. occurs at the, same time and from the                   trailer you:
             same cause as other loss covered under                 a. acquire during the policy period; and
             PART IV.                                               b. ask us to insure within 30 days after you
                                                                         become the owner.
8.      Any covered auto while it is:
        a. being prepared for, used in practice for, or      16.     Theft, embezzlement or other unlawful
           operated in any racing contest, speed                     conversion by any person having custody of
           contest, hill-climbing contest, jumping                 · your insured auto after the auto has been
           contest or other similar contest; or                      turned over to another party for the purpose of
        b. on a track primarily designed for racing or               selling, leasing, or subleasing it.
           high-speed driving. This does not apply if
           the vehicle is being used in connection           17.    Loss while committing a felony or while
           with an activity other than racing,                      seeking to elude lawful apprehension -or arrest
           high-speed driving, or any type of                       for a felony by a law enforcement official. ,
           competitive driving.
                                                             18.    Loss while the auto is used in any illegal
9.      Loss due to confiscation by governmental or                 activity or illegal transportation by you or any
        civil authority.                                            household member.

10.     Loss due to war, civil war, insurrection,            19.     Loss to any of the following or their
        rebellion, revolution, nuclear reaction,                     accessories;
        radioactive contamination or any consequence                 a. citizens band radio;
        of any of these.                                           . b. two-way mobile radio;
                                                                     c. telephone;
1'1 .   Loss to electronic equipment. This exclusion                 d. scanning monitor receiver; or
        does not apply if the equipment is                           e. radar detector.
        permanently Installed in your insured auto                   This exclusion does not apply if the equipment
        in the opening or console designed for the                   is permanently installed in the opening or
        installation of such equipment and was offered               console designed for the installation of such
        as original manufacturers equipment. This                    equipment.
        exclusion does not apply if the equipment has
        been declared and any necessary premium
        has been paid.
                          37                                                                                   38

                                                                     '.   :~:'." ";·-,_•   -·-,,·..




                                                                                                      ·,   C
 20.    LossCase
              to any4:19-cv-00354-JM
                        custom furnishings inDocument
                                                or upon    1 Filed 05/16/19
                                                                      c. the Page
                                                                              limit 96
                                                                                    of ofliability
                                                                                           204 stated         in the
        your insured auto. Custom furnishings                              declarations page.
        include but are not limited to:                                The applicable deductible shown in the
        a. special carpeting and insulation, furniture,                declarations page will be subtracted from our
            bars or television receivers;                              payment.
        b. facilities for cooking and sleeping;
        c. height-extending roofs;                               2.    Our liability will not include diminution of
        d. custom paint jobs, custom murals,                           value.
            paintings, decals, wheels, tires or
            graphics; or                                         3.    Our liability for the cost of parts that are not
        e. camper bodies, deck spoilers or other                       obtainable in the U.S.A. shall not exceed their
            body modifications.                                        list price in the U.S.A.
        This exclusion does not apply if the furnishings
        have been declared and any necessary                     4.    The inability to obtain parts shall not be the
       .premium has been paid.                                         reason for a total loss.

21.    Any loss to your insured auto or non-owned                5.    Our liability for refinishing all or part of the
       auto arising out of or during its use for the                   finished surface of an auto shall not exceed
       transportation of any:                                          the cost of the standard surface finish applied
       a. explosive substance;                                         by the . auto manufacturer before
       b. flammable liquid; or                                         customization or modification.
       c. similar hazardous materials;
       except transportation incidental to your                  In addition, with respect to a non-owned auto:
       ordinary household or farm activities.
                                                                 1.    Any amounts otherwise payable for damages
22.    Loss to your insured auto or a newly                            under this coverage shall be reduced by all
       acquired car · if an insured voluntarily                        sums paid because of the damages to the non
       relinquishes possession of that auto to a                       -owned auto by or on behalf of the      per-
       person or organization under an actual or                       sons or organizations who may be legally re-
       presumed sales agreement regardless of if the                   sponsible. This includes all sums paid under
       title has been signed or passed.                                Part I.

23.    Punitive damages.                                         2.    Any payment under this coverage will reduce
                                                                       any amount that person is entitled to recover
LIMITS OF LIABILITY - COVERAGES G AND H                                for the same damages under Part I.

1.     In case of loss, we will pay the lesser of:               LIMITS OF LIABILITY - COVERAGE J
       a. the actual cash value of the damaged,
           destroyed, or stolen property, meaning the            We will pay up to the amount of rental
           market value just prior to the loss, taking           reimbursement per day shown in the declarations
           age and. condition of the damaged,                    page for your insured auto.
           destroyed, or stolen property into account;
       b. the cost to r.epair or replace with like kind          If your insured auto is:
           and quality. We may require or specify the
           use of motor vehicle parts not made by                1.    Not drivable, this coverage starts after the loss
           the original manufacturer; or                               has been reported to us.



                          39                                                                40
          CaseV4:19-cv-00354-JM
         PART                     Document
                - YOUR DUTIES AFTER AN     1 Filed
                                                 4. 05/16/19
                                                       Insureds Page   97voluntarily:
                                                                shall not of 204
               ACCIDENT OR LOSS                        a.  make  any  payment;
                                                                    . b.assume any obligation; or
GENERAL DUTIES                                                        c.incur any expense, except for first aid to
                                                                        others at the time of ·an auto accident
1.     After an auto accident or loss:
                                                                        involving an auto or trailer insured under
       a. we must be notified promptly; and                             PARTI;
       b. we must be informed of the date, time,                     except at their own cost.
          ·place and tircumstances including, but not
           limited to, the names and addresses of              ADD.ITI_ONAL DUTIES
           persons involved, injured persons, and
           witnesses.
                                                               1.   Under Part II           PERSONAL INJURY
                                                                    PROTECTION COVERAGE, we must be
2.    · In case of claim or suit against any insured,               promptly notified in writing of how, when and
       any legal papers received by an insured must                 where the auto accident happened. Notice
       be sent to us immediately.                                   should include the .names and addresses of
                                                                    any insureds and witnesses.
3.      Any insured shall cooperate with us in
        investigating any claim and, at our request:                A person seeking Personal Injury Protection
        a. attend depositions, hearings and trials;                 Coverage must:
        b. assist in:
                                                                    a. Give us written· proof of claim, under oath
             ( 1) making settlements;                                   if. required. This proof of claim must
           . (2) securing and giving evidence;                         -include:
             (3) obtaining the attendance of witnesses;                 (1) complete details of the nature and
                  and                                                        extent of the injuries. and treatment
             (4) the conduct of suits;                                       received and contemplated; and
        c. submit, as often as we ·reasonably require,                  (2) any other information which may
             to .examination(s) under oath while not in                      assist us in determining the amount
             the presence of:                                                due and payable. ·
             (1) any other insured person; or                       b. At our request; furnish us with a sworn
             (2) anyone whose presence is not                           statement of earnings for the insured since
                  reasonably required for accessibility or              the date of the auto accident and for a
                  communication, except legal counsel;                  reasonable time before the auto accident.
             and sign the transcript of the
            .examination(s);                                   2.   Under PART 111 ·.- · COVERAGE E and
       d. make available for inspection any auto,                   COVERAGE K; any person                  seeking
             object or premises involved; .                         Uninsured Motorist Coverage must also:
     · e. authorize us to obtain any documentation                  a. Promptly notify the police if a hit and run
             we reasonably require in investigating any                  driver is involved.
             claim, including,. but not limited to,                 b. · Immediately send us copies of the legal
             medical, employment and tax records;                        papers if a suit is brought.
       f. submit to. medical exams by doctors we                    c. Take such action as may be necessary or
            choose;and                                                   appropriate to preserve the right t':)
       g. · allow us access to the black box.                            recover damages from any person or
                                                                         organization alleged to be legally
                                                                         responsible for the bodily injury.



                          43                                                          44




                                                             ·_,
j;
          d. Case   4:19-cv-00354-JM
              Join the                     Document
                       person or organization alleged to 1 Filed 05/16/19 Page 98 of 204
              be legally responsible for the bodily                   PART VI - GENERAL PROVISIONS
              injury as a party defendant in any legal
              action against us, when requested by us.         AAA MEMBERSHIP REQUIREMENT

     3.   Under PART Ill - COVERAGE F, a person                     A valid membership in the American Automobile
          seeking Underinsured Motorist Coverage must               Association (AAA) ·or its divisions or affiliates is
          also submit written notice to us by certified             required as a prerequisite to obtaining and renewing
          mail, return receipt requested, if a tentative            this policy.
          agreement to settle for the liability limits of the
          owner or operator of the other auto has been              AUTHORIZATION TO EXAMINE DRIVING
          reached. Such written notice shall include:               RECORD
          a. written documentation of pecuniary loss,
              including copies of all medical bills;                By accepting this policy or any renewal of it, you
          b. written authorization for us to obtain                 authorize us or the Attorney-in-Fact, as your agent,
              medical and employment records from all               to obtain the driving records of you or any operator.
              medical providers and employers;
          c. written confirmation from the other driver's           BANKRUPTCY
              liability insurer as to the amount of the
              other driver's liability limits and the terms         The bankruptcy or insolvency of an insured does not
              of the tentative agreement, which shall not           relieve us of any obligations we have under this
              include any component sum representing                policy.
              punitive damages.
                                                                    CHANGES AND LIBERALIZATION
     4.   Under PART IV - PHYSICAL DAMAGE, any
          insured shall:                                            This policy may·not be changed unless we authorize
          a. Take reasonable steps to protect a                     and agree upon the change. We will mail or deliver a
              damaged auto from further loss. We will               written endorsement reflecting the change. Mailing
              pay reasonable expenses actually                      or delivery by us to the named insured in the
              incurred for this protection.                         declarations page at the last address on record shall
          b. Promptly report to the police:                         be proof of end~rsement or notice.
              (1) the total theft of an auto; or
              (2) the vandalism of an auto.                         If we broaden coverages during the policy period
          c. Allow us to:                                           without charge, this policy will automatically provide
              (1) inspect and appraise any auto insured .           those coverages as of the date we implement them.
                  under PART IV; and
              (2) get any estimates we need;                        MISREPRESENTATION OR FRAUD
              before the auto can be repaired or
              disposed of.                                           This policy shall be void if you or any insured
                                                                     person or anyone acting on your behalf has
                                                                    -concealed or misrepresented any material fact, or in
                                                                     any case of· any fraud or attempted fraud touching
                                                                · - any matter regarding this policy, whether before or
                                                                     after a loss, or at the time of the application for the
                                                                     policy.             ·




                             45                                                               46
                    Case
              NO DOUBLE  4:19-cv-00354-JM
                        RECOVERY                        Document 1 FiledSTATEMENTS
                                                                         05/16/19 Page
                                                                                    IN 99 of 204
                                                                                        THE   APPLICATION                FOR
. : '.jj                                                                INSURANCE
              When a person has been paid damages by us
 .· d         under this policy and also recovers from another, the     By accepting this policy, you agree:
 . ::)!
     il:~I    amount recovered from the other shall be held by
              that person in trust for us and reimbursed to us to       1.   The facts stated in the application for
     ,.
 . , 1
     ,.j      the extent of our payment.                                     insurance and in the declarations page are
                                                                             correct and accurate. We have issued the
     '
              OUR RIGHT TO RECOVER PAYMENT                                   policy in reliance upon the truth of your
                                                                             statements.
              1.   If we make a payment under this policy and
                   the person to or for whom payment was made          2.    This policy contains      all   the   agreements
                   has a right to recover damages from another,              between you and us.
                   we shall be subrogated to that right. That
                   person shall do:                                    3.    To notify us promptly of any change to the
                   a. whatever is necessary to enable us to                  facts affecting this insurance, including but not
                       exercise our rights; and                              limited to:
                   b. nothing after loss to prejudice our rights.            a. any change in autos, auto use, regular
                                                                                  auto operators, principal garaging location
             2.    If we mak.e a payment under this policy and                    or th~ marital status of any regular
                   the person to or for whom payment is made                      operator, and
                   recovers damages from another, that person                b. the suspension or revocation of the
                   shall:                                                         driver's license of you or any other
                   a. hold in trust for us the proceeds of the                    operator who either resides in your
                       recovery; and                                              household or customarily operates any
                   b. reimburse us to the extent of our                           auto insured under this policy.
                       payment.
                                                                       SUBROGATION
             Our right to recover payment under 1. and 2. will
             apply only if the person to or for whom payment was       When we pay for a loss, any rights of recovery any
             made is made whole in his or her recovery against a       insured has against a person or organization legally
             third party.                                              liable for the loss become ours up to the amount we
                                                                       have paid. Any insured must protect these rights and
             POLICY PERIOD AND TERRITORY                               help us enforce them.

             This policy applies to accidents and losses that          Our right to recover payment will apply only if the
             occur during the policy period shown in the               person to or for whom payment was made under
             declarations page, and within:                            this policy is made whole in his or her recovery
                                                                       against a third party.
             1.    the United States of America, its territories and
                   possessions; and                                    SUIT AGAINST US

             2.    Canada;                                             We may not be sued unless all terms of this policy
                                                                       have been fully complied with. In addition, legal
             or between ports thereof.                                 action may not be brought against us:
                                                                                       \
                                                                                           \


                                      47
                                               ....
1.     Case
     Under   4:19-cv-00354-JM
           PART"!. until an insured's Document
                                      obligation to 1 Filed 05/16/19  Page 100
                                                                  customarily    of 204an auto insured
                                                                              operators
     pay is finally determined by:                                 under this policy has been under
     ~- judgment against the insured after actual                  suspension or revocation during the policy
         trial; or                                                 period, or if the policy is a renewal, during
     b. written agreement of the insured, the                      its policy period or .the one hundred eighty
         claimant and us.                                          (180) days immediately preceding its
                                                                   effective date; or
2.   Under PARTS II, Ill and IV, until 30 days after            d. for fraud or misrepresentation of a material
     written proof of loss is filed and the amount of              fact, the knowledge of which would have
     loss is determined.                                           caused us to decline to issue a policy.

No one has the right to bring us into a suit to                 We will not rescind bodily injury or property
determine the liability of an insured.                          damage liability coverage under this, policy for
                                                                fraud or misrepresentation with respect to any
TERMINATION·                                                    injury to a third party when suffered as a result
                                                                of the insured's negligent operation of a motor
1.   Cancellation by You                                        vehicle.

     You may cancel by:                                    3.   Nonrenewal by You
     a. returning this policy to us; or
     b. giving us advance notice of the date                      If we offer to renew or continue and you or ·
        cancellation is to take effect.                           your representative do not accept, this
                                                                  policy will automatically terminate at the end
2.   Cancellation by Us                                           of the current policy period. Failure to pay
                                                                  the required renewal or continuation
     We may cancel by mailing to you and any                      premium when due shall mean that you
     lienholder at the last address known by us:                  have not accepted our offer.
     a. at least 10 days notice if cancellation is for
         nonpayment of premium; or                                If you obtain other insurance on your
     b. at least 30 days notice in all other cases.               insured auto, any- similar insurance
                                                                  provided by this policy will terminate as to
     After this policy is in effect for 60 days, or if·           that auto on the effective date of the other
     this is a renewal or continuation policy, we will            insurance.
     cancel only:
     a. for nonpayment of premium; or                      4.   Nonrenewal by Us
     b. if you or any driver of your insured auto
          shall be convicted of:                                If we decide not to renew or continue this
          (1) driving while intoxicated;                        policy, we will mail notice to you at the last
          (2) homicide or assault arising out of use            address known by us. Notice will be mailed at
              of a motor vehicle; or                            least 30 .days before the end of the policy
          (3) three separate convictions of                     period .. -.
              speeding or reckless driving, or any
               combination of the two, during the          5.   Method of Mailing Notice
              policy period, including three months
              prior to the effective date of the policy;        Proof -of mailing · of any notice shall be
     c. if the driver's license or motor vehicle                sufficient proof of notice.
          registration of you or any operator who
          either resides in the same household or

                          49                                                        50
         H
         '~,,   6.
                       Case 4:19-cv-00354-JM Document 1 Filed 05/16/19
                     Premium Refund                            ..
                                                                          Page 101 of 204
                                                                  policy, contingent upon payment                       of the
          !.•

          'l         a. If this policy is cancelled, you may either             premium.
                        . be entitled to a refund, or you may owe
                           additional premium. If you are entitled to a         Coverage under this provIs1on will only be
          I                refund, we will send it to you. However,             provided until the encl of the policy period
~· .I
         !'
          !
                           making or· offering to make a refund is not          during which the death occurred. However, if
                        · a condition of cancellation.                          the death occurred after we offered to renew
        .!:
                     b. · If you cancel during the first policy period          this policy, we will continue coverage until the
                           (first six months), the earned premium will          end of the policy period for which we offered
                           be computed on a pro rata basis plus a               r~newal, contingent upon payment of the
                           10% • cancellation penalty. The 10%                  premium.
                          cancellation penalty will be computed on
                          the unearned premium. If cancellation is        3.    This policy does not apply to any auto
                          for non-payment of premium, you have                  accident or loss after an insured has ·
                          cancelled the policy.                                 permanently relinquished possession of your
                     c. If you cancel at any other •time, the                   insured auto. We will, however, pay damages
                          premium for fhe period from the date of               for which you are legally liable under PART I.
                          cancellation to the expiration date will be
                          refunded- on a pro rata basis. This means       TWO OR MORE AUTO POLICIES
                          that unearned premium to be returned will
                          be in the same _proportion to the total         If this policy and any other auto insurance policy
                          policy premium as the remaining policy          issued to you, or any person domiciled in your
                          term (after date of cancellation) bears to      household, by the Automobile Club Inter-Insurance
                          the total policy term. Earned premium will      Exchange and/or Auto Club Family Insurance
                          be calculated on a daily basis.                 Company, apply to the same auto accident, the
                     d. If we cancel, the refund will be calculated       maximum limit of our liability under all the policies
                          on a pro rata basis.                            shall not exceed the highest applicable limit of
                     e. The effective date of cancellation stated in      liab~lity under any one policy.
                          the notice shall become the end of the
                          policy period.                                  YOUR PREMIUM

                TERMS OF POLICY CONFORMED TO STATUTE                      You agree· to pay:

                Terms of this policy which are in conflict with the       1.    the premium stated in the declarations page
                statutes of the State of Arkansas are hereby                    for the policy period; and
                amended to conform to such statutes.
                                                                          2.    any additional premium resulting during the
                TRANSFER OR ASSIGNMENT                                          policy period from:
                                                                                a. the correction or completion of;
                1.   This policy. or any interests in it may not be             b. any changes to;
                     assigned without our written permission.                   any information on file that affects the
                                                                                premium for this insurance.
                2.   If you should die, your interests in this policy
                     will transfer to your legal representative while     If any transaction described in 2. above results in a
                     acting within the scope of his or her duties.        premium decrease, a refund will:
                     Until such appointment, any person having
                     proper temporary custody of your insured             1.   be mailed to you if your premium is paid in
                     auto will be covered as an insured under the              full; or

                                         51                                                        52




                                                                                                                -   '
          2.
                  Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 102 of 204
                applied to your outstanding balance.

          The premium for · this policy is based upon
          information we have received from you or other
          sources. You must inform us if any information
• •   J
          regarding the following is incorrect or incomplete, or
          changes during the policy period, and you must
          answer questions we ask regarding the following:

          1.   your insured auto, or its use, including annual
               mileage;

          2.   the persons who regularly drive your insured
               auto, including any newly licensed household
               members;

          3.   your marital status; or

          4.   the location where your insured auto is
               primarily garaged.

          If the above information or any other information
          used to determine the premium is incorrect,
          incomplete, change!? during the policy period, or is
          not provided to us when we ask, then we may
          decrease or increase the premium during the policy
          period.

          If any transaction results in a premium decrease, a
          refund will:

          1.    be mailed to you if your premium is paid in
                full; or

          2.    applied to your outstanding balance.

          If we increase the premium during the policy period,
          then you must pay the amount of the increase.



                                                       Secretary



                                                           President.

                                                                        Please keep your Declarations Certificates and
                                                                        Endorsements with your policy. . · ..... ~ .·•~·!.-:_
                     Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 103 of 204
                                               AUTOMOBILE CLUB INTER-INSURANCE EXCHANGE

                                                                  POWER OF ATTORNEY
         By accepting or renewing this insurance policy from the Automobile Club Inter-Insurance Exchange ("Exchange"), you have
    accepted the terms contained herein and have appointed Club Exchange Corporation, a Missouri corporation, having its principal
- - office at 12901 North Forty Drive, St Louis, Missouri ("CEC"), or any such replacement as the Advisory Board may designate
    pursuant to the provisions of this Power of Attorney, as your Attorney-in-Fact to do the following:
          Sec. 1. Make, subscribe, modify and cancel policies exchanging insurance with other policyholders at the Exchange containing
     the terms and agreements as your Attorney-in-Fact shall deem necessary or expedient to effect the exchange of insurance, and with the
     approval of a majority of the members of the Advisory Board, to secure reinsurance to the extent permitted by applicable law and to
     cancel or non-renew any such policies including, without limitation, any reinsurance pooling agreement; to receive, collect and sue
     for, in its own name or otherwise, all money due or to become due to you or the Attorney-in-Fact, or to the Exchange for unpaid
     premium deposits or otherwise, as well as under any policy of insurance or reinsurance, or in any other manner arising from or
     growing out of this instrument or the insurance hereby provided for; to waive and receive all notices and proofs of loss; to adjust and
     settle all losses and claims under policies of insurance and reinsurance; to perform and waive all agreements and stipulations of any
     such policies; to institute and defend proceedings at law and in equity; to settle any controversy or dispute arising hereunder or under
     any such policy of insurance; to do all things required to effect compliance with the laws of any state in which the Exchange shall
     operate and to appoint and authorize the statutory officer of such state to accept service of process in any action, suit or proceeding
     against the Exchange and all appointments for service of process heretofore made are hereby adopted, ratified and confirmed; to
     accept service and appear in any litigation and to prosecute, defend or compromise the same; with the consent of a majority of the
     members of the Advisory Board, to borrow money on behalf and in the name of the Exchange or to hypothecate and pledge any and all
     assets and property of the Exchange as security for the repayment of any money borrowed or to sell or otherwise dispose of any part or
     all of the assets and property of the Exchange necessary to meet the obligations of the Exchange; and to perform every act necessary to
     carry out, directly or through one or more subsidiary companies owned by the Exchange, the purposes of this instrument and the
     insurance business which the Exchange is authorized to transact under applicable law, with full power of substitution and revocation,
     being subject to the approval of the Advisory Board.
          Sec. 2. The Attorney-in-Fact shall have no power to make you jointly liable with any other subscriber.
          Sec. 3. The Exchange is part of an affiliated group of insurance companies and has entered into an Affiliation Agreement, dated
     as of March 1, 2006, among the Exchange, the lnterinsurance Exchange of the Automobile Club, a California interinsurance
     exchange (the "California Exchange"), Auto Club Enterprises, a California nonprofit mutual benefit corporation ("Enterprises"),
     Automobile Club of Missouri, a Missouri nonprofit mutual benefit corporation ("AAA Missouri"), Automobile Club of Southern
     California, a California nonprofit mutual benefit corporation, CEC and ACSC Management Services, Inc., a California corporation
     (the "Affiliation Agreement").
          (a) The Advisory Board shall consist of nine (9) members. The members of the present Advisory Board shall continue in office
     for the terms to which they were elected and thereafter their successors shall be chosen by the Advisory Board. provided, however. that
     six (6) members of the Advisory Board (the "California Exchange Members") shall at all times be members of the Board of Governors
     of the California Exchange and three (3) members of the Advisory Board (the "AAA Missouri Members") shall at all times be
     members of the Board of Directors of AAA Missouri. The AAA Missouri Members shall include each member of the Board of
     Directors of AAA Missouri then designated by AAA Missouri to serve as a member of the Board ofDirectors ofEnterprises (an "AAA
     Missouri Designee"). Members shall serve for such terms as the Advisory Board shall provide by its rules and regulations.
          (b) If any California Exchange Member ceases to be a member of the Board of Governors of the California Exchange or any
     AAA Missouri Member ceases to be a member of the Board of Directors of AAA Missouri or if applicable, a AAA Missouri Designee,
     then such member shall be deemed to be removed from the Advisory Board and such member's successor shall be elected, subject to
     the provisions of Subsection (a) of this Section 3, by the Advisory Board pursuant to the provisions of such rules and regulations as the
     Advisory Board may adopt.
         (c) The funds of policyholders shall be deposited in banks or other financial institutions, or invested in securities (including the
     securities of companies engaged in the insurance business, whether or not wholly owned or controlled by the Exchange), real estate or
     other authorized investments by your Attorney-in-Fact and approved by a majority of the members of the Advisory Board, and the
     disbursements of such funds shall be by checks or other orders or instructions signed or given by any person or persons authorized by
     the Attorney-in-Fact. The Advisory Board shall require a good and sufficient bond of the officers and representatives of the
     Attorney-in-Fact for the protection of all policyholders.
          (d) The Advisory Board, by a majority vote of its members, shall have the power and is hereby expressly authorized (1) to
     remove, at any time and for any reason, which shall not be arbitrary or capricious, your Attorney-in-Fact hereunder, including, but not
     limited to, CEC, and to designate a new Attorney-in-Fact as a replacement, (2) to adopt, modify, amend, repeal and enforce rules and
     regulations for determining the manner, mode, and time of computing the amount of savings at the Exchange, and fixing the time or
     times for the allocation or distribution thereof; (3) to employ certified public accountants to make annual examinations of the accounts
     of the Exchange and to report their findings to the Advisory Board; (4) to adopt, modify, amend, repeal and enforce uniform rules and
     regulations as to the participation of policyholders in the surplus of the Exchange; (S) to authorize such expenditures out of the funds
Kathleen Torrence                                           AXXXXXXXX 0
                       Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 104 of 204
  of the policyholders not herein expressly provided for as in the opinion of a majority of members of the Advisory Board shall be for the
  best interests of the policyholders. However, no present or future policyholder shall be liable in excess of the policyholders premium deposit
  or deposits for any portion of the debts of or risks written at the Exchange, and no policyholder shall be bound jointly with any other.
  Following any removal of CEC as your Attorney-in-Fact pursuant to this Section 3(d), any replacement Attorney-in-Fact shall only be
  Enterprises or any of its subsidiaries or affiliates.

      (e) The rules and regulations of the Advisory Board and the decisions of that Board consistent with this agreement and adopted by a
  majority of the members of that Board shall be final and binding on you.
       Sec. 4. The Attorney-in-Fact is authorized to provide for the maintenance of such reserves as are required by the laws in any state in
  which the Exchange may operate or such reserves as a majority of the members of the Advisory Board deem to be necessary for the
  protection of the policyholders and the Attorney-in-Fact, with the approval of a majority of the members of the Advisory Board, is
  authorized to deduct such portion as it shall determine of the savings in each year for the creation and maintenance of a surplus for the
  payment of losses, insurance, and reinsurance premiums and such other different disbursements as may be authorized by a majority of the
  members of the Advisory Board. The savings so deducted shall constitute a general surplus for the aforesaid purposes and shall be known
  as "exchange surplus". It is understood that you have no vested or recoverable interest in and to any portion of said "exchange surplus"
  prior to the liquidation of the Exchange. If the business of the Exchange is liquidated or dissolved, any remaining surplus in said
  "exchange surplus" shall be distributed pro rata among the then policyholders at the Exchange, each policyholder being entitled to receive
  his or her share as determined by applying the ratio between the premium deposits made by him or her and the total of all premium deposits
  to the sum of the amount of the surplus and all savings returned to the policyholders, and by subtracting from the resulting figures the
  savings returned to the participating policyholder. Provided, however, that the Attorney-in-Fact shall receive from any surplus of assets over
  liabilities all the available portion of its contribution to the Exchange, if any, in cash, securities or by waiver, plus all accumulated earnings
  due thereon; and in the event the surplus of the Exchange is ever in excess of the legal requirements then the Attorney-in-Fact may, at its
  option, withdraw from such excess surplus all or the available portion of the funds contributed for the benefit of the Exchange by or through
  said Attorney-in-Fact, with the consent of the Director of the Department of Insurance of the State of Missouri.
      Sec. 5. All savings over and above the amount applied to the "exchange surplus" shall be allocated to the reduction of future premium
  deposit rates or returned at such time or times as may be designated by a majority of the members of the Advisory Board. The Attorney-in-
  Fact shall maintain a basis of accounting that will make possible the allocation or distribution of savings.
       Sec. 6. The Attorney-in-Fact is authorized and directed to deduct and retain from the premium deposits received by it an amount to
  defray its actual expenses for providing necessary office space, books, furniture, stationery, records, data and equipment to conduct the
  business, and all expenses incident to the operation of the business herein authorized and all other trade association or other association
  dues. Any property acquired by the Attorney-in-Fact hereunder shall remain the property of the Exchange. The Exchange shall not enter
  into, amend, modify, terminate or grant any waiver, or give any consent with respect to, any management agreement, services agreement or
  cost-sharing arrangement between the Exchange and the Attorney-in-Fact or any of its affiliates, without the approval of a majority of the
  members of the Advisory Board.
       Sec. 7. This instrument or any policy of insurance or ofreinsurance entered into pursuant to the provisions hereof may be canceled or
  non-renewed by either party as of 12:01 a.m. on any day by either party giving to the other written notice as required by law by mail at the
  last known address of the party upon whom such notice is to be served, and in case any policy of insurance issued to you shall be cancelled,
  you agree (if the same shall be unpaid) to pay to the Attorney-in-Fact on demand the amount of the earned premium deposit applicable to
  such cancelled policy as determined by the rules and regulations of the Advisory Board in force at the date such cancellation shall become
  effective. Whenever each and every policy of insurance issued to you shall expire by lapse of time or be cancelled, you shall cease to
  exchange insurance and, without further notice, this Power of Attorney at the Exchange shall be automatically cancelled within the intent
  and meaning of this instrument, and any unearned premium deposit or deposits or savings over and above the amount applied to the
  "exchange surplus" determined in accordance with the rules and regulations of the Advisory Board shall be allocated to the reduction of
  future premium deposit rates or returned to you.
  The Attorney-in-Fact is authorized to issue to you a written policy of insurance for the coverages specifically indicated in the Declarations
  relating to the vehicles described in such Declarations, and you agree to pay on demand the cash deposit as specified in said Declarations.
      This Power of Attorney shall become effective on the Closing Date of the affiliation of the Exchange with the California Exchange
  pursuant to the Affiliation Agreement with respect to all subscribers as of that date, and will become effective as to persons or entities
  becoming subscribers thereafter as of the date of such subscribers' execution of or accession to this Power of Attorney.
      This Power of Attorney shall apply to any and all other or additional insurance hereafter applied for by you, in the same manner as
  though applied for in this instrument. In the event you shall apply for such other or additional insurance you agree to pay such cash deposit
  or deposits as shall be applicable thereto and agreed to in writing.
                                                                                AUTOMOBILE CLUB INTER-INSURANCE EXCHANGE
                                                                               By: CLUB EXCHANGE CORPORATION, Attorney-In-Fact




Fonn 119 (07/2006)
                                Secretary
                                                                                          {tent                        •
                  Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 105 of 204
                                                                                                 115AR (07/2012)

                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        AMENDMENTS OF POLICY PROVISIONS - ARKANSAS


     PART IV - PHYSICAL DAMAGE
     The following is added under INSURING AGREEMENT - COVERAGES G AND H:
     The deductible shall not apply if the loss results from an accidental collision between any auto insured under
     COVERAGE H and another auto if the cost of repairs exceeds the deductible amount and:
     1. the operator of the auto insured under COVERAGE H is free of negligence and is legally entitled to
         recover damages from the operator of the other auto; and
     2. the operator of the auto responsible for the collision can be identified; and
     3. the operator of the auto responsible for the collision is covered by property damage liability
         insurance which applies to the loss.
     If the owner or operator of the auto that struck your insured auto cannot be identified, we will be unable to
     waive your deductible under PART IV of your policy.
     The first paragraph under ADDITIONAL PAYMENTS -COVERAGES G AND H, item 1. is deleted and
     replaced by the following:
     1.   Total Theft Transportation Expenses - We will reimburse you up to $40 per day, to a maximum of $1,000,
          for transportation expenses incurred by you when you rent an auto of equivalent type as your insured
          auto from a car rental agency or garage or use public transportation.
     SUBROGATION - PART IV has been added.
     SUBROGATION - PART IV
     When we pay, any rights of recovery from anyone who may be legally liable become ours up to the amount
     we have paid. Any person insured must protect these rights and help us enforce them.
     If we recover damages for any part of the loss, we will pay the person insured the applicable deductible up to
     the amount of our recovery.
     Our right to recover payment will apply only if the person to or for whom payment was made under this policy
     is made whole in his or her recovery against a third party.




                                                     AUTOMOBILE CLUB INTER-INSURANCE EXCHANGE
                                                     CLUB EXCHANGE CORPORATION, Attorney-in-Fact



           ~~-e_.~.4                                                                                ..
                         Secretary




Kathleen Torrence                                    AXXXXXXXX 0
                   Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 106 of 204
                                                                            193 (11/2012)


                        THIS ENDORSENENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                   YoURAUTO ENDORSEMENT


    When the YourAuto Endorsement is shown on your Declarations, the following changes apply to your
    policy:

     PART IV-PHYSICAL DAMAGE

    The following is added as provision 4. under ADDITIONAL PAYMENTS-COVERAGES G and H:

    4. Pet Coverage - If a domestic dog or cat owned by you or a household member is injured as a direct
    result of a loss covered under PART IV - PHYSICAL DAMAGE while the domestic dog or cat is occupying
    one of your insured autos or a non-owned auto, we will pay up to $1,000:
       a. for reasonable and necessary veterinary expenses actually incurred by you or a household member
            for treatment of injuries to your injured domestic dog or cat; or
       b. if your domestic dog or cat dies due to those injuries. Our payment will be reduced by any veterinary
            expenses we have paid under 4.a. above.

        If a domestic dog or cat owned by you or a household member is lost as a direct result of a total theft of
        your insured auto or a non-owned auto and the domestic dog or cat is not recovered, we will pay
        $1,000 for the loss of your domestic dog or cat.

        The most we will pay under this coverage for any one covered loss is $1,000 regardless of the number of
        domestic dogs or cats injured, killed, or lost.

        No deductible applies to this coverage.

    The following paragraph is added:

     EXTENDED RENTAL REIMBURSEMENT COVERAGE - COVERAGE J

     If a covered loss occurs involving your insured auto for which you have purchased coverage under
     RENTAL REIMBURSEMENT - COVERAGE J, and, for that loss, you elect to:

    1. Allow us to arrange for your rental vehicle; and
    2. have any repairs covered by this policy performed at a direct repair facility approved by us;

    we will pay up to the amount of RENTAL REIMBURSEMENT coverage per day you have purchased until
    the repairs are completed. This will also increase the per day limit you have purchased by $5 per day.
    This does not apply to an auto that has been determined to be a total loss.


     Nothing contained here varies, alters or extends any provision of your auto insurance policy except as
     printed in this endorsement.

                                                  AUTOMOBILE CLUB INTER-INSURANCE EXCHANGE
                                                  CLUB EXCHANGE CORPORATION, Attorney-in-Fact


         ~~-e.~---~                                                                       ..
                      Secretary
   193 (11/2012)
Kathleen Torrence                                 AXXXXXXXX 0
                Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 107 of 204

                                               Notice of Privacy Policy
                                               Automobile Club of Missouri
                                               Automobile Club Inter-Insurance Exchange
                                               Auto Club Family Insurance Company
                                               Club Insurance Agency, Inc.


       AAA Missouri serves AAA members in Missouri, Arkansas, Louisiana, Mississippi, Eastern
       Kansas, Southern Illinois, Southern Indiana, Oklahoma and Alabama.
       This notice will explain AAA's policies for collecting, using, securing and sharing nonpublic
       personal information ("customer information") that you have provided to us or that we have
       acquired from other sources. After you read this notice, if you have any questions or comments,
       please contact us by mail, telephone or e-mail.
       Our Privacy Principles
          •   We do not sell customer information.
          •   We value you as a customer and take your personal privacy very seriously.
          •   We respect your right to privacy. If you notify us of your decision to opt out of receiving
              AAA solicitations and having your personal information shared with non-affiliated
              companies, we will gladly honor your request.
          •   We share customer information within our family of companies (including other affiliates of
              the American Automobile Association) to improve our service to you.
          •   We sometimes share customer information with other reputable organizations
              (non-affiliated companies) with whom AAA has a contractual relationship or joint marketing
              agreement and whose products and services we believe may suit your needs.
          •   We do not provide customer information directly to such organizations but to third party
              processors (service bureaus).
          •   We have a contractual agreement with third party processors that stipulates that they
              cannot use your personal information for any other purpose than to process solicitations
              approved by AAA.
          •   We afford prospective and former customers the same protections as existing customers
              with respect to use of personal information.
       Information we may collect
       We collect and use information we believe is necessary to administer our business, to advise you
       about our products and services and to provide you with customer service. We may collect and
       maintain several types of customer information needed for these purposes. The types of
       information we may collect and how we gather it include:
          •   From you, we gather such information as your address, telephone number and e-mail
              address (from applications for AAA membership, AAA insurance or on other forms, through
              telephone interviews, your AAA agent and our Customer Care Center).
          •   From your transactions with us, we gather such information as your payment history,
              underwriting and claim documents.
          •   From non-AAA companies, we gather such information as your age, vehicles you own,
              your driving record and claim history. And from consumer reporting agencies, we gather
              such information as your credit history.
       How we use the information
       We use customer information to provide your membership benefits, underwrite your policies,
       process your claims, ensure proper billing, service your accounts and offer you other AAA
       products.
                                                      (over)
Kathleen Torrence                                AXXXXXXXX 0
         Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 108 of 204
Information disclosure
We share information about our transactions and experiences with you within our AAA family of
companies and with AAA agents to better serve you and to assist in meeting your current product
and service needs. We may also disclose customer information about you to persons or
organizations inside or outside our family of companies as permitted or required by law, including
companies that perform marketing services for us or with whom we have joint marketing
agreements. These agreements allow us to provide a broader selection of insurance and financial
products to you. We share customer information as necessary to provide service to you and to
protect you against fraud and unauthorized transactions.
Your choice to share information
There are two types of information sharing-information sharing within AAA's family of companies
and information sharing outside of AAA. The choice in the Special Notice, which follows, applies
only to sharing your personal information outside AAA. If you request that your information not be
shared, we will discontinue sharing your information with non-affiliated companies. We may
continue to share your information within the AAA family of companies.
Special notice regarding sharing your personal information
This notice does not apply to sharing of information within AAA that involves your transactions or
experiences with us.
What information we share: Unless you tell us not to, we may share information such as your
name, address, phone number or date of birth that was obtained from your AAA membership or
insurance application or other forms we use within our AAA family of companies; or information
obtained from outside companies such as your driving records.
Why we share: We may share information about you within the AAA family of companies to
enhance our service to you, to underwrite your policies, to measure your interest in our products
and services, to improve existing products and develop new ones, and to monitor customer
trends. We may share information outside AAA in order to offer AAA-endorsed products and
services that we believe may suit your needs.
Who we share with: We may share information within the AAA family of companies and with AAA
agents, as well as certain non-affiliated companies that process offers of AAA-endorsed products
and services to you.
If you prefer that we not share information, please contact us by mail, telephone or e-mail at the
address or phone number below. Your choice also will apply to your associate members and joint
account and policy holders.
How we protect customer information
We maintain physical, electronic and organizational safeguards to protect customer information.
We continually review our policies and practices, monitor our computer networks and test the
strength of our security in order to help us ensure the safety of customer information.


If you have questions or comments about our Privacy Policy, please contact us at the following
address or phone number:
   •   Write us at: Privacy Policy Inquiries, AAA Missouri, 12901 N. Forty Drive, St. Louis, MO
       63141.
   •   Phone us at: 1-800-222-7623 ext. 7950.
   •   Send e-mail to: customercare@aaamissouri.com.
                Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 109 of 204
                                                                                 151AR (05/2011)



                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            Insurance               NAMED DRIVER EXCLUSION ENDORSEMENT


       You agree with us that by accepting this policy and this endorsement that we will not pay
       for any loss occurring while your insured auto or any other auto is being driven by



      IKatherine Waits




      This policy provides no coverage in any form while the person(s) named above as the
      excluded driver(s) is operating your insured auto or any other auto. Any such operation
      shall immediately make this policy null and void.

      This agreement shall be binding and shall apply to all future renewals, reinstatements
      and changes to this policy unless otherwise mutually agreed to by the Automobile Club
      Inter-Insurance Exchange and the named insured(s).




                                                    Automobile Club Inter-Insurance Exchange
                                                  Club Exchange Corporation, Attorney-in-Fact




          ~~-e~-~                                                                  •
                     Secretary




       Named Insured:                                       Policy#:

Kathleen Torrence                            AXXXXXXXX 0
          Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 110ELECTRONICALLY
                                                                   of 204        FILED
                                                                        Pulaski County Circuit Court
                                                                  Terri Hollingsworth, Circuit/County Clerk
                                                                      2019-Apr-17 17:16:36
                                                                         60CV-19-1251
                                                                        C06D02 : 3 Pages




    IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS

KATHLEEN TORRENCE                                                  PLAINTIFF

     v.                    CASE NO. 60CV-19-1251

AAA ARKANSAS INSURANCE AGENCY, INC.                           DEFENDANTS


 PLAINTIFF'S MOTION AND MEMORANDUM BRIEF IN SUPPORT
     OF HER MOTION FOR VOLUNTARY NON-SUIT OF HER
       CLAIMS AGAINST DEFENDANT AAA ARKANSAS
                INSURANCE AGENCY, INC.


     Comes now Plaintiff Kathleen Torrence, and for her motion and

memorandum brief in support of her motion for voluntary non-suit of her

claims against Defendant AAA Arkansas Insurance Agency, Inc., states:

     1.       Pursuant to Ark. R. Civ. P. 41(a), Plaintiff moves to dismiss her

claims against Defendant AAA Arkansas Insurance Agency, Inc. without

prejudice.

     2.       Simultaneously with this filing, Plaintiff is filing her Amended

Class Action Complaint in which she names Automobile Club Inter-



                                                                                    EXHIBIT
                                   Pagel of 3
        Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 111 of 204


Insurance Exchange as a Defendant in this action. Plaintiff incorporates her

Amended Class Action Complaint herein.

      WHEREFORE, Plaintiff prays that the Court grants her motion for

voluntary non-suit and for all other just and proper relief to which she may

be entitled.



                                   Respectfully Submitted,

                                   HOLLEMAN & ASSOCIATES, P.A.
                                   1008 West Second Street
                                   Little Rock, Arkansas 72201
                                   Tel. 501.975.5040
                                   Fax 501. 975 .5043

                               By: /s/ John Holleman
                                   John Holleman, ABN 91056
                                   jholleman@johnholleman.net
                                   Timothy A. Steadman, ABN 2009113
                                   tim@johnholleman.net
                                   Jerry Garner, ABN 2014134
                                   jerry@johnholleman.net

                                   &

                                   Lloyd "Tre" Kitchens, ABN 99075
                                   tkitchens@bradhendricks.com
                                   THE BRAD HENDRICKS LAW FIRM
                                   500 C Pleasant Valley Drive
                                   Little Rock, AR 72227
                                   Telephone (501) 221-0444



                                 Page 2 of 3
       Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 112 of 204


                       CERTIFICATE OF SERVICE

       I, John Holleman, hereby certify that on April 17, 2019, a true and
correct copy of the foregoing document was served via the Court's electronic
filing system which will send notification to all counsel of record:




                                  Isl [ohn Holleman
                                   John Holleman




                                Page 3 of 3
                 Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 113 of 204

                    IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS
                         HON. CHRIS PIAZZA • 2ND DIVISION 6TH CIRCUIT

                          KATHLEEN TORRENCE V AAA ARK INS AGENCY, INC

                                              S0CV-19-1251

                                                SUMMONS

 THE STATE OF ARKANSAS TO DEFENDANT:

 AUTOMOBILE CLUB INTER-INSURANCE EXCHANGE
 Corporation Service Company
 300 South Spring Street
 Suite 900
 Little Rock, AR 72201

 A lawsuit has been filed against. you. The relief demanded is stated in the attached complaint. Within
 30 days after service of this summons on you (not counting the day you received it) - or 60 days if you
 are incarcerated in any jail, penitentiary, or other correctional facility in Arkansas.- you must file with
 the clerk of this court a written answer to the complaint or a motion under Rule 12 of the Arkansas
 Rules of Civil Procedure.

 The answer or motion must also be served on the plaintiff or plaintiffs attorney, whose name and
 address are:

  John T Holleman
  1008 West 2nd Street
. Little Rock, AR 72201

 If you fail to respond within the applicable time period, judgment by default may be entered against
 you for the relief demanded in the complaint.

 Additional notices:
 •Notice of Right to Consent to Disposition of Case by a State District Court Judge

 Plaintiff is serving her First Set of Interrogatories and Requests for Production of Documents with the
 summons and complaint




                                                                                              EXHIBIT

                                                                                              4
               Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 114 of 204

                                             CLERK OF COURT
Address of Clerks Office

TERRI HOLLINGSWORTH, CIRCUIT CLERK
CIRCUIT COURT OF PULASKI COUNTY
401 W. MARKHAM
LITTLE ROCK, AR 72201                        Jane Valenzuela, DC

                                             Date: 04/18/2019
                Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 115 of 204

                              NOTICE OF RIGHT TO CONSENT
                TO DISPOSITION OF CASE BY A STATE DISTRICT COURT JUDGE

In accordance with Administrative Order Number 18, you are hereby notified that upon the consent of
all the parties in a case, a State District Court Judge may be authorized to conduct all proceedings,
including trial of the case and entry of a final judgment. Copies of appropriate consent forms are
available from the Circuit Clerk.

You should be aware that your decision to consent or not to consent to the disposition of your case
before a State District Court Judge is entirely voluntary, and by consenting to the reference of this
matter to a State District Court Judge, the parties waive their right to a jury trial, and any appeal in the
case shall be taken directly to the Arkansas Supreme Court or Court of Appeals as authorized by law.

You should communicate your consent by completing the Form - CONSENT TO PROCEED
BEFORE A STATE DISTRICT COURT JUDGE - and return to the Circuit Clerk.




                                                      Circuit Clerk
                                                      Date: 04/18/2019
                 Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 116 of 204

 No: S0CV-19-1251 This summons is for AUTOMOBILE CLUB INTER-INSURANCE EXCHANGE
 (name of Defendant).



                                           PROOF OF SERVICE

 0 On _ _ _ _ _ _ _ [date] I personally delivered the summons and complaint to the individual
 at                                                      [place]; or

 0 After making my purpose to deliver the summons and complaint clear, on
                                                                                 --------
 [date] I left the summons and complaint in the close proximity of the defendant by
 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [describe how the
 summons and complaint was left] after he/she refused to receive it when I offered it to him/her; or

 0 On _ _ _ _ _ _ _ _ [date] I left the summons and complaint with _ _ _ _ _ _ _ _, a
 member of the defendant's family at least 18 years of age, at _ _ _ _ _ _ _ _ _ _ __
 [address], a place where the defendant resides; or

 0 On _ _ _ _ _ _ _ _ [date] I delivered the summons and complaint to _ _ _ _ _ _ __
 [name of individual], an agent authorized by appointment or by law to receive service of summons on
 behalf of _ _ _ _ _ _ _ _ _ _ _ [name of defendant]; or

 O On _ _ _ _ _ _ _ [date] at _ _ _ _ _ _ _ _ _ _ _ _ [address], where the
 defendant maintains and office or other fixed location for the conduct of business, during normal
 working hours I left the summons and complaint with

 [name and job description]; or

 O I am the plaintiff or an attorney of record for the plaintiff in this lawsuit, and I served the summons
 and complaint on the defendant by certified mail, return receipt requested, restricted delivery, as
 shown by the attached signed return receipt.

· 0 I am the plaintiff or an attorney of record for the plaintiff in this lawsuit, and I mailed a copy of the
  summons and complaint by first-class mail to the defendant together with two copies of a notice and
  acknowledgment and received the attached notice and acknowledgment form within twenty days after
  the date of mailing.

 O Other [specify]:



 0 I was unable to execute service because:
               Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 117 of 204

My fee is $ _ _ .

To be completed if service is by a sheriff or deputy sheriff:

Date:
        ------                 SHERIFF OF _ _ _ COUNTY, ARKANSAS

                               By: _ _ _ _ _ _ _ _ _ _ __
                               [Signature of server]



                               [Printed name, title, and badge number]

To be completed if service is by a person other than a sheriff or deputy sheriff:

Date:                          By: _ _ _ _ _ _ _ _ _ _ __
        ------
                               [Signature of server]



                               [Printed name]

Address:
           --------------------------
Phone:
         ------------
Subscribed and sworn to before me this date:
                                                ------

                               Notary Public

My commission expires: _ _ _ _ _ _ __

Additional information regarding service or attempted service:
          Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 118ELECTRONICALLY
                                                                   of 204        FILED
                                                                       Pulaski County Circuit Court
                                                                 Terri Hollingsworth, CircuiVCounty Clerk
                                                                     2019-Apr-17 17:16:36
                                                                        60CV-19-1251
                                                                      C06O02 : 20 Pages




    IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS

KATHLEEN TORRENCE                                                 PLAINTIFF

     v.                    CASE NO. 60CV-19-1251

AUTOMOBILE CLUB INTER-INSURANCE
EXCHANGE                                                       DEFENDANT


                        AMENDED CLASS ACTION
                            COMPLAINT


                               I. INTRODUCTION

     1.      Kathleen Torrence was driving a 2001 Mercedes-Benz E-Class

sedan that was involved in an accident. Torrence insured the vehicle with

Automobile Club Inter-Insurance Exchange (" AAA"), who declared the

vehicle a total loss. AAA made a cash settlement of $3,438 using a CCC One

Report. No similar cars were for sale within 250 miles of Torrence's home,

but similar vehicles were for sale at prices ranging from $4,800 to $5,995

within a 500-mile radius. AAA uses the CCC One Report in adjusting its total

loss claims. The CCC One Report systematically undervalues the insured' s


                                  Page 1 of 20
           Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 119 of 204




vehicles, resulting in a payment of less than the actual cash value for all total

loss claims, saving AAA millions of dollars each year at the expense of its

insureds.

      2.      AAA's use of the CCC One Report to value total loss claims

violates its contracts with its insureds and Arkansas law. AAA is required to

calculate actual cash value through either: (a) the cost of a specific,

comparable replacement automobile, or (b) using one of two or more

quotations obtained from two or more qualified dealers or appraisal services

located within the local market area. Instead of following Arkansas law AAA

uses the CCC One Report to cheat their policyholders and increase their

profits. Torrence brings this suit on behalf of herself and others similarly

situated to recover the difference between the ·actual cash value of her

vehicle and what she was paid, punitive damages, costs, and attorneys' fees.

Plaintiff also asks the Court to declare that the use of the CCC One Report to

adjust first-party insurance claims violates Arkansas law and -to

permanently enjoin its use.




                                   Page 2 of 20
             Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 120 of 204



                           II. PARTIES, JURISDICTION, AND VENUE

        3.       Plaintiff Kathleen Torrence is a resident and citizen of Pulaski

County, Arkansas. At all times relevant to this Complaint, she had a motor

vehicle insurance policy with AAA and had a total-loss claim.

        4.       Defendant Automobile Club Inter-Insurance Exchange (" AAA")

is an unincorporated association of subscribing members. As a result, AAA

is a citizen of Arkansas as it has members (including Plaintiff) who are

citizens of Arkansas. AAA' s registered agent for service of process is the

Corporation Service· Company, 300 Spring St., Suite 900, Little Rock, AR

72201

        5.       This Court has subject matter jurisdiction pursuant to Ark.

Const. amend. 80, § 6 and Ark. Code Ann.§ 16-13-201.

        6.       Venue is proper in this Court because Plaintiff resided in Pulaski

County at the time of the events which gave rise to this cause of action, and

the accident occurred in the same. Ark. Code Ann.§ 16-60-101.

                              III. FACTUAL ALLEGATIONS

        7.       In November of 2015, Torrence was driving a 2001 Mercedes -

Benz E-Class Sedan and was involved in a motor vehicle accident that

resulted in substantial damage to her vehicle. Torrence had an insurance

                                     Page 3 of 20
                 Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 121 of 204



policy with AAA and submitted a claim to her insurer and received an

estimate on or about November 30, 2015.

            8.       Torrence's insurance policy with AAA contained a clause

providing for the adjustment and settlement of total loss claims based on

11
     actual cash value" or II the cost to repair or replace with like kind and

quality." Upon information and belief, this is AAA' s standard automobile

insurance policy issued to insureds in the state of Arkansas. A copy of

Torrence's policy is attached as Exhibit II A."

            9.       AAA used a report from a third-party corporation known as a

CCC One Report to adjust Torrence's claim. The CCC One Report is sold

almost solely to insurance companies, and .it is marketed as reducing the

costs of total value settlements. Upon information and belief, AAA uses the

CCC One Report to calculate its offers of all total loss cla~s.

            10.      AAA presented the CCC One report to Torrence as representing

the actual cash value" o{ the vehicle, and, based on the CCC One Report,
       II




AAA paid $3,438 to settle the claim. See CCC One Report, attached as Exhibit

B. Plaintiff's vehicle, however, was worth more than shown on the CCC One

Report. A search for identical vehicles for sale in the immediate area did not

show any vehicles of a similar make, model, mileage, or condition within
                                         Page4of 20
            Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 122 of 204



 250 miles of Torrence's home. However, if the search area was expanded to

· 500 miles, there were similar vehicles listed for prices between $4,800.00 and

 $5,995.00. See used cars for sale at nearby dealerships, obtained on February

 28, 2019 attached as Exhibit C.

       11.      The CCC One Report systematically undervalues vehicles by

 making a series of arbitrary and unexplained adjustments to the vehicles

 contained in the report. For instance, the CCC One Report bases its estimate

 on vehicles listed for sale, but not "in the local area." The first purportedly

 "comparable" vehicle was located in Memphis, Tennessee, some 138 miles

 away, while the other vehicle was listed in Paducah, Kentucky, which is over

 320 miles away. These are not "in the local market area."

       12.      The CCC Report automatically discounts 7% from the list value

 of vehicles listed for private sale and 9% from the value of cars sold by a

 dealership. This serves to immediately lower the cash price paid to covered

 parties.

       13.      AAA knows that the CCC One Report undervalues vehicles.

 Despite knowing that the CCC One Report undervalues vehicles, AAA

 continues to use it to determine the amount to pay claimants.



                                    Pages of20
        Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 123 of 204




      14.   Arkansas law requires that AAA, when adjusting or settling first

party automobile total losses, either provide a replacement vehicle, provide

a cash settlement based on a specific replacement vehicle if one is available

in the local market area, or use "one (1) of two (2) or more quotations

obtained by the insurer from two (2) or more qualified dealers or appraisal

services located within the local market area when a comparable automobile

is located in the local market area." Ark. Ins. Regulation 43, § 10(a)(2). If the

insurer deviates from one of those methods, the deviation must be

supported by documentation giving particulars of the automobiles

condition, and "[a]ny deductions from such cost, including deduction for

salvage, must be measurable, discemable, itemized, and specified as to

dollar amount and shall be appropriate in amount." Ark. Ins. R. 43,

§ 10(a)(3). Further, "[t]he basis for such settlement shall be fully explained to

the first party claimant." Ark. Ins. R. 43, § 10(a)(3).

      15.   CCC One Information Services, Inc. is not a qualified dealer or

appraisal service located in Pulaski County, Arkansas. CCC One

Information Services, Inc. is not registered with the Arkansas Secretary of

State to do business in Arkansas and does not maintain any offices in the

state of Arkansas.
                                  Page 6 of 20
        Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 124 of 204



      16.   AAA did not provide documentation about why it needed to

deviate from one of the two approved methods for Torrence's vehicle, and

there was nothing unique about Torrence's vehicle that would justify

deviating from the methods approved under Arkansas law.

      17.   AAA knows or should know that using the CCC One Report to

determine actual cash value violates Arkansas law. Despite knowing that the

practice is unlawful, AAA uses the practices because it saves AAA millions

of dollars. AAA can achieve this savings because the cost of obtaining an

appraisal and litigating the value of a property damage claim exceeds the

difference in value between the CCC One Report and the actual cash value

of the vehicle.

                       IV. CLASS ACTION ALLEGATIONS

      18.   Plaintiff incorporates by reference the preceding paragraphs as

if they were fully set forth herein.

      19.   Plaintiff brings this as a class action under Rule 23 of the Arkansas

Rules of Civil Procedure.

      20.   Members of the putative class are so numerous that joinder of all

such members is impracticable. The exact size of the putative class is

unknown but may be easily determined from records maintained by AAA.
                                  Page.7 of 20
       Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 125 of 204



     21.     There are common questions of law and fact applicable to the

putative class with respect to liability, relief, and anticipated affirmative

defenses. Common questions of law and fact include:

             a.    Whether AAA has a practice of using the CCC One

     Report to determine actual cash value;

             b.    Whether Regulation § 43, § 10 is incorporated into

     the terms of AAA's automobile insurance policies;

             c.    Whether AAA' s practices violated Regulation 43,

     § 10;

             d.    Whether CCC One Information Services, Inc. is a

     qualified dealer or appraiser in the local market area; and

             e.    By what percentage does CCC One systematically

     undervalue cars vis a vis their actual cash value;

     22.     Plaintiff's claims are typical of the putative class. Like all other

putative class members, Plaintiff had a total loss automobile claim that was

settled and adjusted using the CCC One Report.

     23.     Plaintiff will fairly and adequately protect the interest of the

putative class. She has no conflicts with putative class members and has

suffered the same injury as members of the putative class.
                                  Page 8 of 20
        Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 126 of 204



      24.      Plaintiff's counsel possesses the requisite resources and

experience in class action litigation ·to adequately represent Plaintiffs in

prosecuting the claims here.

      25.      The questions of law and fact common to Plaintiff and members

of the putative class predominate over any question affecting only

individual class members. These common questions concerning AAA's

wrongdoing must be resolved for all class members.

      26.      A class action is superior to other available methods for the fair

and efficient adjudication of this controversy. AAA engages in a common

business practice of using the CCC One Report to settle total loss claims,

which is alleged to violate Arkansas law, and it is not unfair to require AAA

to litigate its business practice on a class-wide basis. Moreover, Class

members' individual damage claims are too small to make. individual

litigation an economically viable alternative. But despite the small size of any

one individual's claims standing along, the aggregate value of the practice is

substantial.

      27.      Plaintiff's class claims are appropriate to proceed under the

Arkansas Deceptive Trade Practices Act. Act 986 of 2017 - which purports to

prohibit most private class actions under the Act - is an unconstitutional
                                   Page 9 of 20
         Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 127 of 204



intrusion into the Arkansas Supreme Court's exclusive authority to
                                             '
"prescribe the rules of pleading, practice and procedure for all courts." Ark.

Const. Amend. 80, § 3; see also Johnson v. Rockwell Automation, 2009 Ark. 241,

308 S.W.3d 135 (holding two provisions of Arkansas Civil Justice Reform Act

were unconstitutional); Summerville v. Thrower, 369 Ark. 231, 253 S.W.3d 415

(2007)    (holding statute requiring reasonable cause affidavit was

unconstitutional); Weidrick v. Arnold, 310 Ark. 138, 835 S.W.2d 843 (1992)

(holding statute requiring 60-day notice before filing medical malpractice

claim was unconstitutional).

                             V. CAUSES OF ACTION
            COUNT I: ARKANSAS DECEPTIVE TRADE PRACTICES ACT

      28.    Plaintiff incorporates by reference· the preceding paragraphs as

if they were fully set forth herein.

      29.    Arkansas law requires that an insurer settle total loss automobile

claims by providing the insured with enough money to purchase a specific

comparable replacement vehicle in the local market area, or, if no

comparable vehicle is available, using one of two or more quotations from a

local dealer or appraiser. Ark. Ins. R. 43, § 10.




                                  Pagel0 of 20
        Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 128 of 204



      30.   AAA settles total loss automobile claims by relying on the CCC

One Report, even though CCC One Information Services, Inc. is not a local

dealer or appraiser and even though the report does not provide the insured

with sufficient funds to purchase a comparable replacement automobile.

      31.   AAA engaged in an unconscionable, false, or deceptive act or

practice in business, commerce, or trade when it used the CCC One Report

to settle Plaintiff's total loss claim. AAA also used the same unconscionable,

false, or deceptive act or practice in using the CCC One Report to settle all of

its total loss claims in Arkansas.

      32. · Defendant's conduct proximately caused damage to Plaintiff

and putative class members. Plaintiff and putative class members seek

compensatory damages in an amount equal to the difference between the

amount paid to them to settle total loss claims and the actual cash value of

their vehicle computed as required by Arkansas law.

      33.   AAA knew or ought to have known that their conduct would

result in injury to Plc~intiff and putative class members and it continued in

such conduct in reckless disregard of the consequences. As a result, Plaintiff

and putative class-members are entitled to punitive damages.



                                 Page 11 of 20 ·
        Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 129 of 204



      34.   Plaintiff and the putative class members are entitled to an award

of attorneys' fees, costs, and expenses in bringing their Deceptive Trade

Practices Act claim.

                    COUNT II: FRAUD IN THE INDUCEMENT


      35.   Plaintiff incorporates by reference the preceding paragraphs as

if they were fully set forth herein.

      36.   AAA falsely represented that the amount in the CCC One Report

represented the actual cash value of Torrence's automobile. AAA made the

same false representation to every other putative class member.

      37.   AAA knew that its representation was false. First, AAA knew

that Arkansas law requires that an insurer use one of the methods identified

in Regulation 43 to determine actual cash value and that the CCC One Report

was not a permissible method. Further, AAA knew that the CCC One Report

systematically generated valuations that were lower than the "actual cash

value" that would have resulted had it obtained a valuationJrom a qualified

local dealer or appraiser as required by Arkansas law.

     38.    AAA intended to induce and coerce Plaintiff and putative class

members into settling their total loss claims for less than they would have if



                                 Page12 of 20
         Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 130 of 204



AAA had complied with Arkansas law and obtained a quotation from a

qualified dealer or appraiser located in the local market area.

       39.   Plaintiff and putative class members justifiably relied on AAA's

representation about the actual cash value. Indeed, because the

misrepresentation goes to a material matter, reliance is presumed. Manhattan

Credit Co. v. Burns, 230 Ark. 418, 323 S.W.2d 206 (1959) ("[R]eliance is to be

presumed when, as here, the misrepresentation goes to a material matter.");

Pickering v. Garrison, 2009 Ark. App. 107, at 'k].3 ("Reliance is presumed when

the misrepresentation goes to a material matter.").

       40.   AAA's conduct proximately caused damages. Plaintiff and

putative class members suffered damages in an amount equal to the

difference between the amount paid to them to settle their total loss claims

and the actual cash value of their vehicle computed as required by Arkansas

law.

       41.   Defendant knew or ought to have known that its conduct would

result in injury to Plaintiff and putative class members and it continued in

such conduct in reckless disregard of the consequences. As a result, Plaintiff

and putative class members are entitled to punitive damages.



                                Page13 of 20
        Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 131 of 204



                            COUNT III: BAD FAITH

      42.   Plaintiff incorporates by reference the pr~ceding paragraphs as

if they were fully set forth herein.

      43.   AAA acted in bad faith to avoid liability under its policy issued

to Torrence. AAA knew that its method of settling total loss claims violated

Arkansas law and would result in a lower payment to Torrence than if AAA

would have obtained a quotation from a qualified local dealer or appraiser.

Despite this knowledge, AAA fraudulently presented the CCC One Report

to Torrence as representing the "actual cash value" of her vehicle.

      44.   AAA did more than merely refuse to pay a claim. AAA

intentionally violated Arkansas law to save itself money at the expense of its

insured. AAA' s conduct was dishonest and oppressive, and was carried out

with a state of mind characterized by contempt for its insureds.

      45.   AAA's conduct proximately caused damages. Plaintiff and

putative class members suffered damages in an amount equal to the

difference between the amount paid to them to settle total loss claims and

the actual cash value of their vehicle computed as required by Arkansas law.

     46.    Defendant knew or ought to have known that its conduct would

result in injury to Plaintiff and putative class members and it continued in
                                 Page 14 of 20
        Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 132 of 204




such conduct in reckless disregard of the consequences. As a result, Pla4"1tiff

and putative class members are entitled to punitive damages.

                      COUNT IV: BREACH OF CONTRACT

      47.   Plaintiff incorporates by reference the preceding paragraphs as

if they were fully set forth herein.

      48.    Torrence and AAA entered-into a contract. Among other things,

the policy provides for the adjustment and settlement of total losses based

on "actual cash value or replacement with another of like kind or quality."

      49.   Arkansas law requires that AAA either provide a replacement

vehicle, provide a cash settlement based on a specific replacement vehicle if

one is available in the local market area, or use "one (1) of two (2) or more

quotations obtained by the insurer from two (2) or more qualified dealers or

appraisal services located within the local market area when a comparable

automobile is located in the local market area." Ark. Ins. Regulation 43, §

10(a)(2). If the insurer deviates from this method, it must provide

documentation for the deviation, including giving particulars of the

automobiles condition, and "[a]ny deductions from such cost, including

deduction for salvage, must be measurable, discernable, itemized, and

specified as to dollar amount and shall be appropriate in amount." Ark. Ins.
                                 Page15 of 20
        Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 133 of 204



R. 43, § 10(a)(3). Further, "[t]he basis for such settlement shall be fully

explained to the first party claimant." Ark. Ins. R. 43, § 10(a)(3). The

provisions of Ark. Ins. R. 43 are incorporated into the insurance contract as

a matter of law. See First Sec. Bank v. John Doe 1, 2, & 3, 297 Ark. 254, 257, 760

S.W.2d 863,865 (1988).

      50.   Torrence and putative class members did what the contract

required of them.

      51.   AAA breached the contracts by using the CCC One Report

instead of using the methods required by Arkansas law.

      52.   As a result of AAA' s breach of contract, Plaintiff and putative

class members suffered damages in an amount equal to the difference

between the amount paid to them to settle total loss claims and the actual

cash value of their vehicle computed as required by Arkansas law.

                    VI. JURY DEMAND & PRAYER FOR RELIEF

      53.   Plaintiff incorporates by referen~e the preceding paragraphs as

if they were fully set forth herein.

      54.   Article 2, § 7 of the Arkansas Constitution provides that "The

right of trial by jury shall remain inviolate, and shall extend to all cases at

law, without regard to the amount in controversy[.]" Further, Article 2, § 13
                                 Page16 of 20
        Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 134 of 204




.also guarantees every person a" remedy in the laws for all injuries or wrongs

...." Plaintiff demands a remedy in the laws for all injuries and wrongs

alleged, and a trial by jury on all issues so triable.

      55.        WHEREFORE, Plaintiff respectfully requests this Court:

            a.        Certify a class defined as:

                          All individuals insured by AAA under a policy
                          issued or effective in Arkansas who: (a) had a
                          total loss claim with AAA; (b) that received a
                          settlement calculated using CCC One Report; (c)
                          during the period from February 28, 2014 to the
                          present.

            b.        Appoint Kathleen Torrence as class representative;

            c.        Appoint Holleman & Associates, P.A. as class counsel;

            d.        Declare that AAA' s practice of using the CCC One Report

      to settle total loss claims violates Arkansas law;

            e.        Enjoin AAA from using the CCC One Report to settle

      future total loss claims in the state of Arkansas;

            f.        Award her compensatory damages in an amount equal to

      the difference between the actual cash value of her vehicle and the

      amount AAA paid;




                                    Page17 of 20
 Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 135 of 204




    g.      Award her punitive damages in an amount sufficient to

punish AAA for its wrongdoing and to deter others from engaging in

similar wrongdoing;

    h.      Award Plaintiff all· recoverable costs, expenses, and

attorneys' fees incurred in prosecuting this action, together with all

applicable interest; and

    1.      Grant Plaintiff all .such further relief deemed just and

appropriate.




                           Page 18 of 20
Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 136 of 204



                            Respectfully Submitted,

                            HOLLEMAN & ASSOCIATES, P.A.
                            1008 West Second Street
                            Little Rock, Arkansas 72201
                            Tel. 501. 975 .5040
                            Fax 501. 975.5043

                      By:   Isl lohn Holleman
                            John Holleman, ABN 91056
                            jholleman@johnholleman.net
                            Timothy A. Steadman, ABN 2009113
                            tim@johnholleman.net
                            Jerry Gamer, ABN 2014134
                            jerry@johnholleman.net

                            &

                            Lloyd "Tre" Kitchens, ABN 99075
                            tki tchens@bradhendricks.com
                            THE BRAD HENDRICKS LAW FIRM
                            500 C Pleasant Valley Drive
                            Little Rock, AR 72227
                            Telephone (501) 221-0444




                       Page19 of20
       Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 137 of 204



                       CERTIFICATE OF SERVICE

       I, John Holleman, do hereby certify that the foregoing document was
filed electronically on April 17, 2019, which will serve notification of this
filing to all counsel of record.


                                   Is I Tohn Holleman
                                   John Holleman




                               Page 20 of 20
                         Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 138·ELECTRONICALLY
                                                                                   of 204        FILED
                                                                                                                   Pulaski County Circui!Court- · ·
                                                                                                           . Terri Hollingsworth, Circuit/County Clerk
                                                                                                                 2019-Apr-03 · 1 t:03:09
                                                                                                                    60CV-19-1251
                                                                                                                  C06D02 : 42 Pages




                    CARL D. KRAFT, beirtg duly sworn,. deposes and states that he is Assistant Stci:etEUy of

· CLUB EXCHANGE CORPORATION, Attomey.;in-Fact for the AUTOMOBILE CLUB

. rnTER_.:INSURANCE EXCHANGE, and that the attached is a true artd exact copy of the

Declarations Certificate and the Arkansas .Personal Auto Policy of KATHLEEN TO.MEN CE.

 AND TERRY R TORRENCE for the :policy period from Septembe·r 21, 2015 to March 21,
                     .          .       .              .    .               .                         ..

·'2016, subject to .the definitions, exclusions; conditions,.requfrements, and limits of liabllity ohhe

policy,             and that said document is part ·Of their insurance policy with the AUTOMOBILE CLUB
                                    .                                           .   .

· INTER~INSURA,NCE EXCHANGE, Claim #PA0001349458.               .       .




 STATE Of MISSOURI                                 )
                                                   ) ss .
. COUNTY OF ST. LOUIS )


         Subscribed and-sworn to before me this 14Ul. clay ofMarch, 2019, proved to me cm the
 basis of satisfactory evid~nce tq be the person who appeared before me ..




:•z~.u,·a·'~f
 ··~17.1              l:~II
       ~!. •...... ,.".,.,,,?
 • ' . . . . A:.~
                                                                    &.jr,J,,JLa(
                                                                     ~    ·.  . · ·
                                                                                    ~             .
                                                                                     Notary Publicr

       !• •

                                                                                ELIZABETH L. UMBACH
                                                                               Notary Public • Notary Seal
                                            i,.·                                   State of Missouri
                                                                      •    Commissioned for St Charles County ,
                                                                        . My Commission Expires: January 31, 2021
                                                                         · Commission Number: 13485984
                                                                                                                         EXHIBIT 1
                      Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 139 of 204
                            AUTOMOBILE C~UB INTER-IN$URA~CE .EXCHANGE.
                                  1290l North FortyDrive, St. Louis, MO 63·141

                                                    AUTOMOBILE•t>ECLARATIONS   '       ••       •           i    '              •         •         •




      THIS DECLARATIONS CERTIF.ICATE IS PA~T OF YO.UR POLICY.. PLEASE KEEP IT WITH YOUR POLICY;
 Y.OUR•A.GENT INFORMATION:·                                          TO .REPORT: A.CL.AIM:                                                                                 POLICY NUMBER: A4-020803-6
 Policy Services                                                           1-866-222-2378                                                                                  POLICY PERIOD:
 12901 N Forty Or
 Sfl.~9ui,, MP 631.41-86~4                                                                                                                                                 09/2112015 TO .·Q3/21/2016
 {877-) 736.,3922              .                                                                                                                                           (12:01      A.M. standard-Time)

       NAMED INSURED AND ADDRESS:
       Kathlee.,Torrence
       Terry B Torrence
                                                                                                                                                                           DATE PREPA~ED: 09/2912015
       5716M~dowlark Dr
       Little ·Rock, AR 7220.9-2733                                                                                                                                        ~q1,19eh9_l(l·Ad~~:.
                                                                                                                                                                           5716' Meadowl~rk._.Or
                                                                                                                                                                           tittle .Rock, ·AR 72209,-2733



                      -                ~-
                                                                                                            .LI ',l I   I           ,   ~;·1
                                   -         -                   -     -       -                                                                                       -                                     --      -
VEl11Cti:·                                                                    DRIVER.                                                                                              DATE OF BIRTH.                          PREMl~M
 2001 MRCO E430W:SED                                                        · Kathl_e~, Jorren~ (P.rim,~)                                                                        REDACT.                                    REDACT
.WDBJF70J918383025                                                            Terry·Ertorrence                                                                                   ED
                                                                                                                                                                           . 'TOJAL POI-ICY PR~MIUM .                       REDAC
                                                   ~c{J 1 ' 1 _:~;..,,_\.:c~">.~   ~        L\t -   1 '-.       ~:,"        •           ~~~~ 1)i~l~     1\/;, J,,   ~•~;!,. 1(   ,H'
                 -                          --   ~-                                                    ~        --                                                   --     -                                                     -


My 10&s u~~ ooverage for d~Et'to .your auto; ·co111s1an.0r <;Ol'T\P~lve. I~ ·payable, as Interest may· appear,. subject to~ provlslons·ofthe
- ~ P~le Clal!se ori thEf!W&r&e side: to•tt;ie named Insur~ ·8"sl the fiel'.it:iclder.                                                          ·       ·                            ·                        . .
2001 MRCD E430W SED                              Usage: Pleasure .                                                                                                   Estimated.Annual MIies:                        Ciass: E6FMPP
WDBJF70J91.B383025                                                                                                                                                   2,50·1 -:·5;000 .

COVERAGI:                                        UMITIDEDUCTIBLE                                                                                                                                                           ·PREMIUM
Bodily Injury Llablllty                          $25,000 per person / .$50,000 per accident                                                                                                                                 REDAC
 Property·oamage:Llablnty                        s2s,ooo per accident                                                                                                                                                       TED
.Personal Injury Protection - Medical            $1,000 per pel'S9n
 Personal Injury Protectlon-Work:Loaa            $140 per week I 52 weeks maximum
 Peiaon~ Injury .Protection~A(:dden~I            $6,000perperscin ·
 Death
 Uninsured ·Motorists:                           $.25,000 peuieraon I sso,ooo. per. accident
 Underlnsured Motorlata                          $25:ooo' per ~rson 1 $50,000 per accident.
 Colllilon                                       Actual Cash Value / $1.000 deductible
ComPf'henslve                                    Actual CaahVillue / _$250 ~eductlble
Re~ Reimbursement                                $40 per day/ S~;QOO maxlmum_per accld.,;t
                                                                                                  VEHICLE PREMIUM
The following:discounts _have been applied'to thisvehicle:and are reflected in the above premium, resulting In a premiul"I'! savings of
$178,00;          .                                                                                                                                                                       . ·
Air 8(Jg, Anti-Theft PassiveMn, Anti-Lock Braking System, AAA Membership Discount, Longevity, Verified Mileage




FORM'2413-2 (07/2012)                                          SEE REVERSE SIDE.FOR ADDITIONAL INFORMATION                                                                                                           B05
                  Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 140 of 204
I
DECLARATIONS (continued)                              POLICY#: A4-020803~                                 EFFECTIVE:      09/21/2015 TO 03/21/2016


        FORM         DATE               DESCRl'PTION·
MANPATORY ENDORSEMENTS:
 • 136        05/2011                   Arkansas Personal Auto Polley
 • 119        07/2006                   Power ofAttorney
 • 115AR      07/2012                   Amendments of Polley Provisions - Arkansas
 * 193        11/2012                   Your  Auto Pet Insurance and Extended Rental Reimbursement
 * PVYPOL     07/2001                   Notice of Privacy
OPTIONAL ENDORSEMENTS:
    *   151AR ·      05/2011            Named Driver Exclusion Endorsement
• Endorsement has bee_n revised/added.                                                                    /

EXCLUDED DRIVER(S)                                                       DATE OF Bll~TH
Katherine Waits                                                         REDACT           .

                                                                  LOSS PAYABLE CLAUSE
                                                         INFORMATION i:OR FINANCEDVEHICLES

If a lli,nlinltler Is shown ·In tt)e Declara~oris. we rriay pay any comprehensive or collision loss to:
 1. you and, If unpaid, the repairer, or,
 2. .you and such llenholder, ·as Its interests may appear, when we find It ls not practical to repair your insured auto; or
.3. the·nenrioli:ler as to its Interest, lfyour.1nsure<1 auto has,been repossessed:

If we pay the lienholder for loss for which you are not-covered, we are entitled to.the lienholder's right of recovery against you to the extent of our
payment. Our right of recovery shall r:iot impair the lienholder·s right to recover the full amount·of Its claim.    ·

The date of termination of the lienholder's Interest will be at least 10 days after we mall the. ~iminatlon notice.




FORM 2413-2 (07/2012)
                  Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 141 of 204

     IDECLARATIONS·(confinueo)             POLICY.#: .   A4J>20803:.&-     EFFECTIVE:     09/21/2P15 TO 03/21/2016
                                                IMPORTANT MESSAGES

                                          TO OUR ARKANSA,S· PO,LICYHOLPERS·
--- The following address and telephone numbers are being furnished for your inforrr1c1tion in compliance with ACT
-·-- 197 passed by- the Ar.kc1nscis. Legislature effective January 1, H}89.                    ·

                                       ARKANSAS INSURANCE DEPARTMENT
                                              1200 WESTTHiRD STREET . ·.·
                                        LITTL!= ROOK, ARKANSAS 72201'-1904
                                           (5Q'.1} 371 - 2640 -(800) 852 - 5494

     Yo.ur Personallnjury·Protec:tion {PIP) Medical Payment benefit is different than the Required _Fl.-st
     Party C9verage law su.ggests: QR you have reje:cted at least orie of your PIP benefits - Medical_
     Payment, Work·Loss Covera,ge and Accident~·, Deil~ti.
     • A.utomobil.e. Me,dl~al' Payment Coverage provides .all. reasonable arid necessary expenses for
     medicai. up to: limits shown on your declaratio,nt1 p@ge.    .
     • · Work Loss Coverage provides coverage to you fot·loss of Income from work that you would have
     performed had you n·ot sustained ~o~ily injucy.
     • Accidental Death Coverag,e provides a death benefit paid If bodily i11jury resulting -from the
     accident causet1 death within one year from the date ofthe accl.dent.

     Please refer to your policy for a complete descri_ption of these coverages and any exclusions that
     apply. To make changes to yo1,1r PIP Coverage limits or to add PIP Coverage toy.our policy, please.
     contact your AAA. agent.                      ·

     Your policy currently has Uninsured Motorist Coverage (UM) and Underlnsured Motorists Coverage
     (UIM) limits thatare less than your Bodily Injury· Liability Coverage limits OR you have rejected
     Uninsured, 1Y1ot9rist Coverage {UM), Underinsured Mptorist Coverage (UIM) and/or Uninsured· Motorist
     Property Damage (UMPb):
      • lJM Cove~age is available up to the Um Its of your Bodily Injury' Liability Coverage limits and
     protects you, hous_ehold, members,. and. passengers if lnjure_d by a· hit-and-run motorist or a· driver
     who carries no liability insurance.                            .
     • UIM Coye rage-ls av21Uable at u,e same· lir,rilts as ,YO.ur UM Co~erage and, pays the difference when
     the at~fault driver's insurance, is not eno·ugh to compensate. you and househoJd members f9r Injuries
     su{ferect Jri ,an acc_ident.     ·       ·               · ·                    '
     • UMPD Coverage is available to protect you in th_e-event that your insured vehicle ls damaged. by an
     ui,insured'motorist. ,

     Pl&as.e refer to·your policy for a complete description of these coverages and any exclusions that
     apply. To make changes to your UM and/or UIM Coverage limits or to add UM, UiM or UMPD
     Coverage:t to your policy, please contact your·AAA ag~nt. ·

     Yo!Jr AAA .Me.mbership wo~ks· hard tor you. As a member, :you enjoy an ~xclusive discount that provides
     annual savir:,gs of1.0,% On: certain coverages on your· auto insurance iii addition to many discounts already
     o~ered. tnsu_re your auto and. home with AAA Insurance and ·save even more. Call your AAA Agentfor details.

     When :YOU p~rticipate in our AAA. On Board®· Program through the user of the AAA. Oh Board® in-vehicle
     device, you· save with -a discount on your auto insurance.· The d_evi~ helps locate your vehi_cle for roadside
     assi_stance anp simplifie.s vehicle mileage collection whlch Will be used to determine your a·nnual mileage at
   · renewal. It is available to AAA insured members. Contact your agent to sign IJ.P- today;



     FORM 2413-2 (07/2012)


Kathleen Torrence                                 AXXXXXXXX O·
            Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 142 of 204
      PAYMENT NOTICE AUTOMOBILE     -     CLUB INTER-INSURANCE EXCHANGE                    ,_                                                                     .


                              12901 North Forty· Drive, St Louis; Missouri 63141
    PL.~E.~ CHECK. PAYAJSLE TO 'A.'C.IJ.E. • Rl!TURN THIS NOTiCE WITH PAYMENT.                                  ..
                                                                                                     f\llU.\1 ~L)/\1'.'-,        .
                                                                                                                          It- f-'tY(JG8Y".1;.,ll    ~ SEE f'E\IERSE SIDE FOR .ADDITIONALJNfORMA110N

                POLICY NUM.BER:                      A4-020803-6                                                         #0699-E050                                   I            N~                 I
               'POI-ICY,P~~,oo:                      09/2·1.12015 TO 03/21/2016                                          Date Prepared:                                       09/29/2016




                                                                                                                                              THIS. POLICY HAS BEEN
                                                                                                                                              PAID IN FULL
                         Kathleen Torrence
                         Terry B-Torrence
                         .5716. Meadowlark Dr
                         Little-RQCk, AR72209-2733

                    140208036 0~211500000.00000000201518180514030511999999
--- ---------------------------- --- .-------- --· ------- -----------------
                                                               A
                                                                    ..       ----------·
                                                                      AND.SEND
                                                                                  ,·
                                                                   TEAR:OFF,RECEIPT.ABOVE            IN WITHPAYMENT'A
                                                                                                                                  • ..   ---· - ------------ ------- .-------------•-. ----
                                                                                                                                                            -.-


                                                                         . 'KEEP'ID"CAROS 'FOR'YOUR RECORDS
                                                                          . ·" IMPORTANT'NOTICE.                              .
            FAILURE TO: MAINTAIN AUTOMOBILE; llABIL_ITY COVERAGE:IN THE MINIMUM LIMITS OF LIABILITY OF
            $25,000 I $50_,0001 $25!000.ISAVIOLATION:Of.ARl:(ANSA~·LAW.
            You may be eligible-for auto insu'ran~Jhroi.lgh the Arkansas Automobile Insurance Plan.and such notice is given
            you pursuant-to the previsions of.the law of the.State of Ar1<ansas,                    ·
l                                                   ARKANSAS                           .        .}                        .                         ARKANSAS                                            j
I                                              .      .                                         ;:                                        .                                                             •
                               INSURANCE IDENTIFICATION CARD                                    ~                             INSURANCE'IDENTIFICATION CARD                                             !
             Al:JTOMOBILE CLUB INTER-INSURANCE EXCHANGE                                         ii          AUTOMOBILE CLUB INTER~INSURANCE EXCHANGE                                                    i
          12901 NORTHfORlYDRIVE s,:.1,,ou1s,.MISSQl/R I 63141
                                                                              0


                                                                                                 ij     12901 N~:rH FORTY DRIVE ST. LOUIS, MISSOURI 63141                                               i
    INSURED:      Kathleen Torrellce •. Terry B Torrence· ..                                    ·§ INSURED:    !(ePl(een Torrence • Terry B Torrence
                  5716 MaadOYJlark Dr                                                            ii ·          57-16 Meadowlark Or
                  Utile Roek, AR 72209-2733                                                      ;             i;.ttue ~O'~. ·AR 72209-2733
,.POLICY N.UMBER                           .       EFFECTIVE:DATE       EXPIRATION DATE         iPOLJCY,NUMBER                                     EFFEetlvE·DATE       EXPIRATION DATE
ii ~0803-6
        -,                        .                   0$/21/1_5             ·0~1118             ii" A~0208Q3-8 . .                                    09/21N5               03/21/18
!YEAR                        MAKE                   VEHIQl:J; l~NTlf,IC~TION NUf,'IBER          ~ Y~                      ~E                        VEHICLE IDEt(rli:ICATION NUMBER
j 2001: .    ~RCD.                                  REDACTED                                    f2~1.             MRCD                              REDACTED
! EXCLUDED DRIVER(S):                                                                           ~ EXCLUl;)ED P~(S):
!Katharine Walts                                                                                i!Kaltierine.walts                                                                                      !i
!   s~ 1MPORTANTNor1cEoN REVERSE.•Si:9E                                     NA1c #15512         I    SEEIMPORTANT:NOTICE·ON Rf:VJ;RSESIPE.
l::::::::::::: "ltilS DOCUMll!l!HAS A~m>~ROUNDWITH A VOID ~TURI!·:::::::::::::.; ::::;. ::: ::: 'Tti!!iDOCU~~~.llq)LO~D ~RDUNOWl1M ~ l!~IDFEAn,I~- . :· •. ::-
                                                                                                                                                                               .   l'l!~\C1#1Ji51~      j
                                                                                                                                                                                                     .:::!
                                      .        . .ARKANSAS                                      s                  . .                             ,AR~SAS                                               l
                             . INSURANCE IDENTll~ICATIGN C~R.ll                                 B                          _INSURANCl;tlQENTIFIC~Tl()N CARD                                              i
          AIJ!OMQBILE'C~UB l~~slNSl,JRANCE EXCHAN~E                                             i            Al;ITOMOBI_LE CLUB INTER~INSURANCE EXCHANGE                                                j
!     1290,1 NORTH.FORTY DRIVE ST.~LOUIS, MISSOURI 63141                                        fi        12901 NORTH FORTVDRIVE ST. LOUIS, MISSOURI 63141                                              i
ilNSU~D:     . Kithl~n:r~rren~ ~.TenyBTorrence                                                  !..INSUllED: -~!eeOTorren~. TenyBTorrence                                                               l
 i                            :~716;Meaclo~~~J;)~ . . ..                                        n·            ·           .5!~6:Mea~•~ Dr . .                                                           l
·:! ..        .               -UttkfRock, AR'72209-2733
                                      ..                  '                              ii=·          Utile RDCk,AR '.72209-2733
                                                                                                         ·.                      .                                                                      I
                                                                                                                                                                                                        i
!. POLICY NUEER                                    .EFFECTIVE.DATE       EXPIRATION DATE li POLICY NUMBER             EFFECTIVE DATE                                          EXPIRATION DATE           i
lvo10 .              . . . .. .                     .. ,. ·VOID               :VOID             !VOID                                                   voio              .        VOID                 i
i YEAR
i
                             MAKE                   VEHiCLE IDENTIFl(;ATION NUMBER              i'YEAR
                                                                                                E
                                                                                                                         MAKE                       VEHICLE IDENTIFICATION NUMBER
                                                                                                                                                                                            .
I   EXCLUDE_D !)RIVER(S):
jKatherine Walts
                                                                                                I    EXCµJ~ED DR~(S):
                                                                                                ii~therl~a Wa~a- ·
!                                                                                               !                                                                                                       :
!i...............
    SEE IMPORTANT NOTICE ON REVERSE SIDE                     .                                  1
                                                                     NAIC #15512 s~ IMPORJ"AN'f !"'QTICE ON REYER~~ SIDE                             . . NAIC #1,5~12 J
                     • DOCUIIENT HAS A COLOIU!D BACKGROUND WITH A V~D l'IATURI!_____________,._,.,.,......... TH)& DOCUll!_NTljAS A ~REP,BM;KG~N.D_~ A V~D fl:ATII~....... -..... -l
                    TH   0




    Your Ageni: Polley Services                                                                                   Agent Phone: (Sn) 736-3922
    FORM 2413-1AR (12/2009)
               Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 143 of 204
                                                   ADDITIONAL INFOi:tMATION
       .Payment"' To continue in.su~nce underthis p<)liey,, .yourpayroent is due and. payable on.or before the
                                                         1


        date_ d.ue, Pay,r,el'.lt i!3 cqnsiqer~ ijs_ha'liing been IT.lade ~pon teceiptat compa11y'$'.home office and n~t
        at time of mailir:1g. · Failure to make: your· payment· by the date (Jue st:iall cc;,nstitute. your- .request to
        ten'nhiate the insurance.. Please allow at least 5 dayswhen: mailing your payment.             ·

       Seryice Charge - T~e ,service ch~g~ .is based on the min.imurn mcmthly premium or in_staurner'.lt
       payment plan deposit, whichever is applicable.



        Changes. to Your Policy - Changes made to your policy will- be .reflected in your ·payment notice. To·
      • assure continuous protection, always pay the minimum amount due, .even -if'it does not reflect.a recent
        policy chanse, Proper premium crec;lits or charges will be.applied to future payment notices.




     THIS C~D MUST BE CARRIE~ IN THE INS.URED                               THIS CARD MUST BE·CARRIED IN. THE INSURED
    MOTOR VEHICLE FOR PRODUCTION UPON DEMAND.                              MOT()~ YEHi.CL~. FOR PRODUCTIOt,I UPON DEMAND.

            IN CASE OF AN ACCIDENT                                                  IN CAS.E Of AN ACCIDENT
          Report any ;acc1clerit immediately to:                                  Report any accidentimmediately to:
                        .Claims                                                                 Claims
                  'i -·86~ _:22~. - 2378                                                 1 - 86$ - 222' - 2378

  INSURANCE AGENT-:    Policy Services                                  INSURANCE AGEl'.\IT:   'Policy·S~nilces
                       12901 N·Forfy or"                                                        1290, N Forty·Dr·
                       St:Louls, MO -63141.-8634                                                sftou1t1, Mo.6a141-:ae34
                       (877) 73e;,3922      .                                                   (877,) 736-3922

EXAMINE POLICY.EXCLUSIONS CAREFULLY. THIS FORM DOES                   EXAMINE POLICY EXCLUSIONS CAREFULLY.; THIS F.ORM DOES.
 NOT COt:mTITUTE ANY•:p~'f OfYOURJNS_URANCE POLiCY.                    NO'r CONSTIJUTE ANY .PJR.T Qf.: YOUR INSUMNCE. POLICY.
                                                                                                   '                    .




     THIS:C:ARD MUST'BE CARRIED IN Tl:tEINSURED·                            THIS CARD MUST BE CARRIEDOIN'THE· INS.URED
    MOTOR VEHICLE FOR PRODUCTION:llPOf,11 DEN!AND.                         MOTOR~~ICLE FOR ~QDUCTleN'.UPON:DEMAND;

            IN CASE OF AN ACCIQEN'r                                                 IN;CA.SE OF ~N ACCIDENT
          ~~9rt any ,acpider:,t•immediately to:                                  Report:any accident immediately to:
                           ·claims                                                             Claims
                  1 -----~$f - .222 -1378                                               1 - 866 - 222:-:2378

  INSURANCE AGENT:     Polley $ervi~s _                                 INSU.RANCE AGENT:      Polley Services
                       1290~. N Forty Dr                                                       125101 N ,fo!fy Dr
                       $!'Louis, 'M~ ·e3H1~8834                                                St Louis, MO 63141-8634
                       (877) 736_-3922                                                         (877). 73.6-3922.   .


EXAMINE:POLICY EXCLUSIONS C.AREFULLY. THIS FORM DO~S                  EXAMINE POLICY EXCLUSIONS1:CAREFULl:.Y. THIS FORM DOES
 NOT c·oNSTITUTE ANY PART OF YQUR INSURANCE eOLiCV.                    NOT·c.ONSTITUTE ANY P.ART OF YOUR INSURANC°E POLICY.
                        Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 144 of 204




       . ·.   ~




                                                                                                               Insurance


 •.:···.
 ... \' ..
                                                                                         ARKANSA.S
   ::·::.
·. .
                                                                                         PERSONAL
                                                                                         AUTO POLICY-·



                                                                                         Autoinoblle Club
                                                                                           Inter-Insurance Exchange
                                                                                         12901 North Forty Drive
                                                                                         St. Louis, Missouri 63141
                                                                                         (314) ~23-7350 ·
                                                                                       ~---: ·.   '."   ·--: --·. . .~. .   .   :. '   ,   :~: .   '.   ' .. ·,



                                                                                       , ,~l~_ep/p,oJ:a_/
                                                                                           . ... ., ... . . Insurance
                                                                                                                . \.,
                                                                                                                      Exchange
                                                                                                                           . .
                                                                                                                               ..
                                                                         i



                  Fonn 138 (0512011)                                                                                                           EXHIBIT I




                                            '   '   ,
                                                        ,   .· .... ,.       ·:   ,·
                   Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 145 of 204
                                                                                                                                                         ARKANSAS

                                                                                                                                                     TABLE OF CONTENTS
                         .;_.              ,.
                                ··.   ,·
                                                                                                                                       TO OUR POLICYHOLDE.R                        1
•!
                                                                                                                                       AGREEMENT                                  1

                                                                                                                                       DEFINITIONS                                1
                                                                                                                  ..;;.,,
                                                                                                                                            .
                                                                                                              . ;};. :                  PART I - LIABILITY
                                                                                                                                        COVERAGE A- BODILY INJURY
                                                                                                                                      . COVERAGE B - PROPERTY DAMAGE

                                                                                                                                      Insuring Agreement                          5
                                                                                                                                      Supplementary Payments                      6
                                                                                                                                      Persons Insured .                           8
                                                                                                                                      What Is Not Covered - Exclusions            .8
                                                                                                                                      Limits of Liability                         11
                                                                                                                                      Out of S~te Coverage                        13
                                                                                                                                      Financial Responsibility                    13
                                                               •-'.   ,:-·~-' . /..
                                                                                .;,;   ''
                                                                                            _},t_~_-·
                                                                                                  '
                                                                                                     ....·.
                                                                                                                                      Other Insurance                             14
                                                ....       -~.:- .
                                                                                                                                      PART 11- PERSONAL INJURY PROTECTION
                                                                                                                                      COVERAGE C- MEDICAL PAYMENTS
                                                                                                                                      COVERAGE N -WORK LOSS
              . ,,.·,·                                                                                                                COVERAGE P- ACCIDENTAL DEATH

                                                                                                                                      Insuring Agreement                          14
                                                                                                                                      Persons Insured                             16
                                                                                                                                      .,.dditional Definitions - Part II          17
                                                                                                                                      Additional. Definitions - Coverage C        17
                                                                                                                                      Addition~l Defini~ons - Coverages N and P   18
                                                                                                                                      What is Not Covered - Exclusions -
                                                                                                                                         Part II                                  18
                                                       . :·:    .. ,...                                                               What Is Not Covered - Exclusions -
                                                                                                                                         Coverage C                               19
                                                                                                                                      What is Not Covered - Exclusions -
                                                                                                                                         Coverage N                               20
                                                                                                                                      What is Not Covered - Exclusions -
                                                                                                                                         Coverage P             ·                 21
                                                                                                                                      Limits of Liability                         22
                                                                                                                                      Other lnsurancEi                            22
                                                                                                                                      Payment of Bene~                            24
     This   poiicy'i~:. th~··1ig~· :co~tridfr~~n you and                                                                        ~ i   Our Right to Recover Payment                24
     us. It Is written in easy to read and understand
     language.                                                                                                              ·
 PART 111-Case 4:19-cv-00354-JM Document 1 Filed PART
           UNINSURED MOTORIST .COVERAGE
                                                 05/16/19   Page
                                                      V - YOUR   146 ofAFTER
                                                               DUTIES   204 AN ACCIDENT
 COVERAGE E - UNINSURED MOTORIST                             OR LOSS                     .
  COVERAGE~ BODILY.:tNJURY
 COVERAGE F - UNDERINSURED MOTORIST        j                 General Duties                                43
  COVERAGE •BODILY INJURY                                    Additional Duties                             44
 COVERAGE K • UNINSURED MOTORIST
  COVERAGE-PROPERTY DAMAGE                                   PART VI - GENERAL PROVISIONS

 Insuring Agreement - Coverage E and                         AAA Membership Requirement                    .46
   Coverage K                             25                 Authorization to Examine Driving Record        46
 Persons Insured - Coverage E and                            Bankruptcy                                     46
   Coverage K                             26                 Changes and Liberalization                     46
Additional Definitions - Coverage E and                      Misrepresentation or Fraud                     46



                                                     I
   Coverage K                             26                 No Double Recovery                             47
What is Not Covered - Exclusions -                           Our Right to Recover Payment                   47
   Coverage E and Coverage K              27                 Policy Period and Territory                   47
Limits of Liability - Coverage E and                         Statements in the Application for Insurance   48
   Coverage K                             28                 Subrogation                                   48
Other Insurance - Coverage E and                             Suit AgainstUs                                48
   Coverage K                             30                 Termination       .                           49
Insuring Agreement - Coverage F           30                 Terms of Polley Conformed to Statute          51
Persons Insured - Coverage F              31                 Transfer or Assignment                        51
Additional Definitions - Coverage F       31                 Two or More Auto Policies                     52
What Is Not Covered - Exclusions -                           Your Premium                                  52
   Coverage F                             32         I   .


Limits of Liability - Coverage F          33
Other Insurance - Coverage. F             34
Legal Action Against Us                   34

PART IV - PHYSICAL DAMAGE
COVERAGE G - COMPREHENSIVE
COVERAGE H- COLLISION
COVERAGE ·J - RENTAL REIMBURSEMENT

Insuring Agreement - Coverages G and H    34·
Additional Payments - Coverages G and H   35
Insuring Agreement - Coverage J           36
What is Not Covered - Exclusions          36
Limits of Liability- Coverages G and H    39
Limits of Liability- Coverage J           40
No Benefit to Bailee                      41
Other Insurance                           41
Appraisal - Coverages G and H             41
Payment of Loss - Coverages G and H       42
                                                ,.
                         Case 4:19-cv-00354-JM Document 1 Filed 05/16/19  Pagea 147 of vehicle
                                                                                        204 with four or more
                           .TO OUR POLICYHOLDER              •
                                                                 Auto - means
                                                                 •   •   • •   I
                                                                                motor
                                                                                    wheels:
                This Automobile · Club Inter-Insurance Exchange
                policy along with the ·Declarations, the Application                1.    whether operable or not;
                for Insurance and other· endorsements, if any,· Is
                your complete and valid auto insurance contract!"                   2.    designed and licensed for use mainly on·
                This Is a non-assessable.-..poticy; issued only to and ·                  public roads; and
                renewed for qualified members of the American
                Automobile Association ("AAA)- and Its divisions ·or               3.     with the primary purpose of transporting
                affiliates. ·, ,·,. ··                                                    persons or property. .

                If you have an accident ·or loss;· no . matter· how                Auto· aci;ldent - means an accident arising ouf of
                slight, always report it to the nearest Auto Club                  the ownership or use of an auto or trailer.
                representative as soon as possible. For additional
                information, see Part V - Your. Duties After an                    ·Auto business - means to be employed or
                Accident or Loss in this policy.                                    otherwise engaged In · the business of selling,
                                                                                    repairing, servicing, delivering, testing, road testing,
                Automobile Club Inter-Insurance Exchange                           •parking or _St(?ring motor vehicles or trailers.

                                                                                   Bodily Injury .- means bodily harm, sickness or
                                        AGREEMENT                                  disease, including death that results.

                 We will provide the insurance you have selected In                Business - means commercial enterprise, trade,
                return for the premium due us anc! your compliance                 profession or occupation.
                with all policy provisions. Your declarations page
                shows the policy period, your Insured autos, the                   Col/ls/on.;.. means:
                coverages and limits you have chosen and your
                premium. Insurance under this policy Is provided ·                 1.    contact between an auto-and another object;
                only for the coverages for which a premium is shown                      or
                In the declarations page. The declarations page is
                part of this policy.                                               2.    upset of an auto.

                                                                                   Comprehensive - means direct and accidental loss
                                        DEFINiTIONS                                to your Insured auto or a non-owned auto, except
        .,·,j                                                                      loss caused by collision. L~ caused by, but not
         !      Throughout this policy, certain words and phrases                  limited to, · the following· are considered
                have a defined meaning when printed in bold Italic                 comprehensive not· collision:
                type.
        i.                                                                         1.    missiles or falling objects;
      !:        We, us, or our refers to the Automobile Club
. .. .iili      Inter-Insurance Exchange.                                          2.    fire;
        1,
. .-    '
                You or your refers to the named Insured shown in                   3.    theft or larceny;
                the declarations page and the named insured's
                spouse, if domiciled in the same household.                        4.    explosion or earthquake;·

                                                                                   5.    windstorm·; ,

                                                                                   6.    hail, water or flood;
                                               1                                                             ·2

                             . ;· .... . t··
                        7.      Case mischief
                              malicious 4:19-cv-00354-JM
                                               or vandalism; Document 1 FiledPerson
                                                                              05/16/19   Page
                                                                                    - means      148human
                                                                                            a living of 204being.

                        8.    riot or civil commotion;                                              Private passenger auto - means:


               ;   '
                        9.
                        10.
                              contact with bird
                                    .     .
                              breakage of glas$.
                                                  or animal; or
                                                      .
                                                                             ,                      1.             an auto with 4. wheels of the private
                                                                                                                   passenger type,

                                   If breakage of glass is caused by a                              2.             a motor home with 4 or more wheels, or
                                 · co/1/slon, you may elect to . have It
                                   considered a loss caused by cofllslon.                           3.            · a pickup or van type auto with a rated load
                                                                                                                    capacity of 2,000 pounds or less.
                        .Electronic. -equlpm.eflt. -:- means any equipment that
                         is permanently_· Installed· -:to. your Insured auto                        Property damage - means injury to or dt9struction
                       · which is designed to reproduce, transmit, or receive                      -of tangible property, and includes any resulting loss
                         audio, video, or data signals. Electl'Qnlc equipment                      of use.
                         includes, but. is. not limited to, radios;. tape and CD
                         players; speakers; global·posltloning systems (GPS);                      Punitive damages· - means amounts of money
                         television and video monitors; DVD and video                              awarded or imposed to punish or . to make an
                         players or recorders; telephones and fax machines;                        example of a wrongdoer and includes, but is not
                         CB and two-way mobile radios; and •any parts or                           limited to, exemplary damages .and aggravated
                         components of any of these.          ·                                    damages: ..-

                       Household member - means a person who Is                                     Temporary substitute auto - means an auto or
                       domiciled in your household.                                                 trailer not owned by you, if it replaces your. Insured
                                                                                                    auto for a short time, not to exceed 90 days.. Its use
                       Non-owned auto - means a private passenger                                   has to be with the permission of the owner. Your·
                       auto or trailer not:            ·                                            Insured .auto has to be out of use due to its
                                                                                                  · breakdown,- repair, servicing, damage or loss. A
                       1.     owned by;                                                             temporary substitute auto is not considered a
                                                                                                    no11-1Jwned auto. .
                       2.     registered or leased in the name of; or
                                                                                                   Trailer- means a vehicle designed to- be pulled by a
                       3.     furnished or available for regular use to;                           private passenger auto.

                       you or a ho_usehold member or any other person                              Use, used or using - means operating, maintaining,
                       domiciled in your household While in the care,                              loading or unloading.
                       custody, control or charge of you or a houSflht>ld
                       member or any other person domiciled in your                                Your lr,sured auto - means;
               ;   :
                       household.
             .I'
                                                                                                   1.             Any auto shown in the ~eclaratlons page,
           • I
        . _{'          A temporary substitute auto is not considered a                                            while owned by you.
                   '   non-owned auto.                                                                                                              '       '
        . ',                                                                                       2. · Any private passeng.er auto whldl you newly
                       Occupying, occupied or occupancy - means                                          acquire during the policy period and which is
                       being In or upon, getting In, on, out, upon or off. ,.      '                     owned solely by you. Coverage applies only if
                                                                                                         at the time you take ·posses$lon .of '1e newly
                        Permanently Installed - means installed In such a                                acquired prh(ate passenger auto: . ·.
                        way as to require the use of hand tools to remove.
                       I
                                                  3                                                                                 4




'   I




                                              .....   -~                           ';•       ',    .. •

                                                                                                  · .. ·.. '-.-
                                                                                       . '
                                                                                       ,•••,·       :,
                                                                                                      .
                                           a. Case
                                               It has.4:19-cv-00354-JM    Document
                                                       replaced any auto shown In the 1 Filed 05/16/19  Page 149
                                                                                                  Hable because    of 204
                                                                                                                of bodily Injury .or property
                                             · cleclaratlons page and • title and                                                          damage caused by an auto accident.
                                               possession· of the replaced auto have
                                               been transferred; or                                                                        Damages do not Include crlmlnal fines,
                                                                                                                                           restitution ordets or punitive damages.
                                           b. It Is in addition to any auto shown Int~
                                              declarations page and we Insure all                                              2.           We will defend any suit claiming damages
                                              private passenger autos you then own.                                                         covered under F:»ART I. -We will defend any
                                                                                                                                          · suit even if ·the allegations are groundless,
                                           A replacement auto· as defined. -In a. above                                                     false or fraudulent.
                                           has the · same coverage as the ·. auto it
                                           replaced. An additional auto as defined In                                                      Defense lawyers will be provided by us. If any
                                           b. above has the same coverage as the auto                                                      Insured retains a lawyer for any claim,
                                           with· the. most broad coverage that is shown in                                                 whether or not covered under.PART I, we will
                                           the declarations page.                                                                          not be Hable for the fees and costs charged by
                                                                                                                                           that lawyer and we may pay outside counsel a ·
                                           However, you mtlst ask us for coverage                                                          flat fee to represent you.
                                           within 30 days after you take possession of a .
                                           newly acquired auto Insured under this                                              3.          We may settle any claim or suit as we find
                                           provision If you wish:
                                           a. To add or continue physical damage
                                                                                                                                            .
                                                                                                                                           appropriate..

                                               coverage on a replacement auto.                                                 SUPPLEMENTARY PAYMENTS- PART I
                                           b.· To insure an additional auto. A premium
                                               will be charged from the date you took                                          In addition to the limits of liability for PART I, we will
                                               possession of the additional auto.                                              pay:
                                           If you fall to notify us, no coverage will be
                                           provided after 30 days from the time you take                                       1.          All settlement and defense costs                   we Incur on
                                           possession.                                                                                     your behalf.

                                      3.   Any trailer you own. (Physical . Damage                                             2.         Any interest on damages covered under PART
                                           Coverage does not apply until you have                                                         I on that part of a judgment that Is within our
                                I:·        notified us and a premium is paid for · the                                                    limit of liability, except:        ·
                           'Ii
                                           coverage.)                                                                                     a. If we offer to pay our limit of llablllty before
                               'I\                                                                                                             judgment, we will not pay Interest
                                      4.   Any temporary substitute auto.                                                                      thereafter; or
                                                                                                                                          b. If a judgment Is rendered, we will not pay
                                }.    5.   Any auto you do not own while being driven                                                          interest after our limit of liability has been
       .               .
                                           temporarily &$ a demonstrator auto provided                                                         paid or deposited in court.
                                           by a duly licensed au~mobil~ dealer. ·
                                                                                                                               3.         Any reasonable expenses that an Insured
                                                                                                                                          actually Incurs at our request.
                                                 PART I • LIABILITY
                                      COVERAGE A-BODILY INJURY. . ....... _              ..... ,-··· I .                       4.         Loss· of net earnings, but not other income,
                                                                                                      . •i
                                      COVERAGE B-PROPERT'( DAMAGE                                        '                                because of attendance at hearings, trials or
                                                                                                                                          depositions at_ our request.·
 .·•,•·          -.'                  INSURING AGREEMENT- PART J
. .-~. : ----~             .    ·:                                                                                             5.         Expenses an Insured incurs for first aid to
...        •."
                                      1. Subject to th~ Exclusions, we will pay                                                           others at the time of an auto accident
                                         damages for which any Insured Is legally                                                         involving an auto insured under PART I.
                                                              5                                                                                               6




  •.        .     .

:,           .·
                                                                                  ..
                                                                                  >--.    . :;_··· •,'


                                                                                                             :   . ~ ·-.   .    ..   ·;
                                                                                                  .          . ·:. ;




                                                                                                                                                                         .)/·_:: _.;~_.>.-
                                                                                                                                                                       : .\"_ :':   ',   :.
                                              Case 4:19-cv-00354-JM
                                      6. . Premiums   on:                     Document 1 Filed 05/16/19
                                                                                                    We have Pagethe150   of 204
                                                                                                                      right to request an autopsy
                                           a. Appeal bonds ~- attachment · bonds                    where it is not forbidden by law.
                                               required in any suit we defend. We will not
                                               pay for:                     ·                  PE_RSONS INSURED -- PART I ..
                                               (1) a bond In- excess of the limits of
                                                   liability; or                               Under PART I, Insured means:
                                               (2) an appeal bond for that portion of a
                                                   Judgment that is not covered under          1..  You and a household member.
                                                   PARTI ..                                         a. in the use of your Insured auto; and
                                           b. Bail bonds ·required: .                               b. In the use of any other auto or trailer.
                                               (1) because of an auto accident arising       . 2.  ·Any other person _.using- your Insured
                                                   out-. of the use of an .auto insured             auto with your permission provided the use is
                                                   under.PART I; or •          ·                    within the scope of such permission. •·
                                              (2) for any. traffic citation received . in
                                                   connection· with such auto accident.        WHAT IS NOT COVERED- EXCLUSIONS.
                                              The bail bond shall not exceed $250.             PARTI ·

                                                       We will pay for, but not apply for or furnish,                                                   We do not cover liability of any person for: .
                                                       any such bail bonds.
                                                                                                                                                        1.   The ownership, maintenance or use of:
                                      7.           NAMED INSURED'S SPECIAL BENEFIT -                                                                         a-: Any auto, other than your Insured auto
                                                   This coverage applies only to you, the named                                                                  which is:
                                                   insured. If Liability Coverage is afforded by                                                                 (1) owned by you; or
                                                 . this ·policy, we will pay the principal sum of                                                                (2) furnished or ayailable for- your regular
                                                   $5,000, if you, while occupying your Insured                                                                       use.                             .
                                                   auto, are killed Instantly or are injured and die                                                         b. Any•'!"'• other than your ln~ured auto,
                                                  .within thirty days from the date of such Injury,                                                              which 1s: ·                  ·_...
                              ,.                   as a direct result of collision or upset of such                                                              (1) owned by any· household member;
                              !
                                                   auto, provided that such ·death is caused                                                                          or
                            . '
                                                   solely through e><temal, violent and accidental                                                               (2) furni$hed or available for the regular
                                                   means.                                                                                                             use of any household member."
                                                                                                                                                                 However, this exclusiort does.:not apply to .
                                                      The special: benefit of $5,000 will be increased                                                           your maintenance or use of any auto
                                                      to $15,000 if, at the time of the accident, you                                                            Which-ls:                      ... ·.
                                                      were using tt:,e auto's complete restraint                                                                 (1) owned by a household member; or
                                                      system ..                                                                                                  (2) furnished or available for the regular
                                                                                                                                                                      use of a household member." -
                                                      If the deceased Insured is survived by. a
                               ., .                   spouse who was domiciled in the same                                                          2.       Bodily Injury or property damage arising
                               i·
                                                      household at the time of the auto accident,                                                            from the use of any auto or trailer while
       --~:···'.'".-J                                 we will pay the death benefit to· such spouse.                                                         carrying or delivering persons, property or
                .             I
. . ·:: : ~·.. . ~ / ~.
                    _   _
                                                      If the deceased Insured was an unmarried                                                               food. for -a fee or compensation (including
                                                      minor,· we will pay the. death -benefit to either                                                      wages, salary, tip or separate payment}. This
   .   '            .          '                      parent, -~o · was domiciled · in the ·same
                                                      household at . the. time of the accident. , ·
                                                                                                                                                             exclusion does not apply:
                                                                                                                                                             a. :to any . shared expense car pools or
                                                      Otherwise, we will pay the death benefit to the                                                             charitable delivery; or · .
            ..
           ··
                        . !-
                             "!;'
                             :
                                           \.   •,.
                                                      deceased lnsured's estate. .
                                                      ·.   ~   .
                                                                                                                                                             b. -to you while a passenger. in an auto other
                                                                                                                                                                · than your Insured auto. .. ·
;·.:>·.:·: ··,I:
                                                                             7                                                                                                       8
                             ''

                                                                                    .. ..   ~   :.;   ..   . .. ' .   ... .
                                                                                                                       ;"




                                                                                                                  •, :'Js~'KtUjtg."f'i,,}11,,
                                                                     ~   .




. '        .                                                                                                                               .,   -·· -
                                                                                                                              .··   •'•'
                                                                     I,




                                                                                                                                                                             : ---··: ·-:."·   '::·-_;.' '         .,.   :   .
                                                                                                                                                                               . .-. ,.             ., '· ,., :-
                       3.    AnyCase       4:19-cv-00354-JM
                                      obligation                       contract or 1 Filed 9.
                                                 assumed under aDocument                        .Any obligation
                                                                                           05/16/19      Page 151 of the   owner or lessor ·of an
                                                                                                                      of 204
                              agreement.                                                          auto you or a household member does not
                                                                                                  own.
                       4.     Bodily Injury or property damage which Is
                            .either expected. or intended by an Insured or                 10. Botflly l(ljury or property damage to any
                              which is the result of an lnsured's Intentional                    covered auto while it Is:
                             or criminal acts. You are deemed to intend the                    . a. bei.ng prepared for, used In practice for, or
                             natural and probable consequences of your                               operated In any racing contest, speed
                            -actions.                                                                contest, hlll-climbfng contest, Jumping
                                                                                                     contest or other similar contest; or
                       5.    Bodily Injury to any employee of a person                           b. on a track primarily designed for racing or
                             insured if the bodily Injury arises out of and in                       high-speed driving. This does not apply if
                          · the co~rse of employment·                                                the vehicle is . being used In .CQnnection
                                                                                                     with.• ~n activity other than racing,
                       6.    Bodily Injury. or property damage arising                               high-spee~ driving, or any type of
                             from the use of any auto in the auto                                    CQmpetitive  driving.
                             business. This exclusion does not apply to
                '            the use of your ln1$ured auto by:                            11. Bodily Injury or property damage arising
                '.
                             a.      you;                                                       from the' use of any auto, not owned by you
                             b. a household member; or                                          or .. a household member, without the
                          · c. any .employee or agent of you or a                                permiJSion'of the owner.
                                    household member.
                                                                                          12. Bodily Injury or property damage if
                       7.    Bodily ln}uiy or property damage arising                            insurance is or can be afforded under any
                            from the use of any auto in any other                               nuclear   energy policy.
                             business of an Insured. This exclusion does
                            not apply to:                                                 13. Bodily Injury arising from the loading or
                             a. your Insured auto; or                                           unloading of any auto Insured under PART I.
                             b. any o\her auto insured µnder PART I ·that                       Th.is i,xclusion does not apply to:
               '.'
                                    Is .a private passenger auto or trailer                     a. you; .
               1-·-!                 used therewith, operated or occupied by                    b. a hou,ehold member;
                                    you or yoflr domestic employee.                             c. a bailee;

               .r
               i·.
               ,-
                       8. Property damage to real or. personal property
                           owned or transported by, or in the care,
                                                                                                d. any employee of a., b., or c. above.

                                                                                          14. Any obligation for which any Insured may be
               1.,;
               11::        custody, control or charge of or rented to any                       held liable under any workers' compensation
                ,.         insured. This · exclusion does not apply to:                         law.
                '          a. a rented dwelling house, rented private
                                    gar.age or rented carport damaged by an               15. Bodily Injury or property damllf# arising
                                  : -auto Insured under PART I, or ·                            from the use of .any trailer with any auto not
                           b. any auto operated by an Insured if the                            covered under PART I.
                                    auto is loaned to · the Insured for
                                   ·demonstration purposes or loaned as a                 16: Punitive damages.
                                    replacement auto while your Insured
                               · . auto is out of use because of breakdown, •             17. Bodily injury to you or any household
                                    repair, or servicing, and-if the other auto is            _member..
   :~ ._:.,-                        loaned by a. ·person, firm or corporation
                                    engaged·- In the business of selling,
                                    repairing, or servicing autos.
                                                     9                                                               10


                                         ....   (,•   ..



                                                                    :.' -·..-· : ;·:...\.:·.- _ : " _.\)?<:\ :.                                                              .~{ti::_ '\_· _ :?.-'
·-...                                                                                                             (   . - -_

                                                                                                                                                                       iilft\,···•·
                                                                                                                                 :.   ,.


                                                                                                                                           • .'·..   :·1 :::.~;-··;~ .,
                                                                                                                        .   ,·                                         ,
                                                                                                                                                                   .
                                                                                                                                                                   .,   .,
                         18.       CaseInjury
                                Bodily     4:19-cv-00354-JM    Document
                                                or property damage   arising 1      Filed 05/16/19  Page 152 of 204
                                                                                             to damages for care, loss of consortium, loss
                                from the use of any motorized· Vehicle with                  of services and negligent. entrustment, and
                                less than four wheels.                                       Including imputed negligence, agency,
                                                                                             conspiracy, the family purpose .doctrine, joint
                        19.    Bodily Injury· or property damage arising                     enterprise or venture, .employment
              ,:
                               from the use of any all terrain v~hicles or golf              relationship, partnership, concert of action, or
                               carts.                                                        negligent hiring or supervision . or retention.
                                                                                             This is the most we will pay regardless of the
                        20.    Any damages for which any government entity                   number of:
                               might be liable for that person's use of the                  a. covered persons;
                               auto.                             ·                           b.' claims made;        _
                                                                                             c. autos or premiums shown in . the
                        21.    Bodily Injury or property damage caused by                         declarations page;
                               the dumping, discharge or escape of irritants,                d. policies issued to you or household
                               pollutants or contaminants; however, this                          members by us: or
                               exclusion does not apply if the· discharge is                 e. autos -· involved in the auto accident.
                               sudden and accidental.
                                                                                              The limit of liability shown in the declarations
                        22.    Bodily Injury or property damage while                          page for each auto accident for bodily Injury
                               committing a felony or While seeking to elude                   liability is our-maximum limit of liability for all
                               lawful apprehension or arrest for a felony by a                damages arising out of and due to bodily
                               law enforcement-official.                                      Injury to any number of person$; resulting
                                                                                              from any one auto accident. The limit of
                        23.    Bodily Injury or property damage sustained                     liability, shown for each auto accident for
                               by any person while not In lawful possession                   bodily Injury also Includes all claims which
              I
                               of an auto or voluntarily occupying an auto                    are derivative of the bodily ·Injury to any
              !i ,             knowing it is stolen. ·      ·                                 person, including but not limited to damages
              •··                                                                             for care, loss of consortium, loss of services
              I'
              !
                        24.    Bodily Injury to any fellow employee of the                    and negligent entrustment, and including
                               Insured arising out of and in the· course of                   imputed negligence, agency, conspiracy, the
              I                such employee's employment.
              "II                                                                             family purpose doctrine, joint enterprise or
                                                                                              venture,. employment relationship, partnership,
         ·r1            Any exclusion which is invalid or unenforceable
                        under Arkansas law shall apply to that portion of the
                                                                                              concert of · action, or negligent hiring or


    .r
                                                                                              supervision or retention. This Is the most we
                        damages which exceeds the minimum limits of                           will pay regardless of the number of:
                        liability required by such law.                                       a. covered persons;
              1;,-:                                                                           b. claims made; · .
                        LIMITS OF LIABILITY - PART I                                          c. autos or premiums.· shown in the
                                                                                                   declarations page; .
                        1.     The limit of liability shown in· the. declarations           . d. policies issued . to you or ho.usehold
                               page for each person for bodily Injury liability                    members by us; or
                               Is our maximum limit of liability for all                      e. autos involved in the auto accident.
                               damages arising out of and due to bodily
                               Injury to any one person, in any one auto
                               accident. The limit of.liability shown for each
                               person for bodily Injury also includes all
                               claims which are derivative of the bodily
                               Injury to that person, including but not limited

                                                   11                                                            12




'   .
        • I         .
                         2.     TheCaselimit 4:19-cv-00354-JM
                                             ,of liability shown In theDocument
                                                                        declarations1· Filed 05/16/19      Page 153 of 204
                                                                                             OTHER INSURANCE- PART I
                                page for each accident for properly damage
                                liability Is our maximum llmlt of liability for all          If there Is other applicable liability insurance, we will
                                damages to all property resulting from any one               pay only our share of the loss. Our share is the·
                                auto accident. This is the most we will pay                  proportion that our limit of liability bears to the total
        "l                    · regardless of the number of:                                 of all applicable limits.
          i
           ,!    .              a. · covered persons; ·
                                b. claims made;                                              However, any insurance we provide for an auto you
                                c. · autos or premiums shown in the                          do not own shall be excess over any other
           ,.·
                                     declarations page;            .                         insu~nce, unless such auto Is loaned to you by a
           ..'                  d. policies Issued to you or household                       person, firm or corporation. engaged In the auto
                                    ·members by us; or                                       business and ·such auto Is used by any covered
          I.
          :,.                   e. autos Involved in the auto accident.                      person:

          ..
         ··I·
                         3.    No one will be entitled to duplicate payments                                                              1.     for demonstration purposes; or
                               for the same elements of damages,        ..                                                               2.      as a temporary substitute for your Insured
          I•
                         4.    An auto and attached tnller are considered                                                                        auto wt)lch is out of normal use because of its
                               one· auto. Therefore, the limits of liability will                                                                breakdown, repair, servicing, or loss • or
                               not ·be increased for an · auto accident                                                                          destruction.
                               involving ·an auto which' ·has an · attached
                               trailer.
                                                                                                                                               PART II - PERSONAL INJURY PROTECTION
                     •   OUT OF STATE COVERAGE- PART I
                                                                                                                                         COVERAGE C- MEDICAL PAYMENTS
                         If an auto accident Involving your Insured auto                                                                 COVERAGE N -WORK LOSS
                         occurs outside the state In which your Insured a~                                                               COVERAGE P -ACCIDENTAL DEATH
                         is principally garaged but within the territory where
          :  ~:
                         this policy applies, and:                                                                                       INSURING AGREEMENT- PART II .
          : ~·
          1·..
          1··            1.    the liability :limits required by the financial                                                           Subject to the Exclusions, we will only pay those
          l
          l.
          ,·
                               responsibility or similar law of the jurisdiction
                               In which the auto accident ·occurred are
                                                                                                                                         benefits for which a specific· premium is shown in the
                                                                                                                                         declarations page. These benefits ·apply to any
\.:::•.. ··H                   higher than the liability limits of this policy; or                                                       private passenger motor vehicle which is
                                                                                                                                         registered or principally garaged In Arkansas and is
                         2.    a compulsory insurance or similar law requires                                                            owned by the named Insured and cover~ under
                               a nonresident to maintain insurance whenever                                                              Part I of this policy.
                               using an auto in that jurisdiction; · ·,
                                                                             -·                                                           We \'VIII pay personal· injury protection benefits to or
                         then=·,this~'pollcy will provide ·at least ,the required                                                         for an Insured who sustains bodily Injury. The
                         ~gesandlimits.                         •.-• ·• .·                                                              · bodily Injury must:

                         FINANCIAL RESPONSIBILITY - PART I                                                                               1.     be caused by an auto accident, and

                         When this policy is certified as future proof of                                                                2.     .arise out of the maintenance or use of an auto
                         financial responsiblllty, it will comply With the law to                                                                as an auto.
                         the extent required.


                                                                         13-                                                                                        14

                                                         .·      ....
                                                                                  ·. · ·.. -:..-. : __:~::=_.(\= .· .
  ,·.
                                            ..   '   .   .   .                                   .   ·•     . '. \·   .
                                                                                                                                 ..·.
,..
                                  ~. ,! •


                                                                                                          --·:.           ·.·.
                                                                                                . . -::




                                                                                                                                                                           • • ·-..:   i
                                            Case 4:19-cv-00354-JM Document 1 Filed2.05/16/19
                                                                                        If an Page  154isofa204
                                                                                              insured         non-Income earner,
                                  If a duly licensed automobile dealer provides an
                                  auto to the named Insured or a household                             expenses reasonably incurred in obtaining
                                  member for use as a· temporary substitute ·for your                  ordinary and necessary services instead of
                                  Insured· auto while It Is out o.f normal use because                 those that Insured would have perfonned,
                                · of its:                                                              Without Income and for · the ·benefit of the
                                                                                                       insured or the lnsured's family, had the
                     ;           1.    breakdown;                                                      Insured not sustained bodily Injury, ·not to
                                                                                                       exceed $70 per week or pro rata for a less
                                 2.    repair; or                                                      period.

                                 3.    servicing;                                                Work loss applies only to .the period begiMlng 8
                     1_-,                                                                        days after the date of the auto ·accident and not
                     ,     ..
                                 personal injury protection benefits. shall extend to            exceeding 52 weeks. However, work loss does not
                     I:
                    ..           such loaned auto only to the extent of the coverage             include any loss or expenses after the death of an
                     !.
                    ·!.          provided, if any, to your insured auto being                    insured.
                                 repaired or serviced.
                                                                                                 Subject to the Exclusions, if you pay a premium for
                                Subject to the Exclusions, if you pay a premium for              COVERAGE P - ACCIDENTAL DEATH, we will
                                COVERAGE C.,- MEDICAL PAYMENTS, we will                          pay the following:      .
                                pay the following:
                                                                                                 1.   A death. benefit paid if bodlly Injury resulting
                                All· reasonable and necessary expenses incurred                       from the auto accident causes the death of
                                                                                                      an Insured within 1 year from the date of the
                    r           within 2 years from the date Qf the auto accident
                                fo~          .                -             .                         auto accident. The bodily Injury must be the
                    r
                    !·                                                                                sole cause of death.
                .   ;::.        1.    medical, hospital, x-ray, ·professional nursing,
                'f.•.                 dental, surgical, ambulance, prosthetic and                PERSONS INSURED- PART 11 ·
                    I ..
                    I.                funeral expenses; and
                    i ;:                                                                         Under PART II, Insured means:·
                    I=
                    L           2.    any non-medical remedial .care and treatment
                                      rendered in accordance wfth a recognized                   1.   The named Insured or any household
             .. ,;;:;                                                                                 member Who sustains bodily Injury while:
                                      religious method of healing.          . •·
                                                                                                      a. occupying an auto; or
: ·., ... >.:        ..if'.     Medical payments do not inch.ide expenses In                          b. · a pedestrian struck by an auto.
                                excess of thos·e required for a semi-private room,
                                unless more intensive care Is required.                          2.   Any other person who sustains bodily Injury.
                                                                                                      a. While                      · .   .
                                Subject to the Exclusions, if you pay a premium for                      · (1) occupying your Insured auto; or
                                COVERAGE· N ·..;. WORK LOSS, we will pay .the                              (2) a.pedestrian struck by your Insured
                                following:-··.                                                                 auto.                           ·
                                                                                                      b. While occupying an auto other than your
                                1.    If an Insured Is an income earner, loss of                          Insured auto. The bodily Injury must
                                      income from. ·work that Insured• would have                         result from the:
                                      performed had the Insured not sustained                             (1) use of such auto by the named
                                      bodily Injury, ~up to 70% of loss of gross                               Insured;
                                      income per week, not to exceed $140 per                             (2) operation of such auto by the named
                                      week.             ·           ·                                          lnsured's private chauffeur or
                                                                                                               domestic servant on behalf of the
                                                                                                              ·named Insured; or
                                                            15                                                            16




                                                    ...
                                                     . ·.....
 .'    ...                                               .



                I ..                                                                 .. ,•
                                                                                   -.:·_;_:_,.


                                                                           '   .                       _,,.-:· .· . ,.·


                                                                                                                              .        ••,:-,..: -~ ,','.; '.· ·_._ .
                                                                                                                                                        ...
                                                                                                                                  ,
                                                                                                                                      .. ..
                                                                                                                                       :~-...,   -·-      ::, :
                                                                                                                                                      '_.,·      .
                                                                                                                                                                        '




                                                                                                                              .   -:···.
                                                    Case  4:19-cv-00354-JM
                                                     (3) use of such aufo by anyDocument
                                                                                 household 1 Filed 2.
                                                                                                   05/16/19   Page
                                                                                                       A trailer     155 offor
                                                                                                                 designed    204
                                                                                                                               use with a prlva'9
                                                    member if the auto is a private                                                           ·/J8ssenger auto provid~ such trailer is not
                                                   passenger auto or trailer.          ·                                                      being used for business purposes with
                                            However, 2.b. does not apply to work loss or                                                      another type vehicle.
              ..            '               accidental death.
                            ';                                                                                                          ADDITIONAL DEFINITIONS -
          •        ,I       :

                                   ADDITIONAL DEFINITIONS - PART II                                                                     COVERAGES N AND P

                            i
                                   Named Insured - means the person name.d In the                                                       Your.Insured auto - with respect to work loss and
                    . I·           declarations page.                                                                                   accidental death, means a prlva'9 passenger .
                                                                                                                                        motor vehicle shown in the declarations page to
                                   Pedestrian - means any person who is not                                                             whi~h work loss applies. This Includes:
                                   occupying any vehicle other than a:
                                                                                                                                        1.    A priva'9 passenger auto not owned by the
                                   1. . motorcycle;· or                                                                                       named Insured while· used as -a temporary
                                                                                                                                              substitute for your Insured aufo which is out
                                   2.      vehicle operated by human or animal power.                                                         of normal use because of its:
                                                                 .                        .                                                   a. breakdown;         ·
                                   Private passenger motor vehicle - means an auto                                                            b. repair; .
                                   which isa:·                                                                                                c. . servicing;
                                                                                                                                              d,· 1().Ss; or
                        1:         1.      Private passenger auto.                                                                            e. .- destruction.
                        '.;

                        !'·.       2.      Motorcycle.                                                                                  2.     A trailer designed for use with a private
                        ;                                                                                                                      passenger auto provided such tra/(er is not
                        ;          However, private passenger motor vehicle does                                                             · being used for bus/n~ purposes with
                        .          not include an auto used as a public or livery                                                              another type vehicle .
                                   conveyance for passengers.
                                                                                                                                        WHAT IS NOT COVERED- EXCLUSIONS-
         ·-             '
                        .:,-
                        •·;
                                   ADDITIONAL DEFINITIONS - COVERAGE C                                                                  PART 11
                                                     .                                                .
                                   Your Insured auto - with respect · to medical                                                        Under PART II, this policy does not provide Personal
                                   payments, means a motor vehicle shown in the                                                         Injury Protection Coverage for bodily Injury.
                                   declarations page to which medical payments apply.
                                   This Includes:          ·                                                                            1.   Due to war, civil war, insurrection, rebellion,
                                                                                                                                             revolution, nuclear reaction, radioactive
                                   1.      A private passenger auto not owned by the                                                         contamination or any consequence of any of
                                           named Insured while used as a temporary                                                           these.
                                           substitute for your Insured auto which is out
                                           of normal use because of its:                                                                2.   Sustained while occupying:
                                           a. breakdown;                                                                                     a. any auto used as a . residence or
                                           b. repair;                                                                                             premises;. or
                                           c. servicing; ·                                                                                   b. any tralle_r while used for business
                                           d. loss; or                                                                                          - purposes.
                                           e. destruction.
                            'f,:                                                                                                        3.   ·Sustained while operating any auto ·without
                        -y                                                                                                                    the permission of the owner. -· ·


                                                                                     17                                                                         18



                                           .   :•.

                                        ,·.· \ .
'   ·•                                    ... -.·
                                                                                                          .. , .I\:..::~•.:;::••' :•t   ..
                                                 ···:·.. · ...                                                  ~ {   ...
                   I ..                                          ~ ~ ;.   .. . . .



                                                                                              ':,.,



                                                                                                                                                                     '·: ::       .
                                                                                                                                                                              ... ·· :·:.
                                                                                                                                    '   .
                                                                                                                                                                        •.·
                                                                                                                                                                              :··;.·:   _ ,.'
                                                                                                                                                                                            ..
                                                                                                                                                                                            J     '·.   '
                                                                                                                                                                                            :    )"
                                     4.       Case 4:19-cv-00354-JM
                                            Sustained· by any person while Document
                                                                             not In lawful1     Filed5.05/16/19  Page•occupying
                                                                                                           Any person  156 of 204any auto or traller.
                                            possession ·of an auto or voluntarily                          while carrying or delivering persons, property
                                            occupying an auto knowing it Is stolen.                        or food for a fee or, compensation (including
                                                                                                           wages, salary, tip or separate payment). This
                                     5.    Caused. by that person driving your Insured                     exclusion does not apply:
                       ;
                                           auto · who intentionally causes ·a colllslon,                   a. to any shared expense car pools or
                  .,   :       ·.
                                                                                                               charitable delivery; or
                                           causes property damage, or ·intentionally
                                           attempts to cause injury to himself, herself or                 b. you or a household member while a
                                           others;_ which is either expected or intended by ·                  passenger in any· auto or trailer, other
                                           an Insured or which Is the result of an                             than your Insured auto.
                                           lnsured's intentional or criminal acts. You are                            .                   .        .

                                           deemed to intend the natural and probable                6.     Any person, other than the named· Insured or
                                           consequences of your actions.                                   any household member while o~upylng
                                                                                                           any autp, other than your Insured auto, while
                                    6.     While committing a felony or while seeking to                   used in the auto . business. This exclusion
                                           elude lawful apprehension or arrest for a                       does not apply to you or a household
                                           felony by a law enforcement official.                           member.            · ·.
                                                                                                              .   .       .           .                     ~




                                      WHAT IS NOT COVERED - EXCLUSIONS -                            7.     Any person, other than the named Insured or
                                    . COVERAGEC                                                            any house~old member arising out of the
                                                                                                           maint~ance or use of any auto, Qther than
                                    Under COVERAGE C, this policy does not provide                         your Insured auto or a motorcycle, by -that
                       !>           medical payments for bodily Injury sustained by:                       person while employed or otherwise engaged
                       ':
                       '.
                                                                                                           in any. _other . business or occupation. This
                       !
                       ;   :
                                    1.     Any person to the extent that benefits are, in                  exclusion does not apply to bodily. Injury
                                           whole or in part, paid or payable under any of                  resulting from the operation or occupancy of a:
              .i
              .        I ..
                                           the following or similar law:                                   a. private passenger auto; or \
              ..       :·                  a. workers' compensation law; or                                b. traller used with such private passenger
                       ,...                b. employer's disability law.                                       auto or your Insured auto;
                       I;,:
                                                                                                           by the named Insured or ·their private
                                    2.     The nam«! Insured while occupying any                           chauffeur or domestic servant.
                                           auto, other than YQUr Insured auto, which is
                                           owned by, or furnished, or available for regular         8. ·   Any person while occupying any auto, other
                                           use of, the named insured.       ·                              than your Insured auto, unless that person
                                                                                                           has ~e permission of the owner.
                                    3.    · Any hous,ehold member while occupying
                                            any · auto, ·other than your Insured auto,              WHAT IS NOT COVERED - EXCLUSIONS- ·
                                            which is owned by, or furnished, or available           COVERAGEN
                                            for regular use of, the named Insured or that
                                            household member.                                       Under COVERAGE N, this policy does not provide
                                                                                                    work loss coverage sustained by:
                                    4.    -Any Insured, other than the named Insured                                          .   .                    ..

                                           or any household member, while occupying                 1.     Any person to the extent that benefits are, in
                                           any auto, other than your Insured auto,                         whole or In part, paid or payable under any of
                                           which is owned by, or furnished, or available                   the following or similar law:      .
                                           for regular use of, the named Insured or any                    a.. workers' compensation law; or
                                           household member.                                               b. employer's disability law.


                                                                             19                                                               20
                                                                              .......   \


                                                      ·.   ::-- ·1.._   ..




.   ~   ...
                                                      2. · TheCase   4:19-cv-00354-JM
                                                                 named                        Document
                                                                         Insured while occupying      -·any 1. Filed 3.
                                                                                                                     05/16/19    Page 157member
                                                                                                                          Any household      of 204 entitled to similar
                                                           private passenger motor vehicle, other than                    coverage as a named Insured under another
                                                           your. lnsurlH;I auto, which is ·owned by, or                  ·policy which provides personal_ Injury
                             i
                                                           furnished, or available for regular use of, the                protection benefits equal to or greater than
                             ;:·
                                                           named Insured.                                                those required by the Arkansas statutes.

                                                     3.                          Any household member while occupying                                             4.     Any person, other than the named Insured or
                             !·
                                                                                 any private passenger motor vehicle, other                                              any household member, entitled to similar
                                                                                 than your Insured auto, which Is owned by, .                                            coverage as named Insured or household
                                                                                 or furnished, or available for regular· use of,                                         member under another policy which provides
                                                                                 the named Insured or that household                                                   · personal· injury protection benefits equal to or

                      ·. ; !
                             ::
                             I'
                                                                                 member.                                                                               ·greater than those required by the Arkansas
                                                                                                                                                                        statutes.
                         j ~-'.                      4.                          Any household member entitled to similar
                             1·.                                                 coverage as a named Insured under another                                        LIMITS OF LIABILITY - PART II
                             l'-
                             t ,:                                                policy which provides .·personal injury
                         y.·                                                     protection benefits equal to or greater than                                     The limits of llabillty shown In the declaration page
                                                                                 those required by the Arkansas statutes;                                         for Personal Injury Protection Coverage are the most
                                                                                                                                                                  we will pay each Insured injured in any one auto
                                                     5.               · Any ~on, other than the named Insured or                                                  accident,
                                                                                                                                                                         :.
                                                                                                                                                                            regardless
                                                                                                                                                                                   .      of the number.of:
                                                                        any household member, entitled to similar
                                                                        CQverage as named Insured or household                                                    1.   Insureds; ·
                                                                        member under another policy which provides
                                                                        personal injury protection benefits equal to or                                           2.   policies or bonds applicable;
                                                                        greater than those required by the Arkansas
                                                                        statutes.                                                                                 3.   claims made; or
                             i
                                                     WHAT IS NOT COVERED - EXCLUSIONS-                                                                            4.   your Insured autos.
                                                     COVERAGE P
                                                                                                                                                              OTHER INSURANCE - PART 11
                                                     Under COVERAGE P, this policy does not· provide
                                                     accidental death coverage· sustained by:                                                                 Any insurance we provide• for COVERAGE C -
                                                                                                                                                              MEDICAL PAYMENTS:
                                                     1.                       The named Insured while occupying, or
                                                                              when struck by, any private passenger                                               1.   With respect to bodily Injury sustained by any
                                                                              motor vehicle, other than your Insured auto,                                             household member, shall be excess over
                                                                              which is owned by, or furnished, or available                                            any other insurance available to that
                                                                              for regular use of, the named Insured.                                                   household member as a named Insured
                                                                                                                                                                       under another auto Insurance policy providing
                                                     2.               · Any h~sehold member while occupying, or                                                        direct benefits without regard to fault
                                                                        when struck by, any . ·private passenger
                                                                        motor vehicle, other than your Insured auto,                                          2.        With respect to bodily Injury sustained by an
                                                                        which is                                    owned
                                                                                         by, or furnished,· or available                                                Insured, ·other than the named Insured or
                                                                        for regular use of, the named Insured or that                                                  .any household member, shall be excess
                                                                        household member.           ·        ·· ·                                                       over any other similar Insurance available to
                                                                                                                                                                        that ·Insured as a ·named Insured or
                                                                                                                                                                        household member under another auto
                                                                                                                                                                        Insurance policy providing direct benefits
                                                                                                                                                                        without regard to fault.
                                                                                                                                                  21                                        22


                                     . ;~: .... .                                              ' '; ·:-\,_. . ·.t
       . -••,'•.
                                 :     -~
                                     .. :·:   ....   ,•   . -~, :-_: -:·· .
                                                          . .   ~-        .. :    _:       ;_.;;:-.' , .     ;   ·: ... .-
  .'     ·• :·   •'     ·.                                                    .                •.   .                    :   ·.. ', .. .   .   .· . ~
>•.      :.:
                                                                 ..  •'
                                                                          -   .
                                                                                       .   :        ,·•·:           ..       '


                      I "

                                                                                                                                                                                                                             :•,,.   .· · .. ·
                                                                                                                                                        r'                                 ·   ; ~- ·-: ::... ···         '•i·~.: _·.· ··
                                                                                                                                                                                                                        '   - ~   .             .
                                                                                                                                                                                                       ~   • ; •• f   • •   :, -_    •• _   •       • • ••••



                                                                                                                                                                                                             .··.       · .. ··

                                                                                                                                                                                                                            •.-        I


                                                                                                                                                             '·                                                                 ·.     '
                        Except asCase      4:19-cv-00354-JM
                                    provided                         Document
                                               above, if there Is other similar                   1 Filed 05/16/19
                                                                                                          However, ifPage 158licensed
                                                                                                                      a duly   of 204 automobile dealer
                        insurance which_. provides coverage for· medical                                     provides an auto to the named Insured or a
                        payments, we will pay only our share of the loss.                                    household member.
                        Our share is the proportion that our limit liability
                      · bears to the total of all applicable limits.                                          1.   for use as a temporary substitute for your
                                                                                                                   Insured auto while it is out of normal use
                      However, if -a duly licensed automobile dealer                                               because of Its:
             i_
                      provides, an auto to the named Insured or a                                                  a. breakdown;
             '                                                                                                     b. repair;
                      household member.
                                                                                                                   c~ . servicing; or
             l,i      1.     for use as a temporary substitute for your
           -1::             ·Insured auto while It Is out of normal use                                      2.    to demonstrate the auto;
           · 11-
                 '·          because of its:
                             a. breakdown;                                                                   then we will provide primary lnsura_nce-.
             /}              b. · repair;
            ii               c. servicing; or                                                                The coverages under this Part II shall not be
     .·. i
       :    ;, ..                                                                                            applicable or payable, if the prescribed minimum
                      2.     to demonstrate the auto;                                                        coverages (as set forth in Section 23-89-202 of the
            i
            !; .                                                                                             Arkansas Statutes) are afforded to those occupants
            .r
                      then we will provide primary insurance.                                                and to persons struck by your Insured auto, either
                                                                                                             as named Insured or additional insured, under
                      No one shall be entitled to recover . duplicate                                        another auto Insurance policy.
                      payments for medical payments for the same
                      elements of loss.                                                                      PAYMENT OF BENEFITS - PART 11
            i
                      In the event we provide COVERAGE N - WORK                                              We may pay medical payments or work loss to an
                      LOSS or COVERAGE P-ACCIOENTAL DEATH to:                                                Insured or any person or organization rendering the
                                                                                                             services.· It is our option whether the payment is
                      1.    An Insured, other than the named Insured or                                      made directly to an Insured, · or to the person or
                            any household member, such coverage we                                           organization providing the services.· Such payment
... l                       provide shall be excess over any other                                           shall reduce the amount payable under this
                            insurance available to an Insured. In this                                       coverage for bodily Injury sustained by that
                            event, our maximum limit of liability will be the                                Insured..                                   ·
                            amount by which the applicable limit of liability

§Iil,Ii                     shown in the declarati_ons page exceeds the
                            applicable limits of liability of all other
                            insurance.
                                                                                                             OUR RIGHT TO RECOVER PAYMENT- PART II

                                                                                                             Our right to recover payment under Part II is as
                                                                                                             follows: .
                      2.     A named Insured or any household
                             member, . and the . named Insured or                                            1.    This provision does not apply to accidental
                             household member is provided similar                                                  death.
                             coverage under any other auto. Insurance
                             policy, the maximum recovery under all
                             policies shall not exceed the highest limit of
                             liability under any one policy. In such an event,
                           · we will pay. only our share of the loss.



                                                23                                                                                    24

                                                               -··- ..\,::•;..._... _,_::• ...:




,:
     . I     .




                                                                                                         '   ..
                                2.     If we
                                          Case make4:19-cv-00354-JM
                                                      a payment under thisDocument
                                                                               coverage 1   Filed The
                                                                                                  05/16/19     Page
                                                                                                      owner's or       159 ofliability
                                                                                                                  operator's    204 for these damages
                                       and the person to or for whom payment was                  must arise out of the ownership, maintenance or use
                                       made has a right to recover damages from                   of the uninsured motor vehicle.                     ·
                                       another, that person shall:         ·
                                       a. hold in trust for us such rights of recovery;           Any judgment for damages arising out of. a suit
                        ,·,·           b. do nothing after loss to prejudice such                 brought without our written consent is not blndi_ng on
                                           rights of recovery;                                    us.
                                       c. do whatever Is necessary to secure these
                                           ri_ghts; and                                          PERSONS INSURED- COVERAGE E AND
                                       d. execute and deliver to us any instruments              COVERAGEK
                                           and papers as may be appropriate to


                                                                                             l
                                           secure that person's and our rights.                  Under COVERAGE E AND COVERAGE K, Insured
                        ,;                                                                       means:
                    'I':
                               3.     We will have a lien against the proceeds of the
                    ri
                    I'                recovery. We may give notice of the lien ·to               1.     You or any household member.
            . ! ;_'.'
                                      any interested pers~n.
                    !(         Our right to recover payment will apply only if the
                                                                                                 2.     Any other person occupying your Insured
                                                                                                        auto.
                    !.·.       person to or for whom payment was made under                                          ..
                    ,·
                    'I
                    !          COVERAGE. C or COVERAGE N of this policy Is                       3.    Any person for damages that person Is
                               made whole in his or her.recovery from a third party.                   entitled to recover, because of bodily injury
                                                                                                       to which this coverage applies, sustained by a
                        i                                                                              person described in 1. or 2. above.
             . I
                    '          PART 111- UNINSURED MOTORIST COVERAGE
                    '
                    I .                                                                          ADDITIONAL DEFINITIONS - COVERAGE E AND
                    I          COVERAGE E.- UNINSURED MOTORIST                                   COVERAGEK
                    i·           COVERAGE..:. BODILY INJURY
                    i.                                                                                                                          ~-·
                               COVERAGE F - UNDERINSURED MOTORIST                                Property damage means injury to or destruction of
                                 COVERAGE - BODILY INJURY                                        your Insured auto, plus a reasonable allowance for
                               COVERAGE .K- UNINSURED MOTORIST                                   loss of use of a .comparable vehicle.
  .· ·.-~t.~ ., ;_ ·..
                                 COVERAGE-PROPERTY DAMAGE
                                                                                                 Uninsured motor vehicle means a land motor
                               INSURING AGREEMENT - COVERAGE E AND                               vehicle or trailer of any type:
                               COVERAGEK


;:ill'!     \   .       ./.
                               Subject to the Exclusions, we will pay damages
                               which an Insured is legally entitled to recover from
                               the owner or operator of an uninsured motor
                               vehicle, to the extent that the owner or operator is
                                                                                            )
                                                                                                 1.


                                                                                                 2.
                                                                                                       to which no . bodily Injury liability bond or
                                                                                                       policy · applies at the time of the auto
                                                                                                       accident;
                                                                                                         '       '        .                 .
                                                                                                      · which is a hit and run vehicle whose operator
                               liable, because of:

                               1.

                               2.
                                                               ·

                                      ~dlly Injury sustained by an Insured. and
                                      caused by an auto accident; and

                                       property damage caused by an auto
                                                                                            '           or owner cannot be identified and which hits:
                                                                                                        a. you or any household member;
                                                                                                        b. a vehicle which you or any household
                                                                                                             member are occupying; or
                                                                                                       c. . your Insured auto; or

                                     . accident If the declarations page Indicates               3.    to which a bodily injury liability bond or policy
                                       that both bodily Injury and property damage                     applies· at the time of the auto accident but
                                       Uninsured Motorist Coverage applies.                            the bonding or insuring company is or
                                                                                                       becomes insolvent.
                                                                                                                              26




          i .




                                                                                                                                       .,
                         However, Case   4:19-cv-00354-JM
                                      uninsured   motor vehicle Document
                                                                    does not1 Filed· 5.
                                                                                      05/16/19
                                                                                          For thePage      160 of
                                                                                                   flrs.t $200    204amount of property
                                                                                                               of the
                         Include any vehicle or equipment:                         ·.     damage to your Insured auto. This exclusion
                                                                                          does not apply If:           ,                ·
                         1.     Owned by or furnished or available for the                a.                                 we
                                                                                                   Insure ,your. ·Insured auto for both
                                regular use of you or any household                           Collision and-. Uninsured. Motorist
                               ·member.                                                       Coverage - Property Damage; and
                                                                                          b. the -operator of _the uninsured motor
                         2.     OWned or operated by a self-Insurer under any                 vehk:le Is positively Identified and Is solely
                                applicable motor vehicle law.                                 at fault.
                         3.             Operated on rails or crawler treads.              II     This coverage shall not apply. directly .or indirectly ~o
                                                                                          !      benefit:
                         4.             Designed mainly for use off public roads while    !
                                        not on public roads.                                     1. .            Any insurer or self".'insurer under .any of the
                                                                                                               . following or similar law: .-
                         5.            While located for use as a residence or                                  .a. workers' compensation law; or
                                     · premises.                                                                 b. disability benefits law.

                         WHAT IS NOT COVERED - EXCLUSIONS -                                      2. · Any insurer of property.
                         COVERAGE E AND COVERAGE K
                                                                                                 LIMITS OF LIABILITY - COVERAGE E AND
                         We do not provide Uninsured Motorist Coverage for                       COVERAGEK
                         bodlly Injury or property damage sustained by any
                         person:                                                                 The limit of liability shown in the declarations page
.·.·.. ·.-        .
                  -;
                                                                                                 for each person for Uninsured Motorist Coverage Is
                         1.            While occupying, or when struck by, any                   our maximum limit of liability for all · damages for
. .   .:   .~.   •.
                                       motor vehicle owned by you or any                         bodily Injury sustained· by any one person In any
                                       household member which is not insu~ for                   one auto accident. The_ limit of liability shown for
                                       this coverage under this policy. This includes a          each person for bodily Injury ~lso Includes all
                                       tra/ler . of any type used with that motor                claims which are derivative of the bodily Injury to
                                       vehicle.                                                  that person, Including but not limited to damages for_.
                                                                                                 care, .. loss of consortium, loss of services and
                         2.            If that person or the legal representative                negligent entrustment, and including Imputed
                                       settles the bodily Injury or property damage              negligence, agency, conspiracy, the family purpose
                                       claim without our wrl~en consent.                         doctrine, Joint enterpris~ ·or v~mture, employment
                                                                                           I
                                                                                           I     relationship, partnership, concert -of - action, or
                         3.            When your Insured auto is being· used to            l
                                                                                          ·!
                                                                                                 negligent hiring or supervision or retention. This Is
                                       carry or deliver persons, property or food for a        · the most we will pay regardless of the number of:
                                       fee or compensation (i~cluding wages, salary,
                                       tip or separate payment). This exclusion does               1.             Insureds;
                                       not apply to a share-the-expense car pool or
                                       charitable delivery.                                        2.             claims made;

                         4.            Using an auto without the permission of the                 3.              autos or premiums shown i~ the declarations
                                       owner.                                                                      page;

                                                                                                   4.              policies ..      .._.eel   to -you .or                            household
                                                                                                                   members by us; or




                                                                                                                                                                                                          ,·        . ..   ~       : .•   -


                                                                                                                                                                                      ...··- ..:               .'              :      .
                                                                                                                                                                                 •   •   -;:·,        ••        i•"        ••.•

                                                                                                                                                                                           ... .
                                                                                                                                                                                     . ' .. • ' .
                                                                                                                                                                                      . -:_-, .
                                                                                                                                                                    .. . :· :'       ·~ ..       ~'   .
                       .....   ...... ...
                                                                                                         •.   ~.· \ ..   '   . ..                                     . -: . .
                                                                                                                                                                            . ,·
                                •           t   ...                                                                                               ,'.   ....
                                                                                                                                                                                             ..
                                        : ... :· ·•.··

                                                                                               ·.,. ·.                                                         ·-       l
                                                                                                                                                                        ,··
   5.       Case
          autos     4:19-cv-00354-JM
                 Involved                    Document 1 FiledAny
                            In the auto accident.              05/16/19      Page 161 of 204
                                                                    payment under this coverage wlll reduce any·
                                                             ~mount that person Is entitled to recover for the
    The limit of liability shown in the declarations page    same damages under Part I of the policy.
 _. for each auto accident for Uninsured Motorist
    Coverage is our maximum limit of liability for all       OTHER INSURANCE - COVERAGE E AND
    damages arising out of and due to bodily Injury to       COVERAGEK
    any number of persons, resulting from any one auto
    accident. The limit of llabllity shown for each auto     If there Is other applicable similar insurance or
    accident for bodily Injury also includes all claims      self-insurance, we will pay only our share of the
   which are derivative of the bodily Injury to any          loss. Our share is the proportion that our limit of
   person, including but not limited to damages for          liability· bears to the total of all applicable limits.
  care, loss of consortium, loss of services and              However, any insurance we provide with respect to
  negligent entrustment, and including imputed                a vehicle yo~ do not own shall be excess. over any
  negligence, agency, conspiracy, the family purpose          other collectable Insurance or self-Insurance.
  doctrine, joint enterprise or venture, employment·
 ·relatlonshlp 1 partnership, concert of action, or           INSURING AGREEMENT - COVERAGE F
  negligent hiring or supel'Vision or retention. This is
  the most we will pay regardless of the number of:           Subject to the. Exclusions, we will pay damages
                                                              which an Insured Is legally entitled to recover from
  1.'     lnsureds;-                                          the owner or operator of an underlnslired motor
                                                              vehicle, 'to the extent that the owner or operator is
 2.       claims made;                                        liable, because of bodily injury:

 3. · autos or premiums shown in the declarations             1.    sustained by an Insured; and
          page;                                               2.    caused by an auto accident.

 4.       policies · issued   to   you   or   household       The owner's or operator's liability for these damages
          .members by us; or.                                 must arise out of the ownership, maintenance or use
                                                              of the underlnsured motor vehicle.
 5.       autos involved In the auto accident.
                                                              However, we will pay under this coverage only after
· Any amounts otherwise payable for damages under             the limits of liability under any applicable bodily
  this coverage shall be reduced by all sums: .               Injury liability ·bonds or policies have been
                                                              exhausted by payment of judgments or settlements.
 1.       paid because of the bodily Injury or property
         ·damage by or on behalf of persons or                Within 30 days of receipt of written notice, we may
          organizations who may be legally responsible.       make payment to you of an amount equal to the
          This includes all sums paid under Part I and        tentative settlement amount agreed to by the owner
          Part II; and                                        or operator of the other motor vehicle or their liability
                                                              insurer. >
 2.         paid or payable because of the bodily Injury
            under any of the following or similar law:        In such event, we shall be entitled to subrogate your
            a. workers' compensation law; or .                right of recovery against the owner or operator of
        . . b. , 'disability benefits law..                   such- other motor vehicle to the extent of such
                                                              payments and to the extent of any underlnsured
No payment will be made for loss paid or payable to           motorist Insurance benefit It pays to you.
the Insured under Part IV of the policy. ·


                              29                                                        30




                                                             ·,
             Case
 If we fail to      4:19-cv-00354-JM
               pay you                     Document
                        the amount of the tentative tort 1   Filed4.05/16/19   Page 162
                                                                        While located for of
                                                                                          use204as a residence or
 settlement withl,:i 30 days, .we have no right to the                                     premises.
 proceeds of any settlement or judgment between
 you and the other owner or operator and/or such                              5.           Owned or operated by a person qualifying as
 owner's or operator's liability insu~r, no. right to                                      a self-Insurer under any applicable motor
 otherwise recoup the amount of the underlnsured                                           vehicle law.
 motorist benefit it may pay from such other owner or
 operator or their insurer, and no right to refuse ·                          6.           To which a bodily· 1nJury liability bond or
 payment of its ..underinsured motorist coverage                                           policy applies at the time of the accident but
 benefit by reason of the settlement made by you.                                          the bonding · or insuring · company is or
                                                                                           becomes insolvent.
I~ ttie . event that the tortfeasor's motor vehicle
liability 1nsurance carrier .and the underinsured                         WHAT IS NOT COVERED - EXCLUSIONS -
motorist . coverage are provided by us, the                               COVERAGE F                  . ·· ..
underinsured party may proceed against their
underinsured insurance carrier at any time after                          We do ·not provide Underinsured Motorist Coverage
settlement of the under-lying tortfeasor's liability                      for bodily Injury sustained by any person:
policy claim.
                                                                              1.           While occupying, or when struck by, any
PERSONS l~SURED - COVERAGE F                                                               motor vehicle owned by you or any
                                                                                           household member which Is not Insured for
Under COVERAGE F, Insured means you and any                                                this coverage under this policy. This includes a
household member.   ·                                                                      trailer of any type used with · that motor
                              '                                                            vehicle.
ADDITIONAL DEFINITI.ONS - COVERAGE F
                                                                          ·2.              When- your Insured auto is being used to
Underlnsured motor vehicle means a land motor                                              carry or deliver persons; property or food for a
vehicle or trailer of any type to which a bodily                                           fee or compensation (including wages, salary,
Injury liability bond or poli9y applies at the time of                                     tip or separate payment). This exclusion does
the auto accident but its limit for bodily Injury                                          not apply to a share-the-expense car pool or
liability is less than ·the total amount of your                                           charitable delivery.
damages not to exceed the amount of Underinsured
Motorist Coverage shown on your. declarations                             3.               Using a vehicle without the permission of the
page.                                                                                      owner.·

However, underlnsured motor .vehicle does not                           This coverage shall not apply directly or indirectly to
include any auto or equipment: .                                      . benefit any insurer or self-insurer under any of the
                                                                        following or similar law: ·             ·
1.    Owned by or furnished or· available for the
      regular use of you or any household                                 1.               workers' compensation law; or
      member.
                                                             I!           2.               disability benefits law.
2.    Operated Qn rails or .crawler treads. .                I
                                                             I

3.     Designed mainly for use off public roads while
     · not upon public roads...




                         31                                                                                    32




                                                                          .         .: .
                                                                  .   :       ..,
                                                                                                                            .i
.. r
·..   [;             Case
             LIMITS OF    4:19-cv-00354-JM
                       LIABILITY - COVERAGE F Document 1 Filed2.05/16/19   Page 163 of 204
                                                                   claims made;
  . ·!:;
             The limit of liability shown I~ the declarations page    3.    autos or premiums shown in the declarations
             fQr each person for Underinsured Motorist Coverage             page;
             is our m~imum limit of liability for all damages· for
             bodily Injury sustained by any one- person in any        4.    policies   Issued    to    you   or   household
             one auto accident. The limit of liability shown for            members by us; or
            each person for b~dlly Injury also includes all
            claims which are derivati.ve of the bodily Injury to      5.    autos involved In the auto accident.
            that person, including but not limited to damages for
            care, loss of consortium, . loss of services and          Any amounts otherwise payable for damages under
            negligent entrustment, and including imputed .            this coverage shall be reduced by all sums payable
            negligence, agency, conspiracy, the family purpose        because of the bodily Injury under any of the
            doctrine, Joil'lt enterprise or venture; employment       following or similar law:                ·
            relationship, partnership, concert of action, or
            negligent hiring or supervision or retention. This. is    1.    workers' compensation law; or
            the most we will pay regardless of the number of:
                                                                      2.    disability benefits law.
            1.    Insureds;
                                                                      OTHER INSURANCE - COVERAGE F
            2.   . claims made;
                                                                      If there Is other applicable Underinsured Motorist
            3.    autos or premiums shown in the declarations         insurance, we will pay only our share of the loss.
                  page;                                               Our share Is the proportion that our limit of liability
                                                                      bears to the total of all applicable limits. However,
            4.   • policies issued to     you    or   household       any Insurance we provide with respect to an
                   members by us; or                                  auto you do not own shall be excess over any other
                                                                      collectable insurance.·
            5.    autos involved In the auto accident.
                                                                      LEGAL ACTION AGAINST US
              The limit of liability shown in the declarations page
              for each auto accident for Underinsured Motorist ·      Any suit or action will be barred unless commenced
              Coverage is .our maximum limit of liability for all     within 5 years after the date of the auto accident.
              damages arising out of and due to bodily Injury to
              any number of persons, resulting from any one auto
             accident. The limit of liability shown for each auto              PART IV - PHYSICAL DAMAGE
             accident for bodily Injury also includes all claims
             which are derivative of the bodily Injury to any         COVERAGE G - COMPREHENSIVE
           . person, Including but not . limited to damages for       COVERAGE H - COLLISION
             care, loss of consortium, loss of services and           COVERAGE J - RENTAL REIMBURSEMENT
             negligent entrustment, and including Imputed
             negligence, agency, conspiracy, the family purpose       INSURING AGREEMENT -
             doctrine, joint .enterprise or venture, employment       COVERAGES G AND H
             relationship, partnership, concert of action, or
           · negligent hiring or supervision or retention. This is    We will pay for direct and. accidental physical loss to
             the most we will pay regardless of the number of:        your Insured autt;) and any non-owned auto.
                                                                      Payment will be        reduced    by the appllcable
           1.     Insureds;                                           deductible shown       in the     declarations page.

                                     33                                                         34
-' .                     ·1'-:
.·               •,•        .       If the lossCase  4:19-cv-00354-JM
                                                is caused                   Document
                                                          by col/ls/on with another auto1 Filed 05/16/19
                                                                                                  customizedPage    164 of 204
                                                                                                                equipment  has been disclosed
     .. > ·lfi                      Insured by us or any company within the Auto Club             and any necessary premium has been paid.
                                    Enterprises Group, your deductible will be· reduced           The customized · equipment · should be

                   "jt
                   .,··.111
                                    by $500. If your deductible is less than $500, it will
                                    be reduced by your actual deductible amount.

                                    ADDmONAL PAYMENTS -
                                                                                                  permanently Installed In . the auto. Any
                                                                                                  camper shell must be on your Insured auto
                                                                                                  at the time of loss.
       : ..·. ·--:·: .[i '          COVERAGES G AND H                                         INSURING AGREEMENT - COVERAGE J ·
     .·_,.:.•:.'.:·rt
                                    1.              Total Theft Transportation Expenses - We will                                                                                               We will pay reasonable expenses you actually arid
                                                    reimburse you up to $30 per ·day, to a                                                                                                      necessarily incur for:. · . ..        ·
                                                    maximum of $750, for transportation expenses
                                                    Incurred ·by you when you rent an auto of                                                                                                   1.       renting an auto of equivalent tyi>e. ,as your
                                                    equivalent type as your Insured auto from a                                                                                                          Insured auto from a car rental agency or
                                                    car rental agency or garage or use public                                                                                                            garage; or
                                                    transportation;    ·
                                                                                                                                                                                                2.       using public transport;
                                                    We will pay only transportation expenses                                                                                                                                                           .                               .
     -~·.:. '.:~: ~~~-::, _.... f                   incurred during the period:                                                                                                                 because of a loss to your Insured auto, If your
                                                    a. beginning immediately after' the· theft has                                                                                              Insured auto is other than a trailer, and the loss:
                                                        been reported to us and to the police; and                                                                                                                                                                                                        ..
                                                    b. ending· when your Insured auto is                                                                                                        1.       is other than the total theft of the auto; and
                                                        returned to use, replaced, or five days
                                                        after our offer to pay for · its loss,                                                                                                  2.       is covered under COVERAGES G or H; and
                                                        whichever comes first. ·
                                                                                                                                                                                                3.       exceeds the applicable deductible shown In
                                    2.              If      a covered loss to your Insured auto                                                                                                          the declarations page.
                                                exceeds the applicable deductible shown in                                                                                                                                                                  :                  .   .
                                                the declarations page, we will pay -up to $250                                                                                                  WHAT IS NOT COVERED - EXCLUSIONS -
                                                for direct and accidental damage to personal                                                                                                    PART IV
                                                property:         ·
                                              · a~ owned by you or" a household member;                                                                                                         Under PART IV, this policy does not apply to:
                                                    or
                                                b. for which you are legally liable a·nd which                                                                                                  1.       Any auto or trailer while used to carry or
                                                  . is contained In your Insured auto.                                                                                                                   deliver persons, property or food for a fee or
                                                                                                                                                                                                         compensation (Including wages, sal.ary, tip or
                                                However: this coverage applies only If the                                                                                                               separate .payment).. This exclusion ·does not
                                                damage to the personal property results:                                                                                                                 apply ·to any shared expense car pools or
                                                a. from the same auto accident· and the                                                                                                                  charitable delivery.
                                                 · · same cause of loss as the damage to the
                                                     auto; and                   ·                                                                                                              2.       Any auto while ·rented or leased to others.
                                                b. not from theft.
                                                                                                                                                                                                -3.     :. Any -n~n-owned ~uto· of treller while· used in
                                    3.      Limited Insurance for Loss to Customized                                                                                                                       the.au~ business.
                                            Equipment - ·we agree to pay fqr the direct
                                            and· accidental loss to Cl!Stomized ·equipment,
                                          . including· camper shells, to a ·maximum of
                                            $1,000.This limitation does not apply If the

                                                                                                                35                                                                                                                                      36




                                                                                                                                                                                                                                                                                                                            : :-·· .

                                                                                                                              ..,
                                                                                                                        •'•         •::;.          •.
                                                                                                                        .:            •.,   '••,        .       :_   .. -~-- : -:~. . ' .
                                                                                                                                                                                                         .   ·_   --;-:.·;_:
                                                                                                                                                                                                                       :.·_ --.-.- _:.... -.
                                                                                                                                                            .        :::·   ··..-.:                                                                                 :.:_~·.
                   .,.
                                                                 ;·-:;    _,   ..    _
                                                                                                                                                                                                          ·_·,.'·                              :-   :.·.·       .        ~         .   -:.'   ::

                                                                . >\\:-).\:\-..                                                      . ..                                                                                                                                     .-::::\.        _··_.   .......: .~- ;-.. :
                                                                                                                                                                                                                                                                                                                      __


                                         ..         -. -· ..·                                                           ~    . ,', ·.       ..
                                              '•.


                                                                                          ..
                                                                                          - ~ :;       .          , ..
                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                       -~-:    ._·:··.
                                                                                                                .... ·••·-: ... _.                                                              .   ~


                                                                                    .. ·. _: ·:.~ -.
                                                                                                                                                 ,•,
                                                                           '                                                                                                                                                                            . I
                                                                         ·- .        :_    . :\.   ~   ..   :
                                                                                                                    '         ...
·. r,;                   Case
   ;,·:··    4.        Loss due 4:19-cv-00354-JM
                                 and confined to: ·      Document 1       Filed12.
                                                                                05/16/19  Page 165 of 204
                                                                                    Any non-owned auto when used without the
  :.-:
                       a. wear and tear;                                                 permission of the owner.
··i}.                  b. deterioration or depreciation;
                       c. freezing; or                                           13.     Loss by or at the direction of any insured
                       d. mechanical or electrical breakdown or                          which is either expected or intended by an
                          failure.                                                     . insured or which Is tlie result of an insured's
                                                                                         intentional or criminal acts. ·You are deemed
             5.        Loss resulting from the lack of lubricant or                      to Intend the natural and probable
                       coolant.                                                          consequences of your actions.
                                                                           I
             6.       Loss to motor homes, trailers or campers if.         j ·   14.    Any diminution In the. value of your Insured
                      the loss results from seepage of water.                           auto or a non-owned auto after any damage
                                                                           !             covered under this part has been rep~ired.
             7.       .Tires unless the loss:
                       a. is caused by fire, malicious mischief,
                           vandalism, or theft; or
                                                                           l
                                                                         . !
                                                                                 15.    Loss to a trailer not shown In the declarations
                                                                                        page. This exclusion does not apply to a
                      b. occurs at the, same time and from the                          trailer you:
                           same cause as other loss covered under                       a. acquire during the policy period; and
                          PART IV.··.                                                   b. ask us to insure within 30 days after you
                                                                                           becomEt the owner.
            8.        Any covered   auto  while it is:
                      a. being prepared for, used in practice for, or            16.     Theft, embezzlement ·. or other unlawful
                           operated in any racing contest, speed                         conversion by any person having custody of
                           contest, hill-climbing contest, jumping                      ·your insured auto after the auto has been
                           contest or other similar contest; or                          turned over to another party for the purpose of ·
                      b. on a track primarily designed for racing or                     selling, leasing, or subleasing it.
                           high-speed driving. This does not apply If
                           the vehicle is being used in connection               17.    Loss while committing a felony or while
                           with an ·activity . other than racing,                       seeking to elude lawful apprehension .or arrest
                          high-speed driving, or any type of                            for a felony by a law enforcement official. ,
                         . competitive driving.
                                                                                 18.    Loss while the auto is used In any illegal
            9.        Loss _due to confiscation by governmental or                      activity or illegal transportation by you or any
                      civil authority.                                                  household member.
                                                                                                       ,. :·•·::.'
            10.      Loss due to war, civil war; insurrection,                   19.      Loss to any of the following or tt)eir
                     rebellion, · ·revolution, nuclear reaction,                         accessories; . ··     · .
                     radioactive contamination or any consequence                        a. · citizens band radio;
                     of any of these.                  ·                               ~ b. two-way mobile radio;
                                                                                         c. · telephone; ...
            141.        Loss to electronic equipment. This exclusion                    : d. . scanning monitor: receiver; or .
                        does not apply if the equipment is                               e. radar detector. . ·
                   ·. · permanently· Installed In your Insured auto                      This exclusion does not apply If the equipment
                        in the opening or console designed for the                      ·is permanently Installed In the. opening or
                        installation of such equipment and was offered                 . console designed for the installation of such .
                        as original manufacturers equipment. This                        equipment.
                        exclusion does not apply if the equipment has
                        been declared and · any necessary premium
                     has been paid.
                                           37                                                                        38
 20.     LossCase    4:19-cv-00354-JM
                to any   custom furnishings Document
                                              in or upon 1   Filed 05/16/19
                                                                       c. the Page
                                                                               limit 166
                                                                                      of of  204 stated in the
                                                                                          liability
         your Insured auto. Custom furnishings                               declarations page.
         include but are not limited to:                                 The applicable · deductible · shown in the
         a. special carpeting and insulation, furniture,                 declarations page will be subtracted from our
             ·bars or television receivers;                              payment.
         b; facilities for cooking and sleeping;
         c.. height-extending roofs;                             2.      Our liability will not include diminution of
         d. custom paint jobs, custom murals,                            value.
             paintings, decals, wheels, . tires or
             graphics; or                                        3. .    Our liability for the cost of parts that are not
        -e. camper bodies,· deck spoilers or other                       obtainable In the U.S.A. shall not exceed their
             body mqdificatlons.                                         list price in the U.S.A.
         This exclusion does not apply if the furnishings
         have been declared and any necessary                    4.      The inability to obtain parts shall not be the
       .premium has been paid.                                           reason for a total loss.

21.    Any loss to your Insured auto or non-owned                5.      Our liability for refinishing all or part of the
       auto arising out ·of or during its use for the                    finished surface of an auto shall not exceed
       transportation of any:                                            the cost of the standard surface finish applied
       a. explosive substance;                                           by· the . auto         manufacturer before
       b. flammable liquid; or                                           customization or modification.
       c. similar hazardous materials;
       except . transportation incidental to . your              In addition, with respect to a non-owned auto:
       ordinary household or farm activities.
                                                                 1.      Any amounts otherwise payable· for damages
22.    Loss to your Insured . auto or · a newly                          under· this coverage shall be reduced by all
       acquired car · if an insured voluntarily                          sums paid because of the damages to the non
       relinquishes possession of ·that auto to a                        -owned auto by or on behalf of the      per-
       person or ·organization. under an actual or                       sons or organizations who may be legally re-
       presumed sales agreement regardless of if the                     sponsible. This Includes all sums paid under
       title has been signed or passed.                                  Part I.

23. · Punitive damages;                                          2.      Any payment under this coverage will reduce
                                ·:., :~ '~·-.                            any amount that person is entitled to recover
LIMITS OF LIABILITY - COVERAGES G AND H                                  for the same damages under Part I.
             .                        .
1.     In case of loss, we will pay the lesser of:               LIMITS OF LIABILITY - COVERAGE J
       a. the actual cash value of the damaged,
            destroyed, or 'stolen property, meaning the          We will pay up to the amount of rental
            market value just prior to the loss, taking          reimbursement per day shown in the declarations
            age and . condition, of · the damaged,               page for your Insured auto.. .··
            destroyed, or stolen property into account;
       b. the cost to repair or replace with like kind           If your Insured auto is:
          : and quality; We may require or specify the
            use of motor vehicle· parts not· made by             1.     · Not drivable, this coverage starts after the loss
            the original manufacturer; or                                 has been reported to us.



                          39                                                                 40
              Case 4:19-cv-00354-JM Document 1 Filed
                                                   4. 05/16/19    Pagenot
                                                         Insureds shall 167  of 204
                                                                          voluntarily:
            PART Va- YOUR DUTIES AFTER AN
                  ACCIDENT OR LOSS                                        a.make any payment;
                                                                        . b.assume any obligation; or·     .
GENERAL DUTIES                                                            c.incur any expense, except for first aid to
                                                                            others at the time of ·an au.to accident
1.        After an auto accident or toss:                                   involving an auto or trailer insured under
          a. we must be notified promptly; and                              PARTI;
          b. we must be informed of the date, time,                     .except at their own cost.
             ·place and blrcumstances Including, but not
              limited to, the names and addresses of               ADD.ITIONAL·DUTIES
              persons involved, injured persons, and•
               witnesses.                                          1.   Under Part 11 -         PERSONAL INJURY
                                                                        PROTECTION COVERAGE, we . must be
2. ·     · In case of claim or suit against any insured,                promptly notified In writing of how, when and
          any legal papers received by an insured must                  where the auto accident happened. Notice
          be sent to us immediately.                                    should include· the .names· and addresses of
                                                                        any insureds and witnesses. ·
3.          Any Insured shall cooperate with us in
            investigating any claim and, at our request:                 A·person seeking· Personal Injury Protection
            a. attend depositions, hearings and trials;                  Coverage must:           · .       •·
            b. assist in:                                                a. Give us written· proof of ·claim,· under oath
              · · (1) making-settlements;                                    if. required. This proof of claim must
               . (2) securing and giving evidence;                          -Include:
                   (3) obtaining the attendance of witnesses;                (1) complete details of the nature and
                        and                                                        extent of the Injuries. and treatment
                   (4) the conduct of suits;                                     · received and contemplated; and
           c. submit, as often as we ·reasonably require,                    (2) any other Information which may
                   to .examinatlon(s) under oath while not In                      assist us in determining the amount
                 . the presence of:                                              · due and payable. ·               ·
                   (1) any other insured person; or                      b. At our request; furnish us with a sworn
                   (2) anyone whose . presence · is not                      statement of earnings forthe insured since
                        reasonably required for accessibility or             the date of the auto accident and for a
                        communication, except legal counsel;                 reasonable time before. the auto accident.
                   and sign the transcript of the
                 .examination(s);                                  2.     Under PART ... II.I . ·. - · COVERAGE E and
           d. make available for inspection any auto,                     COVERAGE K; · any person seeking
                  object or premises involved; .                          Uninsured Motorist Coverage must also:
       . · e. authorize us to obtain any documentation                  . a. Promptly notify the. police if a hit and run
                   we reasonably require in investigating any                  driver is involved.
                   claim, -including,. but not limited to,                b. · Immediately send us copies of ~he legal
                   medical, employment and tax records;                        papers if a suit is brought.        .
           f. submit .to. medical· exams by doctors we                    c. Take such ·action as may be necessary or
                  choose;.:and                               ·                 appropriate to preserve the right t9
           g. · · allow us access to the black box.                            recover damages from any person or
                                                                               organization alleged to be legally
                                                                               responsible for the bodily Injury.



                               43                                                           44




                                                                                                         ·.. .,   ·:
._.·_·.:-::}/\,·W
   :.: .·_'·_._:,.:·.__.··1:1
                      :·,. ~,l        d. Case   4:19-cv-00354-JM
                                          Join the                     Document
                                                   person or organization alleged to1 Filed 05/16/19 Page 168 of 204
                                          be legally responsible for the bodlly                  PART VI- GENERAL PROVISIONS
                                          Injury as a party defendant in any legal
  .,-·.-:-: . -, .t I
  .. _,.-·..":,:'..." -i
                                          action against us, when requested by us.        AAA MEMBERSHIP REQUIREMENT
.• --. ·_ ,:.·,:":°.'_::) .
  ;         • ••;·-     11
                                 3.   Under PART Ill - COVERAGE F, a person                     A valid membership in the American Automobile
 :_,··:/-f:·~--1;                     seeking Underinsured Motorist Coverage must               Association (AAA) ·or itS divisions or ai'.fillates Is
                                      also submit written notice to us by certified             required as a prerequisite to obtaining and renewing

i:,fl11                               mail, return receipt _requested, If a tentative
                                      agreem~nt to settle for the liability limits of the
                                      owner or operator qf the other auto has been
                                                                                                this policy.     ·

                                                                                                AUTHORIZATION TO EXAMINE DRMNG
                                      reached. Such written notice shall include:               RECORD      .
                                      a. written documentation of pecuniary loss,
                                          including copies of all medical bills;                By accepting this policy or any renewal of it, you
                                      b. written. authorization · for us to obtain              authorize us or the Attorney-in-Fact, as your agent,
                                          medics~ and employment records from all               to obtain the driving records of you or any operator.
                                          medical providers and employers;
                                      c. written confirmation from- the other driver's          BANKRUPTCY
                                        . liability insurer as to the amount of the
                                          other driver's liability limits and the terms         The· bankruptcy or Insolvency of an insured ~oes not
                                          of the tentative agreement, which shall not           relieve us of any obligations we have under this
                                          include any- component sum representing               policy..
                                          punitive damages.
                                                                                                CHANGES AND LIBERALIZATION
                                 4.   Under PART IV - PHYSICAL DAMAGE, any
                                      Insured shall: -                .                         This policy may"not be changed unless we authorize
                                      a. Take reasonable steps . to protect a                   and agree upon the change. We will mail ~r deliver a
                                          damaged auto from .further loss. We will              written endorsement reflecting the change. Malling
                                          pay reasonable expenses actually                      or delivery by us to the named insured In the
                                          Incurred for this protection •.                       declarations page at the last address on record shall
                                      b. Promptly report to the police:                         be proof of end(?f'Sement or notice:
                                          (1) the total theft of an auto; or                                .         .
                                          (2) the vandallsrri of an auto ..                     If we broaden coverages during the policy period
                                      c. Allow us to: ·                                         without charge, this pollcy will automatically provide
                                          (1) Inspect and appraise any auto insured .           those coverages as of the date we Implement them.
                                              under PART IV; and
                                          (2) get any estimates we need;                        MISREPRESENTATION OR FRAUD
                                          befor:e the auto can be repaired or
                                          disposed of.                                           This policy shali be void if    you.  or any insured
                                                                                                 person or anyone acting on your- behalf has·
                                                                                                -concealed or misrepresented any material fact, or in
                                                                                                 any case of· any fraud or attemp~ fraud touching
                                                                                            · - any matter regarding this policy, whether before or
                                                                                                 after a loss, or at the time of the application for the
                                                                                                 policy. ·           ~         ·




                                                         45                                                               46
    .·,,1•.1·l
    . l.;   ~
                        CaseRECOVERY
                  NO DOUBLE  4:19-cv-00354-JM              Document 1 Filed STATEMENTS
                                                                            05/16/19 Page
                                                                                        IN 169 of 204
                                                                                            .THE   APPLICATION               FOR
..id
   :
.
      ,,
       ,!                                                                   INSURANCE
                  When a person has been paid damages by us
    _I,
.. 1:             under this policy and also recovers from another, ·the   By accepting this policy, you agree:
                  amount recovered from the other shall be held by
                  that person In trust for us and reimbursed to us to       1.   The facts stated. in the application for
                  the .extent of our payment.                                    insurance and in the declarations page are
                                                                                 correct and accurate. We have issued the
                  OUR RIGHT TO RECOVER PAYMENT                                   policy in reliance upon the truth of your
                                                                                 statements.
                  1.   If we make a payment under this policy and
                       the person to or for whom payment was made          2.    This policy contains      all   the   agreements
                       has a right to recover damages from another,              between you and us.
                       we shall be subrogated to that right. That
                       person shall do:                                    3.    To notify us promptly of any change to the
                       a. whatever is necessary to enable us to                  facts affecting this insurance, including but not
                           exercise our rights; and                              limited to:
                       b. nothing after loss to prejudice our rights ..          a. any change in autos, auto use, regular
                                                                                      auto operators, principal garaging location
                 2.    If we make a payment under this policy and                     or th&. marital status of any regular
                       the person to or for whom payment is made                      operator; and
                       recovers damages from another, that person                b. the suspension or revocation of the
                       shall:                                                         driver's license of you or any other
                       a. hold in trust for us    the
                                                  proceeds of the                     operator who either · resides in your
                           recovery; and                                              household or customarily operates any
                       b. reimburse us to the extent of our                           auto insured under this policy.
                           payment.
                                                                           SUBROGATION
                 Our right to recover payment under 1. and 2. will
                 apply only if the person to or for whom payment was       When we pay for a loss, any rights of recovery any
                 made is made whole in his or her recovery against a       insured has against a person or organization legally
                 third party.                                              liable for the loss become ours up to the amount we
                                                                           have paid. Any insured must. protect these rights and
                 POLICY PERIOD AND TER~ITORY                               help us enforce them.

                 This policy applies to accidents and. losses that         Our right to recover payment will apply only If the
                 occur during the policy period shown in the               person to or for whom payment was made under
                 declarations page; and within:                            this policy is made whole in his or her recovery
                                                                           against a third party.
                 1.    the United States of America, its territories and
                       possessions; and                                    SUIT AGAINST US

                 2.    Canada;                                             We may not be sued unless all terms of this policy
                                                                           have been fully complied with. In addition, legal
                 or between ports thereof.                                 action may not be brought against us:
                                                                                           \
                                                                                            \


                                          47                                                        48·
               Case     4:19-cv-00354-JM
                                                                                                     ...
1.         Under    PART"!, until an lnsured's Document
                                                obligation to 1 Filed 05/16/19       Page 170
                                                                            . customarily           of 204an •uto Insured
                                                                                               operators
           pay is finally determined by:                   .                   under     this    policy    has •been under
           a. judgment against the Insured after actual                        suspension     pr  revocation  during the policy
                trial; or        .                                             period, or If tl")e policy is a renewal, during
           b. written agreement of the Insured, ihe                            its policy period or.the one. hundred eig~
                claimant and us.                                               (180). <f~ys- Immediately preceding its
                                                                               effective d~te; or       .     .
2.         Under PARTS II, lff and IV, until 30 days after               d. . for Jraud or misrepresentation of a material
           written proof of loss is filed and the amount of                  . fact, ~ knowl~ge. of which ·~ould have
           loss is determined.                                                 cau~ us to decline to Issue a policy.

No one has the ·rtght to bring us into a suit to                                                                                            We will not rescind bodily .lnJ.qry or property
determine the liability of an insured.                                                                                                      dam.age liability coverage u_nd~ this, policy for
                                                                                                                                            fraud or misrepresentation with. respect to any
TERMINATION .                                                                                                                               injury to a third party when suff~red as a result
                                                                                                                                            of the lnsured's negligent operatlpn. of a motor
1.         cancellation by You                                                                                                              vehicle.

           You may cancel by:                                                                                                         3.    Nonrenewal by You
           a. returning this policy to us; or
           b. giving us ·advance notice of the date                                                                                           If we offer to renew or continue and you or ·
              cancellation is to take effect.                                                                                               . your representative do not accept, this
                                                                                                                                              policy will automatically terminate at the end
2.         Cancellation by Us                                                                                                                 of the current policy period ..Failure to pay
                                                                                                                                              the required renewal . or- · continuation
           We may cancel by mailing to you and any                                                                                            premium when due shall mean. that -you
           lienholder at the last address known by us:                                                                                        have not accepted our offer. .
           a. at least 10 days notice if cancellation Is for
               nonpayment of premium; or                                                                                                     ·it · you  obtain · other insurance. on your
           b. at least 30 days notice in all other cases.                                                                                     Insured     auto, any- similar Insurance
                                                                                                                                               provided by this policy will terminate as to
           After this policy is in effect for 60 days, or if.                                                                                · that auto on the effective date of. the other
           this Is a renewal or continuation policy, we will                                                                                   Insurance.                       ·
           cancel only:
           a. for nonpayment of premium; or                                                                                           4.    Nonrenewal by· Us
           b. if you or any driver of your Insured auto ·
                shall be convicted of:                                                                                                      If we decide not to renew or continue this
                (1) driving while Intoxicated;                                                                                              policy, we will .mail i:totlce to tau· at the last
                (2) homicide or assault arising out of use                                                                                  address kno~ by us. Notice will be malled at
                     of a motor vehicle; or                                                                                                 least .30 .days -before. the end of the policy
                (3) three separate convictions . Of                                                                                         period .. ;,,,.:·.-- · . .     ..
                     speeding or reckless driving, or any
                     combination of the· two, during the                                                                              5. . .Method of Mailing Notice:· . · .·...
                   · policy period, Including three months                                                                                      .. :.! . _.:"'I'     ••   ;,' :_-   •    •   .. •   . •   •   : ~-. • •


                     prior to the effective date of the policy;                                                                            . ·Proof ·of mailing.· .of any ..notice : shall be
           c. if the driver's license or motor vehicle                                                                                       .sufficient-proof of notice.·- · :_:. ;,.- ·
                registration of you or any operator who                                                                                          \;    •.   ;.'...                                         -· ' .·.
                either resides in the same household or                                                                                                                                 :=· ·_-..         . ··:··



                                                       49




                                                                                                                                                                                                                          ' ~oil,   •   •   •        ••




                                                                                                                                                                                                                                                •,   ..
                                                                                                                                                                                                                                            ., . . .



            ...·.: :-:·~ ?~:\j:-:t~t,:·;:.\/tr:::-?(/: :·,:~ ._ . ,._                               ._· : .:·: :. ,,i}.--: .· .   .
                            .··-:, •.i·,.   . . • . . . --·. ....                      : ···- • •
 . . _ ·.. ·.:_: ·-_ ..- ·_ -..:. ><·; :;•: .. <.\·~·~:~~--:(-{::~~"'\( ::--:· .;:. .~·=·=..   ••. :
,r,:?ttn                6.       Case 4:19-cv-00354-JM
                               Premium      Refund                 Document 1       Filed 05/16/19   Page 171 of 204
... ·. '·(:<·r'
           . . ·t
                              a. If this policy Is cancelled, you may either
                                                                                             policy, contingent , upon· payment of the
                                                                                             premium.
                . ;,
            ...... [.
                                 .• be entitled to a refund, or-you may owe
           : ii.
                                     additional premium. If you are entitled to a            Coverage under this _provision will only be
         ;_•,
                                     refund, we will send it to you. However,                provided until the end of the policy period
                                     making or'offering to make a refund is not              during which the death occurred. However, if




tl~I
                                  · a condition of cancellation. .                           the death occurred after we offered to renew
                              b. · If-you cancel during the first policy period              this policy, we will continue coverage until the
                                 • (first six months), the earned premium will               end of the policy period for which we offered
                                     be computed on· a pro rata: basis plus a                renewal, contingent upon payment of the
                                     10% · cancellation penalty. The 10%                     premium.
                                    cancellation per,alty will be computed on
                                    the unearned premium. If cancellation Is            3.   This policy does not apply to any                     auto
                                  · for · non-payment of premfum, you have                   accident or loss after an insured has ·
                                    cancelled the policy;·                                   permanently relinquished possession of your
                              c.· If you cancel at any other •time, the                      Insured auto. We will, however, pay damages
                                    premium for the period from the date of                  for which you are legally liable under PART I.
                                    cancellation to the expiration date will be
                                    refunded. on a pro rata basis. This means          TWO OR MORE AUTO POLICIES
                                    that unearned premium to be returned will
                                    be in ·the same _proportion to the total           If this policy and any other auto Insurance policy
                                    policy premium as· the remaining policy            Issued to you, or any person domiciled In your
                                    term (after date. of cancellation) bears to ·      household, by the Automobile Club Inter-Insurance
                                    the total policy term. Earned premium will         Exchange and/or Auto Club Family Insurance
                                    be calculated on a daily basis.                    Company, apply to the same auto accident, the
                              d. If we cancel, the refund will be calculated           maximum limit of our liability under all the policies
                                   on a pro rata basis.                                shall not exceed the highest applicable limit of
                              e. The effective date of cancellation stated in          liab!lity under any one policy.
                                   the notice shall become the end of the
                                   policy period.                                      YOUR PREMIUM

                        TERMS OF POLICY CONFORMED TO STATUTE                           You agree-to pay:

                        Terms of this policy which are in conflict with the            1.    the premium stated in the declarations page
                        statutes of the State of Arkansas are hereby                         for the ppllcy period; and
                        amended to conform to such statutes.
                                                                                       2.    any additional premium resulting during the
                        TRANSFER OR ASSIGNMENT .· ·                                          policy period'from:
                                                                                             a. the correction or completion of;
                        1.   This policy·.or .any interests in it .may not be                b. any changes to;
                             assigned without our written permission.                        any information on file that affects the
                                                                                             premium for this Insurance. ·
                        2.     If you should die·, your Interests in this policy
                               will transfer to your legal representative while        If any transaction described in 2. above results in a
                               acting within .the scope of his or her ·duties.         premium decrease, a refund will:
                               Until such appointment, any person having                                              . -·,:. -.--.~~-< ·.
                             . proper temporary custody of your Insured                1.    be malled to you If your premium Is paid In
                               auto will be covered as an Insured under the                  full; or

                                                  51                                                           52
                                                                                                                                             -•.·:·_:,:   ·_:;_': ..
         Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 172 of 204
2.    applied to_youroutstanding balance.

The premium for · this policy is based upon
information we have received from you or other
sources._ You must inform us if any_ information
regarding the following Is incorrect or Incomplete, or
changes during the policy period, and· you must
answer questions we ask regarding the following:

1.   your Insured auto, or its use, including annual
     mileage;

2.   the persons who regularly drive your Insured
     auto, including any newly licensed household
     members;

3.   your marital status; or

4.   the location where your Insured auto - Is
     primarily garaged.

If the above information or any other information
used to determine the premium is incorrect,
incomplete, change~ during the policy period, or is
not provided to us when we ask, then we may
decrease or increase the premium during the policy
period.

If any transaction results in a premium decrease, a
refund will:

1.    be mailed to you if your premium is paid in
      full; or

2.    appiied to your outstanding balance.

If we increase the premium during the policy period,
then you must pay the amount of the increase.



                                             Secretarv



                                     .           President .
                                                               Please keep your Declarations Certfflcates .and
                                                               Endorsements with your policy. : · - -:,:t., ::, _. :: '.,: ;m-:.• ::

                          53
                      Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 173 of 204
                                       AUTOMOBILE CLUB INTER;.INSURANCE EXCHANGE

                                                                  POWER OF ATTORNEY
         By accepting or renewing this insurance policy from the Automobile Club Inter-Insurance Exchange ("Exchange"), you have
- - accepted the terms contained herein and have appointed Club Exchange Corporation, a Missouri corporation, having its principal
- - office at 12901 North Forty Drive, St ·Louis, Missouri (''CBC"), or any such replacement as the Advisory Board may designate
_   pursuant to the provisions of this Power of Attorney, as your Attorney-in-Fact to do the following:
           Sec. 1. Make, subscribe, modify and cancel policies exchanging insurance with other policyholders at the Exchange containing
      the tenns and agreements as your Attorney-in-Fact shall deem necessary or expedient to effect the exchange of insurance, and with the
      approval of a majority of the members of the Advisory Board, to secure reinsurance to the extent permitted by applicable law and to
      cancel or non-renew any such policies incb,iding, without limitation, any reinsurance pooling agreement; to receive, collect and sue
      for, in its own name or otherwise, all money due or to become due to you or the Attorney-in-Fact, or to the Exchange for unpaid
      premium deposits or otherwise, as well as under any policy of insurance or reinsurance, or in any other manner arising from or
      growing out of this instrument or the insurance hereby provided for; to waive and receive all notices and proo& of loss; to adjust and
      settle all losses and claims under policies of insurance and reinsurance; to perform and waive all agreements and stipulations of any
    . such policies; to institute and defend proceedings at law and in equity; to settle any controversy or dispute arising hereunder or under
      any such policy of insurance; to do all things required to effect compliance with the laws of any state in which the Exchange shall
      operate and to appoint and authorize the statutory officer of such state to accept service of process in any action, suit or. proceeding
      against the Exchange and all appointments for service of process heretofore made are hereby adopted, ratified and confirmed; to
      accept service and appear in any litigation and to prosecute. defend or compromise the same; with the consent of a majority of the
      members of the Advisory Board, to borrow money on behalf and in the name of the Exchange or to hypothccate and pledge any and all
      assets and property oftbe Exchange as security tor the repayment of any money borrowed or to sell or otherwise dispose of any part or
      all of the assets and property of the Exchange necessary to meet the obligations of the Exchange; and to perform every act necessary to
      carry out, directly or through one or more subsidiary companies owned by the Exchange, the purposes of this instrument and the
      insurance business which the Exchange is authorized to transact under applicable law, with full power of substitution and revocation,
      being subject to the approval of the Advisory Board.
         Sec. 2. The Attorney-in-Fact shall have no power to make you jointly liable with any other subscriber.
          Sec. 3. The Exchange is part of an affiliated group of insurance companies and bas entered into an Affiliation Agreement, dated
     as of March 1, 2006, among the Exchange, the Interinsurance Exchange of the Automobile Club, a California interinsurance
     exchange (the "California Exchange"), Auto Club Enterprises, a Calitbrnia nonprofit mutual benefit corporation ("Enterprises"),
     Automobile Club of Missouri, a Missouri nonprofit mutual benefit corporation C'AAA Missouri"), Automobile Club of Southern
     California, a California nonprofit mutual benefit corporation, CBC and ACSC Management Services, Inc., a California corporation
     (the "Affiliation Agreement").
          (a) The Advisory Board shall consist ofnine (9) members. The members of the present Advisory Board shall continue in office
     for the terms to which they were elected and thereafter their successors shall be chosen by the Advisory Board, provided, however, that
     six (6) members of the Advisory Board (the "California Exchange Members") shall at all times be members of the Board of Governors
     of the California Exchange and three (3) members of the Advisory Board (the "AAA Missouri Members") shall at all times be
     members of the Board of Directors of AAA Missouri. The AAA Missouri Members shall include each member of the Board of
     Directors of AAA Missouri then designated by AAA Missouri to serve as a member oftbe Board ofDirectors ofEnterprises (an "AAA
     Missouri Designee"). Members shall serve for such terms as the Advisory Board shall provide by its rules and regulations.
          (b) If any California Exchange Member ceases to be a member of the Board of Governors of the California Exchange or any
     AAA Missouri Member ceases to be a member of the BoardofDirectors of AAA Missouri or if applicable, a AAA Missouri Designee,
     then such member shall be deemed to.be removed from the Advisory Board and such member's successor shall be elected, subject to
     the provisions of Subsection (a) of this Section 3, by the Advisory Board pursuant to the provisions of such rules and regulations as the
     Advisory Board may adopt.
         (c) The funds of policyholders shall be deposited in banks or other financial institutions, or invested in securities (including the
     securities of companies engaged in the insurance business, whether or not wholly owned or controlled by the Exchange), real estate or
     other authorized investments by your Attorney-in-Fact and approved by a majority of the members of the Advisory Board, and the
     disbursements of such funds shall be by checks or other orders or instructions signed or given by any person or persons authorized by
     the Attorney-in-Fact. The Advisory Board shall require a good and sufficient bond of the officers and representatives of the
     Attorney-in-Fact for the protection of all policyholders.
          (d) The Advisory Board, by a majority vote of its members, shall have the power and is hereby expressly authorized (1) to
     remove, at any time and for any reason, which shall not be arbitrary or capricious, your Attorney-in-Fact hereunder, including, but not
     limited to, CEC, and to designate a new Attorney-in-Fact as a replacement, (2) to adopt, modify, amend, repeal and enforce rules and
     regulations for determining the manner, mode, and time of computing the amount of savings at the Exchange, and fixing the time or
     times for the allocation or distribution thereof; (3) to employ certified public accountants to make annual examinations of the accounts
     of the Exchange and to report their ~dings to the Advisory Board; (4) to adopt, modify, am.end, repeal and enforce uniform rules and
     regulations as to the participation of policyholders in the surplus of the Exchange; (5) to authorize such expenditures out of the funds
Kathleen Torrence                                           AXXXXXXXX 0
                          Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 174 of 204
    of the policyholders not herein expressly provided for as in the opinion of a majority of members of the Advisory Board shall be for the
    best interests of the policyholders. However, no present or future policyholder shall be liable in excess of the policyholders premium deposit
    or deposits for any portion of the debts of or risks written at the Exchange, and no policyholder shall be bound jointly with any other.
    Following any removal of CEC as your Attorney-in-Fact pursuant to this Section 3(d), any replacement Attorney-in-Fact shall only be
    Enterprises or any of its subsidiaries or affiliates.

        (e) The rules and regulations of the Advisory Board and the decisions of that Board consistent with this agreement and adopted by a
    majority of the members of that Board shall be final and binding on you.
          Sec. 4. The Attorney-in-Fact is authorized to provide for the maintenance of such reserves as are required by the laws in any state in
     which the Exchange may operate or such reserves as a majority of the members of the Advisory Board deem to be necessary for the
   · proteaion of the policyholders and the Attorney-in-Fact, with the approval of a majority of the members of the Advisory Board, is
     authorized· to deduct such portion as it shall determine of the savings in each year for the creation and maintenance of a surplus for the
     payment of losses, insurance, and reinsurance premiums and such other different disbursements as may be authorized by a majority of the
     members of the Advisory Board. The savings so deducted shall constitute a general surplus for the aforesaid purposes and shall be known
     as "exchange surplus". It is understood that you have no vested or recoverable interest in and to any portion of said "exchange surplus"
     prior to the liquidation of the Exchange. If the business of the Exchange is liquidated or dissolved, any remaining surplus in said
     "exchange surplus" shall be distributed pro rata among the then policyholders at the Exchange, each policyholder being entitled to receive
     his or her share as determined by applying the ratio between the premium deposits made by him or her and the total of all premium deposits
     to the sum of the amount of the surplus and all savings returned to the policyholders, and by subtracting from the resulting figures the
     savings returned to the participating policyholder. Provided, however, that the Attorney-in-Fact shall receive from any surplus of assets over
     liabilities all the available portion of its contribution to the Exchange, if any, in cash, securities or by waiver, plus all accumulated earnings
     due thereon; and in the event the surplus of the Exchange is ever in excess of the legal requirements then the Attorney-in-Fact may, at its
     option, withdraw from such excess surplus all or the available portion of the funds contributed for the benefit of the Exch~ge by or through
     said Attorney-in-Fact, with the consent of the Director of the Department of Insurance of the State of Missouri.
       Sec. 5. All savings over and above the amount applied to the "exchange surplus" shall be allocated to the reduction of future premium
   deposit rates or returned at such time or times as may be designated by a majority of the members of the Advisory Board. The Attorney -in-
   Fact shall maintain a basis of accounting that will make possible the allocation or distribution of savings.
             Sec. 6, The Attorney-in-Fact is authorized and difected to deduct and retain from the premium deposits a:eceived by it an amount to
        defray its actual expenses for providing necessary office space, books, furniture, stationery, reoords, data and equipment to conduct the
, ·.. . business, and all expenses incident to the operation of the business herein authorized and all other trade association or other association
      · dues. Any property acquired by the Attorney-in-Fact hereunder shall remain the property of the Exchange. The Exchange shall not enter
        into, amend,. modify, terminate or grant any waiver, or give any consent with respect to, any management agreement, services agreement or
        cost-sharing arrangement between the Exchange and the Attorney-in-Fact or any of its affiliates, without the approval of a majority of the
        members of the Advisory Board.
        Sec. 7. This instrument or any policy of insurance or of reinsurance entered into pursuant to the provisions hereof may be canceled or
   non-renewed by either party as of 12:01 a.m. on any day by either party giving to the other written notice as required by law by mail at the
   last ~own address of the party upon whom such notice is to be served, and in case any policy of insurance issued to you shall be cancelled,
   you agree (if the same shall be unpaid) to pay to the Attorney-in-Fact on demand the amount of the earned premium deposit applicable to
   such cancelled policy as determined by the rules and regulations of the Advisory Board in force at the date such cancellation shall become
   effective. Whenever each and every policy of insurance issued to you shall expire by lapse of time or be cancelled, you shall cease to
   exchange insurance and, without :further notice, this Power of Attorney at the Exchange shall be automatically cancelled within the intent
   and meaning of this instrument, and any unearned premium deposit or deposits or savings over and above the amount applied to the
   "exchange surplus" determined in accordance with the rules and regulations of the Advisory Board shall be allocated to the reduction of
   future premium deposit rates or returned to you.
   The Attorney-in-Fact is authorized to issue to you a written policy of insurance tbr the coverages specifically indicated in the Declarations
   relating to the vehicles described in such Declarations, and you agree to pay on demand the cash deposit as specified in said Declarations.
       This Power of Attorney shall become effective on the Closing Date of the affiliation of the Exchange with the California Exchange
   pursuant to the Affiliation Agreement with respect to all subscribers as of that date, and will become effective as to persons or entities
   becoming subscribers thereafter as of the date of such subscribers' execution of or accession to this Power of Attorney.
       This Power of Attorney shall apply to any and all other or additional insurance hereafter applied fbr by you, in the same manner as
   though applied for in this instrument. In the event you shall apply for such other or additional insurance you agree to pay such cash deposit
   or deposits as shall be applicable thereto and agreed to in writing.
                                                                                  AUTOMOBILE CLUB INTER-INSURANCE EXCHANGE
                                                                                 By: CLUB EXCHANGE CORPORATION, Attorney-In-Fact


                  ~~-
 Fonn 119 (07/2006)
                                     e. ~-•.~
                                 Secretary                 ·
                                                                                            {fadem '
                   Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 175 of 204
                                                                                                  116AR (07/2012)

                          THIS ENDORSEIIENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        AMENDMENTS OF POLICY PROVISIONS • ARKANSAS


      PART IV • PHYSICAL DAMAGE
     The following is added under INSURING AGREEMENT • COVERAGES G AND H:
     The deductible shall not apply if the loss results from an accidental collision between any auto insured under
     COVERAGE H and another auto If the cost of repairs exceeds the deductible amount and:
     1. the operator of the auto insured under COVERAGE H is free of negligence and is legally entitled to
         recover damages from the operator of the other auto; and
     2. the operator of the auto responsible for the co/1/sion can be identified; and
     3. the operator of the auto responsible for the col/ls/on is covered by property damage liability
         insurance which applies to the loss.
     If the owner or operator of the auto that struck your Insured auto cannot be identified, we will be unable to
     waive yourdeductible under PART IV of your policy.
     The first paragraph under ADDITIONAL PAYMENTS - COVERAGES G AND H, item 1. is deleted and
     replaced by the following:
      1.   Total Theft Transportation Expenses - We will reimburse you up to $40 per day, to a maximum of $1,000,
           for transportation expenses incurred by you when you rent an auto of equivalent type as your lnsu,ad
           auto from a car rental agency or garage or use public transportation.
     SUBROGATION • PART IV has been added.
     SUBROGATION-PART IV
     When we pay, any rights of recovery from anyone who may be legally liable become ours up to the amount
     we have paid. Any person insured must protect these rights and help us enforce them.
     If we recover damages for any part of the loss,   we will pay the person insured the applicable deductible up to
     the amount of our recovery.
      Our right to recover payment will apply only if the person to or for whom payment was made under this policy
    · is made whole In his or her recovery against a third party.




                                                       AUTOMOBILE CLUB INTER-INSURANCE EXCHANGE
                                                       CLUB EXCHANGE CORPORATION, Attorney-In-Fact



            ~~-             e. ~~-~                                                                  4



                         Secretary




Kathleen Torrence                                      AXXXXXXXX 0
                   Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 176 of 204
                                                                            193 (11/2012)


                         THS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                    YOURAUTO     ENDORSEMENT

     When the YourAuto Endorsement Is shown on your Declarations, the following changes apply to your
     policy:

     PART IV • PHYSICAL DAMAGE

     The following is added as provision 4. under ADDITIONAL PAYMENTS -COVERAGES G and H:

     4. Pet Coverage - If a domestic dog or cat owned by you or a household member is injured as a direct
     result of a loss covered under PART IV - PHYSICAL DAMAGE while the domestic dog or cat is occupying
     one of your Insured autos or a non-owned auto, we will pay up to $1,000:
        a. for reasonable and necessary veterinary expenses actually incurred by you or a household member
             for treatment of injuries to your injured domestic dog or cat; or
        b. if your domestic dog or cat dies due to those injuries. Our payment will be reduced by any veterinary
             expenses we have paid under 4.a. above.

         If a domestic dog or cat owned by you or a household member is lost as a direct result of a total theft of
         your insured auto or a non-owned auto and the domestic dog or cat is not recovered, we will pay
         $1,000 for the loss of your domestic dog or cat.

        The most we will pay under this coverage for any one covered loss is $1,000 regardless of the number of
        domestic dogs or cats Injured, killed, or lost

        No deductible applies to this coverage.

     The following paragraph is added:

     EXTENDED RENTAL REIMBURSEMENT COVERAGE • COVERAGE J

     If a covered loss occurs involving your insured auto for which you have purchased coverage under
     RENTAL REIMBURSEMENT - COVERAGE J, and, for that loss, you elect to:

     1. Allow us to arrange for your rental vehicle; and
     2. have any repairs covered by this policy performed at a direct repair facility approved by us;

    we will pay up to the amount of RENTAL REIMBURSEMENT coverage per day you have purchased until
    the repairs are completed. This will also increase the per day limit you have purchased by $5 per day.
    This does not apply to an auto that has been determined to be a total loss.


     Nothing contained here varies, alters or extends any provision of your auto insurance policy except as
     printed in this endorsement.

                                                  AUTOMOBILE CLUB INTER-INSURANCE EXCHANGE
                                                  CLUB EXCHANGE CORPORATION, Attorney-In-Fact


         ~~-             e.   ~ijf-~

                      Secretary                                    ~Idem
                                                                                          -
   193 (11/2012)

Kathleen Torrence                                 AXXXXXXXX 0
                Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 177 of 204

                                               Notice of Privacy Polley
                                               Automobile Club of Missouri
                                               Automobile Club Inter-Insurance Exchange
                                               Auto Club Family Insurance Company
                                               Club Insurance Agency, Inc.

       AAA Missouri serves AAA members in Missouri, Arkansas, Louisiana, Mississippi, Eastern
       Kansas, Southern Illinois, Southern Indiana, Oklahoma and Alabama.
       This notice will explain AAA's policies for collecting, using, securing and sharing nonpublic
       personal information tcustomer information•, that you have provided to us or that we have
       acquired from other sources. After you read this notice, if you have any questions or comments,
       please contact us by mail, telephone or e-mail.
       Our Privacy Principles
          •   We do not sell customer information.
          •   We value you as a customer and take your perso11al privacy very seriously.
          •   We respect your right to privacy. If you notify us of your decision to opt out of receiving
              AAA solicitations and having your personal information shared with non-affiliated
              companies, we will gladly honor your request.
          •   We share customer information within our family of companies (Including other affiliates of
              the American Automobile Association) to Improve our service to you.
          •   We sometimes share customer information with other reputable organizations
              (non-affiliated companies) with whom AAA has a contractual relationship or joint marketing
              agreement and whose products and services we believe may suit your needs.
          •   We do not provide customer information directly to such organizations but to third party
              processors (service bureaus).
          •   We have a contractual agreement with third party processors that stipulates that they
              cannot use your personal Information for any other purpose than to process solicitations
              approved by AAA.
          •   We afford prospective and former customers the same protections as existing customers
              with respect to use of personal information.
       Information we may collect
       We collect and use information we believe is necessary to administer our business, to advise you
       about our products and services and to provide you with customer service. We may collect and
       maintain several types of customer information needed for these purposes. The types of
       information we may collect and how we gather it include:
           • From you, we gather such Information as your address, telephone number and e-mail
              address (from applications for AAA membership, AAA insurance or on other forms, through
              telephone interviews, your AAA agent and our Customer Care Center).
          •   From your transactions with us, we gather such Information as your payment history,
              underwriting and claim documents..
          • From non-AAA companies, we gather such information as your age, vehicles you own,
              your driving record and claim history. And from consumer reporting agencies, we gather
              such Information as your credit history.
       How we use the Information
       We use customer information tp provide your membership benefits, underwrite your policies,
       process your claims, ensure proper billing, service your accounts and offer you other AAA
       products.
                                                       (over)
Kathleen Torrence                                AXXXXXXXX 0
          Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 178 of 204
Information disclosure
We share information about our transactions and experiences with you within our AAA family of
companies and with AAA agents to better serve you and to assist in meeting your current product
and service needs. We may also disclose customer information about you to persons or
organizations inside or outside our family of companies as permitted or required by law, Including
companies that perform marketing services for us or with whom we have joint marketing
agreements. These agreements allow us to provide a broader selection of insurance and financial
products to you. We share customer information as necessary to provide service to you and to
protect you against fraud and unauthorized transactions.
Your choice to share Information
There are two types of information sharing-Information sharing within AAA's family of companies
and information sharing outside of AAA. The choice in the Special Notice, which follows, applies
only to sharing your personal information outside AAA. If you request that your Information not be
shared, we will discontinue sharing your Information with non-affiliated companies. We may
continue to share your information within the AAA family of companies.
Special notice regarding sharing your personal information
This notice does not apply to sharing of information within AAA that involves your transactions or
experiences with us.
What information .we share: Unless you tell us not to, we may share information such as your
name, address, phone number or date of birth that was obtained from your AAA membership or
insurance application or other forms we use within our AAA family of companies; or information
obtained from outside companies such as your driving records.
Why we share: We may share information about you within the AAA family of companies to
enhance our service to you, to underwrite your policies, to measure your interest in our products
and services, to improve existing products and develop new ones, and to monitor customer
trends. We may share Information outside AAA in order to offer AAA-endorsed products and
services that we believe may suit your needs.
Who we share with: We may share information within the AAA family of companies and with AAA
agents, as well as certain non-affiliated companies that process offers of AAA-endorsed products
and services to you.
If you prefer that we not share information, please contact us by mail, telephone or e-mail at the
address or phone number below. Your choice also will apply to your associate members and joint
account and policy holders.
How we protect customer Information
We maintain physical, electronic and organizational safeguards to protect customer information.
We continually review our policies and practices, monitor our computer networks and test the
strength of our security in order to help us ensure the safety of customer information.


If you have questions or comments about our Privacy Policy, please contact us at the following
address or phone number:
   •   Write us at: Privacy Policy Inquiries, AAA Missouri, 12901 N. Forty Drive, St. Louis, MO
       63141.
   •   Phone us at: 1-800-222-7623 ext. 7950.
   •   Send e-mail to: customercare@aaamissouri.com.
                 Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 179 of 204
                                                                                161AR (05/2011)


                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
            Insurance               ·NAMED DRIVER EXCLUSION ENDORSEMENT


       You agree with us that by accepting this policy and this endorsement that we will not pay
       for any loss occurring while your Insured auto or any other auto is being driven by


      IKatherine Waits




       This policy provides no coverage in any form while the person(s) named above as the
       excluded driver(s) is operating your insured auto or any other auto. Any such operation
       shall immediately make this policy null and void.

       This agreement shall be binding and shall apply to all future renewals, reinstatements
       and changes to this policy unless otherwise mutually agreed to by the Automobile Club
       Inter-Insurance Exchange and the named insured(s).




                                                     Automobile Club Inter-Insurance Exchange
                                                  Club Exchange Corporation, Attorney-In-Fact .




          ~~-            e, ~••;,                                                 4



                     Secretary




       Named Insured:                                       Policy#:

Kathleen Torrence                           AXXXXXXXX 0
    .,    '                                  Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 180 of 204

                                                   •• •
                                                            '•
                                                            ~
                                                            .   ·ONE
                                                                  . ."           '
                                                                                 :

                                                                                 .
                                                                                           .

                                                                                           '
                                                                                               ••    ••
                                                                                                                     .   :•
                                                                                                                     "H,' ••~

                                                                                                                     :.....
                                                                                                                              ..




·it
·1·•"'"'." ·R,~p-:·,o··: t;l··v :pu·::M:::l\.JfA--R:v
 -~.---:~ ..   ~     ----~-             ~ltVJ. -- .·
                                       ·::.         ~,.~~-                  ~                       -·I.




 ·.;.,,;-
ii       •         CLAilVrlNF.'ORMAtlON
                    . •   .-, ...   --~ ,.   _,.      -_·        •. · . . :! . ,: ,.



 Owner-                                                                                                                               ''T:6,_!!enciiS, Kii!hl• ~ti .
                                                                                                                                       ,57,16:Meadowlaik Dr
                                                                                                                                      :i;1m11>-f{g.~. AR 72208
                                                                                                                                      ,'2()01 ;Mercedes~Benz E-:Cl_as·s·.11-dr
                                                                                                                                      ·-~~ijf/3L
 bO$S .1.ri~ideht.Date,                                                                                                                l1111.12Ms

·Clalm- R~orted


;~·-                •.    ·"-~           ....... .                   ,     -     .     ,       .. '              .
 :~, 'IN~.W.-RANCJ ,IN,FO,llM~:TION
 ·Report.Reference-.NiJitibEir                                                                                                        J~Q®&2~t:
 Cl~irtiJ~e~r_f!~ce                                                                                                                   PA000:13i49_458·~11s69649
 Adjuster                                                                                                                             ~,qpre; ·G-~bfiaH:
·Odometer                                                                                                                              f1I::za4
:l.ast'Updated                                                                                                                         1Zl22/2Ql5 Q_9i4:7 AM



                   VALUATION ..SUMMARY

 $-_~ts~ V~hli;.1~ ~t:!.lµet                                                                                                                               :s 3-;408.0.0
·Condition.Ad)ug½ment·                                                                                                                                        -t-_$ ~.o.Qp·
 A'djust:eifVehicteNEilue'                                                                                                                                  s,~;4,;st3;qo,



T,~~·tQ~I ri'.\af/\of t~pr.,~~~if(U'ie tQ~l .~J;t_tje;,settlement,as other. factor-s·(e,,Qi llcense'.and:
fees):,maY.;ne.ed'to.:be taken!into a.ccouht




                                                                                                                                                                         .•l'i
                                                                                                                                   -'·;~,a~t
                                                                                                                                   ~:~~  .~.-!11-r

                                                                                                          i~ ;_•.
                                                                                                          ~l'~..-...,.,"';·•~:...-,.: .: ;-:,.,--!"'i•'•--~         ,,
                                                                                                          ·~'?           '.-"¼1~'1                            _.,..,.J
Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 181 of 204

                                               ·1 Owner: Torrence;,Kattileen
                                               . :~l~l~:·PA.Q,00134.9458-f1809649




                                               ;:.,.... "ii,i •.':• •• >i.::1•:-1· -~ .••. ·-;.;,;.,;.~--;.:,:-::::.~~·;·::;::~::;,~_,.:.•:.~:::.
                                               :All.U
                                                              .-:·:. ·_: -: -:-:-:-:-._·•:.1n,or.mcauun
                                               ·. :-:-: _.P:r::emenu:i                    •. ,.: _. : ,:-:.: -:-: -:.:;._: :-:.......................
                                                                                                                              -: -.: ,:-.: -:-.: :•:•:::-::=:-.:::-.:.:;,_:::•::-:•.:-
                                                                                                                                                                        :n.. ,




                                                                                                                                                  Page;i-of 1.3:
                         Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 182 of 204
                                                                                                                        'Owner: Torrence, Kathleen
                                MARKET
                                 .. -  VALW·ATJQN: REPORT
                                         .         ..
                                                   ..  ..       '                 '   '       .   .   ·                  Claim:,PA0001349458°1·~8Q9649



VAL.UATl·O,N ME;T:HO,D.(JLO-GY
Jtow   w.~~ th~·valuation,dete.rmined?


                                                 CLJ(U\ii: INSP.e~:noN                                                                                 .
                                                  ~-~:Cl~,i,1Q\IWIIW,1,lltCQ~-'2i!,s      PVSii19ZPli.19tilP,,,..,.,l~tr:7'9:~~-_,t_..,,,.#ltl         V    WNOIN•l•P

                                          AUTO'. CUJB i:'NTERPRISES, ha~;provide<! :c:cp witb''ihe Zip COO& where theJoss vehicJe:i$'ga~g•c:1.
                                          ioss:vet:JiqleVIN, mileage, equipment;aswell as.loss vehicle cond.itio,:i;.~l)ich.i$ use.d to assistin
                                     \ .. determining the:valu&ofthe loss v,ehjcl~:
                                      :. '.':"             .




                                                                                  CCG inai,ritains an. e.,densive database of-veh icles.that;ciJ rr1:1ntly are
                                                                                      or)recenfly were available for!s·a1e-in th1:1cl).S. This,d~tabase includes
                                                                                      ven:i~~s·t,hi1t:CCC arj,pl/:iye.esOhav.e physically inspectecl, as w&II ~ti
                                                                                      vehicles advertised:for'saie by oeali;)r$ips Qr private pMies. Altof
                                                                               ''(:these
                                                                                ...... ·     soll~¢es ar~nipdated regularly .
                                                                                                                   '.
                                                                               :•. -~ ~




:when•.l va.li:i~tio'n·is.;creat1¥ct1h~database'is searched.and·
:PQmparab~!vehicles in-the area ate sel~e~I- J~\3 tip 90tle
 where;the !o~v~ic!e is g~~g~'ctet~rrnines:the startin9,.poirit\
 forthe searcJ:i; Comparable vehicles a~ simi.lar tq th~ !q.(s   ·,
.vehicle ba~e~'-on.rel&ViJntf~g_oi:$.,




CALC tJL,A!J'.E •GOA.SE. VEH!C:lf..'· V'AlJfF-
~~~             . . w.t1•~. .--..~..,,__~"~*·'~~~-ii-~~t,U,M,M,,NN,.,,,,
A~justments to the-price of the self)ct~\90.IT!Pl!ii'J:1~·1e vehicles are made· to reflect:
diffEireii¢es in.vEiliJcle attributes, including mileage and-options. Q~l~r'a('1justment.s are•
based upon market rese~rcli,·
F.inany,._,the Base Vehic_le Value iii the straight average,oUhe adjusted Vc1lues of th$
co,i:ip$rable vehicles:                                                                                                                           }if·· .

                                                                                                                               ,,.,-':;c,,1:f!J*r~r

@. Copyright 2015   CG€ l~forfriati_on:S_e_rviCl;ls}nc. ~il'Rig~ts,Reserved:
                              Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 183 of 204

                                                                                            I:Owner: Torrence, Kathleen
                                                                                            ; Claim: PA00013494.5B.~1 iao964~




·.tii V'E,Hl:CtJt iNF·o.R;[\it:ATlON:
 ....   ,.     ..         .    -   ..



VEHICLE DETAIL~
Loc:ation                                           LITTLE ROCK, AR 72209
VIN                                                 WDBJF,70J9j 8383025
Year                                                2001
Make                                                M~rce.des78 enz
Model.                                              ~-Qla~~
Body .S!)i!e                                        4drSdn4.3L
Body Type                                           Sed~n
Engine -
      Cylinders                                    .a:
      P.i!iP.I.f!~.~enf                            ·4:3L-
      FtJeiTYp~                                     Gasoline
      •Carburation                                  SMPI
Transmission                                        Au:tomat ic Transmission:O.verdrive .


VEHICLE HISTORY S.UMMARY
 Experia,:t Au.t9Clieck                 :No Title Problem Found·,




C•Copyng"t:2<>'1.5~CCC:lnfonnalion•·Services lnc:.,AIIRights Reserved ..
                       Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 184 of 204
                                                                                'I:.: ()\\Iner: Torteru:;·e, K~thleen
                                                                                      Clairn: PA0001349458-11809649'




(Ji VE+ltC·L.E lf\J:FORJVIATl:ON
VEHICLE EQUIPM~NT

Pacltage1:

Odometer                            17-2",264'

Transmission                       Automatic ifans mission


Power·                             Power··Steerii:\g
                                   i1i!.II.
                                   Power·.Windows                        .v


                                   PowerMirrors                          •~




Oecor/Conven·tence.




                                   Re_ar Defogger:

                                  11~tt.
                                   -Console/Stori3ge                     ..,.
                                                                         .




                                   •Bucket Seats                         "'


Radio.




@Copyright•201S• CCC lnforrnation,Services lnc.,All•Right'iReserved ..                                        Page,5:of   f3
                         Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 185 of 204

r~r: · NE-
~.-UI:··  •·o·
         ·.··(;            I
                               lv.lAR·K'l:!T VALUATlON_. REPORT                    I:_   0\to'.ner: T6rrf!nce, Kathleen
                                                                                         Claim:.-.PA()00134~&8-f180964S°i




VEHJCL·E EQUIP~ENT

                                      PremlumJ~adio
Wl)aels                               Aluminum/AlloyWheels
Safety/Bra~·•s                       A.it Bag.:(Dfiv~·o·nty)

                                      Anti"'.lock.Brakes,(4)
                                                          -....
                                                                             .,,
                                                                             .




E:Xterlor/Palti~JGla~s ·




                                                                             .~




·@.Copyright:2015   CCC lrifom1afion:Sei'vicea Inc, All R!ghts,Re'seiiled.                                        · Pagtr&,of:-13
                               Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 186 of 204
                                                                                                                                                      Own!;3i': Torrence, Ka.thleen
                                      MAR'f(ET VALUATlON REPO·RT                                                                                      C.laim:·PA0001349458-11809649




COMPONENT C.ONDITION

                       Condl_tlon                  lnspec,tiQn N«?tes                                                    Value Impact
I~~~il#.})X:'.:~lftf{,\\t?i::~\}~f/k}){fJi~/i\\Jttt):i?fWl~f{//{f)'..}J'.:}t\)/}/J;J~
S~ats                  P~IVATE                                                                                                          $.0
                       OWNER


lil\li~ll!littfl!B}Nlffitil\fjjj:i!lf
-Dashboard             P..RIVAT.E
                                                                        li!i:1i:ill111!1il!i!ilJiill!!l!il!llli!lillliiiiI!Iilliliii.11IliliiI'il%
                                                                                                                                        $·0
                       OWNER


.l!ltl~¼ilii\\l\i&R@lil,t]ltilitiitttiiltlt~X«tttt!!ltiilii
Glas$                  PRIVATE                                                                                                          $:0
                       OWNER

ili!litl\iiliil1!1\fillf;iitl:!                                   1ii!]iillillililllilili]l!iili!IIl!llllll!llillilllll:1llilll/i!l11I!!!iI:!!''ill




l'iansmission PRIVAtE                                                                                                                   s:o
              OWNER
~;~:~t?:/'.~:tt?t??!t\;??'.:'.:'.:'.:'.:?!:'.:!???:'.:'.:!:!:!:!:!:?:!?:!:'.:'.:'.:!:??:'.'!:!:'.???:!?'.:\'.:'.:'.:'.:'.:'.:??!??~:
 Front:Tires           DEALER                      LF6/32RF 7/32                                                                      $ 15

~~~;X~iii~0/:~ki~~~e~~?\~;F/;:~::~t~\~~~::~~=;eW~:.~~;~$}/::6:,&1;>k~Sbt~~~~{~}~{~,t~,~$~:4·t<~




©fQopyright 2015 CC.C' infonnation Services Inc.                An Rights,Reseived.                                                                                               ,Page7:of 13
                                               Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 187 of 204
                                                                                                                                                                             . . ,. Owner: Torrence, Kathlt'!en
                                                                                                                                                                                   ·Clain,: PA000.1349458-118.O9649




·®. COMPARABL,E: VEHICLES
  Options                                                                        Loss                         Comp1                           Comp2
                                                                                Vehicle

·~~R~(,:-:-:~:-L-::_:x-.':-:.:_,_:_,:;.:_,,_,_:_,:_,.::;~,:;:~:~.-,,~_,.-,:i,;-~;,.,::.,,·,~-:8~-'}'~~:::.,.:/.:.,_:_,;:,:\~~-'.-:-.:::,;-,:,::;,,~:-:~,.'~-'-'\~~~:);S:/:
  Odometer                                                                       172,264                         67,486                         1-72,1'54:
\@.t~m-~i(¢.!I¼~~jij~ii$.6flt/~7t?:/:J~\ft;}\:J~~:/:,;-;::?/:Jiff~~{Jt\?
  9".-'erdfive                                                                          /./                           .J·                              ti
.~-R~W~r:$.~~ffffg':,if::}}J;·;::/i\-::\3).~~;,t,:)~it>?:-D~,;~';,;>,)J:~l{~S~:2_:~):~:(~!~'ii~>)~;}:-~i                                                                     ... .:s.t~-~11:.~,~ ai.s.1 ~?ft-., ...:.~-=-·-.-,,,_, __ ...._,,=··= ... --•:.:·:.-
                                                                                                                                                                             ~:>·•.,  . :'. . . ::. , . : · ....·:·:_:_~· :,- ... '~.::.~··..:..::· ~~•-.. . . -:~-.: :.~:~;.:;.: ·.~~=-::::
  Pow~rBrakes                                                                          ';.J'                         -..,f                             -./                   :,.:..l?..~f!i.nR~..:,f(~.,~~t1.~..~(-~-~.:,-.:•:-.:~-::::--:-,s::;
di~W.¥,t:~i~~-9w.-~~.$£,~:~02~t\:h~\~ff\~:::~'}.;i~~{~~~~t~~t::h\}))~\~:~\::~\L~~t~t:F%~~W                                                                                   •·itt}f  t{~i~ti~~~-~:~!~~tt#SX{s:~%{\~/t{;
                                                                                                                                                                              ,,·.Cactt -:c.-.~.:-.'.,·.~ d ,.Qa.1 ··- 0/-1 . 5:-,:
  Pow~r L.ock.~                                                                         '!Ill                         ..,;                           '../
fi?~~~fM!JXi;iriA\}>?.-.{i\\\:/:\\rt>JJ~\~Irh:i\!:\:::(;;;\\\t/?:t,\:9_./1{\t
  PowerDriver Seat.                                                                     .,/                           ,./·                            ..;,,
/~9.WifP.~ijM~~l.$:~:~{/D-S::!tJ'.::~?N?);l,.\f/it\IhYiJ.rEfll:f\fii)tii{~;:
  Powe~ Trunk/Gate ~etea$e                                                              v                             .,/                             ..,,.
~J;frS.@~W.~9-!.~.-:,'=:Y:-:~~{/AE:::_;_(.':.W~:-'-.;_~!.~!.~_;_(;_~_;if!:~F/k)?~Y,<'¥~:-;-;:~~,;-2'/i/;-~;~:/J¢);\r{/;:).
  Climate Ccmtrol                                                                       ,,I                           .,J,                            ..J
\nKiW~i~ft;setD/?@/@!?W!!.J@!!!!!.!L~f;{7f./XJfrt.(f(!r?;/Y-/#:=i}\ti~                                                                                                       •,~~~-!,a~r~~~--Pa!11:,1can.-:.~~----:,,.:--.~,•.:-:;:~;~::-t':·.,,·.:-:,,.:



                                                                                                                                                                             !!!!!!t!it.~!1
  Gr.ui~~ Control                                                                      :,,;                           ,J                               -4'
·-(~~~~9J~1-~-~~r.:%i\1{Ni~\};}/%/L;;}~~\f{f?%:{?Hll~//!t/f/Vi!.i?itt?(D:
   ll)~ef'!'nij!~nt'Wipe~                                                               -!ti                          'ii·                             vi·
·;~9:ii~PCE!~-~~s~{;-~$(:<\:Y5(:YfX\:~~~~f/:;(~}/F->h~~,:J/l::~:::~;:-~:/./:~d\:,:~·?;;i$j}~~                                                                                .i~w@tii°qiiiQ',ijiifa:i·ii.t~ecS1i~i:t?-~,1f.ie~ai1<ef:--"?t-~·
  MC!1ir\6ry Pack~gEi                                                    V                          .):                         ..J·
·~:k~0-~$,~{~_t.r:i.-.~??1~>:-'.;::-::-~::~~-~:-~<<~l~~;:::~,:::::::_§,1.,.;::::::~:->>~:':/_:_;,~Y:-;•;::);~.;:_:~;:_:~::_:~\¾t::-:'.::{:~:':_:::.
  T:el.iefS9Qpi~ Whee"!:                                                               ../                            ~                                -1·
tM~jg9::¢.~~~~f(/:th\t\.i~t:/i~t\>Xi?:\fff.fff80k.\\?:j>>:~rifi:X.tt::::_
   Hc;,n'le -1,.lnk                                                                    V                              ••l                             -./·
,\W®1:!~!~~ru:1.c#.::r=n1n);::::.(~:~:~:~:,,_:~::~:~;,_:}:~,~:~·=,.:/,,1.,~. ,1:-~'-'i,:~,~:J:~:-~-~~::§,_:~,:.::=,,:-~,,:-~:,t~,:;k>:{~:-.
  BucketSeats                                                                           -.,                           '¢·                              ..t'
t\~~j~ij(§~:.'-~f;>§:1\\{)/;;)/U!U.%.E.I!!.'.~I?:\/\\t?'it/i:'.:\{\\te~@'.if?'./{
 AM Rad.io                         ,¢             .,.t                                                                                                 Ii/:
~-f-'.~}Bjij;i$\/?(\i->-:?Y/:/.Ht/\:f/(:~\it}\,/,f:\1{i(tf                                                                             r~rf~~;;i,{:?~\} .
   Sterjo,                                                                              v                             .../                            ../
~~~M,ffi!Y:~~~,~:-~}~;::;}:f:=>::;:~i~~;~ff~~:;':~+:;i~~~~::~::f?:,/'ft::::~}/f\;,,-~i',~;,,-;-?_~;{,&·;:-:.§_;-~'-':~=1,;Y:.,~:-:(,;:~>,::
  Gifsi.~Ue                                                                             "'                            V                                -I
{~~,fo.HH~J1iij_@§'.@f.f¢.f?-bfm.~~k'/tt:1/.{/\~)\\;/J/~%U;\f,;Jt;-:~;\{f{ff:.
  :Premium :Radio.                                                                      •,/                           ./                               ../
 ~½i.'~m.lQJ@iJ)Qv.\~{®.~if~f/i?Lt\.JtX~/}\iY,ttJ;;ift\f:>->?:.\J\\f.{:.
   Drivers Side Air Bag·                                                               4                              "                                ../
 ~:~~-~~-~~.Q~t'.N~f~Q:,_;:;;-:-~~:_::.f~::::.~:~-~::>::::~:~~::<~??:.D,~:,,i/L·~;<;:;i._,:,.::,~:~~}-i;;,?,~;,}~.~~'Y;~~;'/::
   Anti:.tock Brakes(~)                                                                 -..,                           ../                             ../
 ~-~~i~~~~!.: P!~,9.,-,~~~~~-~i~: ~~:~,_~3:);-;-\;·; _;.L;~i~-/fiL~~0-~'~:-;,~_~;,~5:'.-~5_';~{:'.01:;~-~,:;-: i;-~;;,.~5_jif: ;:_.?;_~,,; ;:_
   FrontSiC!e 1/Tipact Air Bags                                                        •\.f                            .J                              -./
@   Copyright 2015 ccc Information Services Irie. -~JI gightsJ~e.servai:L                                                                                                                                                                                    Page if:of -13
                                 Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 188 of 204
                                                                                                                               Owrier.: Torrence, Katt\le~n
                                           MA.RK:ET VALUATI:ON. REP.ORT                                                        Clalm_:~PA000134945.8-1180~9




··(l COMPAHABtE, VEHIQU;S
 :Options                                                   :LOSS'              Con1p 1:               Comp,-2
                                                          V~hlclt

~-R&.i.~l~.u~~!~.:-~!'t~~9~=:?~~:2;;~-~+::?z-i;:::-:;:;~-~r::{~~->~:,:?:fa,k;~?-';~~:~:~i,:~;,;-t~ih~~~~,=:~~=
 ·Rear. Side lnipe~t:Air Ba.gs                                  >f                    1'                     -,1·
~:CQfniif~oi~~~¥:o,i?~~#i~i!l1\~~")}}:Y:-f\:~i:;:.>C,~~~;{~:f(~{1:~~~--;~~;Hpw~:i;\f\~;i;~tf~}~~~:
 AlariTr                                                       ...,                   V                      ¥
~-~t~fat~f~a~~:?i-~~N~\~?~~~~~~w:~;;:~{;~~(:f:$;:~{~~~~~~~?~Yr~~~;~{~W~:~\:h:?;t~~!;A~~t-
 :stabtnty 9ontr.ol                                            v                     -q                      q
~~~~_:r~~!~~}~~::~:X~':,'!f!.h.:~*~'~~;~~!~:~,:t::~~:~::.if.~~\~}i~>t.~t=~~tjw(i~~~~:-~f,:~,~b:>;~~=~'~{~=,:~:~~:


 ~--
 H&at~d.Mirrots                                              v                  ..t                 v·
~~~~:~~~R($~:i-~~(~:=:(1:~;~:~~??~~:~~::::?~~~:~t::-~?1.:~:i-~~-~;~:~t,:~;1:~~!:::"i~i_:~~:~}\;~:i,,j:~<iK~;\~:h:·
                                                               ~                      ~                      ~
~-:e:~~~®.~-~~~l°:?~~t:~~:~::}~~t\~~~f~it~i~~;l~~~~~~-}~iij/t/{~~~~~~t~~~r~:~~~???:~~~i~:~~~~~~w~~~·ff{t~;is:{~

 L::i&t" Price                                                                       S:~,486                 $:•,il..~9$


''.~~-1:~!t~!~!~~~~~~:~~li~~~l~l)i~
                                 eoo
                            Make/Mod~I/Trim                                                                   ~-$
~:~~~::i.-~~~~~~-:::~:;:-~~~~-£:~:~,:~ii~li~-~;t~t;~:~~~~\~=;:::~;:~~i:.:~;:~f.:/?i~~-i~:~i'.:~?~:$:i{~~~::.~!~M;t~i~l~'.o~·
                            ·Gq\;dition 1·                                            -$1~'1.                ,•._s 1a1




@C~pyright-20.1 s,ccc -tnfomiaHon·Seivices Inc, All Rights-Reserved ..                                                                                    .Page.:9.:of·13
                        Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 189 of 204
                                                                                                         Owner: Torrence, KaUlleen
cr.J:i.11(1NE:. MARKET VALUATION Rf;PORT                                                                 CJaim: PA0001'3.4945841809649




 i" VALUfo,'rlON· NOT:E.S
12/22/2015 09:47. Pre/Pe>st Tax data.rrtodi~ed _after Vi:!luei\ion
12/2~/2Q15 ,09.:47 - P~C~E!98(i,ad~ed : SPORT
12/22/2•15 09:47 - Post Valuation AdjustmenienteredJor:
12/22/201.5 09:4:7 - Condition Ratings changed afiar Vaiuation

1Z'.22/2015 09:47 - A1mrais~rld-changed, Old : 71168 Wi,h         l'Jew:
12/22/201 !i 0~:4.7 - APPr1!isEfrla_stName Qhang~¢.1. Old\,Bl'anson with New·:
12/22/21'.>.15-:0_9:47 - Appr.aiserFirstName.:changed;
                          -~-                      .,  Old :.;Christopher .with New :
                                                                          .



~2/22/2():15 09:47 • User has changed one ormor& of'the'below rnentioned.ite{YI~:
.A~t>rai~r. lnsure.d, Owner, l::C>ss/l;ype; Coverage, Third :P,artyc
This Market Valuation Repor.t has been prepared exclusive!y for use b.y:AUTO CLUB
ENTERPRISES', an~fn6 oth~r perscin or-~n-*·y i~ ,ariti~l~cl ti:;, 9r sh61,1l_d re!y up.on this,Ma'rket
v·~luatiOn-Report ~nd'lorany of its contents;.;CC:;C ls one source'of vehicle·:v~luat\ons, and
there are other valuatiQn•'sources available'.




 @Copyri!)ht2'01 s CCC .lnfonnation Services lhc. cAIH~ights Re·served.
                                                           Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 190 of 204

                                                                          MA.R·KET
                                                                             .. .  VALUATION
                                                                                    ..
                                                                                    -. .     REPORT
                                                                                              .  . .,.,            .    .         ~            :,                     .              .                  .         .               --             .     .,
                                                                                                                                                                                                                                                                             I• Owner: Torrence, Kathleen
                                                                                                                                                                                                                                                                              : C::lalm::PA000;1349458-1,18.09649




   : ~ EXPERIAN®.Al:JT'OCHECK® VEHICLE HISTORY:REPORT

 TITLE CH~CI(                                                                                                          RESULTS FO.U.NO'
 Abani:Jcinei:i.                                                                                           ../              No Abandoned Record Found
                                                                                                                                                                                                                                                                            ·f;":P.r.QY{ii;t.e . f P.t~!ilf.9l'l!lAt.~~,'-P.!Jrp.~~l(~·-~::~~·,,
/9~~A11Dtt?igJ?if:%}\Wftf{{:[ftffl\l~~Ji~~~i~~R'.~~~i~t~~it~f;rJM?Bt:LdtH:?
 Fire Damage                                                                                               ../              •Nqflre•.Dan'iage Record Found
~~-'.-~(~~~K~i;:~~y;~~,/t~:r,:~;~:~S?·1.U{',:~;-:::¢:~:ff:;fi!.~~~t~Y~-MM~-~~-~~-¢t~.:i.~~:~.~\;:,.',:~;<:;,,:~{;'.;,;~:,:~:~/~;~i
 H~'il q~m~gt;,,                                                         . .                   .          .v                :No Ha_i1,p~1age f{~co,r~ Fqli[l~
1~~:Ur:aP._q~f~~~~\:/~:~)!i-:,.:~r~~·,,/,.::</:i5.:)_ijt:;'fi?~JJ~f~½n_i:e,:.11~:~~1~,F.i1inii_.'.}-:,\/::({{{::,./:
 J,u~k                                                                                                    V                 ,No ·J_unk ~e.cotd.Found                                                .         .         ..             _ ..             __ .
:~~.Y~Vp{.:::::;.::!:~:':•?:•:-::::-:-:???:-::.::.::::.':-:-:y:.::.,:•:~:.::.:p/ft•.::::=•~:;No#ile~ilffRecordfF.o'iln·d;i;:~-:::.~.':•:-::_,:.::::.,:•:-::.,:·:-::.,:~-::_::-::::_::.:.<-::::;:,
 ~aJv~ge                                                                                                   \/.              No Salil'age:RecorifFound

 1:VENt CH~CK                                                                                                          RESULTS .FQlJND'
 N.HTSA Gra-sh Test Vehicle                                                                               4                 No-NH7fSA.CrashTest-Vehicle·RecordiFoUnd
                                                                                                                                                                                                                                                                             ;:::sbo.w.:na~igni.lic~t1t.t1~&.'E1~arus~:W1:tan:~.~:,_'.~=
·:~-~~~~e§f~~f~;'.~:~?e;?~~tn>::~~\:.:~-~~::~~:<-~}2.:.:~&#i~h>~::fi~fu~~~-::ii~~~~a·~F.~fo~'~!~}s)~~~~s.t,~\.\:


                                                                                                                                                                                                                                                                            ii.~.liiiii
 Major [,)a·i:nage Incident                                                                               -o,/•             No Major, [;)i,in:i~ge ln¢id~iit Recqrg Fou,nd
:Ms~-~~~~~~r.:B~ytia~Cem?-11~.:-.:::::~::,:·~V-.=:.:.=:_.N(~rfufaetu~~'Bu@aek/temo8:Rec6rd:F.~und
 Odometer Problem                                                                                          ~                No: Odometer Problem Record Found
:R"e.0~~1~::::-:·.~-;.:-,,~~~"'·. . ,::-;:::,,::::::::::,:::::::i::::::::·:Ji/~~,,;Nc1=iie,cy(;{ifu';,t~d6rti1Fb'i:ii,J·~·>:-~;~:l~I;:~:,,:;;,:,:;,,,,i,i:~-:i;; :.-.-::-rt~ j<'·,VSfllC.li:e.~ti:;:c.K$.:Qcr:t::,::::i~.,:;::._,;.';•,·
w~~er Dar:n.ige.                                                            v :No VVaJ~tP$l~g~ ~.e,,99,tj:J f9qna; ..
•• ·~:-•• ·· .•. ,.. ···.,,-. ,,· •..• -- ~· •. •...... ,_ .., .........·_, ·• ••• -.• ,- •. _· •-.•• ._,.; ........... , ................ · , ·............ :-. '••· .... • ·.... ··:. :... ...:-..t;·••'"" ••• ·,•~··: • ....   1~•••• __ .... _ . . . . . . •   •• • •
'Sal'ita' ..e::A'Dctioi:i •:;-;,' ::,:-:~·-:·-....._·-:~·-:~·-:•,·•:,·-. :.-; ·'.:. ,.,.,, ...·.s'a' I'' .... ·e···-~. . ;;., o"n' R.- 'ta 'F.-oiliid ·:·:.;·'. •'•:·:·:·:· :. :· ...:-
                                                                                                                 ~
::......,...,~............. ,, ...:.:~::;;:::,:~.'.:·::···.>·,,:::'::-.-·:':.>~~:·-.··. -.,~. ,=,.'.-~•.1!0:·_ ..... v,a~=.~··"'~·-                                      1
                                                                                                                                                                                 .:_ .,~ ·..... ,·· . . . _._._. . .":'·.-~·-::-,·::-'·. . ,. ._,.
                                                                                                                                                                                              •c"o·


                                                                                                                       RESULrs. FO.U NO
~cciderit                                                                                                 ··-./·            NocAccldent Record Found;
tfWf~,~1-ir~i~ri/\:;rJt:/I~tr\W;\~~l:::1itRw@;!~iff~,~}~ii@.1f*-~-~~.\ii::Ei?,'r\•;,,i)/;:
 Driver Education.                                        'I/ 'No:,Oriver·Educatlon.Recor.d Found
J~,,;P,~m.~~,~,;,~~§g_~--~~:;·>~,~;~-~-'-;~~~-~-;~-~-;; .~~~::M,~:; ?_{'N;~ik*~i-~i;im~g~:; n9!#~~i~~~~:; ,.~~'#.~®~L:: .~~-~~~;:~~--:;:~.                                                                                                                                   1~:).;'•-.·.··:H····ft·u··,fa<f uonai:it)fQJmatiof.i·:::t:
 Le.ise                                 _/                fr;J . Lease Recqrd FoLJno· . .. .
•1~~~,2~3:~~f~:\'iD~\\:~<:\?~::-:~'.:\'.:\::'.fr:_,:.;/\~~1.i::\ill~~6~Fi¥~~~ii!-.j?iµ;rnl~2i~:'.-;·~:\:f\::-::::.::.~:::.:\=.~-~;=:\:?~~:
 Livery U.se                                                                                               t/               ·No'Livery Use Record,.Found-
~q~~~!,!?.~~~~:•§~:::~:.'.::·\::·:·,:'.·::·:'.:i,:·:•.:_,::·''·>:;·.);{.:.,~h!~::G~ie~n~~~t-:Use:R$~d.;E~·u~d,~-,~~-~,:..~,::.~...:.~,::.~
 Police U~;                                                  ,,i .No Police Lise Record Found
t~!f.~fifg}l1)iMttt{f\%?tJt\fj~t/I¾lii.i.~if~~~~Wr~~MIJf;\ft;{;ttlr~rt¥1\\i.
 Rerital                                                                                                   v                Np Rent~IRecord Found

·t®ll~.)».i?Mf:{~ht~?\I?X/iK/2~!.Tff/~\tD~.~J-,i@ij~#.?R~iij(ij~*-~-!t~~:6.~\I}f\}\{t\
 Repqsse.ssed                                                                                             ·.,,/             No RepossesseQ·ReC!)i:ctfoµr\d
-~°[~:'~-~~,'}:~~.\:,:~;-}\(;/}.'}{;:;:}_:;i;-;:;:,:~:.:t{·:·i~i~~::'.:;N~;_i@.;.~_~)R~:&.~~F,R9h~:i:/~;:;;,?~-;:;:,~.\':·~i;<·~,;'.·~.·-:~-~::'.'~;'.~·                                                                                                                     1;:,.:a1p,tev.t~~J{t'e,e.o.ite!I ~:al!,ij;;:Qttiiir.:::t:,,:-~~':'.?~



                                                                                                                                                                                                                                                                             l~lllllli\~
 Theft                                                                                                     t,/              No Theft Record.Found
~~~~!t~~.W:~~+~~~~~L,7:'.>>::::~~>;.Vi';·;~~:,?,;;F:~~-~e~~,9.~;~~.~~-;~~¢.-9r.4.~:E~~-tj;:.,~::~~:;~,,i-;-,~-::~~;:~,:,:.
  Emissions Safety. lrispectio,:i                                                                          .J               Ncf.Ernissions Safety:lr:i$pectionJ~ecordfo~d
:q~~~§~~?:~E~~:'.·'.~'.:_~~'.'-~'.'_~·::_~'.:_~'.:;~'.'::~'.·:::::L\~'::::'.~}l\fb'::H~~fr~t~:f:~i~·'R~~~ffi~pgJ~~t~':'.:'.,.:,~:.:.:::.:.<·.;.:::;.::·•:~
@ Co_p~righr201 s·.CCC Information Services Inc. All                                                                              Rights ~eserv'ed.                                                                                                                                                                        ,Page 11.of 1.3.
    .'                                                                                        Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 191 of 204

C("~E.O'f\f E. MA-RKET \IAL.U·ATlQN REP:ORT                                                                                                                                                                                                                                                                                        I,   Owner: Torrence; Kathleen
                                                                                                                                                                                                                                                                                                                                      : Claim:: PAOQ0134fl458-118.0~649


s·u,PPLE,MENTAt. lNFORJ'v1Al]O.N
   ,-              .  -                                                       ..              .                 .                .          .    .          ·-'                               .          '          '     _..       .   . .         '    .




        ~                                  FULL HISTORY
                                                  .  .. RE.PORT
                                                         . . -· RUN
                                                                ·-•-·- DATE::12/22/2015
                                                                               .  .                                                                                                       '       •.           -·               '              -·




    Below are·,the historical :eventsJor this veh.icle listed in,chronolo9ical'order.

EVENT                                                           RESUL:rs                                                                                             qpp~ET>ER                                          Q.AJ")\                                                           EVENJ'
DATE                                                            FOUNP                                                                                                      .READING,                                    SO_UR,~E                                                          DETAIL

07/0e/2001                                                   .BOSSIER-:CITY; LA                                                                                                                        '10.'        Mot6tVetiicle·Oept.                                                   TITLE


:E!~,;~,~i~!i~~1~~,;~;;;;;~;~:~!;5z~~;~~~)~~?i. ::e!~r~~~~:::  REGION
                                                                                                                                                                                                                                                                               21
                                                                                                                                                                                                                                                                                          AUCTION
                1
                                     ~                                                                                                     ·_-:::;j:::_:.:~=-~:-:.~-':~;:.;-:/~:::::-::~: •. ~ --~- -~~-:~tt.::· . . ~~- •:,·,.:-· :-·; ~. --.-. ~-. --:.:."~-;:-~~\:\.:~:~:_:.: ~--~-:~: -   0                                                 0 0




QQ(.~l.gQ.9-3., ..:-.-~Q-.~.Jtl.~$T§~N. ,. . ,:,:,:,:,:,:,:,:,,,:,:,,,_.,. ,,~J.~~,. . .:•:-~.l9.:~~~!l?~,~..-::,_·,<--:-.-..:':-:·-?fY.9-:1J~,~..A..~.~0.l:J~P.t;9.::----·
 ~ - · , ; . ; - ·;~---.   •   ...       : . -••   · / ; { · · ; _ : · : · · - - _· :::.._• • •   ;··.•. \ ·   ; ~ . : · · _ , . , .. ::                                                                                                                                                          .. ·-·~   .-   ~- . - • · : . . . . . . : :         ._   ..... •   •   ·:··   •   ... :   ••• •   ··:,:·~:




{{;f}f/fJ.?fR"g~)'fa~f\fftfr}?!V{U!,U.LJ}!..\l)D/!}:-\\\f;·~\1@\WJ{:t-\f,1)}/~l@}/{/\{\~~,ft.~:§t4M.ij#.t~§)J/~?
06/-10/200·3                                                   CA                                                                                                                      2:1545                       ,State'·Agency                                                        PASSED EMISSION
                                                                                                                                                                                                                                                                                         :IN,SPECTl0N



09/07/2003                                                     CA                                                                                                                      21740                            Motoi"Vehic1e.Oept.                                              '000METl;,RR.~A01N.$·
                                                                .                                       ._                    _                               _                                                                                                                          .FRO.M.OMV



:12/23/2003                                                    ~ANTA ROSA.CA                                                                                                                                            MotorVehicle-De'pt.                                               lHTLI; (Lien ijeP,Orted)


)i~~~t.~~{.~f!Bm*~~~~~~i~~I1l iWt ~fa\%iI@)Wif!1tml@!l!liln~~Jt.f~~¾~~~~¾*f
Cl!!f22/2QCJ(>                                                      Dept: .
                                                                            .~%~i}1t~!~*~~l11JtlM~ti~k
                                                               SANT:A RPSA, CA                                                                          .                                                               flitqtorVehicle                                                   TIT-LE (Lien Reported)


%~t~~~i~~[~;~f0~tl*1%1:ff~Rffl§Tu\~0)t~tl~~~~\t![\1&.~1!~1~~1§}
:10/0112006, SANTAJ{OSA. CA.                                                                                                                                                                                            MoJ9.rVe_hjc!eiO~pt.                                              TITLF                                          .

iw~ti~~~0pt~m~t~t~~~\~~®~ifil*~i~i~fh~H$.ij ;{~8l~~~~~~~W:~~~~~11~tPAS~erfEMISSl()N;·
09/26/200,7                                                     CA
                                                                    ~~f.~f~~-~mM~~t«~rfti                                                                                              67234                            State A1;1ency
                                                                                                                                                                                                                                                                                         ,INSPECTION,
1:0l~.7.J~l)()J::?:-~S~tff-~\f%S~\J?~::~:~,,.,.:::.:-:::,:.::-;;:-:::-:-~-::::.•:::·:::::-:·,:::-:·.::::.:·:::•:-:·:,,:.:•:Motcir.:V~hi:Ci.e::oep,t;~~i: ;~;.::\::TIT:L-.i:~:<;:.,:.:<.,:~i:\:;:-:':i.,:-:~-.'ii~----:::-.:                                                0


10/01/2007                                                      SA:NTAROSA, CA                                                                                                                                          MotorVe'1icie: D~pt .                                                 cqf{RECT:El':rT!T~I;

~i~~~,~tt(;~~{t1~~~,:~*~~B~&&t~~~,;:1;i:%t;~~::*£&':;1~:~~;~;;-1w~~;;~;s~~i1;;
Q7/2}/20ft CA                                                                                                                                                                           93994                           S.tate Ag.ency·                                                       PASSED£MISS10N



I~1s(t~~i&fi&i%jitf0if~i;i~;(y}l)§gi~4i.:t]l?~~;{;ifuti~:;Dlt,~i\i-~;,,;~i
12/1'5/2012·. SAN RAFAEL,,CA-                                                                                                                                                                      _                    Motor Vehicle· Dept.                                   _ _ TITLE

:t!~k~if~~1~~~~~~~~;~~:z.?,e,xt:t~t1t~~~it~~;fu~;;~~~;~~:~t~~~~:~:,~~~t~i;~1~;l~f.~~~;: ~:.:~~~tJ!~~~~~~
Q.4/05/2()13.                                                   CA                                                                                                                   110.004                            Moto~Ve.hicle Dept                                                    OOOME1'ER READING.
                                                                                                                                                                                                                                                                                              FROMQMY



@CoPcyright 20.1'5 CCC information Services,! nc, An:Rights Reserved.                                                                                                                                                                                                                                                                                                                                          PE!ge,1 2 of '13
                                 Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 192 of 204
                                                                                                                                                'I·· Ow,n~r: TotT~i'lce, Kalli~~
                                                                                                                                                    CJairil:iPA000;134945B:-11ao9649:

S   :_::; .· -~, -:iE'
. : u··p·f~L-       _M ._.:E-·N··
                           __ :_; · ;.,:. A,.
                                          - .J4 ·lr\l
                                                  )\,. 1F·o·R-    · · · · o '.N:
                                                        _·..·-, -~M;A]l:
1:VENT               Rl:$ULJ~                                     OP.O~ETER:                 PATA                                  E:VENT
.DATE'               :r:o~:~p                                       READING                  ,SOVRCE-                              D'l:T:AIL


f~~f.¼.1!~1:~~$~i~~;.~~i~~w}~)i~\~f 1f~~~~1i1mrnmi11ll !lMotor-Vehicle
0~311.iot;3          FAIRF_IELO.·, .CA
                                                         m! l !lil tlt~Th~~~tDept.*t~~~f.. .:~.t~~~1%~~i~$~l.i~~~~®.~ft}X='
                                                                              .                                                    T11.LE ... · ... ,...... .

~;:~!~~~~;%:;.;s$!~~~'.t='.~;~;~~;~:;_~~¾~4~f..:;~;t~!~~t:~~~:~w.;~~~~~~1~;~~P.~c~~o~~~~;; ~;~~~t
·C>~_6fio1:3 PAC!fl.~> S~f!                                                1J'lS7~,          AiH1;i,,Ai;(c;:_ti611                 R~P08Tl;D AT A!:fH'.:>·
                     REGiON..                                                                                                      AUCTION AS r5EALER
                                                                                                                                   VEHICLE

:~;i~t~~~~;~1t~1t.:E~;J~iilili~!~;:I~~~~t4.~~S*:;;=:t~;;f~t
11/.18120::13 ·OAKLAND; :CA,                            . .        .     . . .. .            :Mtik>i\teHiclfi.Dept.        .....   ·.REG1s'-rRAt10NiEVENi-/'
                                                                                                                                   RENEWAL
1)1.21)~b.1a:~:~\\(:)A\(:~\e.~t\}.~\~~)\1iiiii~i~i~i1i1;(i(::;;~i(i~i~i(i(ii~~;\;~;~d;;.oklf.;v~·~r~~Da~-{::~~:[[{/}t1:rt~·fo:~~~-~~:±~~~:~~~{~:.;;.":'.~;:;,S~~--
06/11 /2014          OAKL..A.~D.;_GA                                                         'M.t>tof.\l_~Hiql~,Dept.              REQISTR!flllOt(!=VENT/
                                                                                                                                   RENEWAL

~%t~l~~~f~~-~!lt~i*~~&~~~1ml~~~lli i*~~lfili½~fil;~i,~~~~~X~lk~½~t~1~1~~~1~~*iQ~~~~1t~z~~~t~
0_9!14/20.-15        STRONG,, AR                                                                                                   REGISTRAT;ION·:evENT/
                                                                                                                                   .RENEW~L
o~(.~~~1~f~i.s~~ritiitiy~;~~:~(~~.:~;~;~;,;~;~:::;,;~;~:~;,;~;,~?;~;\~~~?:-~~~~\~~#~fv:~~-~~~]~t~~M~tK~:;~~~<?.uiae~r::MP.}n!K=~;~~ _
10101/2015           S:TR0NG,.AR                                                             ,MotorVehicle,;Oept.                  TITLE
1·02oif'io~s.~,~~st-ao.N'll;:AR::.~1i!l~'..!~~;~~~j?\,~~i~%l~~(\E!•i~~~~i(@·~((?(~(~~~;¥~~-~i¥~-~j)t~?~i1:0W~u~e~:in~P.¥.,_,3'";~)X


E.icP.afilln'11•"aports ar• c~i!ad,fro.m. mul~pl!I 11our0Bs ...11 is not,~tways
                                                                             •.
                                                                                pr;,19!bie lor"EJ.!Pari11rl'lo-'o.blain:coniP,leta discrepancy•inlormaiion·
                                                                                                                                             -
                                                                                                                                                            on.all vehicllis::lherliloi.e;,thera may'•
be,61hiir tillii brilndl. odomaler r1iodin9~:or disa'apancilis.tharaj>pl>/,lo·ii ve~_@a·,nal'~!EI ~;en,e:~ ofi              iti.•~ vehicl!l'.s'Report Eitpe~'l!n,saarches ~a11i,clrom l!d!l,i.ii,on~.1 •.~r~
wher.a PQSlib~ •. b!,1(.1111 d.i&i:f!)pan_ci~s ~I.IYJ'.101,b,e reftet;ta!!•on lhe Rl!port.

Thiia.Reports aiil based on inlornialii>n supple(i 10,Exparian-byexie([iill)o\lii:es "'9Uevlid io !iit,1alJ1!j~,,BµT               l'IQ REfi.Pc;)NSieiLl~)IS i\SSUMED BY E,XPERIA~ 9.!'(
lr.l:AGENTS F.OR ERRQ~S .. INA~CURA~IES;OR'QMiSSIONS,.THEiREP.OR,:S.ARE'PROVIDEO•STRteT[V ON'AN-•AS IS Wl:IERE,1S",SASIS. AND EXPERIAN
FURTHER'EXPRESSLV'OISCLAIMS ALL WARRANTIES;·E~PRESS'QR.l"'PUEQ,I_NCl:.1,JCilN<? ~,:)MPL!EDWARRANTIES'·OF!t.4E~CH/'NTA~IUTV Cl,Ft~~.ES$'FOR
A p~r:mcui.AR:i'Ji.JRPQSE REGA{U)rNG THIS-'REP_SRJ.


!i'OU AGREE-TO INOEMNIF.V EXPERIA(HOR A_IIIV,:~l!'!..,S Offl(?SSES;; INCLµ~1NG                                  coi;:r.f. EXPi;NSES AND.ATTO~NEYS
                                                                                                                                    0                       t=J:ES. lt,iC_URRe·o·sy ~X.PE~IAN-
~ISJ~J~OJEC:TLV .oa;,,r,o:11:~jfo_r4v,f.ao.ti4-YO~R-IMPRCIP.ER OR.UNAUtHORiZECl USE,OF·AUTOCHECKNEHICLE HISTORY REPORTS.


Ex1>eriun·s111illncil. be lialil_il.lot -I!~)' dB!liYor lliill,!ie'l1:i"p(ovi~ an ilczjinf",raj)or.tJI i111i'li>:lhe.",11ien1-,1~~)\•~l\·~lay. or laUur.!l)s·~used bv, events ~yond l. .·~aa,11(11'18ble
conlr(!I or Experian. jn·!))_udinQ, ·wf11\out 'timilati~n. •acts·o1,Gc~1f..lllrror~ ..~I p\i't>lic enernies. labOI .disputes; equipment malluntitiiins,.iruneriill or tioinporfontshortaglis.,
suppliar.l9il\!res .. ambiirg~s.• 11(1i(!!'i!,:i,s•.11cis QflOCG_l.:.•\!'8•,9q~!~!ll,g9yarr~!lnbl,0:r put,liDllgl!'C!B!! •• uti!i_ly or;1;0m.mun\1>ati011 iail\!11!9'9! ~lays. :iire; .al!rlliq"'~ea.:~,~-
epidamies.-riot&.llrid.litrike"a.

These• ifi,rms.and I!'!' re_l,~Ol,)shJP. ~.lwrl!I'! you:~f'.ld.;11pari!Jn.sl~ii be:gove ~!!d,by.lhe)u~ ·ci{ 1h11: Staie Q( IJlinQ\s·(lf ~5,w'iil_lOlitregar,~;lo ils:!:o.nlii~i-¢-'l11w'prQVisiomi;\1ix1:and.
Exi>erisri·ugree 10.liubniil 10.1he·:pars01iill'lirid ·axc:tusive' juiiadiction oUha courts kiaited wilhin,ltie counl}'. ol Cook, llfincis;
                                      (                    ·B•-
                Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 193 of 204
                                                                                 .
                                                                                                                (

                                                                                                  .
                                                       j   :.=..     - •. , --       ,:   ~~   - .. , ..... _




                                              T.1-iE:BRAD.HENDRlCKS
BradJ-{~n~riC~$. tl                                  LAW:FlR:M                                                        Matthew E. Hartness l
Lamar Porter"t                                        A.~rofesil~i•~iatl!ffi
                                                                                                                           :C~roline C: L.ewls,
C~ristqpher- R._Heil                                                                                                Lloyd·.W: ''Ti'f' K_itchens
David Rawls t                                    soo c             J>leasilntValley Drive                                   Sheldon. D. Smith
deorge,It Wise,,Jr.                              Little,Ro.ck,-A:rkansas 'iiii1                                                 Gary Davis•
                                                      Telepliorie:•(SOh)221-0444
                                                               Fax:: (501)'6~:l-0,1~6-                                              -~ OfCC!U~SII
Ail Li"'111d in M -
' t 'Aiio-~iiiTOliai
   At•
  tf i:icm1sectin Ti:m .t Mi~ri                   www:bradhendricks;com:




Wendy. K~ght
AAA Insurance
Clairrl's O~partrnent
P.O. Box66502-
St. Louis, MO 63166
                        RE:       Our Client:                       Kat!)leen Torrence
                                  Yout'lnsuted:.                    Kathleen. Torrence
                                  Clafm·#:-                         PA1349.45.8
                                  Da:te·oflncidenfa                 1l!.J7(2Q l 5



         Our tlrm r¢presertts,KatJ:ileei1 Torrence. We•,need to.know-how-;your compaQy Yl\lued \be
to.t~l lo_ss -~iaim :qUr ¢li~nt ·mijde on 'their in$urance policy,. ·We also. need. ,any s~pporting
dpcumentati9n o~J1.ow;you: ardv~d -.~t tb~l-va.:lµe·,.          ··

       Ple_ase _prp-d_u¢e th'e :above :referenced· inf()rmatioh as,.quickly as possible;. Thank you 'in
l\dvance for'your cooper~tion: l'le~&~ feelJr~,e.to-cont~ct,rne,whh:aJiy qii~~-ti'.oi)S;

                                                                     Sincerely,




                                                                    Lloyd W. ·"tre"Kjtc~ens
                                                                    tkitcfiens@bradHendricks;:com

/aim
                                     Cars Case
                                          for 4:19-cv-00354-JM
                                                  Sf:U Your
                                                                Document 1 Filed 05/16/19 Page 194
                                                              Servtce &                  \ :i; e;;; :S &:
                                                                                                           of 204
                                                                                                          ELECTRONICALLY              FILED
                                                                                                             Pulaski Co\lnty'Circuit Court
                                     Sa!e                                   Car                                                                             :-'.\c,• i~-:::,;~;                            Terri HollingsY{q_rth, Circuit/County Clerk
                                                                                                                                                                                                                        2019-Mar-01 15:28:46
                                                                                                                                                                                                                           S0CV-19-1251
                                                                                                                                                                                                                          C06O02 : 5 Pages
Used
   . ·Mercede·s-Be:nz
        .        .. -·--- E-Class
                        . ..     -· for Sale
                                        . ...                                                                  ,,




     Fihe:r Results                                                      Nevv Se-art!~
                                                                                                                       0et th£-:• !atest
                                                                                                                       listings by e1Y.1i'1il
                                                                                   Save Search

          Clear All                         X Mercedes-Benz.                                                        FEATURED
                                                                                                                                                            .......,,,   ·.•-   .... ,. -· ...•   -.......          ~    ·- ..........   -
                                                                                                                               ~~EAT.D.EAL       rced:es-l13eni.of Little Rock
   x·     E-Class                       X ·2001                          X Used
                                                                                                                                                            I

                                                                                                                                                       ~,. " .·· f·· (4.~i~'f1¢~~se.d
                                                                                                                                                            ·os2Mercedes-Benz in.stock
 Location                                                                                                                                Dealer Wet-site
                                                                                                                    Currfd1_\J¥1VrJ. ~to~8-Mer•..
 S:eat,h withrn                                                                                                     l.~2   ~~isd ·~:(1$ji)9$ (g-\J~sed
 : 500 miles                                        !'72,209
                                                    I . . . .
                                                    I
 ·........ ,,-....   , ........   --~--·•·····-··   ••      ·-   -   ....- - .   •·••--   ---✓--<•,•·- · - ~




 1-·:
 L.J      Sh,o.w me cars available·for home
          delivery·
          •n:ii.~~lr· ··.~:-~if~i:-~. otrt~!ch:: LJf r1v search
          [·:::·: :;~·. rr. )~ r:.:•~" r,.·. t'.'~ !!t.i\:r:·r-,:ir·i r~~- ,:-:r t~0~'."1i-!.
                                                        1




 N'ew/Used



                                                                                                                                                                                                           '•-t,,




 Year

                                                                                                                                    t:   : ...,.:..1                                              ...•.}
                      Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 195 of 204
  .2001                to ; 2001                                       USED     v
                                                                               Save [ ] Compare

                                                                       $4,800                     i   117,466 mi.

                                                                       2001.Mercedes-Benz 4dr
 Make                                                                  Sdn.3.2L
                                                                            GREAT DEAL
          Mercedes-Benz
                                                                       Selective Motors
                                                                       • (317) .548-4835
 1 •• :   Acura
                                                                       *   4.9 (H2 reviews)
                                                                       492mL from 72209
                                                                                                           I
. ; __ ! BMW
                                                                       E)(t. Color: Gold
 LJ       Chevrolet                                                    lnt .. Color: Beige
                                                                      Tran~mi~sion: .Automatic
 i___J Ford                                                            Drivetrain: RWD

                                                                       ~-
 [] Honda                                                              Iii .Er.e.e.:.C.ARfAKRep.oct


 Show all Makes ln A-Z                                                                                                      ]
 Model
                                                                       USED     \?       Save              •.. · Compare

          E-Class                                                      $4,9-91                    i   148,572mi.

                                                                       20.01 Mercedes-Benz E320
 0        C-Class
                                                                            G.00D     DEAL

 t_J      CL-Class                                                    Advantage BMW Midtown
                                                                      - (86~) 41~·3488
 ;_~_=-~ CLK-Class                                                     *   4.4 (97·reviews)
                                                                       382 nii. from 72209
                                                                                                       I

 Cl       M-Class                                                      Ext. Color: Other
                                                                       Int. Color: Other
 Cl       s~class                                                      Transmission: Automatic
                                                                       Drivetrain:· RWD


 Trim                                                                  Ii .Ef~_g_ _C.AB,F.AX..R~P..9.rt
                                                                                      .• 1I\'
                                                                              (- '1·1E'C'.         "''1; ,· Cl h=1·:"-1·'
                                                                                                f~1,...,1,(~,   .• I l\,j
                           Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 196 of 204
CJ             Base or Unknown                                              USED ~i save                                                                                         Compar.e
                                                                                                                                                 $5,995                   89,102-mi.
[J             E320                                                                                                                              2001 Mercedes-Benz 4dr
                                                                                                                                                 S.dn ~.2L
0              E320 4MATIC
                                                                                                                                                      GOOD DEAL

                                                                                                                                                 Port City Auto Sales
                                                                                                                                                 - (225) 442-3875
                                                                                                                                                 300 mi. from 72209

                                                                                                                                                 Ext. Cc,lor: White
                                                                                                                                                 Int. Color: Beige
                                                                                                                                                 Transmission: Automatic
                                                                                                                                                 Drivetrain: RWD
Price


     Min Price                     · MaxPrice
                                                                                                                                                          Che-ck /.wai!3bHity
                                                  .......   ~   .... •> ,.,.,., ... _-...,.,_ -~.,-- .• ~» ~:>"••.   ....   •   •   •   ·,   •




Mileage


 -~-
r·1 90,000 or less (1)

r--, 100 ooo or less (1)
... .._;j         '


'._-,_~ 150,000 or le·ss (4)

'__- · 200,000 or less (5)
                                                                                                                                                 l:/SEP    C:?   save         ; . Compare
                                                                                                                                                 ·$4,999                  132,935.mi.·
() 250,000 or l~ss (5)                                                                                                                           200'1- Mercedes... Benz 4dr
                                                                                                                                                 Wgn 3.2L
                                                                                                                                                      GREAT DEAL
Deal Rating
                                                                                                                                                 Sundance Auto Sales L~L.C;
,- ...Ht
                                                                                                                                                 - (214) 960-5246
l         !
~ -----·--·'
                      GREAT DEAL   (2)
                                                                                                                                                 *   3.4 (5 revit:1.Vs)
                                                                                                                                                 283 mi. from 72209
                                                                                                                                                                          I
C7                    GOOD DEAL    (2)
L..-:
                                                                                                                                                 Ext. Color: Green
                                                                                                                                                 Int. Color: Gray
                                                                                                                                                 Transmission: Automatic
Fea_tures

CJ             Alloy Wheels (5)                                                                                                                  ....
                                                                                                                                                 Drivetrain: RWD


                                                                                                                                                 Iii C.ARFAX.Re.p_ort

:·_=:_1        Brake Assist (6)
                     Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 197 of 204
 CJ   Homelink (5)
                                                                     USED '-,I Save L~:i Compare

 fJ   Leather Seats (6)                                                Not Priced
                                                                        j 171,0Slmi.
 [ ] Memory Seat ('6)                                                  2001 Mercedes-Benz E320
                                                                       4MATIC
 C..i Premium Sound System (1)                                         Jack Ingram Motors
                                                                       - (334) 472~0122
 [j Stability Control (6)                                              *
                                                                       386
                                                                              4:8 (581 reviews)
                                                                              mi. from 72209
                                                                                                     I

 C1   Sunroof/Moonroof (1)                                             Ext. Color: Silver
                                                                       Int•.Color: Other
 [_] Third Row Seating (1)                                             Transmission: Automatic
                                                                       Drivetraln: AWD

 Body Style                           >                                Ii Ere.e.;C.ARfAX..kO.wn.e.r
                                                                       .8.~P.OJ.t
· Exterior Color                      >
                                                                          '      Ch. 1E:CK hV21!li3!.)/l!ty
                                                                                         I   •       ••       I   •·•




 Interior Color                       >
 D.rivetrain                          >                                USED         ~   Save              .        Compare
                                                                       Not Priced
 Transmission                         >                                  . 294,567 mi.
                                                                       2001 Mercedes-Benz E320
 Cylinders                            }                                4MATIC
                                                                       Luja~k's Northpark Autoplaza
                                                                       - (888)"472-0402
 Photos                               >                                *      2;2 (9 reviews)    I
                                                                       483 mi'.Jrom 72209

 Fuel                                 >                                Ext. Color: Beige
                                                                       Int. Color: Other
 Door Count                           >                                Transmission: A1..1tomatic
                                                                       Drivetrain: AWD

 Dealer Ratings                       >
 li$ting Oate                         >
 Seller Type                          >
 Keywords                             >
                                    Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 198 of 204
                                                                                                            r-· . - .. ---.
                                                                                                                         Prev                                                  Next


                                                                                                                                                            1


                                                                                                                     j 20 Per Page
                                                                                                                     I                               •
                                                                                                                     ~ .. - - - ~ · - - -............ ,   ...   z   ,.   ~-




                                                                                      • Title, otherfees, and incentives are not in,;:lu.dep in this calculation, which is
                                                                                     .an estimate,q_nly. Monthly payment-estimates are.for illustrative .purposes only
                                                                                      and,do not represent a financing offer from the seller. Other taxes may apply.
                                                                                      The.information onvehides provided inthis·service'is supplied by the seller or
                                                                                      other third parties; Cars;com'is not resp-oosible forthe acC1:Jrac.y.ol such
                                                                                     •jnformation,,Cars.e::om provid,esthis service and·rnaterials witho1,1t,
                                                                                      re_present1:1tions 9r wr.1rtanties of any ~ind, either expr(;,!ssed or impli~d. See o_ur
                                                                                      terrtis of service for more details .

. - ................. -···---·- ···-··------····· . ·---~- .. ~---- .....- ...-...-- ~------·-·-·-·-... -·---------·--- ·----·--·-···. ~--··· --··                            ··--   .......   --




 Our Company                            Buying[j( Seliing-                     Our Partn•?rs

                                        L•r-:;__   -:.:- ._ :;;
           Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 199 of 204



    IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS
                     J




KATHLEEN TORRENCE                                                  PLAINTIFF

      v.                    CASE NO. 60CV:..19-1251

AUTOMOBILE CLUB INTER-INSURANCE
EXCHANGE                                                        DEFENDANT



           PLAINTIFF'S FIRST SET OF INTERROGATORIES AND
             REQUESTS FOR PRODUCTION OF DOCUMENTS
                 TO DEFENDANT AUTOMOBILE CLUB
                   INTER-INSURANCE EXCHAN·GE.


      Comes now Plaintiff, and for her First Set of Interrogatories and

Requests for Production of Documents to Defendant Automobile Club Inter-

Insurance Exchange, states:

                                INTERROGATORIES


      Interrogatory No.1. Identify each person who answers any of the

following interrogatories, and for each person, state: (a) their name, address,

and telephone number; (b) by whom employed and job title; (c) basis of the

authority to answer; and (d) specific interrogatory by number and subject

that person answered.




                                    Pagel of 6
        Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 200 of 204



      Interrogatory No. 2. Describe the relationship, if any, between

Automobile Club Inter-Insurance Exchange and AAA Arkansas Insurance

Agency, Inc.

      Interrogatory No. 3. State the name and, if known, the address and

telephone number of each individual likely to have discoverable

information- along with the subjects of that information- that you may use

to support your claims or defenses.

      Interrogatory No. 4. State the number of total loss claims that you

settled in Arkansas between March 1, 2014 and the present using the CCC

One Report.

      Interrogatory No. 5. Describe your policies and practices for adjusting

total loss automobile claims.

      Interrogatory No. 6. State the reason tI:tat you use the CCC One Report

to determine the value of total loss vehicles.

      Interrogatory No. 7. State the name, address, and telephone number

of each person you expect to call as an expert witness at trial, and for each

expert witness, separately state: (a) the subject matter on which the expert is

expected to testify; (b) the substance of the facts and opinions to which the



                                   Page 2 of 6
        Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 201 of 204



expert is expected to testify; and (c) a summary of the grounds for each

opinion.

      Interrogatory No._ 8. Does Defendant, or any of its agents or attorneys,

have statements from any witnesses, including any plaintiff or putative class

member, regarding the issues that are subjects of this lawsuit? ff so, state the

name; address, and telephone number of each such witness, the date of said

statement, and whether said statement is written or oral.

      Interrogatory No. 9.· If you have withheld information or documents

that would be responsive to any of these interrogatories or requests for

production of documents, describe the nature of the documents,

communications, or tangible things not produced or disclosed- and do so

in a manner that, without revealing information itself privileged or

protected, will enable us to assess·the claim.

                         REQUESTS FOR PRODUCTION


      Request for Production No~ 1. A copy of your complete claim file.

      Request for Production No. 2. A copy of all written contracts with

CCC One Information Services, Inc., or its affiliates or subsidiaries.

      Request for Production.No. 3. A copy of any marketing materials

provided to you by CCC One, or its affiliates or subsidiaries.
                                  Page 3 of 6
        Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 202 of 204



      Request for Production No. 4. Any insurance agreement under which

an insurance business may be liable to satisfy all or part of a possible

judgment in the action, to indemnify or reimburse for payments made to

satisfy the judgment, or to defend, indemnify, or reimburse you for the costs

spent defending this action.

      Request for Production No. 5. Any training materials provided to

adjusters regarding the use of the CCC One Report, products to settle total

loss claims.

      Request for Production No. 6. Any document, electronically stored

information, or other tangible thing that Defendant intends to use at a

deposition of this case.

      Request for Production No. 7. Any document, electronically stored

information, or other tangible thing that Defendant intends to use at any

hearing in this case.

      Request for Production No. 8. Any document, electronically stored

information, or other tangible thing that Defendant intends to use to support

any motion filed in this case.




                                 Page4of6
         Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 203 of 204



      Request for Production No. 9. Any document, electronically stored

information, or other tangible thing that Defendant intends to use at the trial

of this case.

      Request for Production No.10. Any statements from Plaintiffs that

Defendant or its attorneys have regarding this action or its subject matter.

      Request for Production No. 11. Any statements that Defendant or its

attorneys have regarding the issues that are the subject of this lawsuit.

                                    Respectfully Submitted,

                                    HOLLEMAN & ASSOCIATES, P.A.
                                    1008 West Second Street
                                    Little Rock, Arkansas 72201
                                    Tel. 501.975.5040
                                    Fax 501.975.5043

                               By: - - - - - - - - - - -
                                   John Holleman, ABN 91056
                                   jholleman@johnholleman.net
                                   Timothy A. Steadman, ABN 2009113
                                   tim@johnholleman.net
                                   Jerry Gamer, ABN 2014134
                                   jerry@johnholleman.net
                                    &
                                    Lloyd "Tre" Kitchens, ABN 99075
                                    tki tchens@bradhendricks.com
                                    THE BRAD HENDRICKS LAW FIRM
                                    500 C Pleasant Valley Drive
                                    Little Rock, AR 72227
                                    Telephone (501) 221-0444

                                  Page 5 of 6
       Case 4:19-cv-00354-JM Document 1 Filed 05/16/19 Page 204 of 204



                      CERTIFICATE OF SERVICE

      I, John Holleman, do hereby certify that the foregoing was dispatched
for service via hand delivery on April__, 2019, along with a copy of the
summons and complaint.


                                   / s / lohn Holleman
                                  John Holleman




                                 Page 6 of 6
